

                                     RESIDENTIAL ASSET SECURITIES CORPORATION,

                                                    Depositor,

                                         RESIDENTIAL FUNDING COMPANY, LLC,

                                                 Master Servicer,

                                                        and

                                          U.S. BANK NATIONAL ASSOCIATION

                                                      Trustee




                                          POOLING AND SERVICING AGREEMENT

                                           Dated as of February 1, 2007




                            Home Equity Mortgage Asset-Backed Pass-Through Certificates

                                                  Series 2007-KS2








--------------------------------------------------------------------------------


                                                 TABLE OF CONTENTS

                                                                                                               PAGE

ARTICLE I DEFINITIONS............................................................................................7

         Section 1.01.         Definitions.......................................................................7

         Section 1.02.         Determination of LIBOR...........................................................69

ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES......................................70

         Section 2.01.         Conveyance of Mortgage Loans.....................................................70

         Section 2.02.         Acceptance by Trustee............................................................73

         Section 2.03.         Representations, Warranties and Covenants of the Master Servicer and the
                               Depositor........................................................................74

         Section 2.04.         Representations and Warranties of Sellers........................................76

         Section 2.05.         Execution and Authentication of Certificates; Conveyance of
                               Uncertificated REMIC Regular Interests...........................................78

         Section 2.06.         Purposes and Powers of the Trust.................................................78

         Section 2.07.         Agreement Regarding Ability to Disclose..........................................79

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS......................................................79

         Section 3.01.         Master Servicer to Act as Servicer...............................................79

         Section 3.02.         Subservicing Agreements Between Master Servicer and Subservicers;
                               Enforcement of Subservicers' Obligations.........................................81

         Section 3.03.         Successor Subservicers...........................................................82

         Section 3.04.         Liability of the Master Servicer.................................................83

         Section 3.05.         No Contractual Relationship Between Subservicer and Trustee or
                               Certificateholders...............................................................83

         Section 3.06.         Assumption or Termination of Subservicing Agreements by Trustee..................83

         Section 3.07.         Collection of Certain Mortgage Loan Payments; Deposits to Custodial
                               Account..........................................................................83

         Section 3.08.         Subservicing Accounts; Servicing Accounts........................................86

         Section 3.09.         Access to Certain Documentation and Information Regarding the Mortgage
                               Loans............................................................................87

         Section 3.10.         Permitted Withdrawals from the Custodial Account.................................88

         Section 3.11.         Maintenance of Primary Insurance Coverage........................................89

         Section 3.12.         Maintenance of Fire Insurance and Omissions and Fidelity Coverage................90

         Section 3.13.         Enforcement of Due-on-Sale Clauses; Assumption and Modification
                               Agreements; Certain Assignments..................................................91

         Section 3.14.         Realization Upon Defaulted Mortgage Loans........................................93

         Section 3.15.         Trustee to Cooperate; Release of Custodial Files.................................95

         Section 3.16.         Servicing and Other Compensation; Compensating Interest..........................96

         Section 3.17.         Reports to the Trustee and the Depositor.........................................97

         Section 3.18.         Annual Statement as to Compliance and Servicing Assessment.......................97

         Section 3.19.         Annual Independent Public Accountants' Servicing Report..........................98

         Section 3.20.         Right of the Depositor in Respect of the Master Servicer.........................98

         Section 3.21.         [Reserved].......................................................................98

         Section 3.22.         Advance Facility.................................................................98

         Section 3.23.         Special Servicing...............................................................101

         Section 3.24.         Credit Risk Manager.............................................................103

         Section 3.25.         Limitation Upon Liability of the Credit Risk Manager............................103

         Section 3.26.         Removal of the Credit Risk Manager..............................................103

ARTICLE IV PAYMENTS TO CERTIFICATEHOLDERS......................................................................103

         Section 4.01.         Certificate Account.............................................................103

         Section 4.02.         Distributions...................................................................104

         Section 4.03.         Statements to Certificateholders; Statements to Rating Agencies; Exchange
                               Act Reporting...................................................................108

         Section 4.04.         Distribution of Reports to the Trustee and the Depositor; Advances by the
                               Master Servicer.................................................................112

         Section 4.05.         Allocation of Realized Losses...................................................113

         Section 4.06.         Reports of Foreclosures and Abandonment of Mortgaged Property...................115

         Section 4.07.         Optional Purchase of Defaulted Mortgage Loans...................................115

         Section 4.08.         [Reserved]......................................................................116

         Section 4.09.         [Reserved]......................................................................116

         Section 4.10.         Supplemental Interest Trust; Swap Agreement.....................................116

         Section 4.11.         Posted Collateral Account.......................................................118

ARTICLE V THE CERTIFICATES.....................................................................................118

         Section 5.01.         The Certificates................................................................118

         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................120

         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................125

         Section 5.04.         Persons Deemed Owners...........................................................125

         Section 5.05.         Appointment of Paying Agent.....................................................125

ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER...............................................................126

         Section 6.01.         Respective Liabilities of the Depositor and the Master Servicer.................126

         Section 6.02.         Merger or Consolidation of the Depositor or the Master Servicer;
                               Assignment of Rights and Delegation of Duties by Master Servicer................126

         Section 6.03.         Limitation on Liability of the Depositor, the Master Servicer and Others........127

         Section 6.04.         Depositor and Master Servicer Not to Resign.....................................127

ARTICLE VII DEFAULT............................................................................................128

         Section 7.01.         Events of Default...............................................................128

         Section 7.02.         Trustee or Depositor to Act; Appointment of Successor...........................129

         Section 7.03.         Notification to Certificateholders..............................................130

         Section 7.04.         Waiver of Events of Default.....................................................131

ARTICLE VIII CONCERNING THE TRUSTEE............................................................................131

         Section 8.01.         Duties of Trustee...............................................................131

         Section 8.02.         Certain Matters Affecting the Trustee...........................................133

         Section 8.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................134

         Section 8.04.         Trustee May Own Certificates....................................................134

         Section 8.05.         Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.............134

         Section 8.06.         Eligibility Requirements for Trustee............................................135

         Section 8.07.         Resignation and Removal of the Trustee..........................................135

         Section 8.08.         Successor Trustee...............................................................136

         Section 8.09.         Merger or Consolidation of Trustee..............................................137

         Section 8.10.         Appointment of Co-Trustee or Separate Trustee...................................137

         Section 8.11.         Appointment of the Custodian....................................................138

         Section 8.12.         Appointment of Office or Agency.................................................138

         Section 8.13.         DTC Letter of Representations...................................................138

         Section 8.14.         Swap Agreements.................................................................138

ARTICLE IX TERMINATION.........................................................................................139

         Section 9.01.         Termination Upon Purchase or Liquidation of All Mortgage Loans..................139

         Section 9.02.         Additional Termination Requirements.............................................143

ARTICLE X REMIC PROVISIONS.....................................................................................143

         Section 10.01.        REMIC Administration............................................................143

         Section 10.02.        Master Servicer, REMIC Administrator and Trustee Indemnification................147

ARTICLE XI MISCELLANEOUS PROVISIONS............................................................................147

         Section 11.01.        Amendment.......................................................................147

         Section 11.02.        Recordation of Agreement; Counterparts..........................................150

         Section 11.03.        Limitation on Rights of Certificateholders......................................150

         Section 11.04.        Governing Law...................................................................150

         Section 11.05.        Notices.........................................................................151

         Section 11.06.        Notices to Rating Agencies......................................................151

         Section 11.07.        Severability of Provisions......................................................152

         Section 11.08.        Supplemental Provisions for Resecuritization....................................152

         Section 11.09.        Third-Party Beneficiary.........................................................153

         Section 11.10.        Tax Treatment...................................................................153

ARTICLE XII COMPLIANCE WITH REGULATION AB......................................................................153

         Section 12.01.        Intent of Parties; Reasonableness...............................................153

         Section 12.02.        Additional Representations and Warranties of the Trustee........................153

         Section 12.03.        Information to be Provided by the Trustee.......................................154

         Section 12.04.        Report on Assessment of Compliance and Attestation..............................154

         Section 12.05.        Indemnification; Remedies.......................................................155


Exhibit A         Form of Class A Certificate...................................................................A-1

Exhibit B         Form of Class M Certificate...................................................................B-1

Exhibit C         Form of Class SB Certificate..................................................................C-1

Exhibit D         Form of Class R Certificate...................................................................D-1

Exhibit E         Form of Custodial Agreement...................................................................E-1

Exhibit F-1       Group I Loan Schedule.......................................................................F-1-1

Exhibit F-2       Group II Loan Schedule......................................................................F-2-1

Exhibit G         Form of Request for Release...................................................................G-1

Exhibit H-1       Form of Transfer Affidavit and Agreement....................................................H-1-1

Exhibit H-2       Form of Transferor Certificate..............................................................H-2-1

Exhibit I         Form of Investor Representation Letter........................................................I-1

Exhibit J         Form of Transferor Representation Letter......................................................J-1

Exhibit K         Text of Amendment to Pooling and Servicing Agreement Pursuant to Section 11.01(e) for
                  a Limited Guaranty............................................................................K-1

Exhibit L         Form of Limited Guaranty......................................................................L-1

Exhibit M         Form of Lender Certification for Assignment of Mortgage Loan..................................M-1

Exhibit N-1       Form of Rule 144A Investment Representation Letter............................................N-1

Exhibit N-2       Form of Regulation S Transferee Certificate...................................................N-2

Exhibit O         Swap Agreement................................................................................O-1

Exhibit P         Form of ERISA Letter..........................................................................P-1

Exhibit Q         SB-AM Swap Agreement..........................................................................Q-1

Exhibit R         Assignment Agreement..........................................................................R-1

Exhibit S         Servicing Criteria............................................................................S-1

Exhibit T-1       Form of 10-K Certification..................................................................T-1-1

Exhibit T-2       Form of Back-Up Certification...............................................................T-2-1

Exhibit U         Information to be Provided by the Master Servicer to the Rating Agencies Relating to
                  Reportable Modified Mortgage Loans............................................................U-1


Exhibit V         Form of Certificate to be Given by Certificate Owner........................................V-1

Exhibit W         Form of Certificate to be Given by Euroclear or Cedel.......................................W-1







--------------------------------------------------------------------------------


         This  Pooling  and  Servicing  Agreement,  effective  as of  February  1, 2007,  among  RESIDENTIAL  ASSET
SECURITIES  CORPORATION,  as the depositor (together with its permitted  successors and assigns,  the "Depositor"),
RESIDENTIAL  FUNDING  COMPANY,  LLC, as master servicer  (together with its permitted  successors and assigns,  the
"Master  Servicer"),  and U.S. BANK NATIONAL  ASSOCIATION,  a banking  association  organized under the laws of the
United  States,  as trustee and  supplemental  interest trust trustee  (together with its permitted  successors and
assigns, the "Trustee" and the "Supplemental Interest Trust Trustee," respectively).

                                              PRELIMINARY STATEMENT:

         The  Depositor  intends  to  sell  mortgage  asset-backed  pass-through  certificates  (collectively,  the
"Certificates"),  to be issued  hereunder in seventeen  Classes,  which in the  aggregate  will evidence the entire
beneficial ownership interest in the Mortgage Loans (as defined herein) and certain other related assets.

                                                      REMIC I

         As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets
consisting of the Mortgage Loans and certain other related  assets  (exclusive of the  Supplemental  Interest Trust
Account,  the Swap  Agreement and the SB-AM Swap  Agreement)  subject to this  Agreement as a real estate  mortgage
investment  conduit (a  "REMIC")  for  federal  income tax  purposes,  and such  segregated  pool of assets will be
designated  as  "REMIC I."  Component I of the Class R  Certificates  will  represent  the sole Class of  "residual
interests" in REMIC I for purposes of the REMIC  Provisions  (as defined  herein) under federal income tax law. The
following table irrevocably sets forth the designation,  remittance rate (the "Uncertificated  REMIC I Pass-Through
Rate") and initial  Uncertificated  Principal Balance for each of the "regular  interests" in REMIC I (the "REMIC I
Regular  Interests").  The "latest possible maturity date" (determined  solely for purposes of satisfying  Treasury
regulation  Section 1.860G-1(a)(4)(iii))  for each REMIC I  Regular  Interest shall be the Maturity  Date.  None of
the REMIC I Regular Interests will be certificated.

                        UNCERTIFICATED REMIC I            INITIAL UNCERTIFICATED
    DESIGNATION            PASS-THROUGH RATE                PRINCIPAL BALANCE
        I-1-A                Variable(1)                      $5,978,000.00
        I-2-A                Variable(1)                      $7,686,000.00
        I-3-A                Variable(1)                      $9,392,000.00
        I-4-A                Variable(1)                     $11,078,500.00
        I-5-A                Variable(1)                     $12,731,000.00
        I-6-A                Variable(1)                      $8,828,500.00
        I-7-A                Variable(1)                     $15,817,000.00
        I-8-A                Variable(1)                     $17,128,000.00
        I-9-A                Variable(1)                     $18,008,500.00
       I-10-A                Variable(1)                     $17,634,000.00
       I-11-A                Variable(1)                     $16,823,500.00
       I-12-A                Variable(1)                     $16,046,500.00
       I-13-A                Variable(1)                     $15,306,500.00
       I-14-A                Variable(1)                     $14,600,000.00
       I-15-A                Variable(1)                     $13,928,000.00
       I-16-A                Variable(1)                     $13,286,000.00
       I-17-A                Variable(1)                     $12,675,000.00
       I-18-A                Variable(1)                     $12,105,000.00
       I-19-A                Variable(1)                     $11,791,000.00
       I-20-A                Variable(1)                     $18,918,500.00
       I-21-A                Variable(1)                     $106,850,500.00
       I-22-A                Variable(1)                     $31,524,500.00
       I-23-A                Variable(1)                      $5,203,000.00
       I-24-A                Variable(1)                      $4,437,000.00
       I-25-A                Variable(1)                      $3,728,500.00
       I-26-A                Variable(1)                      $3,023,000.00
       I-27-A                Variable(1)                      $2,889,500.00
       I-28-A                Variable(1)                      $2,762,000.00
       I-29-A                Variable(1)                      $2,641,000.00
       I-30-A                Variable(1)                      $1,959,000.00
       I-31-A                Variable(1)                      $6,965,500.00
       I-32-A                Variable(1)                      $1,111,500.00
       I-33-A                Variable(1)                      $1,077,500.00
       I-34-A                Variable(1)                      $1,044,000.00
       I-35-A                Variable(1)                      $1,011,500.00
       I-36-A                Variable(1)                       $980,000.00
       I-37-A                Variable(1)                       $949,500.00
       I-38-A                Variable(1)                       $919,500.00
       I-39-A                Variable(1)                       $890,000.00
       I-40-A                Variable(1)                       $862,500.00
       I-41-A                Variable(1)                       $835,000.00
       I-42-A                Variable(1)                       $808,000.00
       I-43-A                Variable(1)                       $782,500.00
       I-44-A                Variable(1)                       $757,500.00
       I-45-A                Variable(1)                     $21,726,000.00
        I-1-B                Variable(1)                      $5,978,000.00
        I-2-B                Variable(1)                      $7,686,000.00
        I-3-B                Variable(1)                      $9,392,000.00
        I-4-B                Variable(1)                     $11,078,500.00
        I-5-B                Variable(1)                     $12,731,000.00
        I-6-B                Variable(1)                      $8,828,500.00
        I-7-B                Variable(1)                     $15,817,000.00
        I-8-B                Variable(1)                     $17,128,000.00
        I-9-B                Variable(1)                     $18,008,500.00
       I-10-B                Variable(1)                     $17,634,000.00
       I-11-B                Variable(1)                     $16,823,500.00
       I-12-B                Variable(1)                     $16,046,500.00
       I-13-B                Variable(1)                     $15,306,500.00
       I-14-B                Variable(1)                     $14,600,000.00
       I-15-B                Variable(1)                     $13,928,000.00
       I-16-B                Variable(1)                     $13,286,000.00
       I-17-B                Variable(1)                     $12,675,000.00
       I-18-B                Variable(1)                     $12,105,000.00
       I-19-B                Variable(1)                     $11,791,000.00
       I-20-B                Variable(1)                     $18,918,500.00
       I-21-B                Variable(1)                     $106,850,500.00
       I-22-B                Variable(1)                     $31,524,500.00
       I-23-B                Variable(1)                      $5,203,000.00
       I-24-B                Variable(1)                      $4,437,000.00
       I-25-B                Variable(1)                      $3,728,500.00
       I-26-B                Variable(1)                      $3,023,000.00
       I-27-B                Variable(1)                      $2,889,500.00
       I-28-B                Variable(1)                      $2,762,000.00
       I-29-B                Variable(1)                      $2,641,000.00
       I-30-B                Variable(1)                      $1,959,000.00
       I-31-B                Variable(1)                      $6,965,500.00
       I-32-B                Variable(1)                      $1,111,500.00
       I-33-B                Variable(1)                      $1,077,500.00
       I-34-B                Variable(1)                      $1,044,000.00
       I-35-B                Variable(1)                      $1,011,500.00
       I-36-B                Variable(1)                       $980,000.00
       I-37-B                Variable(1)                       $949,500.00
       I-38-B                Variable(1)                       $919,500.00
       I-39-B                Variable(1)                       $890,000.00
       I-40-B                Variable(1)                       $862,500.00
       I-41-B                Variable(1)                       $835,000.00
       I-42-B                Variable(1)                       $808,000.00
       I-43-B                Variable(1)                       $782,500.00
       I-44-B                Variable(1)                       $757,500.00
       I-45-B                Variable(1)                     $21,726,000.00
          I                  Variable(1)                     $78,255.439
         II                  Variable(1)                     $21,744.565
         A-I                 Variable(1)                     $48,900,043.746
_______________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.





--------------------------------------------------------------------------------



                                                     REMIC II

         As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC I Regular  Interests as a REMIC for federal income tax purposes,  and such  segregated pool
of assets will be  designated  as "REMIC II."  Component II of the Class R  Certificates  will  represent  the sole
Class of "residual  interests" in REMIC II for purposes of the REMIC  Provisions (as defined  herein) under federal
income tax law. The following table  irrevocably sets forth the designation,  remittance rate (the  "Uncertificated
REMIC II Pass-Through  Rate") and initial  Uncertificated  Principal Balance for each of the "regular interests" in
REMIC II (the "REMIC II Regular  Interests").  The "latest possible maturity date" (determined  solely for purposes
of satisfying  Treasury  regulation  Section 1.860G  1(a)(4)(iii))  for each REMIC II Regular Interest shall be the
Maturity Date.  None of the REMIC II Regular Interests will be certificated.


                          UNCERTIFICATED REMIC II      INITIAL UNCERTIFICATED PRINCIPAL
    DESIGNATION              PASS-THROUGH RATE                      BALANCE
         Y-1                    Variable(1)                      $391,277.20
         Y-2                    Variable(1)                      $108,693.78
         Z-1                    Variable(1)                    $782,163,114.66
         Z-2                    Variable(1)                    $217,336,958.11
        LT-IO                   Variable(1)                          (2)
_______________
(1)  Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.
(2)  REMIC II Regular  Interest LT-IO will not have an  Uncertificated  Principal  Balance but will accrue interest
     on its  uncertificated  notional  amount  calculated in  accordance  with the  definition  of  "Uncertificated
     Notional Amount" herein.






--------------------------------------------------------------------------------


                                                     REMIC III

         As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC II Regular  Interests as a REMIC for federal income tax purposes,  and such segregated pool
of assets will be designated  as "REMIC III."  Component III of the Class R  Certificates  will  represent the sole
Class of  "residual  interests" in REMIC III for purposes of the REMIC Provisions (as defined herein) under federal
income tax law. The following table  irrevocably sets forth the designation,  remittance rate (the  "Uncertificated
REMIC III Pass-Through Rate") and initial  Uncertificated  Principal Balance for each of the "regular interests" in
REMIC III (the  "REMIC III  Regular  Interests").  The  "latest  possible  maturity  date"  (determined  solely for
purposes of satisfying Treasury regulation  Section 1.860G-1(a)(4)(iii))  for each REMIC III Regular Interest shall
be the Maturity Date.  None of the REMIC III Regular Interests will be certificated.

                          UNCERTIFICATED REMIC III     INITIAL UNCERTIFICATED PRINCIPAL
    DESIGNATION              PASS-THROUGH RATE                      BALANCE
         LT1                    Variable(1)                    $782,033,905.96
         LT2                    Variable(1)                       $27,302.17
         LT3                       0.00%                          $50,953.26
         LT4                    Variable(1)                       $50,953.26
         LT5                    Variable(1)                    $217,301,115.84
         LT6                    Variable(1)                       $7,646.86
         LT7                       0.00%                          $14,097.71
         LT8                    Variable(1)                       $14,097.71
        LT-Y1                   Variable(1)                      $391,277.20
        LT-Y2                   Variable(1)                      $108,693.78
        LT-IO                   Variable(1)                          (2)
_______________
(1)  Calculated as provided in the definition of Uncertificated REMIC III Pass-Through Rate.
(2)  REMIC III Regular Interest LT-IO will not have an  Uncertificated  Principal  Balance but will accrue interest
     on its  uncertificated  notional  amount  calculated in  accordance  with the  definition  of  "Uncertificated
     Notional Amount" herein.




--------------------------------------------------------------------------------


                                                     REMIC IV

         As provided herein,  the REMIC  Administrator will elect to treat the segregated pool of assets consisting
of the REMIC III Regular  Interests as a REMIC for federal income tax purposes,  and such segregated pool of assets
will be  designated  as REMIC IV.  Component  IV of the  Class R  Certificates  will  represent  the sole  Class of
"residual  interests" in REMIC IV for purposes of the REMIC  Provisions under federal income tax law. The following
table irrevocably sets forth the designation,  Pass-Through Rate, aggregate Initial Certificate  Principal Balance,
certain features,  month of Final Scheduled  Distribution  Date and initial ratings for each Class of  Certificates
comprising  the  interests  representing  "regular  interests"  in REMIC IV. The "latest  possible  maturity  date"
(determined solely for purposes of satisfying  Treasury  Regulation Section 1.860G-1(a)(4)(iii))  for each of REMIC
IV Regular Interest shall be the Maturity Date.

                                                                                          MONTH OF
                                                                                            FINAL
                                            AGGREGATE INITIAL                             SCHEDULED
                             PASS-THROUGH      CERTIFICATE                              DISTRIBUTION
 DESIGNATION       TYPE          RATE       PRINCIPAL BALANCE         FEATURES              DATE
                                                                                                         S&P    Moody's   Fitch
 Class A-I-1    Regular(1)  Adjustable(2)(3) $ 316,000,000.00     Senior/Adjustable     October 2030     AAA      Aaa      AAA
                                                                        Rate
 Class A-I-2    Regular(1)  Adjustable(2)(3) $ 104,100,000.00     Senior/Adjustable     January 2034     AAA      Aaa      AAA
                                                                        Rate
 Class A-I-3    Regular(1)  Adjustable(2)(3) $ 106,300,000.00     Senior/Adjustable     November 2036    AAA      Aaa      AAA
                                                                        Rate
 Class A-I-4    Regular(1)  Adjustable(2)(3) $ 65,200,000.00      Senior/Adjustable     February 2037    AAA      Aaa      AAA
                                                                        Rate
  Class A-II    Regular(1)  Adjustable(2)(3) $ 164,400,000.00     Senior/Adjustable     February 2037    AAA      Aaa      AAA
                                                                        Rate
  Class M-1     Regular(1)  Adjustable(2)(3) $ 42,000,000.00    Mezzanine/Adjustable    February 2037    AA+      Aa1      AA+
                                                                        Rate
  Class M-2     Regular(1)  Adjustable(2)(3) $ 43,000,000.00    Mezzanine/Adjustable    February 2037     AA      Aa2       AA
                                                                        Rate
  Class M-3     Regular(1)  Adjustable(2)(3) $ 20,000,000.00    Mezzanine/Adjustable    February 2037    AA-      Aa3       AA
                                                                        Rate
  Class M-4     Regular(1)  Adjustable(2)(3) $ 18,000,000.00    Mezzanine/Adjustable    February 2037     A+       A1      AA-
                                                                        Rate
  Class M-5     Regular(1)  Adjustable(2)(3) $ 17,500,000.00    Mezzanine/Adjustable    February 2037     A        A2       A+
                                                                        Rate
  Class M-6     Regular(1)  Adjustable(2)(3) $ 15,500,000.00    Mezzanine/Adjustable    February 2037     A-       A3       A
                                                                        Rate
  Class M-7     Regular(1)  Adjustable(2)(3) $ 15,000,000.00    Mezzanine/Adjustable    February 2037    BBB+     Baa1      A-
                                                                        Rate
  Class M-8     Regular(1)  Adjustable(2)(3) $ 13,000,000.00    Mezzanine/Adjustable    February 2037    BBB      Baa2     BBB+
                                                                        Rate
  Class M-9     Regular(1)  Adjustable(2)(3) $ 10,500,000.00    Mezzanine/Adjustable    February 2037    BBB-     Baa3     BBB
                                                                        Rate
  Class M-10    Regular(1)  Adjustable(2)(3) $ 11,000,000.00    Mezzanine/Adjustable    February 2037    BB+      Ba1      BBB-
                                                                        Rate
   Class SB     Regular          (4)         $ 38,500,043.75         Subordinate             N/A         N/R      N/R
                   (4)
      IO        Regular          (6)               (7)              Interest Only                        N/R      N/R
                   (5)
___________________
(1)  This Class of  Certificates  represents  ownership of a REMIC IV Regular  Interest  together  with (i) certain
     rights to payments to be made from amounts  received  under the Swap  Agreement  which will be deemed made for
     federal  income tax purposes  outside of REMIC IV by the holder of the Class SB  Certificates  as the owner of
     the Swap Agreement and (ii) the obligation to pay the Class IO  Distribution  Amount.  Any amount  distributed
     on this Class of Certificates on any  Distribution  Date in excess of the amount  distributable on the related
     REMIC IV Regular  Interest  on such  Distribution  Date shall be treated for  federal  income tax  purposes as
     having been paid from the  Supplemental  Interest Trust Account and any amount  distributable on such REMIC IV
     Regular  Interest  on such  Distribution  Date  in  excess  of the  amount  distributable  on  such  Class  of
     Certificates  on such  Distribution  Date shall be treated as having  been paid to the  Supplemental  Interest
     Trust Account, all pursuant to and as further provided in Section 4.10 hereof.
(2)  The REMIC IV Regular Interests  ownership of which is represented by the Class A  Certificates and the Class M
     Certificates,  will  accrue  interest  at a per annum  rate equal to LIBOR plus the  applicable  Margin,  each
     subject to a payment cap as described in the  definition of  "Pass-Through  Rate" and the  provisions  for the
     payment of Basis Risk  Shortfalls  herein,  which payments will not be part of the entitlement of the REMIC IV
     Regular Interests related to such Certificates.
(3)  The Class A  Certificates  and Class M  Certificates  will also entitle their holders to certain payments from
     the Holder of the  Class SB  Certificates  from  amounts to which the  related  REMIC IV Regular  Interest  is
     entitled and from amounts  received under the Swap  Agreement,  which will not be a part of their ownership of
     the REMIC IV Regular Interests.
(4)  The  Class SB  Certificates  will accrue  interest  as  described  in the  definition  of Accrued  Certificate
     Interest.  The Class SB  Certificates will not accrue interest on their  Certificate  Principal  Balance.  The
     Class SB  Certificates will be comprised of two REMIC IV Regular Interests,  a principal only Regular Interest
     designated  SB-PO  and an  interest  only  Regular  Interest  designated  SB-IO,  which  will be  entitled  to
     distributions  as set forth  herein.  The rights of the Holder of the Class SB  Certificates  to payments from
     the Swap Agreement  shall be outside and apart from its rights under the REMIC IV Regular  Interests SB-IO and
     SB-PO.
(5)  REMIC IV Regular Interest IO will be held as an asset of the Supplemental  Interest Trust Account  established
     by the  Trustee and will be treated  for  federal  income tax  purposes as owned by the holder of the Class SB
     Certificates.
(6)  For federal income tax purposes,  REMIC IV Regular Interest IO will not have a Pass-Through  Rate, but will be
     entitled to 100% of the amounts distributed on REMIC III Regular Interest LT-IO.
(7)  For  federal  income tax  purposes,  REMIC IV Regular  Interest IO will not have an  Uncertificated  Principal
     Balance,  but will have a notional  amount equal to the  Uncertificated  Notional  Amount of REMIC III Regular
     Interest LT-IO.


         In consideration of the mutual  agreements herein  contained,  the Depositor,  the Master Servicer and the
Trustee agree as follows:




--------------------------------------------------------------------------------



ARTICLE I

                                                    DEFINITIONS

Section 1.01    Definitions.

         Whenever used in this Agreement,  the following words and phrases,  unless the context otherwise requires,
shall have the meanings specified in this Article.

         Accrued  Certificate  Interest:  With  respect  to  each  Distribution  Date  and  each  Class of  Class A
Certificates  and Class M  Certificates,  an amount  equal to the  interest  accrued  during the  related  Interest
Accrual Period on the Certificate  Principal  Balance thereof  immediately  prior to such  Distribution Date at the
related Pass-Through Rate for that Distribution Date.

         The amount of Accrued  Certificate  Interest on each Class of Certificates  shall be reduced by the amount
of Prepayment  Interest  Shortfalls on the related Mortgage Loans during the prior calendar month to the extent not
covered by  Compensating  Interest  pursuant to Section 3.16, and by Relief Act Shortfalls on the related  Mortgage
Loans during the related Due Period.  The portion of any  Prepayment  Interest  Shortfalls or Relief Act Shortfalls
allocated to the Class A  Certificates  will be based upon the related  Senior  Percentage  of all such  reductions
with  respect  to the  related  Mortgage  Loans,  such  reductions  will be  allocated  among the  related  Class A
Certificates,  pro rata, on the basis of Accrued  Certificate  Interest  payable on such  Distribution  Date absent
such  reductions,  with the  remainder  of such  reductions  allocated  among the Holders of all Classes of Class M
Certificates,  pro rata, on the basis of Accrued  Certificate  Interest  payable on such  Distribution  Date absent
such reductions.

         Accrued  Certificate  Interest for any Distribution  Date shall further be reduced by the interest portion
of Realized Losses allocated to any Class of Certificates pursuant to Section 4.05.

         Accrued  Certificate  Interest  shall accrue on the basis of a 360-day year and the actual number  of days
in the related Interest Accrual Period.

         With  respect  to each  Distribution  Date and the  Class SB  Certificates,  interest  accrued  during the
preceding  Interest  Accrual  Period at the related  Pass-Through  Rate on the  Uncertificated  Notional  Amount as
specified in the definition of Pass-Through  Rate,  immediately  prior to such  Distribution  Date,  reduced by any
interest  shortfalls with respect to the Mortgage Loans,  including  Prepayment  Interest  Shortfalls to the extent
not  covered  by   Compensating   Interest   pursuant  to   Section 3.16   or  by  Excess  Cash  Flow  pursuant  to
Section 4.02(c)(v)  and (vi). Accrued Certificate  Interest on the Class SB  Certificates shall accrue on the basis
of a 360-day year and the actual number of days in the related Interest Accrual Period.

         Adjusted  Available   Distribution   Amount:   With  respect  to  any  Distribution  Date,  the  Available
Distribution  Amount increased by the excess,  if any, of the Net Swap Payment owed to the Swap  Counterparty  over
the amount distributable on such Distribution Date in respect of REMIC IV Regular Interest IO.

         Adjusted  Mortgage  Rate:  With respect to any Mortgage Loan and any date of  determination,  the Mortgage
Rate borne by the related Mortgage Note, less the rate at which the related Subservicing Fee accrues.

         Adjustment  Date: With respect to each  adjustable-rate  Mortgage Loan, each date set forth in the related
Mortgage Note on which an adjustment to the interest rate on such Mortgage Loan becomes effective.

         Adjusted  Strip Rate:  With respect to any  Distribution  Date,  a per annum rate equal to the excess,  if
any, of the  Uncertificated  REMIC I Pass-Through  Rate for REMIC I Regular  Interest A-I over the weighted average
of (v) with respect to REMIC I  Regular  Interests  ending with the  designation  "B," the weighted  average of the
Uncertificated  REMIC I  Pass-Through  Rates  for such  REMIC I  Regular  Interests,  weighted  on the basis of the
Uncertificated  Principal  Balance of such REMIC I  Regular  Interests for each such  Distribution  Date,  (w) with
respect to REMIC I Regular  Interest A-I, the  Uncertificated  REMIC I  Pass-Through  Rate for such REMIC I Regular
Interest,  (x) with respect to REMIC I Regular Interest I, the  Uncertificated  REMIC I  Pass-Through Rate for such
REMIC I  Regular  Interest,   (y)  with  respect  to  REMIC I  Regular  Interest  II,  the  Uncertificated  REMIC I
Pass-Through Rate for such REMIC I Regular Interest,  and (z) with respect to REMIC I Regular Interests ending with
the designation  "A," for each  Distribution  Date listed below, the weighted average of the rates listed below for
each such REMIC I Regular Interest listed below,  weighted on the basis of the Uncertificated  Principal Balance of
each such REMIC I Regular Interest for each such Distribution Date:

DISTRIBUTION DATE     REMIC I REGULAR INTEREST                                   RATE

        1          I-1-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
        2          I-2-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A                            Uncertificated REMIC I Pass-Through Rate
        3          I-3-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A and I-2-A                  Uncertificated REMIC I Pass-Through Rate
        4          I-4-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-3-A              Uncertificated REMIC I Pass-Through Rate
        5          I-5-A through I-45A              2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-4-A              Uncertificated REMIC I Pass-Through Rate
        6          I-6-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-5-A              Uncertificated REMIC I Pass-Through Rate
        7          I-7-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-6-A              Uncertificated REMIC I Pass-Through Rate
        8          I-8-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-7-A              Uncertificated REMIC I Pass-Through Rate
        9          I-9-A through I-45-A             2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-8-A              Uncertificated REMIC I Pass-Through Rate
       10          I-10-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-9-A              Uncertificated REMIC I Pass-Through Rate
       11          I-11-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-10-A             Uncertificated REMIC I Pass-Through Rate
       12          I-12-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-11-A             Uncertificated REMIC I Pass-Through Rate
       13          I-13-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-12-A             Uncertificated REMIC I Pass-Through Rate
       14          I-14-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-13-A             Uncertificated REMIC I Pass-Through Rate
       15          I-15-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-14-A             Uncertificated REMIC I Pass-Through Rate
       16          I-16-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-15-A             Uncertificated REMIC I Pass-Through Rate
       17          I-17-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-16-A             Uncertificated REMIC I Pass-Through Rate
       18          I-18-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-17-A             Uncertificated REMIC I Pass-Through Rate
       19          I-19-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-18-A             Uncertificated REMIC I Pass-Through Rate
       20          I-20-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-19-A             Uncertificated REMIC I Pass-Through Rate
       21          I-21-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-20-A             Uncertificated REMIC I Pass-Through Rate
       22          I-22-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-21-A             Uncertificated REMIC I Pass-Through Rate
       23          I-23-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-22-A             Uncertificated REMIC I Pass-Through Rate
       24          I-24-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-23-A             Uncertificated REMIC I Pass-Through Rate
       25          I-25-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-24-A             Uncertificated REMIC I Pass-Through Rate
       26          I-26-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-25-A             Uncertificated REMIC I Pass-Through Rate
       27          I-27-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-26-A             Uncertificated REMIC I Pass-Through Rate
       28          I-28-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-27-A             Uncertificated REMIC I Pass-Through Rate
       29          I-29-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-28-A             Uncertificated REMIC I Pass-Through Rate
       30          I-30-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-29-A             Uncertificated REMIC I Pass-Through Rate
       31          I-30-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-29-A             Uncertificated REMIC I Pass-Through Rate
       32          I-30-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-29-A             Uncertificated REMIC I Pass-Through Rate
       33          I-30-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-29-A             Uncertificated REMIC I Pass-Through Rate
       34          I-31-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-30-A             Uncertificated REMIC I Pass-Through Rate
       35          I-32-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-31-A             Uncertificated REMIC I Pass-Through Rate
       36          I-33-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-32-A             Uncertificated REMIC I Pass-Through Rate
       37          I-34-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-33-A             Uncertificated REMIC I Pass-Through Rate
       38          I-35-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-34-A             Uncertificated REMIC I Pass-Through Rate
       39          I-36-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-35-A             Uncertificated REMIC I Pass-Through Rate
       40          I-37-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-36-A             Uncertificated REMIC I Pass-Through Rate
       41          I-38-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-37-A             Uncertificated REMIC I Pass-Through Rate
       42          I-39-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-38-A             Uncertificated REMIC I Pass-Through Rate
       43          I-40-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-39-A             Uncertificated REMIC I Pass-Through Rate
       44          I-41-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-40-A             Uncertificated REMIC I Pass-Through Rate
       45          I-42-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-41-A             Uncertificated REMIC I Pass-Through Rate
       46          I-43-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-42-A             Uncertificated REMIC I Pass-Through Rate
       47          I-44-A through I-45-A            2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-43-A             Uncertificated REMIC I Pass-Through Rate
       48          I-45-A                           2 multiplied by Swap LIBOR, subject to a maximum rate of
                                                    Uncertificated REMIC I Pass-Through Rate
                   I-1-A through I-44-A             Uncertificated REMIC I Pass-Through Rate
   Thereafter      I-1-A through I-45-A             Uncertificated REMIC I Pass-Through Rate


         Advance:  With  respect to any  Mortgage  Loan,  any  advance  made by the Master  Servicer,  pursuant  to
Section 4.04.

         Affected Party:  As defined in the Swap Agreement.

         Affiliate:  With  respect to any Person,  any other  Person  controlling,  controlled  by or under  common
control  with such first  Person.  For the  purposes of this  definition,  "control"  means the power to direct the
management  and  policies  of such  Person,  directly  or  indirectly,  whether  through  the  ownership  of voting
securities,  by contract or otherwise;  and the terms  "controlling" and "controlled" have meanings  correlative to
the foregoing.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Amount Held for Future  Distribution:  With  respect to any  Distribution  Date,  the total of the amounts
held in the  Custodial  Account  at the  close of  business  on the  preceding  Determination  Date on  account  of
(i) Liquidation Proceeds, Subsequent Recoveries, Insurance Proceeds, REO Proceeds, Principal Prepayments,  Mortgage
Loan purchases made pursuant to Section 2.02,  2.03, 2.04 or 4.07 and Mortgage Loan  substitutions made pursuant to
Section 2.03  or 2.04  received  or made in the  month of such  Distribution  Date  (other  than  such  Liquidation
Proceeds,  Subsequent Recoveries,  Insurance Proceeds, REO Proceeds and purchases of Mortgage Loans that the Master
Servicer has deemed to have been  received in the  preceding  month in accordance  with  Section 3.07(b))  and (ii)
payments  which  represent  early  receipt of scheduled  payments of principal  and interest due on a date or dates
subsequent to the Due Date in the related Due Period.

         Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the appraised value of such
Mortgaged  Property based upon the appraisal made at the time of the origination of the related  Mortgage Loan, and
(ii) the sales  price of the  Mortgaged  Property  at such time of  origination,  except in the case of a Mortgaged
Property  securing a refinanced or modified  Mortgage Loan as to which it is either the appraised  value based upon
the appraisal made at the time of  origination of the loan which was refinanced or modified or the appraised  value
determined in an appraisal at the time of refinancing or modification, as the case may be.

         Assignment:  An  assignment of the Mortgage,  notice of transfer or equivalent  instrument,  in recordable
form,  sufficient under the laws of the jurisdiction  wherein the related Mortgaged  Property is located to reflect
of record the sale of the Mortgage  Loan to the Trustee for the benefit of  Certificateholders,  which  assignment,
notice  of  transfer  or  equivalent  instrument  may be in the form of one or more  blanket  assignments  covering
Mortgages  secured by Mortgaged  Properties  located in the same county,  if permitted by law and accompanied by an
Opinion of Counsel to that effect.

         Assignment  Agreement:  The  Assignment  and  Assumption  Agreement,   dated  the  Closing  Date,  between
Residential  Funding and the  Depositor  relating to the transfer and  assignment of the Mortgage  Loans,  attached
hereto as Exhibit R.

         Available  Distribution  Amount:  With respect to any Distribution Date, an amount equal to (a) the sum of
(i) the amount  relating to the Mortgage  Loans on deposit in the Custodial  Account as of the close of business on
the immediately  preceding  Determination Date, including any Subsequent  Recoveries,  and amounts deposited in the
Custodial Account in connection with the substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of
any Advance  made on the  immediately  preceding  Certificate  Account  Deposit  Date with  respect to the Mortgage
Loans,  (iii) any amount  deposited in the  Certificate  Account on the related  Certificate  Account  Deposit Date
pursuant to the second  paragraph of  Section 3.12(a)  in respect of the Mortgage  Loans,  (iv) any amount that the
Master Servicer is not permitted to withdraw from the Custodial Account pursuant to  Section 3.16(e)  in respect of
the Mortgage Loans,  and (v) any amount  deposited in the Certificate  Account  pursuant to Section 4.07 or 9.01 in
respect of the  Mortgage  Loans,  reduced by (b) the sum as of the close of business on the  immediately  preceding
Determination  Date of (x) the Amount Held for Future  Distribution with respect to the Mortgage Loans, (y) amounts
permitted  to be withdrawn  by the Master  Servicer  from the  Custodial  Account in respect of the Mortgage  Loans
pursuant to clauses (ii)-(x),  inclusive,  of Section 3.10(a)  and (z) any Net Swap Payments required to be made to
the Swap  Counterparty  and  Swap  Termination  Payments  not due to a Swap  Counterparty  Trigger  Event  for such
Distribution Date.

         Balloon  Loan:  Each of the Mortgage  Loans having an original  term to maturity  that is shorter than the
related amortization term.

         Balloon  Payment:  With respect to any Balloon Loan,  the related  Monthly  Payment  payable on the stated
maturity date of such Balloon Loan.

         Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

         Basis Risk  Shortfalls:  The Group I Basis Risk  Shortfalls,  Group II Basis Risk  Shortfalls  and Class M
Basis Risk Shortfalls, as applicable.

         Book-Entry Certificate:  Any Certificate registered in the name of the Depository or its nominee.

         Business  Day: Any day other than (i) a Saturday or a Sunday or (ii) a day on which  banking  institutions
in the State of  California,  the  State of  Minnesota,  the State of Texas,  the State of New York or the State of
Illinois  (and such other  state or states in which the  Custodial  Account or the  Certificate  Account are at the
time located) are required or authorized by law or executive order to be closed.

         Calendar  Quarter:  A Calendar  Quarter shall  consist of one of the  following  time periods in any given
year:  January 1 through  March 31,  April 1 through  June 30, July 1 through  September  30, and October 1 through
December 31.

         Capitalization  Reimbursement  Amount:  With respect to any  Distribution  Date, the amount of Advances or
Servicing  Advances  that were  added to the  Stated  Principal  Balance  of the  Mortgage  Loans  during the prior
calendar  month and  reimbursed  to the  Master  Servicer  or  Subservicer  on or prior to such  Distribution  Date
pursuant to Section 3.10(a)(vii).

         Cash  Liquidation:  With respect to any defaulted  Mortgage Loan other than a Mortgage Loan as to which an
REO  Acquisition  occurred,  a determination  by the Master  Servicer that it has received all Insurance  Proceeds,
Liquidation  Proceeds and other payments or cash recoveries which the Master Servicer  reasonably and in good faith
expects to be finally recoverable with respect to such Mortgage Loan.

         Certificate:  Any Class A Certificate, Class M Certificate, Class SB Certificate or Class R Certificate.

         Certificate  Account:  The account or accounts  created and  maintained  pursuant to  Section 4.01,  which
shall be entitled "U.S. Bank National  Association,  as trustee, in trust for the registered holders of Residential
Asset Securities Corporation,  Home Equity Mortgage Asset-Backed  Pass-Through  Certificates,  Series 2007-KS2" and
which account shall be held for the benefit of the Certificateholders and which must be an Eligible Account.

         Certificate Account Deposit Date:  With respect to any Distribution Date, the Business Day prior thereto.

         Certificateholder  or Holder:  The Person in whose name a Certificate  is  registered  in the  Certificate
Register,  except that neither a Disqualified  Organization  nor a Non-United  States Person shall be a holder of a
Class R  Certificate  for any purpose  hereof.  Solely for the purpose of giving any consent or direction  pursuant
to this Agreement,  any  Certificate,  other than a Class R  Certificate,  registered in the name of the Depositor,
the Master  Servicer or any  Subservicer  or any Affiliate  thereof shall be deemed not to be  outstanding  and the
Percentage  Interest or Voting Rights evidenced thereby shall not be taken into account in determining  whether the
requisite  amount of Percentage  Interests or Voting  Rights  necessary to effect any such consent or direction has
been  obtained.  All  references  herein  to  "Holders"  or  "Certificateholders"   shall  reflect  the  rights  of
Certificate  Owners as they may indirectly  exercise such rights through the Depository and  participating  members
thereof, except as otherwise specified herein;  provided,  however, that the Trustee shall be required to recognize
as a "Holder" or  "Certificateholder"  only the Person in whose name a Certificate is registered in the Certificate
Register.

         Certificate  Owner:  With respect to a Book-Entry  Certificate,  the Person who is the beneficial owner of
such  Certificate,  as reflected on the books of an indirect  participating  brokerage  firm for which a Depository
Participant  acts as agent, if any, and otherwise on the books of a Depository  Participant,  if any, and otherwise
on the books of the Depository.

         Certificate  Principal  Balance:  With respect to any Class A Certificate or Class M  Certificate,  on any
date of  determination,  an amount equal to (i) the Initial  Certificate  Principal  Balance of such Certificate as
specified on the face thereof,  minus (ii) the sum of (x) the aggregate of all amounts previously  distributed with
respect to such  Certificate  (or any  predecessor  Certificate)  and applied to reduce the  Certificate  Principal
Balance  thereof  pursuant to Section  4.02(c) and (y) the  aggregate of all  reductions in  Certificate  Principal
Balance  deemed to have  occurred in  connection  with  Realized  Losses  which were  previously  allocated to such
Certificate  (or any  predecessor  Certificate)  pursuant  to  Section  4.05;  provided,  that with  respect to any
Distribution  Date,  the  Certificate  Principal  Balances  of (i) the  Class A-I or Class M  Certificates  will be
increased,  in each case to the extent of Realized Losses previously allocated thereto and remaining  unreimbursed,
by the Subsequent  Recovery  Allocation  Amount for Loan Group I in the following  order of priority:  first to the
Class A-I  Certificates,  pro rata,  and then to the Class M-1,  Class M-2,  Class M-3, Class M-4, Class M-5, Class
M-6, Class M-7, Class M-8,  Class M-9 and Class M-10  Certificates,  in that order and (ii) the Class A-II or Class
M Certificates will be increased,  in each case to the extent of Realized Losses  previously  allocated thereto and
remaining  unreimbursed,  by the Subsequent  Recovery Allocation Amount for Loan Group II in the following order of
priority:  to the Class A-II,  Class M-1,  Class M-2,  Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class
M-8, Class M-9 and Class M-10  Certificates,  in that order. With respect to any Class SB Certificate,  on any date
of  determination,  an amount equal to the  Percentage  Interest  evidenced by such  Certificate  multiplied  by an
amount equal to (i) the excess,  if any, of (A) the then aggregate Stated  Principal  Balance of the Mortgage Loans
over (B) the then aggregate  Certificate  Principal  Balance of the Class A  Certificates  and Class M Certificates
then  outstanding,  which  represents  the sum of (i) the Initial  Principal  Balance of REMIC IV Regular  Interest
SB-PO,  as reduced by Realized  Losses  allocated  thereto and payments  deemed made thereon,  and (ii) accrued and
unpaid interest on REMIC IV Regular  Interest SB-IO, as reduced by Realized Losses allocated  thereto.  The Class R
Certificates will not have a Certificate Principal Balance.

         Certificate  Register and  Certificate  Registrar:  The register  maintained  and the registrar  appointed
pursuant to Section 5.02.

         Class:  Collectively, all of the Certificates or uncertificated interests bearing the same designation.

         Class A-I-1   Certificate:   Any  one  of  the  Class A-I-1  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to the
Class M  Certificates,  Class SB  Certificates  and Class R  Certificates  with  respect to  distributions  and the
allocation  of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to
receive  payments  under the Swap  Agreement and the SB-AM Swap Agreement and (iii) the obligation to pay the Class
IO Distribution Amount.

         Class A-I-1  Margin:  0.070% per annum, and on any Distribution  Date on or after the second  Distribution
Date after the first possible Optional Termination Date, 0.140% per annum.

         Class A-I-2   Certificate:   Any  one  of  the  Class A-I-2  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to the
Class M  Certificates,  Class SB  Certificates  and Class R  Certificates  with  respect to  distributions  and the
allocation  of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to
receive  payments  under the Swap  Agreement and the SB-AM Swap Agreement and (iii) the obligation to pay the Class
IO Distribution Amount.

         Class A-I-2  Margin:  Initially,  0.120% per annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.240% per annum.

         Class A-I-3   Certificate:   Any  one  of  the  Class A-I-3  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to the
Class M  Certificates,  Class SB  Certificates  and Class R  Certificates  with  respect to  distributions  and the
allocation  of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to
receive  payments  under the Swap  Agreement and the SB-AM Swap Agreement and (iii) the obligation to pay the Class
IO Distribution Amount.

         Class A-I-3  Margin:  Initially,  0.140% per annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.280% per annum.

         Class A-I-4   Certificate:   Any  one  of  the  Class A-I-4  Certificates  executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit A,  senior to the
Class M  Certificates,  Class SB  Certificates  and Class R  Certificates  with  respect to  distributions  and the
allocation  of Realized  Losses in respect of Group I Loans as set forth in  Section 4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to
receive  payments  under the Swap  Agreement and the SB-AM Swap Agreement and (iii) the obligation to pay the Class
IO Distribution Amount.

         Class A-I-4  Margin:  Initially,  0.220% per annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.440% per annum.

         Class A-I   Certificates:   Collectively,   the  Class A-I-1   Certificates,   Class A-I-2   Certificates,
Class A-I-3 Certificates and Class A-I-4 Certificates.

         Class A-I  Interest  Remittance  Amount:  With  respect  to any  Distribution  Date,  the  portion  of the
Available  Distribution  Amount for that  Distribution  Date  attributable  to interest  received or advanced  with
respect  to the Group I Loans,  as  adjusted  to reflect  the pro rata  portion  of any net swap  payments  or Swap
Termination Payments not due to a Swap Counterparty Trigger Event allocable to Loan Group I.

         Class A-II  Certificate:  Any one of the Class  Certificates  executed by the Trustee and authenticated by
the  Certificate  Registrar  substantially  in the  form  annexed  hereto  as  Exhibit  A,  senior  to the  Class M
Certificates,  Class SB Certificates and Class R Certificates  with respect to distributions  and the allocation of
Realized  Losses  in  respect  of Group II Loans as set forth in  Section  4.05,  and  evidencing  (i) an  interest
designated  as a "regular  interest"  in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to receive
payments  under the Swap  Agreement  and the SB-AM  Swap  Agreement  and (iii) the  obligation  to pay the Class IO
Distribution Amount.

         Class  A-II  Margin:  Initially,  0.140% per annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.280% per annum.

         Class  A-II  Interest  Remittance  Amount:  With  respect to any  Distribution  Date,  the  portion of the
Available  Distribution  Amount for that  Distribution  Date  attributable  to interest  received or advanced  with
respect to the Group II Loans,  as  adjusted  to reflect  the pro rata  portion  of any net swap  payments  or Swap
Termination Payments not due to a Swap Counterparty Trigger Event allocable to Loan Group II.

         Class A Certificates:  Collectively, the Class A-I Certificates and Class A-II Certificates.

         Class A Interest Distribution Priority:  With respect to each Class of Class A Certificates and any
Distribution Date, the amount available for payment of Accrued Certificate Interest thereon for that Distribution
Date plus Accrued Certificate Interest thereon remaining unpaid from any prior Distribution Date, in the amounts
and priority as follows:

(i)      first,  concurrently,  to the Class A-I  Certificates,  pro rata, from the Class A-I  Interest  Remittance
                 Amount, and to the Class A-II Certificates, from the Class A-II Interest Remittance Amount;

(ii)     second,  to the Class A-I  Certificates,  pro rata,  from the  remaining  Class A-II  Interest  Remittance
                 Amount,  or to the  Class A-II  Certificates,  from the remaining  Class A-I  Interest  Remittance
                 Amount,  as needed  after  taking  into  account any  distributions  in respect of interest on the
                 Class A Certificates made in first above;

(iii)    third,  concurrently,  to the  Class A-I  Certificates,  pro rata,  from the Principal  Remittance  Amount
                 related  to Loan  Group I,  and to the  Class A-II  Certificates,  from the  Principal  Remittance
                 Amount  related to Loan  Group II,  as needed  after  taking  into  account any  distributions  in
                 respect of interest on the Class A Certificates made in first and second above; and

(iv)     fourth, to the Class A-I  Certificates,  pro rata, from the remaining Principal  Remittance Amount related
                 to Loan  Group II,  or to the Class A-II  Certificates,  from the remaining  Principal  Remittance
                 Amount related to Loan Group I,  as needed after taking into account any  distributions in respect
                 of interest on the Class A Certificates made in first, second and third above.

         Class A  Principal  Distribution  Amount:  With respect to any Distribution Date (a) prior to the Stepdown
Date or on or after the Stepdown Date if a Trigger  Event is in effect for that  Distribution  Date,  the Principal
Distribution  Amount for that  Distribution  Date or (b) on or after the Stepdown Date if a Trigger Event is not in
effect for that Distribution Date, the lesser of:

                  (i)   the Principal Distribution Amount for that Distribution Date; and

                  (ii)  the excess,  if any, of (A) the aggregate  Certificate  Principal Balance of the Class A
Certificates  immediately  prior to that  Distribution  Date  over (B) the  lesser  of (x) the  product  of (1) the
applicable  Subordination  Percentage and (2) the aggregate  Stated  Principal  Balance of the Mortgage Loans after
giving effect to distributions to be made on that  Distribution  Date and (y) the excess,  if any, of the aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to  distributions  to be  made  on that
Distribution Date, over the Overcollateralization Floor.

         Class M-1  Certificate:  Any one of the Class M-1 Certificates  executed by the Trustee and  authenticated
by the  Certificate  Registrar  substantially  in the form  annexed  hereto as  Exhibit B,  senior to the Class M-2
Certificates,  Class M-3 Certificates,  Class M-4 Certificates,  Class M-5  Certificates,  Class M-6  Certificates,
Class M-7  Certificates,  Class M-8  Certificates,  Class  M-9  Certificates,  Class  M-10  Certificates,  Class SB
Certificates and Class R Certificates  with respect to  distributions  and the allocation of Realized Losses as set
forth in Section 4.05, and evidencing (i) an interest  designated as a "regular  interest" in REMIC IV for purposes
of the REMIC  Provisions,  (ii) the right to receive payments under the Swap Agreement and the SB-AM Swap Agreement
and (iii) the obligation to pay the Class IO Distribution Amount.

         Class M-1  Margin:  Initially,  0.260%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.390% per annum.

         Class M-1  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount  or (b) on or  after  the  Stepdown  Date  if a  Trigger  Event  is not  in  effect  for  that
Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates  (after taking into account the payment of the Class A Principal  Distribution  Amount
for that Distribution Date) and (2) the  Certificate  Principal Balance of the Class M-1  Certificates  immediately
prior to that  Distribution  Date  over (B) the  lesser  of (x) the  product  of (1) the  applicable  Subordination
Percentage  and (2)  the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to
distributions to be made on that  Distribution  Date and (y) the excess,  if any, of the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on that  Distribution  Date, over the
Overcollateralization Floor.

         Class M-2  Certificate:  Any one of the Class M-2 Certificates  executed by the Trustee and  authenticated
by the  Certificate  Registrar  substantially  in the form  annexed  hereto as  Exhibit B,  senior to the Class M-3
Certificates,  Class M-4  Certificates,  Class M-5 Certificates,  Class M-6  Certificates,  Class M-7 Certificates,
Class M-8  Certificates,  Class M-9  Certificates,  Class M-10  Certificates,  Class SB  Certificates  and  Class R
Certificates  with respect to  distributions  and the allocation of Realized  Losses as set forth in  Section 4.05,
and  evidencing  (i) an  interest  designated  as a  "regular  interest"  in REMIC  IV for  purposes  of the  REMIC
Provisions,  (ii) the  right to  receive  payments  under  the Swap  Agreement  and the SB-AM  Swap  Agreement  and
(iii) the obligation to pay the Class IO Distribution Amount.

         Class M-2  Margin:  Initially,  0.280%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.420% per annum.

         Class M-2  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount and the  Class M-1  Principal  Distribution  Amount or (b) on or after the Stepdown  Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal Distribution Amount and the Class M-1 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates  and Class M-1  Certificates  (after  taking  into  account the payment of the Class A
Principal  Distribution  Amount and the Class M-1  Principal  Distribution  Amount for that Distribution  Date) and
(2) the  Certificate  Principal Balance of the Class M-2  Certificates  immediately prior to that Distribution Date
over (B) the  lesser of (x) the  product  of (1) the  applicable  Subordination  Percentage  and (2) the  aggregate
Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to  distributions  to be  made  on that
Distribution  Date and (y) the  excess,  if any, of the aggregate  Stated  Principal  Balance of the Mortgage Loans
after giving effect to distributions to be made on that Distribution Date, over the Overcollateralization Floor.

         Class M-3  Certificate:  Any one of the Class M-3 Certificates  executed by the Trustee and  authenticated
by the  Certificate  Registrar  substantially  in the form annexed hereto as  Exhibit B-1,  senior to the Class M-4
Certificates,  Class M-5  Certificates,  Class M-6 Certificates,  Class M-7  Certificates,  Class M-8 Certificates,
Class M-9  Certificates,  Class M-10  Certificates,  Class SB Certificates and Class R Certificates with respect to
distributions  and the allocation of Realized Losses as set forth in  Section 4.05,  and evidencing (i) an interest
designated  as a "regular  interest"  in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to receive
payments  under the Swap  Agreement  and the SB-AM  Swap  Agreement  and (iii) the  obligation  to pay the Class IO
Distribution Amount.

         Class M-3  Margin:  Initially,  0.320%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.480% per annum.

         Class M-3  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution Amount and the Class M-2 Principal  Distribution Amount
or (b) on or after the Stepdown Date if a Trigger  Event is not in effect for that  Distribution  Date,  the lesser
of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution  Amount, the Class M-1  Principal  Distribution  Amount and the
Class M-2 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1  Certificates  and Class M-2  Certificates  (after taking into account the
payment  of the  Class A  Principal  Distribution  Amount,  the  Class M-1  Principal  Distribution  Amount and the
Class M-2 Principal  Distribution  Amount for that Distribution Date) and (2) the Certificate  Principal Balance of
the Class M-3  Certificates  immediately  prior to that Distribution Date over (B) the lesser of (x) the product of
(1) the applicable  Subordination  Percentage and (2) the aggregate Stated Principal  Balance of the Mortgage Loans
after giving  effect to  distributions  to be made on that  Distribution  Date and (y) the  excess,  if any, of the
aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to distributions to be made on that
Distribution Date, over the Overcollateralization Floor.

         Class M-4  Certificate:  Any one of the Class M-4  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit B,  senior to the  Class M-5
Certificates,  Class M-6  Certificates,  Class M-7 Certificates,  Class M-8  Certificates,  Class M-9 Certificates,
Class M-10  Certificates,  Class SB  Certificates and Class R  Certificates  with respect to distributions  and the
allocation  of  Realized  Losses as set forth in  Section 4.05,  and  evidencing  (i) an interest  designated  as a
"regular  interest" in REMIC IV for purposes of the REMIC Provisions,  (ii) the right to receive payments under the
Swap Agreement and the SB-AM Swap Agreement and (iii) the obligation to pay the Class IO Distribution Amount.

         Class M-4  Margin:  Initially,  0.430%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.645% per annum.

         Class M-4  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class M-2 Principal  Distribution Amount and
the Class M-3  Principal  Distribution  Amount or (b) on or after the  Stepdown  Date if a Trigger  Event is not in
effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution  Amount and the Class M-1 Principal  Distribution  Amount,  the
Class M-2 Principal Distribution Amount and the Class M-3 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1  Certificates,  Class M-2 Certificates  and Class M-3 Certificates  (after
taking  into  account  the  payment  of  the  Class A  Principal  Distribution  Amount,  the  Class  M-1  Principal
Distribution  Amount, the Class M-2 Principal  Distribution Amount and the Class M-3 Principal  Distribution Amount
for that Distribution Date) and (2) the  Certificate  Principal Balance of the Class M-4  Certificates  immediately
prior to that  Distribution  Date  over (B) the  lesser  of (x) the  product  of (1) the  applicable  Subordination
Percentage  and (2)  the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to
distributions to be made on that  Distribution  Date and (y) the excess,  if any, of the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on that  Distribution  Date, over the
Overcollateralization Floor.

         Class M-5  Certificate:  Any one of the Class M-5  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit B,  senior to the  Class M-6
Certificates,  Class M-7 Certificates,  Class M-8 Certificates,  Class M-9 Certificates,  Class M-10  Certificates,
Class SB  Certificates  and Class R  Certificates  with respect to  distributions  and the  allocation  of Realized
Losses as set forth in  Section 4.05,  and evidencing (i) an interest  designated as a "regular  interest" in REMIC
IV for purposes of the REMIC Provisions,  (ii) the right to receive payments under the Swap Agreement and the SB-AM
Swap Agreement and (iii) the obligation to pay the Class IO Distribution Amount.

         Class M-5  Margin:  Initially,  0.650%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.975% per annum.

         Class M-5  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3  Principal  Distribution  Amount and the Class M-4 Principal  Distribution  Amount or (b) on or after
the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the Class M-3  Principal  Distribution  Amount and the  Class M-4  Principal
Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A Certificates,  Class M-1 Certificates,  Class M-2 Certificates, Class M-3 Certificates and Class M-4
Certificates  (after taking into account the payment of the Class A Principal  Distribution  Amount,  the Class M-1
Principal  Distribution Amount, the Class M-2 Principal  Distribution Amount, the Class M-3 Principal  Distribution
Amount  and the  Class M-4  Principal  Distribution  Amount  for that  Distribution  Date) and (2) the  Certificate
Principal  Balance of the Class M-5  Certificates  immediately  prior to that Distribution Date over (B) the lesser
of (x) the product of (1) the applicable  Subordination  Percentage and (2) the aggregate Stated Principal  Balance
of the  Mortgage  Loans after  giving  effect to  distributions  to be made on that  Distribution  Date and (y) the
excess,  if any,  of the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to
distributions to be made on that Distribution Date, over the Overcollateralization Floor.

         Class M-6  Certificate:  Any one of the Class M-6  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit B,  senior to the  Class M-7
Certificates,  Class M-8 Certificates,  Class M-9 Certificates,  Class M-10 Certificates, Class SB Certificates and
Class R  Certificates  with  respect  to  distributions  and the  allocation  of  Realized  Losses  as set forth in
Section 4.05,  and  evidencing (i) an interest  designated as a "regular  interest" in REMIC IV for purposes of the
REMIC  Provisions,  (ii) the right to receive  payments  under the Swap  Agreement and the SB-AM Swap Agreement and
(iii) the obligation to pay the Class IO Distribution Amount.

         Class M-6  Margin:  Initially,  0.800%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 1.200% per annum.

         Class M-6  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3  Principal  Distribution  Amount,  the  Class M-4  Principal  Distribution  Amount and the  Class M-5
Principal  Distribution  Amount or (b) on or after the Stepdown  Date if a Trigger  Event is not in effect for that
Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the  Class  M-3  Principal  Distribution  Amount,  the  Class M-4  Principal
Distribution Amount and the Class M-5 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1 Certificates,  Class M-2 Certificates,  Class M-3 Certificates,  Class M-4
Certificates  and  Class M-5  Certificates  (after  taking  into  account  the  payment  of the  Class A  Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3  Principal  Distribution  Amount,  the  Class M-4  Principal  Distribution  Amount and the  Class M-5
Principal  Distribution  Amount  for that  Distribution  Date) and (2) the  Certificate  Principal  Balance  of the
Class M-6  Certificates  immediately  prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the  applicable  Subordination  Percentage  and (2) the aggregate  Stated  Principal  Balance of the Mortgage Loans
after giving  effect to  distributions  to be made on that  Distribution  Date and (y) the  excess,  if any, of the
aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to distributions to be made on that
Distribution Date, over the Overcollateralization Floor.

         Class M-7  Certificate:  Any one of the Class M-7  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit B,  senior to the  Class M-8
Certificates,  Class M-9  Certificates,  Class M-10  Certificates,  Class SB  Certificates and Class R Certificates
with respect to distributions  and the allocation of Realized Losses as set forth in  Section 4.05,  and evidencing
(i) an interest  designated  as a "regular  interest"  in REMIC IV for purposes of the REMIC  Provisions,  (ii) the
right to receive  payments  under the Swap  Agreement and the SB-AM Swap  Agreement and (iii) the obligation to pay
the Class IO Distribution Amount.

         Class M-7  Margin:  Initially,  1.350%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 2.025% per annum.

         Class M-7  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3 Principal  Distribution Amount, the Class M-4 Principal  Distribution Amount, the Class M-5 Principal
Distribution  Amount and the  Class M-6  Principal  Distribution  Amount or (b) on or after the Stepdown  Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the  Class  M-3  Principal  Distribution  Amount,  the  Class M-4  Principal
Distribution Amount, the Class M-5 Principal  Distribution Amount and the Class M-6 Principal  Distribution Amount;
and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1 Certificates,  Class M-2 Certificates,  Class M-3 Certificates,  Class M-4
Certificates,  Class M-5  Certificates  and  Class M-6  Certificates  (after taking into account the payment of the
Class A  Principal  Distribution  Amount,  the Class M-1  Principal  Distribution  Amount,  the Class M-2 Principal
Distribution  Amount, the Class M-3 Principal  Distribution  Amount, the Class M-4 Principal  Distribution  Amount,
the Class M-5 Principal  Distribution Amount and the Class M-6 Principal  Distribution Amount for that Distribution
Date)  and  (2)  the  Certificate  Principal  Balance  of the  Class M-7  Certificates  immediately  prior  to that
Distribution  Date over (B) the lesser of (x) the product of (1) the  applicable  Subordination  Percentage and (2)
the aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to  distributions to be made on
that  Distribution  Date and (y) the  excess,  if any, of the aggregate  Stated  Principal  Balance of the Mortgage
Loans after giving effect to distributions  to be made on that  Distribution  Date, over the  Overcollateralization
Floor.

         Class M-8  Certificate:  Any one of the Class M-8  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit B,  senior to the  Class M-9
Certificates,   Class M-10   Certificates,   Class SB   Certificates  and  Class R  Certificates  with  respect  to
distributions  and the allocation of Realized Losses as set forth in  Section 4.05,  and evidencing (i) an interest
designated  as a "regular  interest"  in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to receive
payments  under the Swap  Agreement  and the SB-AM  Swap  Agreement  and (iii) the  obligation  to pay the Class IO
Distribution Amount.

         Class M-8  Margin:  Initially,  2.000%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 3.000% per annum.

         Class M-8  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3 Principal  Distribution Amount, the Class M-4 Principal  Distribution Amount, the Class M-5 Principal
Distribution  Amount, the Class M-6 Principal  Distribution Amount and the Class M-7 Principal  Distribution Amount
or (b) on or after the Stepdown Date if a Trigger  Event is not in effect for that  Distribution  Date,  the lesser
of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the  Class  M-3  Principal  Distribution  Amount,  the  Class M-4  Principal
Distribution Amount, the Class M-5 Principal  Distribution Amount, the Class M-6 Principal  Distribution Amount and
the Class M-7 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1 Certificates,  Class M-2 Certificates,  Class M-3 Certificates,  Class M-4
Certificates,  Class M-5  Certificates,  Class M-6  Certificates  and  Class M-7  Certificates  (after  taking into
account the payment of the Class A Principal  Distribution  Amount,  the Class M-1 Principal  Distribution  Amount,
the Class M-2 Principal  Distribution Amount, the Class M-3 Principal  Distribution Amount, the Class M-4 Principal
Distribution Amount, the Class M-5 Principal  Distribution Amount, the Class M-6 Principal  Distribution Amount and
the Class M-7 Principal  Distribution Amount for that Distribution Date) and (2) the Certificate  Principal Balance
of the Class M-8  Certificates  immediately  prior to that Distribution Date over (B) the lesser of (x) the product
of (1) the applicable  Subordination  Percentage  and (2) the aggregate  Stated  Principal  Balance of the Mortgage
Loans after giving effect to  distributions  to be made on that  Distribution  Date and (y) the excess,  if any, of
the aggregate  Stated  Principal  Balance of the Mortgage Loans after giving effect to  distributions to be made on
that Distribution Date, over the Overcollateralization Floor.

         Class M-9  Certificate:  Any one of the Class M-9  Certificates  executed by the Trustee and authenticated
by the  Certificate  Registrar  substantially  in the form annexed  hereto as Exhibit B,  senior to the  Class M-10
Certificates,  Class SB  Certificates and Class R  Certificates with respect to distributions and the allocation of
Realized Losses as set forth in  Section 4.05,  and evidencing (i) an interest  designated as a "regular  interest"
in REMIC IV for purposes of the REMIC  Provisions,  (ii) the right to receive payments under the Swap Agreement and
(iii) the obligation to pay the Class IO Distribution Amount.

         Class M-9  Margin:  Initially,  2.500%  per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 3.750% per annum.

         Class M-9  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior  to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3 Principal  Distribution Amount, the Class M-4 Principal  Distribution Amount, the Class M-5 Principal
Distribution Amount, the Class M-6 Principal  Distribution Amount, the Class M-7 Principal  Distribution Amount and
the  Class M-8  Principal  Distribution  Amount or (b) on or after the Stepdown  Date if a Trigger  Event is not in
effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the  Class  M-3  Principal  Distribution  Amount,  the  Class M-4  Principal
Distribution  Amount, the Class M-5 Principal  Distribution  Amount, the Class M-6 Principal  Distribution  Amount,
the Class M-7 Principal Distribution Amount and the Class M-8 Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1 Certificates,  Class M-2 Certificates,  Class M-3 Certificates,  Class M-4
Certificates,  Class M-5 Certificates,  Class M-6  Certificates,  Class M-7 Certificates and Class M-8 Certificates
(after  taking into  account the payment of the Class A  Principal  Distribution  Amount,  the Class M-1  Principal
Distribution  Amount, the Class M-2 Principal  Distribution  Amount, the Class M-3 Principal  Distribution  Amount,
the Class M-4 Principal  Distribution Amount, the Class M-5 Principal  Distribution Amount, the Class M-6 Principal
Distribution  Amount, the Class M-7 Principal  Distribution Amount and the Class M-8 Principal  Distribution Amount
for that Distribution Date) and (2) the  Certificate  Principal Balance of the Class M-9  Certificates  immediately
prior to that  Distribution  Date  over (B) the  lesser  of (x) the  product  of (1) the  applicable  Subordination
Percentage  and  (2) the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  after  giving  effect  to
distributions to be made on that  Distribution  Date and (y) the excess,  if any, of the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on that  Distribution  Date, over the
Overcollateralization Floor.

         Class M-10   Certificate:   Any  one  of  the  Class M-10   Certificates   executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially  in the form annexed hereto as Exhibit B,  senior to the
Class SB  Certificates  and Class R  Certificates  with respect to  distributions  and the  allocation  of Realized
Losses as set forth in  Section 4.05,  and evidencing (i) an interest  designated as a "regular  interest" in REMIC
IV for  purposes of the REMIC  Provisions,  (ii) the right to receive  payments  under the Swap  Agreement  and the
SB-AM Swap Agreement and (iii) the obligation to pay the Class IO Distribution Amount.

         Class M-10  Margin:  Initially,  2.500% per  annum,  and on any  Distribution  Date on or after the second
Distribution Date after the first possible Optional Termination Date, 3.750% per annum.

         Class M-10  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date  (a)  prior to the
Stepdown  Date or on or after the Stepdown  Date if a Trigger Event is in effect for that  Distribution  Date,  the
remaining  Principal  Distribution  Amount for that Distribution  Date after  distribution of the Class A Principal
Distribution  Amount, the Class M-1 Principal  Distribution  Amount, the Class M-2 Principal  Distribution  Amount,
the Class M-3 Principal  Distribution Amount, the Class M-4 Principal  Distribution Amount, the Class M-5 Principal
Distribution  Amount, the Class M-6 Principal  Distribution  Amount, the Class M-7 Principal  Distribution  Amount,
the Class M-8  Principal  Distribution  Amount and the Class M-9  Principal  Distribution Amount or (b) on or after
the Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

                  (i)   the  remaining   Principal   Distribution   Amount  for  that  Distribution  Date  after
distribution of the Class A Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class
M-2  Principal  Distribution  Amount,  the  Class  M-3  Principal  Distribution  Amount,  the  Class M-4  Principal
Distribution  Amount, the Class M-5 Principal  Distribution  Amount, the Class M-6 Principal  Distribution  Amount,
the  Class M-7  Principal  Distribution  Amount,  the  Class M-8  Principal  Distribution  Amount and the Class M-9
Principal Distribution Amount; and

                  (ii)  the excess,  if any, of (A) the sum of (1) the aggregate  Certificate  Principal Balance
of the Class A  Certificates,  Class M-1 Certificates,  Class M-2 Certificates,  Class M-3 Certificates,  Class M-4
Certificates,  Class M-5  Certificates,  Class M-6 Certificates,  Class M-7  Certificates,  Class M-8 Certificates,
Class M-9  Certificates  and  Class M-10  Certificates  (after  taking  into  account  the  payment of the  Class A
Principal  Distribution Amount, the Class M-1 Principal  Distribution Amount, the Class M-2 Principal  Distribution
Amount, the Class M-3 Principal  Distribution  Amount, the Class M-4 Principal  Distribution  Amount, the Class M-5
Principal  Distribution Amount, the Class M-6 Principal  Distribution Amount, the Class M-7 Principal  Distribution
Amount,  the Class M-8  Principal  Distribution  Amount and the Class M-9  Principal  Distribution  Amount for that
Distribution Date) and (2) the Certificate  Principal Balance of the Class M-10  Certificates  immediately prior to
that  Distribution Date over (B) the lesser of (x) the product of (1) the applicable  Subordination  Percentage and
(2) the  aggregate Stated  Principal  Balance of the Mortgage Loans after giving effect to distributions to be made
on that  Distribution  Date and (y) the excess,  if any, of the aggregate Stated Principal  Balance of the Mortgage
Loans after giving effect to distributions  to be made on that  Distribution  Date, over the  Overcollateralization
Floor.

         Class M Basis Risk  Shortfalls:  With respect to each Class of Class M Certificates  and any  Distribution
Date,  the sum of (a)  with  respect  to any  Distribution  Date on which  the  Class M Net WAC Cap Rate is used to
determine the Pass-Through  Rate of such Class, an amount equal to the excess of (x) Accrued  Certificate  Interest
for such Class  calculated at a per annum rate equal to LIBOR plus the related  Margin for such  Distribution  Date
(which shall not exceed 14.000% per annum), over (y) Accrued  Certificate  Interest for such Class calculated using
the Class M Net WAC Cap Rate for such Distribution  Date, (b) any shortfalls for such Class calculated  pursuant to
clause (a) above remaining  unpaid from prior  Distribution  Dates,  and (c) one month's  interest on the amount in
clause (b)  (based on the number of days in the  preceding  Interest  Accrual  Period) at a per annum rate equal to
LIBOR plus the related Margin for such Distribution Date (which shall not exceed 14.000% per annum).

         Class M  Certificates:  Collectively,  the  Class M-1  Certificates,  Class  M-2  Certificates,  Class M-3
Certificates,  Class M-4  Certificates,  Class M-5 Certificates,  Class M-6  Certificates,  Class M-7 Certificates,
Class M-8 Certificates, Class M-9 Certificates and Class M-10 Certificates.

         Class M Net WAC Cap Rate:  With  respect  to any  Distribution  Date and the Class M  Certificates,  a per
annum rate equal to the weighted average of the Group I Net WAC Cap Rate for such  Distribution  Date and the Group
II Net WAC Cap Rate for such Distribution Date, weighted on the basis of the related Subordinate  Component,  which
for tax purposes is equal to the weighted average of the  Uncertificated  REMIC II Pass-Through  Rates for REMIC II
Regular Interests Y-1 and Y-2.

         Class R  Certificate:  Any one of the Class R Certificates  executed by the Trustee and  authenticated  by
the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit D  and  evidencing  an interest
designated as a "residual  interest" in the REMICs for purposes of the REMIC  Provisions.  Component I of the Class
R  Certificates  is  designated  as the sole class of "residual  interest" in REMIC I,  Component II of the Class R
Certificates  is  designated  as the sole class of "residual  interest" in REMIC II,  Component  III of the Class R
Certificates  is designated  as the sole class of "residual  interest" in REMIC III and Component IV of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC IV.

         Class SB  Certificate:  Any one of the Class SB  Certificates executed by the Trustee and authenticated by
the  Certificate  Registrar  substantially  in the form annexed  hereto as  Exhibit C,  subordinate  to the Class A
Certificates and the Class M  Certificates  with respect to distributions  and the allocation of Realized Losses as
set forth in Section 4.05,  and evidencing an interest  comprised of "regular  interests" in REMIC IV together with
certain rights to payments under the Swap Agreements for purposes of the REMIC Provisions.

         Clearance System:  Euroclear, Clearstream or both, as applicable.

         Clearstream:  Clearstream Banking, societe anonyme.

         Closing Date:  February 23, 2007.

         Code:  The Internal Revenue Code of 1986.

         Commission:  The Securities and Exchange Commission.

         Compensating  Interest:  With respect to any Distribution  Date, any amount paid by the Master Servicer in
accordance with Section 3.16(f).

         Corporate  Trust  Office:  The  principal  office  of the  Trustee  at  which at any  particular  time its
corporate  trust business with respect to this  Agreement  shall be  administered,  which office at the date of the
execution of this instrument is located at U.S. Bank National  Association,  EP-MN-WS3D,  60 Livingston Avenue, St.
Paul, Minnesota 55107, Attn: Structured Finance/RASC 2007-KS2.

         Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

         Credit  Risk  Management  Agreement:  The Credit Risk  Management  Agreement,  dated  February  23,  2007,
between the Master Servicer and the Credit Risk Manager.

         Credit Risk Manager:  Clayton Fixed Income  Services  Inc., a Colorado  corporation,  its  successors  and
assigns.

         Credit Risk Manager  Fee:  With respect to any Mortgage  Loan and  Distribution  Date,  the fee payable to
the Credit Risk  Manager at the Credit Risk Manager Fee Rate  multiplied  by the Stated  Principal  Balance of such
Mortgage  Loan as of the first day of the related Due  Period,  divided by 12. The Credit Risk  Manager Fee will be
paid monthly from the Trust in accordance with Section 4.01(b).

         Credit Risk Manager Fee Rate:  With respect to any distribution date, a rate equal to 0.01375% per annum.

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in Full.

         Custodial  Account:  The custodial account or accounts created and maintained  pursuant to Section 3.07 in
the name of a  depository  institution,  as  custodian  for the  holders of the  Certificates,  for the  holders of
certain other  interests in mortgage  loans  serviced or sold by the Master  Servicer and for the Master  Servicer,
into which the amounts set forth in Section 3.07  shall be deposited  directly.  Any such account or accounts shall
be an Eligible Account.

         Custodial  Agreement:  An agreement  that may be entered into among the  Depositor,  the Master  Servicer,
the Trustee and a Custodian in substantially the form of Exhibit E hereto.

         Custodial  File:  Any mortgage  loan document in the Mortgage File that is required to be delivered to the
Trustee or the Custodian  pursuant to Section 2.01(b) of this Agreement.

         Custodian:  Wells  Fargo  Bank,  N.A.,  or any  successor  custodian  appointed  pursuant  to a  Custodial
Agreement.

         Cut-off Date:  February 1, 2007.

         Cut-off Date Balance:  $ 1,000,000,043.75.

         Cut-off Date Principal  Balance:  With respect to any Mortgage Loan, the unpaid principal  balance thereof
at the Cut-off Date after giving  effect to all  installments  of principal  due on or prior thereto (or due in the
month of the Cut-off Date), whether or not received.

         Debt Service  Reduction:  With respect to any Mortgage Loan, a reduction in the scheduled  Monthly Payment
for such Mortgage Loan by a court of competent  jurisdiction  in a proceeding  under the  Bankruptcy  Code,  except
such a reduction  constituting a Deficient  Valuation or any reduction  that results in a permanent  forgiveness of
principal.

         Defaulting Party: As defined in the Swap Agreement.

         Deficient  Valuation:   With  respect  to  any  Mortgage  Loan,  a  valuation  by  a  court  of  competent
jurisdiction  of the  Mortgaged  Property  in an  amount  less  than the then  outstanding  indebtedness  under the
Mortgage  Loan,  or any reduction in the amount of principal to be paid in  connection  with any scheduled  Monthly
Payment that  constitutes  a permanent  forgiveness  of  principal,  which  valuation  or reduction  results from a
proceeding under the Bankruptcy Code.

         Definitive Certificate:  Any definitive, fully registered Certificate.

         Deleted  Mortgage  Loan: A Mortgage Loan replaced or to be replaced with a Qualified  Substitute  Mortgage
Loan.

         Delinquent:  As used herein,  a Mortgage  Loan is  considered  to be: "30 to 59 days" or "30 or more days"
delinquent  when a payment due on any  scheduled  due date  remains  unpaid as of the close of business on the next
following  monthly  scheduled due date; "60 to 89 days" or "60 or more days"  delinquent  when a payment due on any
scheduled due date remains unpaid as of the close of business on the second following  monthly  scheduled due date;
and so on. The  determination  as to whether a Mortgage  Loan falls into these  categories  is made as of the close
of business on the last  business  day of each month.  For  example,  a Mortgage  Loan with a payment due on July 1
that  remained  unpaid  as of the close of  business  on August 31 would  then be  considered  to be 30 to  59 days
delinquent.  Delinquency  information  as of the  Cut-off  Date is  determined  and  prepared  as of the  close  of
business on the last business day immediately prior to the Cut-off Date.

         Depositor:  As defined in the preamble hereto.

         Depository:  The Depository  Trust Company,  or any successor  Depository  hereafter named. The nominee of
the initial  Depository for purposes of registering those  Certificates  that are to be Book-Entry  Certificates is
Cede & Co. The  Depository  shall at all times be a "clearing  corporation"  as defined in  Section 8-102(a)(5)  of
the  Uniform  Commercial  Code of the  State  of New  York  and a  "clearing  agency"  registered  pursuant  to the
provisions of Section 17A of the Exchange Act.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person for whom
from  time to time a  Depository  effects  book-entry  transfers  and  pledges  of  securities  deposited  with the
Depository.

         Destroyed  Mortgage  Note: A Mortgage  Note the original of which was  permanently  lost or destroyed  and
has not been replaced.

         Determination  Date:  With respect to any  Distribution  Date,  the 20th day (or if such 20th day is not a
Business Day, the Business Day immediately following such 20th day) of the month of the related Distribution Date.

         Disqualified   Organization:   Any   organization   defined  as  a   "disqualified   organization"   under
Section 860E(e)(5)  of the Code,  including,  if not  otherwise  included,  any of the  following:  (i) the  United
States,  any State or  political  subdivision  thereof,  any  possession  of the  United  States,  or any agency or
instrumentality  of any of the  foregoing  (other  than an  instrumentality  which is a  corporation  if all of its
activities  are subject to tax and,  except for Freddie  Mac, a majority of its board of  directors is not selected
by  such  governmental  unit),  (ii) a  foreign  government,  any  international  organization,  or any  agency  or
instrumentality  of any of the  foregoing,  (iii)  any  organization  (other  than  certain  farmers'  cooperatives
described  in  Section 521  of the Code) which is exempt  from the tax imposed by Chapter 1 of the Code  (including
the tax imposed by  Section 511  of the Code on unrelated  business  taxable  income) and  (iv) rural  electric and
telephone cooperatives described in  Section 1381(a)(2)(C)  of the Code. A Disqualified  Organization also includes
any "electing large  partnership," as defined in  Section 775(a)  of the Code and any other Person so designated by
the Trustee  based upon an Opinion of Counsel  that the holding of an Ownership  Interest in a Class R  Certificate
by such Person may cause any REMIC or any Person having an Ownership Interest in any Class of  Certificates  (other
than such  Person) to incur a liability  for any federal tax  imposed  under the Code that would not  otherwise  be
imposed but for the Transfer of an Ownership  Interest in a Class R  Certificate to such Person.  The terms "United
States,"  "State" and  "international  organization"  shall have the meanings set forth in Section 7701 of the Code
or successor provisions.

         Distribution  Date:  The 25th day of any  month  beginning  in March  2007 or,  if such  25th day is not a
Business Day, the Business Day immediately following such 25th day.

         DTC Letter:  The Letter of  Representations,  dated February 22, 2007,  between the Trustee,  on behalf of
the Trust Fund, and the Depository.

         Due Date:  With respect to any  Distribution  Date and any Mortgage  Loan,  the day during the related Due
Period on which the Monthly Payment is due.

         Due Period:  With respect to any Distribution Date, the calendar month of such Distribution Date.

         Early Termination Date:  Shall have the meaning set forth in the Swap Agreement.

         Eligible Account:  An account that is any of the following:  (i) maintained with a depository  institution
the debt  obligations  of which have been rated by each Rating Agency in its highest rating  available,  or (ii) an
account  or  accounts  in a  depository  institution  in which  such  accounts  are  fully  insured  to the  limits
established by the FDIC,  provided that any deposits not so insured shall, to the extent  acceptable to each Rating
Agency,  as evidenced in writing,  be maintained such that (as evidenced by an Opinion of Counsel  delivered to the
Trustee and each Rating Agency) the registered  Holders of  Certificates  have a claim with respect to the funds in
such account or a perfected  first security  interest  against any collateral  (which shall be limited to Permitted
Investments)  securing  such  funds  that is  superior  to claims  of any  other  depositors  or  creditors  of the
depository  institution  with which such account is maintained,  or (iii) in the case of the Custodial  Account,  a
trust account or accounts maintained in the corporate trust department of U.S. Bank National  Association,  or (iv)
in the case of the Certificate  Account, a trust account or accounts  maintained in the corporate trust division of
U.S.  Bank  National  Association,  or (v) an account or accounts of a depository  institution  acceptable  to each
Rating  Agency (as  evidenced  in writing  by each  Rating  Agency  that use of any such  account as the  Custodial
Account or the  Certificate  Account  will not reduce the rating  assigned  to any  Class of  Certificates  by such
Rating Agency below the then-current rating assigned to such Certificates by such Rating Agency).

         Eligible Master Servicing  Compensation:  With respect to any  Distribution  Date and each Loan Group, the
lesser of  (a) one-twelfth  of 0.125% of the Stated  Principal  Balance of the related  Mortgage Loans  immediately
preceding  such  Distribution  Date and (b) the sum of the Servicing Fee and all income and gain on amounts held in
the  Custodial  Account and the  Certificate  Account and payable to the  Certificateholders  with  respect to such
Distribution  Date,  in each case with  respect to the  related  Loan  Group;  provided  that for  purposes of this
definition  the  amount of the  Servicing  Fee will not be reduced  pursuant  to  Section 7.02(a)  except as may be
required pursuant to the last sentence of such Section.
         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Euroclear:  Euroclear Bank S.A./N.V.

         Event of Default:  As defined in Section 7.01.

         Excess Cash Flow:  With  respect to any  Distribution  Date,  an amount equal to the sum of (A) the excess
of (i) the  Available  Distribution  Amount  for that  Distribution  Date over  (ii) the  sum of  (a) the  Interest
Distribution  Amount for that  Distribution  Date and (b) the  lesser of (1) the  aggregate  Certificate  Principal
Balance of Class A  Certificates  and the Class M  Certificates  immediately  prior to such  Distribution  Date and
(2) the  Principal  Remittance  Amount for that  Distribution Date to the extent not applied to pay interest on the
Class A  Certificates  and the  Class M  Certificates  on such  Distribution  Date,  (B) the  Overcollateralization
Reduction  Amount,  if any, for that  Distribution  Date and (C) any Net Swap Payments received by the Supplemental
Interest  Trust  Trustee  under the Swap  Agreement for that  Distribution  Date and deposited in the  Supplemental
Interest Trust Account pursuant to Section 4.10(c).

         Excess  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of
(a) the  Overcollateralization Amount on such Distribution Date over (b) the Required  Overcollateralization Amount
for such Distribution Date.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Expense Fee Rate:  With respect to any Mortgage Loan as of any date of  determination,  the sum of the (i)
applicable  Servicing Fee Rate, (ii) the per annum rate at which the applicable  Subservicing Fee accrues and (iii)
and the related Credit Risk Manager Fee Rate.

         Fannie Mae:  Fannie Mae, a federally  chartered and  privately  owned  corporation  organized and existing
under the Federal National Mortgage Association Charter Act, or any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

         Final  Distribution  Date:  The  Distribution  Date on which  the final  distribution  in  respect  of the
Certificates will be made pursuant to Section 9.01,  which Final  Distribution Date shall in no event be later than
the end of the 90-day liquidation period described in Section 9.02.

         Final  Scheduled  Distribution  Date:  Solely for  purposes of the face of the  Certificates,  as follows:
with respect to the  Class A-I-1  Certificates,  the  Distribution  Date occurring in October 2030; with respect to
the  Class A-I-2  Certificates,  the  Distribution  Date occurring in January 2034; with respect to the Class A-I-3
Certificates,  the Distribution Date occurring in November 2036; and with respect to the Class A-I-4  Certificates,
Class A-II  Certificates and each class of the Class M  Certificates,  the Distribution  Date occurring in February
2037.  No event of default under this  Agreement  will arise or become  applicable  solely by reason of the failure
to retire the entire  Certificate  Principal Balance of any Class of Class A  Certificates or Class M  Certificates
on or before its Final Scheduled Distribution Date.

         Fitch:  Fitch Ratings, or its successors in interest.

         Fixed Swap Payment:  With respect to each  Distribution  Date  commencing  with the  Distribution  Date in
March 2007 and ending with the  Distribution  Date in February  2011, an amount equal to the product of (x) a fixed
rate equal to approximately  5.20% per annum,  (y) the Swap Agreement  Notional Balance for that  Distribution Date
and (z) a fraction,  the  numerator of which is (a) 32 for the  Distribution  Date in March 2007 and (b) 30 for any
Distribution Date occurring after the Distribution Date in March 2007, and the denominator of which is 360.

         Floating Swap Payment:  With respect to each  Distribution  Date commencing with the Distribution  Date in
March 2007 and ending with the  distribution  date in  February  2011,  an amount  equal to the product of (x) Swap
LIBOR, (y) the Swap Agreement  Notional  Balance for that  Distribution  Date and (z) a fraction,  the numerator of
which is equal to the number  of days in the related  calculation  period as provided in the Swap Agreement and the
denominator of which is 360.

         Foreclosure  Profits:  With  respect  to any  Distribution  Date or  related  Determination  Date  and any
Mortgage  Loan,  the excess,  if any, of  Liquidation  Proceeds,  Insurance  Proceeds and REO Proceeds  (net of all
amounts reimbursable  therefrom pursuant to  Section 3.10(a)(ii))  in respect of each Mortgage Loan or REO Property
for which a Cash  Liquidation  or REO  Disposition  occurred in the related  Prepayment  Period over the sum of the
unpaid principal balance of such Mortgage Loan or REO Property (determined,  in the case of an REO Disposition,  in
accordance  with  Section 3.14)  plus  accrued and unpaid  interest at the Mortgage  Rate on such unpaid  principal
balance  from the Due  Date to which  interest  was  last  paid by the  Mortgagor  to the  first  day of the  month
following the month in which such Cash Liquidation or REO Disposition occurred.

         Form 10-K Certification:  As defined in Section 4.03(e).

         Freddie Mac:  Freddie Mac, a corporate  instrumentality  of the United States  created and existing  under
Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto.

         Gross Margin:  With respect to each  adjustable-rate  Mortgage Loan, the fixed percentage set forth in the
related  Mortgage Note and indicated on the Mortgage Loan Schedule as the "NOTE MARGIN," which  percentage is added
to the related  Index on each  Adjustment  Date to determine  (subject to rounding in  accordance  with the related
Mortgage Note, the Periodic Cap, the Maximum  Mortgage Rate and the Minimum  Mortgage Rate) the interest rate to be
borne by such Mortgage Loan until the next Adjustment Date.

         Group:  Loan Group I or Loan Group II, as applicable.

         Group I Basis Risk Shortfall:  With respect to any Class of Class A-I  Certificates  and any  Distribution
Date, an amount equal to the excess of (x) Accrued  Certificate  Interest for that Class  calculated at a per annum
rate (which shall not exceed 14.000% per annum) equal to LIBOR plus the related Margin for that  Distribution  Date
over  (y) Accrued  Certificate  Interest  for that Class if the  Pass-Through  Rate for that  Distribution  Date is
calculated  using the Group I  Net WAC Cap Rate for that  Distribution  Date;  plus any unpaid  Group I  Basis Risk
Shortfall from prior  Distribution  Dates,  plus interest thereon to the extent  previously  unreimbursed by Excess
Cash Flow  calculated  at a per annum rate  (which  shall not  exceed  14.000%  per annum)  equal to LIBOR plus the
related Margin for that Distribution Date.

         Group I Loans:  The Mortgage  Loans  designated on the Mortgage Loan Schedule  attached  hereto as Exhibit
F-1.  The Group I Loans relate to the Class A-I Certificates, Class M Certificates and Class SB Certificates.

         Group I Net WAC Cap Rate:  With  respect to any  Distribution  Date, a per annum rate equal to the product
of (i) the weighted  average of the Net Mortgage Rates (or, if applicable,  the Modified Net Mortgage Rates) on the
Group I Loans using the Net Mortgage Rates (or, if applicable,  the Modified Net Mortgage  Rates) in effect for the
Monthly  Payments  due on such  Mortgage  Loans  during  the  related  Due  Period,  weighted  on the  basis of the
respective  Stated Principal  Balances thereof for that  Distribution  Date and (ii) a fraction equal to 30 divided
by the actual number of days in the related Interest Accrual Period.

         Group I  Principal  Distribution  Amount:  For any  Distribution  Date,  the  product of  (x) the  Class A
Principal  Distribution  Amount  for that  Distribution  Date and (y) a  fraction,  the  numerator  of which is the
portion of the Principal  Allocation  Amount related to Loan Group I for that Distribution Date and the denominator
of which is the Principal Allocation Amount for all of the Mortgage Loans for that Distribution Date.

         Group I REMIC II Net WAC Rate:  With  respect  to any  Distribution  Date,  a per annum  rate equal to the
weighted average of the Net Mortgage Rates on the Group I Loans reduced by the Adjusted Strip Rate.

         Group I REMIC III Net WAC Rate:  With  respect  to any  Distribution  Date,  a per annum rate equal to the
weighted average of the Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interests Y-1 and Z-1.

         Group  II  Basis  Risk  Shortfall:   With  respect  to  any  Class  of  Class A-II  Certificates  and  any
Distribution Date, an amount equal to the excess of (x) Accrued  Certificate  Interest for that Class calculated at
a per annum  rate  (which  shall not exceed  14.000%  per annum)  equal to LIBOR plus the  related  Margin for that
Distribution  Date  over  (y) Accrued  Certificate  Interest  for  that  Class  if the  Pass-Through  Rate for such
Distribution  Date is calculated  using the Group II Net WAC Cap Rate for that  Distribution  Date; plus any unpaid
Group II  Basis Risk  Shortfall  from prior  Distribution  Dates,  plus interest  thereon to the extent  previously
unreimbursed  by Excess Cash Flow  calculated at a per annum rate (which shall not exceed  14.000% per annum) equal
to LIBOR plus the related Margin for that Distribution Date.

         Group II Loans:  The Mortgage Loans  designated on the Mortgage Loan Schedule  attached  hereto as Exhibit
F-2.  The Group II Loans relate to the Class A-II Certificates, Class M Certificates and Class SB Certificates.

         Group II Net WAC Cap Rate:  With respect to any Distribution Date, a per annum rate equal to the product
of (i) the weighted average of the Net Mortgage Rates (or, if applicable, the Modified Net Mortgage Rates) on the
Group II Loans using the Net Mortgage Rates (or, if applicable, the Modified Net Mortgage Rates) in effect for
the Monthly Payments due on such Mortgage Loans during the related Due Period, weighted on the basis of the
respective Stated Principal Balances thereof for that Distribution Date and (ii) a fraction equal to 30 divided
by the actual number of days in the related Interest Accrual Period.

         Group II Principal Distribution Amount:  For any Distribution Date, the product of (x) the Class A
Principal Distribution Amount for that Distribution Date and (y) a fraction, the numerator of which is the
portion of the Principal Allocation Amount related to Loan Group II for that Distribution Date and the
denominator of which is the Principal Allocation Amount for all of the Mortgage Loans for that Distribution Date.

         Group II REMIC II Net WAC Rate:  With  respect  to any  Distribution  Date,  a per annum rate equal to the
weighted average of the Net Mortgage Rates on the Group II Loans reduced by the Adjusted Strip Rate.

         Group II REMIC III Net WAC Rate:  With  respect to any  Distribution  Date,  a per annum rate equal to the
weighted average of the Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interests Y-2 and Z-2.

         HUD:  The United States Department of Housing and Urban Development.

         Independent:  When used with  respect  to any  specified  Person,  means  such a Person who (i) is in fact
independent of the Depositor,  the Master Servicer and the Trustee,  or any Affiliate  thereof,  (ii) does not have
any direct financial  interest or any material indirect  financial  interest in the Depositor,  the Master Servicer
or the Trustee or in an Affiliate  thereof,  and (iii) is not connected with the Depositor,  the Master Servicer or
the Trustee as an  officer,  employee,  promoter,  underwriter,  trustee,  partner,  director or person  performing
similar functions.

         Index:  With respect to any  adjustable-rate  Mortgage Loan and as to any Adjustment  Date  therefor,  the
related index as stated in the related Mortgage Note.

         Initial  Certificate  Principal  Balance:  With  respect to each  Class of  Certificates  (other  than the
Class R  Certificates),  the Certificate  Principal Balance of such Class of Certificates as of the Closing Date as
set forth in the Preliminary Statement hereto.

         Insurance  Proceeds:  Proceeds  paid in respect of the Mortgage  Loans  pursuant to any Primary  Insurance
Policy or any other related  insurance  policy covering a Mortgage Loan, to the extent such proceeds are payable to
the mortgagee under the Mortgage,  any  Subservicer,  the Master Servicer or the Trustee and are not applied to the
restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance with the procedures that
the Master Servicer would follow in servicing mortgage loans held for its own account.

         Interest Accrual Period:  With respect to the Distribution  Date in March 2007, the period  commencing the
Closing  Date and  ending on the day  preceding  the  Distribution  Date in March  2007,  and with  respect  to any
Distribution  Date after the Distribution  Date in March 2007, the period  commencing on the  Distribution  Date in
the month  immediately  preceding the month in which such  Distribution Date occurs and ending on the day preceding
such Distribution Date.

         Interest   Distribution   Amount:   For  any   Distribution   Date,  the  amounts   payable   pursuant  to
Section 4.02(c)(i) and (ii).

         Interim Certification:  As defined in Section 2.02.

         Late  Collections:  With  respect to any  Mortgage  Loan,  all  amounts  received  during any Due  Period,
whether as late payments of Monthly Payments or as Insurance  Proceeds,  Liquidation  Proceeds or otherwise,  which
represent  late payments or  collections  of Monthly  Payments due but delinquent for a previous Due Period and not
previously recovered.

         LIBOR:  With respect to any Distribution  Date, the arithmetic mean of the London  interbank  offered rate
quotations  for one-month  U.S.  Dollar  deposits,  expressed on a per annum basis,  determined in accordance  with
Section 1.02.

         LIBOR  Business  Day:  Any day  other  than  (i) a  Saturday  or  Sunday  or (ii) a day on  which  banking
institutions in London, England are required or authorized by law to be closed.

         LIBOR Certificates:  Collectively, the Class A Certificates and the Class M Certificates.

         LIBOR Rate  Adjustment  Date:  With  respect to each  Distribution  Date,  the second  LIBOR  Business Day
immediately preceding the commencement of the related Interest Accrual Period.

         Liquidation  Proceeds:  Amounts  (other  than  Insurance  Proceeds)  received  by the Master  Servicer  in
connection  with the  taking of an  entire  Mortgaged  Property  by  exercise  of the  power of  eminent  domain or
condemnation  or in  connection  with  the  liquidation  of a  defaulted  Mortgage  Loan  through  trustee's  sale,
foreclosure sale or otherwise, other than REO Proceeds and Subsequent Recoveries.

         Loan Group I: The Mortgage  Loans  designated  on the Mortgage Loan  Schedule  attached  hereto as Exhibit
F-1.

         Loan Group II: The Mortgage  Loans  designated on the Mortgage Loan  Schedule  attached  hereto as Exhibit
F-2.
         Loan-to-Value  Ratio: As of any date, the fraction,  expressed as a percentage,  the numerator of which is
the current  principal  balance of the related  Mortgage Loan at the date of  determination  and the denominator of
which is the Appraised Value of the related Mortgaged Property.

         Margin: The Class A-I-1 Margin,  Class A-I-2 Margin,  Class A-I-3 Margin,  Class A-I-4 Margin,  Class A-II
Margin,  Class M-1 Margin,  Class M-2 Margin,  Class M-3 Margin,  Class M-4  Margin,  Class M-5  Margin,  Class M-6
Margin, Class M-7 Margin, Class M-8 Margin, Class M-9 Margin or Class M-10 Margin, as applicable.

         Marker  Rate:  With  respect  to the  Class SB  Certificates  or REMIC IV Regular  Interest  SB-IO and any
Distribution  Date,  in relation to REMIC III Regular  Interests  LT1,  LT2,  LT3, LT4 and LT-Y1,  a per annum rate
equal to two (2) times the  weighted  average  of the  Uncertificated  REMIC III  Pass-Through  Rates for REMIC III
Regular  Interest LT2 and REMIC III Regular  Interest  LT3. With respect to the Class SB  Certificates  or REMIC IV
Regular  Interest SB-IO and any  Distribution  Date, in relation to REMIC III Regular  Interests LT5, LT6, LT7, LT8
and  LT-Y2,  a per  annum  rate  equal to two (2)  times  the  weighted  average  of the  Uncertificated  REMIC III
Pass-Through Rates for REMIC III Regular Interest LT6 and REMIC III Regular Interest LT7.

         Master Servicer:  As defined in the preamble hereto.

         Maturity Date:  With respect to each Class of  Certificates  representing  ownership of Regular  Interests
or  Uncertificated  Regular  Interest  issued  by each of  REMIC I,  REMIC II,  REMIC  III and REMIC IV the  latest
possible maturity date, solely for purposes of  Section 1.860G-1(a)(4)(iii)  of the Treasury Regulations,  by which
the Certificate Principal Balance of each such Class of  Certificates  representing a regular interest in the Trust
Fund  would be  reduced  to zero,  which is,  for each such  regular  interest,  February  25,  2037,  which is the
Distribution Date occurring in the month following the last scheduled monthly payment of the Mortgage Loans.

         Maximum  Mortgage Rate:  With respect to any  adjustable-rate  Mortgage Loan, the per annum rate indicated
on the  Mortgage  Loan  Schedule  as the  "NOTE  CEILING,"  which  rate is the  maximum  interest  rate that may be
applicable to such Mortgage Loan at any time during the life of such Mortgage Loan.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the
laws of the State of Delaware, or any successor thereto.

         MERS(R)System:  The system of recording transfers of Mortgages electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS(R)System.

         Minimum  Mortgage Rate: With respect to any  adjustable-rate  Mortgage Loan, a per annum rate equal to the
greater of (i) the  Note Margin and (ii) the rate  indicated  on the Mortgage  Loan  Schedule as the "NOTE  FLOOR,"
which rate may be applicable to such Mortgage Loan at any time during the life of such Mortgage Loan.

         Modified Mortgage Loan:  Any Mortgage Loan that has been the subject of a Servicing Modification.

         Modified  Net  Mortgage  Rate:  With  respect to any  Mortgage  Loan that is the  subject  of a  Servicing
Modification,  the Net Mortgage  Rate minus the rate per annum by which the Mortgage Rate on such Mortgage Loan was
reduced.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage Loan,  solely
as nominee for the originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Payment:  With respect to any Mortgage Loan  (including any REO Property) and the Due Date in any
Due Period,  the payment of principal and interest due thereon in accordance with the amortization  schedule at the
time applicable thereto (after adjustment,  if any, for Curtailments and for Deficient  Valuations  occurring prior
to such Due Date but before any adjustment to such  amortization  schedule by reason of any bankruptcy,  other than
a Deficient  Valuation,  or similar  proceeding or any  moratorium or similar waiver or grace period and before any
Servicing Modification that constitutes a reduction of the interest rate on such Mortgage Loan).

         Moody's:  Moody's Investors Service, Inc., or its successors in interest.

         Mortgage:  With  respect  to  each  Mortgage  Note,  the  mortgage,  deed of  trust  or  other  comparable
instrument  creating  a first or junior  lien on an estate in fee simple or  leasehold  interest  in real  property
securing a Mortgage Note.

         Mortgage File: The mortgage  documents  listed in  Section 2.01  pertaining to a particular  Mortgage Loan
and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Loans:  Such  of the  mortgage  loans  transferred  and  assigned  to the  Trustee  pursuant  to
Section 2.01  as from time to time are held or deemed to be held as a part of the Trust Fund,  the  Mortgage  Loans
originally  so held being  identified in the initial  Mortgage Loan  Schedule,  and Qualified  Substitute  Mortgage
Loans held or deemed held as part of the Trust Fund  including,  without  limitation,  each related  Mortgage Note,
Mortgage and Mortgage File and all rights appertaining thereto.

         Mortgage Loan Schedule:  The lists of the Mortgage Loans attached  hereto as Exhibit F-1  and  Exhibit F-2
(as amended from time to time to reflect the addition of Qualified  Substitute  Mortgage Loans),  which lists shall
set forth at a minimum the following information as to each Mortgage Loan:

                  (i)......the Mortgage Loan identifying number ("RFC LOAN #");

                  (ii).....[reserved];

                  (iii)....the maturity of the Mortgage Note ("MATURITY  DATE," or "MATURITY DT");

                  (iv).....for the  adjustable-rate  Mortgage  Loans,  the Mortgage Rate as of  origination  ("ORIG
RATE");

                  (v)......the Mortgage Rate as of the Cut-off Date ("CURR RATE");

                  (vi).....the Net Mortgage Rate as of the Cut-off Date ("CURR NET");

                  (vii)....the  scheduled  monthly  payment of  principal,  if any,  and interest as of the Cut-off
Date ("ORIGINAL P & I" or "CURRENT P & I");

                  (viii)...the Cut-off Date Principal Balance ("PRINCIPAL BAL");

                  (ix).....the Loan-to-Value Ratio at origination ("LTV");

                  (x)......a code "T," "BT" or "CT" under the column "LN  FEATURE,"  indicating  that the  Mortgage
Loan is  secured by a second or  vacation  residence  (the  absence  of any such code  means the  Mortgage  Loan is
secured by a primary residence);

                  (xi).....a code "N" under the column "OCCP CODE,"  indicating  that the Mortgage  Loan is secured
by a non-owner  occupied  residence  (the absence of any such code means the  Mortgage  Loan is secured by an owner
occupied residence);

                  (xii)....for the adjustable-rate Mortgage Loans, the Maximum Mortgage Rate ("NOTE CEILING");

                  (xiii)...for the adjustable-rate Mortgage Loans, the maximum Net Mortgage Rate ("NET CEILING");

                  (xiv)....for the adjustable-rate Mortgage Loans, the Note Margin ("NOTE MARGIN");

                  (xv).....for the  adjustable-rate  Mortgage  Loans,  the first  Adjustment Date after the Cut-off
Date ("NXT INT CHG DT");

                  (xvi)....for the  adjustable-rate  Mortgage Loans, the Periodic Cap ("PERIODIC DECR" or "PERIODIC
INCR");

                  (xvii)...[reserved]; and

                  (xviii)..for the  adjustable-rate  Mortgage  Loans,  the  rounding of the  semi-annual  or annual
adjustment to the Mortgage Rate ("NOTE METHOD").

         Such  schedules  may  consist of  multiple  reports  that  collectively  set forth all of the  information
required.

         Mortgage  Note:  The  originally   executed  note  or  other  evidence  of  indebtedness   evidencing  the
indebtedness of a Mortgagor under a Mortgage Loan, together with any modification thereto.

         Mortgage Rate:  With respect to any Mortgage  Loan, the interest rate borne by the related  Mortgage Note,
or any  modification  thereto  other  than a  Servicing  Modification.  The  Mortgage  Rate on the  adjustable-rate
Mortgage  Loans  will  adjust  on each  Adjustment  Date to equal  the sum  (rounded  to the  nearest  multiple  of
one-eighth of one percent (0.125%) or up to the nearest one-eighth of one percent,  which are indicated by a "U" on
the Mortgage Loan Schedule,  except in the case of the  adjustable-rate  Mortgage Loans  indicated by an "X" on the
Mortgage Loan Schedule under the heading "NOTE  METHOD"),  of the related Index plus the Note Margin,  in each case
subject to the applicable Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

         Mortgaged Property:  The underlying real property securing a Mortgage Loan.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Mortgage  Rate:  With respect to any Mortgage Loan as of any date of  determination,  a per annum rate
equal to the Mortgage Rate for such Mortgage Loan as of such date minus the related Expense Fee Rate.

         Net Swap Payment:  With respect to each  Distribution  Date, the net payment  required to be made pursuant
to the terms of the Swap Agreement by either the Swap Counterparty or the Supplemental  Interest Trust Trustee,  on
behalf of the  Supplemental  Interest  Trust,  which net payment  shall not take into account any Swap  Termination
Payment.

         Net WAC Cap Rate:  The  Group I Net WAC Cap  Rate,  Group II Net WAC Cap Rate or Class M Net WAC Cap Rate,
as applicable.

         Non-United States Person:  Any Person other than a United States Person.

         Nonrecoverable  Advance:  Any Advance  previously  made or  proposed to be made by the Master  Servicer or
Subservicer in respect of a Mortgage Loan (other than a Deleted  Mortgage  Loan) which,  in the good faith judgment
of the Master Servicer,  will not, or, in the case of a proposed Advance,  would not, be ultimately  recoverable by
the Master Servicer from related Late Collections,  Insurance Proceeds,  Liquidation  Proceeds or REO Proceeds.  To
the extent that any  Mortgagor is not  obligated  under the related  Mortgage  documents  to pay or  reimburse  any
portion of any Servicing  Advances that are outstanding  with respect to the related Mortgage Loan as a result of a
modification  of such Mortgage Loan by the Master  Servicer,  which forgives  amounts which the Master  Servicer or
Subservicer  had  previously  advanced,  and the  Master  Servicer  determines  that no other  source of payment or
reimbursement  for such advances is available to it, such Servicing  Advances shall be deemed to be  Nonrecoverable
Advances.  The  determination by the Master Servicer that it has made a  Nonrecoverable  Advance shall be evidenced
by a  certificate  of a Servicing  Officer,  Responsible  Officer or Vice  President  or its  equivalent  or senior
officer of the Master  Servicer,  delivered to the Depositor,  the Trustee,  and the Master Servicer  setting forth
such  determination,  which shall include any other  information or reports obtained by the Master Servicer such as
property operating statements,  rent rolls, property inspection reports and engineering reports,  which may support
such  determinations.  Notwithstanding  the above, the Trustee shall be entitled to rely upon any  determination by
the Master Servicer that any Advance previously made is a Nonrecoverable  Advance or that any proposed Advance,  if
made, would constitute a Nonrecoverable Advance.

         Nonsubserviced  Mortgage  Loan: Any Mortgage Loan that, at the time of reference  thereto,  is not subject
to a Subservicing Agreement.

         Note Margin:  With respect to each  adjustable-rate  Mortgage Loan, the fixed  percentage set forth in the
related  Mortgage Note and indicated on the Mortgage Loan Schedule as the "NOTE MARGIN," which  percentage is added
to the Index on each  Adjustment  Date to determine  (subject to rounding in accordance  with the related  Mortgage
Note, the Periodic Cap, the Maximum  Mortgage Rate and the Minimum  Mortgage Rate) the interest rate to be borne by
such adjustable-rate Mortgage Loan until the next Adjustment Date.

         Officers'  Certificate:  A  certificate  signed  by the  Chairman  of the  Board,  the  President,  a Vice
President,  Assistant Vice President,  Director,  Managing  Director,  the Treasurer,  the Secretary,  an Assistant
Treasurer or an Assistant  Secretary of the Depositor or the Master Servicer,  as the case may be, and delivered to
the Trustee, as required by this Agreement.

         Opinion of Counsel:  A written  opinion of counsel  acceptable to the Trustee and the Master  Servicer and
which  counsel may be counsel for the  Depositor or the Master  Servicer,  provided that any Opinion of Counsel (i)
referred to in the definition of  "Disqualified  Organization"  or (ii) relating to the  qualification of any REMIC
hereunder as a REMIC or compliance with the REMIC Provisions must,  unless  otherwise  specified,  be an opinion of
Independent counsel.

         Optional  Termination  Date: Any Distribution  Date on or after which the Stated Principal  Balance (after
giving effect to distributions to be made on such  Distribution  Date) of the Mortgage Loans is less than 10.00% of
the Cut-off Date Balance.

         Outstanding  Mortgage  Loan:  With respect to the Due Date in any Due Period,  a Mortgage Loan  (including
an REO Property) that was not the subject of a Principal  Prepayment in Full,  Cash  Liquidation or REO Disposition
and that was not  purchased,  deleted or  substituted  for prior to such Due Date pursuant to  Section 2.02,  2.03,
2.04 or 4.07.

         Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of (a) the
aggregate Stated  Principal  Balance of the Mortgage Loans before giving effect to distributions of principal to be
made on such Distribution  Date over (b) the aggregate  Certificate  Principal Balance of the Class A  Certificates
and the Class M Certificates immediately prior to such date.

         Overcollateralization Floor:  An amount equal to the product of 0.50% and the Cut-off Date Balance.

         Overcollateralization  Increase Amount:  With respect to any  Distribution  Date, the lesser of (a) Excess
Cash Flow for that  Distribution  Date (to the extent not used to cover the amounts  described  in clauses (iv) and
(v) of the  definition  of Principal  Distribution  Amount as of such  Distribution  Date),  and (b) the  excess of
(1) the Required  Overcollateralization Amount for such Distribution Date over (2) the Overcollateralization Amount
for such Distribution Date.

         Overcollateralization  Reduction  Amount:  With  respect  to any  Distribution  Date on which  the  Excess
Overcollateralization  Amount  is,  after  taking  into  account  all  other  distributions  to  be  made  on  such
Distribution  Date,  greater  than  zero,  the  lesser  of (i) the  Excess  Overcollateralization  Amount  for that
Distribution Date and (ii) the Principal Remittance Amount on such Distribution Date.

         Ownership  Interest:  With  respect  to any  Certificate,  any  ownership  or  security  interest  in such
Certificate,  including any interest in such  Certificate  as the Holder  thereof and any other  interest  therein,
whether direct or indirect, legal or beneficial, as owner or as pledgee.

         Pass-Through  Rate: With respect to each Class of Class A  Certificates  and Class M  Certificates and any
Distribution  Date, the least of (i) a per annum rate equal to LIBOR plus the related Margin for such  Distribution
Date, (ii) 14.000% per annum and (iii) the related Net WAC Cap Rate for such Distribution Date.

         With respect to the Class SB  Certificates or REMIC IV Regular Interest SB-IO and any  Distribution  Date,
a per annum rate  equal to the  percentage  equivalent  of a  fraction,  the  numerator  of which is the sum of the
amounts  calculated  pursuant to clauses (i) through  (viii) below,  and the  denominator of which is the aggregate
principal  balance of the REMIC III Regular  Interests.  For purposes of calculating the Pass-Through  Rate for the
Class SB  Certificates  or REMIC IV Regular  Interest  SB-IO,  the  numerator is equal to the sum of the  following
components:

                  (i)   the  Uncertificated  Pass-Through  Rate for REMIC  III  Regular  Interest  LT1 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT1;

                  (ii)  the  Uncertificated  Pass-Through  Rate for REMIC  III  Regular  Interest  LT2 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT2;

                  (iii) the  Uncertificated  Pass-Through  Rate for REMIC III Regular  Interest  LT4 minus twice
the related Marker Rate,  applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III
Regular Interest LT4;

                  (iv)  the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT5 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT5;

                  (v)   the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT6 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT6;

                  (vi)  the  Uncertificated  Pass-Through  Rate for REMIC III  Regular  Interest LT8 minus twice
the related Marker Rate,  applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III
Regular Interest LT8;

                  (vii) the  Uncertificated  Pass-Through  Rate for REMIC III  Regular  Interest LT-Y1 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT-Y1; and

                  (viii)        the  Uncertificated  Pass-Through  Rate for REMIC III  Regular  Interest LT-Y2 minus the
related  Marker Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of REMIC III
Regular Interest LT-Y2.

         Paying Agent:  U.S. Bank National Association or any successor Paying Agent appointed by the Trustee.

         Percentage  Interest:  With  respect to any Class A  Certificate  or Class M  Certificate,  the  undivided
percentage  ownership  interest in the related  Class evidenced  by such  Certificate,  which percentage  ownership
interest shall be equal to the Initial  Certificate  Principal  Balance  thereof  divided by the aggregate  Initial
Certificate  Principal  Balance of all of the Certificates of the same Class. The Percentage  Interest with respect
to a Class SB Certificate or Class R Certificate shall be stated on the face thereof.

         Periodic Cap: With respect to each  adjustable-rate  Mortgage  Loan, the periodic rate cap that limits the
increase or the decrease of the related  Mortgage Rate on any Adjustment  Date pursuant to the terms of the related
Mortgage Note.

         Permitted Investments:  One or more of the following:

                  (i)   obligations  of or  guaranteed  as to principal and interest by the United States or any
agency or  instrumentality  thereof  when such  obligations  are  backed by the full faith and credit of the United
States;

                  (ii)  repurchase  agreements  on  obligations  specified  in clause (i) maturing not more than
one month from the date of acquisition  thereof,  provided that the unsecured  obligations of the party agreeing to
repurchase  such  obligations  are at the  time  rated by each  Rating  Agency  in its  highest  short-term  rating
available;

                  (iii) federal funds,  certificates  of deposit,  demand  deposits,  time deposits and bankers'
acceptances  (which  shall each have an  original  maturity of not more than  90 days  and, in the case of bankers'
acceptances,  shall in no event have an  original  maturity of more than  365 days or a remaining  maturity of more
than  30 days)  denominated  in  United  States  dollars  of any  U.S.  depository  institution  or  trust  company
incorporated  under the laws of the  United  States or any state  thereof  or of any  domestic  branch of a foreign
depository  institution or trust company;  provided that the debt  obligations  of such  depository  institution or
trust company at the date of  acquisition  thereof have been rated by each Rating Agency in its highest  short-term
rating  available;  and,  provided  further  that, if the original  maturity of such  short-term  obligations  of a
domestic branch of a foreign  depository  institution or trust company shall exceed 30 days,  the short-term rating
of such institution shall be A-1+ in the case of Standard & Poor's if Standard & Poor's is a Rating Agency;

                  (iv)  commercial  paper  and  demand  notes  (having  original  maturities  of not  more  than
365 days) of any  corporation  incorporated  under the laws of the United  States or any state thereof which on the
date of  acquisition  has been rated by each Rating  Agency in its highest  short term rating  available;  provided
that such commercial paper and demand notes shall have a remaining maturity of not more than 30 days;

                  (v)   a money market fund or a qualified  investment  fund rated by each Rating  Agency in its
highest long-term rating available (which may be managed by the Trustee or one of its Affiliates); and

                  (vi)  other  obligations  or  securities  that  are  acceptable  to each  Rating  Agency  as a
Permitted  Investment  hereunder  and will not reduce the rating  assigned  to any  Class of  Certificates  by such
Rating Agency below the then-current  rating assigned to such  Certificates by such Rating Agency,  as evidenced in
writing;

provided,  however,  that no instrument shall be a Permitted  Investment if it represents,  either (1) the right to
receive only interest  payments  with respect to the  underlying  debt  instrument or (2) the right to receive both
principal  and interest  payments  derived from  obligations  underlying  such  instrument  and the  principal  and
interest  payments with respect to such  instrument  provide a yield to maturity  greater than 120% of the yield to
maturity at par of such  underlying  obligations.  References  herein to the highest rating  available on unsecured
long-term  debt shall mean AAA in the case of Standard & Poor's,  Aaa in the case of Moody's and AAA in the case of
Fitch,  and for purposes of this  Agreement,  any references  herein to the highest  rating  available on unsecured
commercial  paper and short-term debt  obligations  shall mean the following:  A-1 in the case of Standard & Poor's
and P-1 in the case of  Moody's;  provided,  however,  that any  Permitted  Investment  that is a  short-term  debt
obligation rated A-1 by Standard & Poor's must satisfy the following  additional  conditions:  (i) the total amount
of debt from A-1 issuers must be limited to the  investment of monthly  principal and interest  payments  (assuming
fully  amortizing  collateral);  (ii) the total amount of A-1  investments  must not represent more than 20% of the
aggregate  outstanding  Certificate  Principal  Balance of the  Certificates  and each  investment  must not mature
beyond  30 days;  (iii) the  terms of the debt must have a  predetermined  fixed dollar  amount of principal due at
maturity  that cannot vary;  and (iv) if the  investments  may be liquidated  prior to their  maturity or are being
relied on to meet a certain  yield,  interest  must be tied to a single  interest  rate index  plus a single  fixed
spread (if any) and must move  proportionately  with that index.  Any Permitted  Investment  may be purchased by or
through the Trustee or its Affiliates.

         Permitted  Transferee:  Any Transferee of a Class R  Certificate,  other than a Disqualified  Organization
or Non-United States Person.

         Person:   Any  individual,   corporation,   limited  liability   company,   partnership,   joint  venture,
association,  joint-stock  company,  trust,  unincorporated  organization  or government or any agency or political
subdivision thereof.

         Posted  Collateral  Account:  The separate  account  created and maintained by the  Supplemental  Interest
Trust Trustee, on behalf of the Supplemental Interest Trust, pursuant to Section 4.11.

         Prepayment  Assumption:  With  respect to the  Class A  Certificates  and the  Class M  Certificates,  the
prepayment  assumption to be used for  determining  the accrual of original  issue  discount and premium and market
discount on such  Certificates for federal income tax purposes,  which (a) with respect to the fixed-rate  Mortgage
Loans,  assumes a constant  prepayment rate of one-tenth of 23% per annum of the then outstanding  Stated Principal
Balance of the  fixed-rate  Mortgage  Loans in the first month of the life of such Mortgage Loans and an additional
one-tenth of 23% per annum in each month  thereafter  until the tenth month,  and  beginning in the tenth month and
in each month thereafter  during the life of the fixed-rate  Mortgage Loans, a constant  prepayment rate of 23% per
annum each month  ("23% HEP") and (b) with  respect to the  adjustable-rate  Mortgage  Loans  assumes a  prepayment
assumption of 2% of the constant  prepayment  rate in month one,  increasing by  approximately  2.545% from month 2
until  month 12,  a constant  prepayment  rate of 30% from month 12 to month 22, a constant  prepayment rate of 50%
from month 23 to month 27, and a constant  prepayment rate of 35%  thereafter,  used for determining the accrual of
original issue discount and premium and market discount on the Class A  Certificates  and Class M  Certificates for
federal income tax purposes.  The constant  prepayment  rate assumes that the stated  percentage of the outstanding
Stated Principal Balance of the adjustable-rate Mortgage Loans is prepaid over the course of a year.

         Prepayment  Interest  Shortfall:  With respect to any Distribution  Date and any Mortgage Loan (other than
a Mortgage  Loan  relating to an REO  Property)  that was the subject of (a) a Principal  Prepayment in Full during
the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the related Net Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified  Mortgage  Loan) on the Stated  Principal  Balance of
such  Mortgage  Loan over the amount of interest  (adjusted  to the  related Net  Mortgage  Rate (or  Modified  Net
Mortgage Rate in the case of a Modified  Mortgage  Loan)) paid by the Mortgagor for such  Prepayment  Period to the
date of such Principal  Prepayment in Full or (b) a Curtailment  during the prior calendar  month,  an amount equal
to one month's  interest at the related Net Mortgage  Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan) on the amount of such Curtailment.

         Prepayment  Period:  With respect to any  Distribution  Date,  the calendar  month  preceding the month of
distribution.

         Primary  Insurance Policy:  Each primary policy of mortgage  guaranty  insurance as indicated by a numeric
code on the Mortgage Loan Schedule with the exception of code "A23," "A34" or "A96" under the column "MI CO CODE."

         Principal  Allocation  Amount:  With  respect  to any  Distribution  Date,  the sum of (a)  the  Principal
Remittance  Amount for that  Distribution  Date, as adjusted to reflect any net swap  payments or Swap  Termination
Payments not due to a Swap  Counterparty  Trigger Event,  (b) any Realized  Losses  covered by amounts  included in
clause (iv) of the  definition  of Principal  Distribution  Amount and (c) the  aggregate  amount of the  principal
portion of Realized  Losses on the Mortgage Loans in the calendar month  preceding that  Distribution  Date, to the
extent  covered by Excess Cash Flow  included in clause (v) of the  definition  of Principal  Distribution  Amount;
provided,  however,  that on any  Distribution  Date on which there is (i)  insufficient  Subsequent  Recoveries to
cover all unpaid  Realized  Losses on the Mortgage Loans  described in clause (b) above, in determining the Group I
Principal  Distribution  Amount and the Group II  Principal  Distribution  Amount,  Subsequent  Recoveries  will be
allocated to the Class A-I Certificates and Class A-II  Certificates,  pro rata, based on the principal  portion of
unpaid Realized Losses from prior  Distribution  Dates on the Group I Loans and Group II Loans,  respectively,  and
(ii)  insufficient  Excess Cash Flow to cover all  Realized  Losses on the Mortgage  Loans  described in clause (c)
above, in determining the Group I Principal  Distribution  Amount and the Group II Principal  Distribution  Amount,
the Excess Cash Flow  remaining  after the  allocation  described  in clause (b) above or (i) of this  proviso,  as
applicable,  will be allocated to the Class A-I  Certificates and Class A-II  Certificates,  pro rata, based on the
principal  portion of Realized Losses incurred  during the calendar month preceding that  Distribution  Date on the
Group I Loans and Group II Loans, respectively.

         Principal  Distribution  Amount:  With respect to any  Distribution  Date, the lesser of (a) the excess of
(x) the sum of (A) the Available  Distribution  Amount and (B) with respect to clauses  (b)(v) and (vi) below,  the
amounts received by the Supplemental  Interest Trust Trustee under the Swap Agreement for that  Distribution  Date,
over (y) the Interest Distribution Amount, and (b) the sum of:

                  (i)   the principal  portion of each Monthly Payment  received or Advanced with respect to the
related Due Period on each Outstanding Mortgage Loan;

                  (ii)  the Stated  Principal  Balance  of any  Mortgage  Loan  repurchased  during the  related
Prepayment  Period  (or  deemed to have  been so  repurchased  in  accordance  with  Section 3.07(b))  pursuant  to
Section 2.02,  2.03, 2.04 or 4.07 and the amount of any shortfall  deposited in the Custodial Account in connection
with the  substitution of a Deleted  Mortgage Loan pursuant to  Section 2.03 or 2.04 during the related  Prepayment
Period;

                  (iii) the  principal  portion of all other  unscheduled  collections,  other  than  Subsequent
Recoveries,  on the Mortgage Loans (including,  without limitation,  Principal  Prepayments in Full,  Curtailments,
Insurance  Proceeds,  Liquidation  Proceeds and REO Proceeds)  received  during the related  Prepayment  Period (or
deemed to have been so received) to the extent  applied by the Master  Servicer as  recoveries  of principal of the
Mortgage Loans pursuant to Section 3.14;

                  (iv)  the  lesser  of (1)  Subsequent  Recoveries  for  such  Distribution  Date  and  (2) the
principal  portion of any Realized Losses allocated to any Class of Certificates on a prior  Distribution  Date and
remaining unpaid;

                  (v)   the lesser of (1) the  Excess  Cash Flow for such  Distribution  Date (to the extent not
used pursuant to clause (iv) of this  definition on such  Distribution  Date) and (2) the principal  portion of any
Realized  Losses  incurred (or deemed to have been incurred) on any Mortgage Loans in the calendar month  preceding
such Distribution Date; and

                  (vi)  the lesser of (1) the  Excess  Cash Flow for that  Distribution  Date (to the extent not
used   pursuant  to  clauses  (iv)  and  (v)  of  this   definition   on  such   Distribution   Date)  and  (2) the
Overcollateralization Increase Amount for such Distribution Date;

minus

                  (vii) (A) the  amount of any  Overcollateralization  Reduction  Amount  for such  Distribution
Date and (B) the amount of any Capitalization Reimbursement Amount for such Distribution Date.

         Principal  Prepayment:  Any  payment of  principal  or other  recovery  on a Mortgage  Loan,  including  a
recovery that takes the form of  Liquidation  Proceeds or Insurance  Proceeds,  which is received in advance of its
scheduled  Due Date and is not  accompanied  by an amount as to interest  representing  scheduled  interest on such
payment due on any date or dates in any month or months subsequent to the month of prepayment.

         Principal  Prepayment  in Full:  Any  Principal  Prepayment  made by a Mortgagor  of the entire  principal
balance of a Mortgage Loan.

         Principal  Remittance  Amount:  With respect to any  Distribution  Date, all amounts  described in clauses
(b)(i) through (iii) of the definition of Principal Distribution Amount for that Distribution Date.

         Program Guide:  The AlterNet  Seller Guide as incorporated  into the Residential  Funding Seller Guide for
mortgage  collateral sellers that participate in Residential  Funding's AlterNet Mortgage Program,  and Residential
Funding's  Servicing  Guide and any other  subservicing  arrangements  which  Residential  Funding has  arranged to
accommodate the servicing of the Mortgage Loans and in each case all supplements and amendments  thereto  published
by Residential Funding.

         Purchase  Price:  With  respect  to any  Mortgage  Loan  (or REO  Property)  required  to be or  otherwise
purchased on any date pursuant to  Section 2.02,  2.03, 2.04 or 4.07, an amount equal to the sum of (i) 100% of the
Stated Principal  Balance thereof plus the principal portion of any related  unreimbursed  Advances and (ii) unpaid
accrued  interest  at either  (a) the  Adjusted  Mortgage  Rate (or  Modified  Net  Mortgage  Rate in the case of a
Modified  Mortgage Loan) plus the rate per annum at which the Servicing Fee is calculated,  or (b) in the case of a
purchase  made by the Master  Servicer,  at the Net Mortgage  Rate (or Modified Net Mortgage  Rate in the case of a
Modified  Mortgage  Loan) plus the Credit  Risk  Manager  Fee Rate,  in each case on the Stated  Principal  Balance
thereof to the first day of the month  following  the month of  purchase  from the Due Date to which  interest  was
last paid by the Mortgagor.

         Qualified Institutional Buyer: The meaning specified in Rule 144A under the Securities Act.

         Qualified  Substitute  Mortgage Loan: A Mortgage Loan substituted by Residential  Funding or the Depositor
for a  Deleted  Mortgage  Loan  which  must,  on the  date of  such  substitution,  as  confirmed  in an  Officers'
Certificate delivered to the Trustee, (i) have an outstanding  principal balance,  after deduction of the principal
portion of the monthly  payment due in the month of  substitution  (or in the case of a  substitution  of more than
one Mortgage Loan for a Deleted Mortgage Loan, an aggregate outstanding  principal balance,  after such deduction),
not in excess of the Stated  Principal  Balance of the Deleted  Mortgage  Loan (the amount of any  shortfall  to be
deposited by Residential  Funding,  in the Custodial  Account in the month of  substitution);  (ii) have a Mortgage
Rate and a Net Mortgage  Rate no lower than and not more than 1% per annum  higher than the  Mortgage  Rate and Net
Mortgage  Rate,  respectively,  of the  Deleted  Mortgage  Loan  as of  the  date  of  substitution;  (iii)  have a
Loan-to-Value  Ratio at the time of  substitution  no higher than that of the Deleted  Mortgage Loan at the time of
substitution;  (iv) have a remaining  term to stated  maturity  not  greater  than (and not more than one year less
than) that of the Deleted  Mortgage  Loan; (v) comply with each  representation  and warranty set forth in Sections
2.03 and 2.04 hereof and Section 4 of the Assignment  Agreement (other than the  representations and warranties set
forth therein with respect to the number of loans  (including the related  percentage) in excess of zero which meet
or do not meet a  specified  criteria);  (vi) not be  30 days  or more  Delinquent;  (vii)  not be  subject  to the
requirements of HOEPA (as defined in the Assignment  Agreement);  (viii) have a policy of title  insurance,  in the
form and amount that is in material  compliance  with the Program  Guide,  that was  effective as of the closing of
such Mortgage  Loan, is valid and binding,  and remains in full force and effect,  unless the Mortgage  Property is
located in the State of Iowa where an attorney's  certificate  has been provided as described in the Program Guide;
(ix) if the  Deleted  Loan is not a Balloon  Loan,  not be a Balloon  Loan;  (x) with  respect to  adjustable  rate
Mortgage  Loans,  have a Mortgage  Rate that adjusts with the same  frequency and based upon the same Index as that
of the Deleted  Mortgage Loan;  (xi) with respect to adjustable  rate Mortgage  Loans,  have a Note Margin not less
than that of the Deleted  Mortgage  Loan;  (xii) with respect to adjustable  rate Mortgage  Loans,  have a Periodic
Rate Cap that is equal to that of the Deleted  Mortgage Loan; and (xiii) with respect to  adjustable-rate  Mortgage
Loans, have a next Adjustment Date no later than that of the Deleted Mortgage Loan.

         Rating  Agency:  Each of Standard & Poor's,  Moody's and Fitch.  If any agency or a successor is no longer
in existence,  "Rating  Agency"  shall be such  statistical  credit  rating  agency,  or other  comparable  Person,
designated by the Depositor, notice of which designation shall be given to the Trustee and the Master Servicer.

         Realized  Loss:  With respect to each Mortgage Loan (or REO  Property) as to which a Cash  Liquidation  or
REO  Disposition  has  occurred,  an amount (not less than zero) equal to (i) the Stated  Principal  Balance of the
Mortgage  Loan (or REO Property) as of the date of Cash  Liquidation  or REO  Disposition,  plus (ii) interest (and
REO Imputed  Interest,  if any) at the Net  Mortgage  Rate from the Due Date as to which  interest was last paid or
advanced to  Certificateholders  up to the last day of the month in which the Cash Liquidation (or REO Disposition)
occurred on the Stated  Principal  Balance of such  Mortgage  Loan (or REO  Property)  outstanding  during each Due
Period that such interest was not paid or advanced,  minus (iii) the proceeds,  if any,  received  during the month
in which such Cash  Liquidation (or REO Disposition)  occurred,  to the extent applied as recoveries of interest at
the Net Mortgage  Rate and to  principal  of the Mortgage  Loan,  net of the portion  thereof  reimbursable  to the
Master Servicer or any Subservicer  with respect to related  Advances,  Servicing  Advances or other expenses as to
which the  Master  Servicer  or  Subservicer  is  entitled  to  reimbursement  thereunder  but which  have not been
previously  reimbursed.  With respect to each Mortgage Loan which is the subject of a Servicing  Modification,  (a)
(1) the amount by which the interest  portion of a Monthly  Payment or the principal  balance of such Mortgage Loan
was  reduced  or (2) the sum of any other  amounts  owing  under the  Mortgage  Loan  that were  forgiven  and that
constitute  Servicing  Advances that are  reimbursable  to the Master  Servicer or a Subservicer,  and (b) any such
amount with respect to a Monthly  Payment that was or would have been due in the month  immediately  following  the
month in which a Principal  Prepayment  or the  Purchase  Price of such  Mortgage  Loan is received or is deemed to
have been  received.  With  respect to each  Mortgage  Loan which has become the subject of a Deficient  Valuation,
the difference  between the principal balance of the Mortgage Loan outstanding  immediately prior to such Deficient
Valuation and the principal  balance of the Mortgage  Loan as reduced by the Deficient  Valuation.  With respect to
each  Mortgage  Loan  which has  become the object of a Debt  Service  Reduction,  the amount of such Debt  Service
Reduction.  Notwithstanding  the above,  neither a Deficient Valuation nor a Debt Service Reduction shall be deemed
a Realized  Loss  hereunder  so long as the Master  Servicer  has  notified  the Trustee in writing that the Master
Servicer is diligently  pursuing any remedies that may exist in connection with the  representations and warranties
made  regarding the related  Mortgage  Loan and either (A) the related  Mortgage Loan is not in default with regard
to payments due  thereunder or (B) delinquent  payments of principal and interest  under the related  Mortgage Loan
and any premiums on any applicable  primary hazard  insurance  policy and any related escrow payments in respect of
such Mortgage Loan are being advanced on a current basis by the Master  Servicer or a  Subservicer,  in either case
without giving effect to any Debt Service Reduction.

         Realized  Losses  allocated to the  Class SB  Certificates  shall be  allocated  first to REMIC IV Regular
Interest  SB-IO in  reduction of the accrued but unpaid  interest  thereon  until such accrued and unpaid  interest
shall have been reduced to zero and then to REMIC IV Regular  Interest SB-PO in reduction of the Principal  Balance
thereof.

         To the extent the Master Servicer  receives  Subsequent  Recoveries with respect to any Mortgage Loan, the
amount of the Realized Loss with respect to that Mortgage  Loan will be reduced to the extent such  recoveries  are
applied to reduce the Certificate Principal Balance of any Class of Certificates on any Distribution Date.

         Record  Date:  With  respect  to each  Distribution  Date and the LIBOR  Certificates,  the  Business  Day
immediately  preceding such Distribution  Date. With respect to each Distribution Date and the Certificates  (other
than the LIBOR  Certificates),  the close of  business on the last  Business  Day of the month next  preceding  the
month in which the related  Distribution  Date  occurs,  except in the case of the first Record Date which shall be
the Closing Date.

         Reference Bank Rate:  As defined in Section 1.02.

         Regular Interest:  Any one of the regular interests in the REMICs.

         Regulation AB:    Subpart   229.1100   -   Asset   Backed    Securities    (Regulation AB),    17   C.F.R.
ss.ss.229.1100-229.1123,  as  such  may  be  amended  from  time  to  time,  and  subject  to  such  clarification  and
interpretation  as  have  been  provided  by the  Commission  in the  adopting  release  (Asset-Backed  Securities,
Securities  Act  Release  No.  33-8518,  70 Fed.  Reg.  1,506,  1,531  (January  7,  2005))  or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Regulation S:  Regulation S promulgated under the Securities Act.

         Relief Act:  The Servicemembers Civil Relief Act of 2003.

         Relief  Act  Shortfalls:  Interest  shortfalls  on the  Mortgage  Loans  resulting  from the Relief Act or
similar legislation or regulations.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the Code. As
used herein, the term "REMIC" shall mean REMIC I, REMIC II, REMIC III or REMIC IV.

         REMIC  Administrator:  Residential Funding Company,  LLC. If Residential Funding Company,  LLC is found by
a court of competent  jurisdiction  to no longer be able to fulfill its  obligations as REMIC  Administrator  under
this Agreement the Master  Servicer or Trustee acting as successor  Master Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC I:  The  segregated  pool of assets  subject hereto  (exclusive of the  Supplemental  Interest Trust
Account,  the Swap  Agreement and the SB-AM Swap  Agreement),  constituting  a portion of the primary trust created
hereby  and to be  administered  hereunder,  with  respect  to  which a  separate  REMIC  election  is to be  made,
consisting of:

                  (i)   the Mortgage Loans and the related Mortgage Files;

                  (ii)  all payments on and  collections  in respect of the Mortgage Loans due after the Cut-off
Date (other than  Monthly  Payments due in the month of the Cut-off  Date) as shall be on deposit in the  Custodial
Account or in the Certificate Account and identified as belonging to the Trust Fund;

                  (iii) property  which  secured a Mortgage  Loan and which has been acquired for the benefit of
the Certificateholders by foreclosure or deed in lieu of foreclosure;

                  (iv)  the  hazard  insurance  policies  and  Primary  Insurance  Policies  pertaining  to  the
Mortgage Loans, if any; and

                  (v)   all proceeds of clauses (i) through (iv) above.

         REMIC I Available  Distribution  Amount: The Available  Distribution Amount increased by the amount of any
Net Swap Payment described in clause (b)(z) thereof.

         REMIC I Distribution  Amount: For any Distribution Date, the REMIC I Available  Distribution  Amount shall
be distributed to REMIC II in respect of the REMIC I  Regular  Interests and to the Class R  Certificateholders  in
respect of Component I thereof in the following amounts and priority:

                  (a)   to  each  of the  REMIC I  Regular  Interests,  pro  rata,  in an  amount  equal  to (A)
Uncertificated  Accrued  Interest  for such  REMIC I  Regular  Interest for such  Distribution  Date,  plus (B) any
amounts payable in respect thereof remaining unpaid from previous Distribution Dates;

                  (b)   to the extent of amounts remaining after the  distributions  made pursuant to clause (a)
above, payments of principal shall be allocated as follows:

                           (i)      first,  to REMIC I Regular  Interests I and II, an amount  equal to 1/10,000 of
         such  principal  payments for the Group I Loans and the Group II Loans,  respectively;  provided  that the
         Uncertificated Principal Balances of REMIC I Regular Interests I and II shall not be reduced below zero;

                           (ii)     second,  any remainder to REMIC I Regular Interest A-I until the Uncertificated
         Principal Balance of such REMIC I Regular Interest is reduced to zero;

                           (iii)    third, any remainder  sequentially to REMIC I Regular Interests I-1-A and I-1-B
         through  the  REMIC  I  Regular  Interests  with  numerical  designations  equal  to the  number  of  such
         Distribution  Date  (or  in  the  case  of  the  thirty-first   Distribution  Date  or  the  thirty-second
         Distribution  Date,  through  REMIC I Regular  Interests  I-30-A  and  I-30-B,  or any  Distribution  Date
         occurring in or after November 2009, equal to the number of such Distribution  Date less three),  starting
         with the lowest numerical  designation  until the  Uncertificated  Principal  Balance of each such REMIC I
         Regular  Interest  is  reduced  to zero,  provided  that,  for  REMIC I  Regular  Interests  with the same
         numerical  designation,  such  payments of  principal  shall be  allocated  pro rata  between such REMIC I
         Regular Interests;

                           (iv)     fourth,  any remainder to the REMIC I Regular Interests  remaining  outstanding
         after the  foregoing  distributions  (other than REMIC I Regular  Interests I and II),  starting  with the
         lowest  numerical  designation  until the  Uncertificated  Principal  Balance of each such REMIC I Regular
         Interest  is reduced to zero,  provided  that,  for  REMIC I  Regular  Interests  with the same  numerical
         designation,  such  payments of  principal  shall be  allocated  pro rata  between  such  REMIC I  Regular
         Interests;

                           (v)      fifth, any remainder to REMIC I Regular  Interests I and II, pro rata according
         to their  respective  Uncertificated  Principal  Balances  as reduced  by the  distributions  deemed  made
         pursuant to (i) above, until their respective Uncertificated Principal Balances are reduced to zero; and

                  (c)   to the extent of amounts  remaining  after the  distributions  made  pursuant to clauses
(a) and (b) above, to the Class R Certificates in respect of Component I thereof, such remaining amount.

         REMIC I  Realized  Losses:  Realized  Losses  on the  Mortgage  Loans  shall be  allocated  to the REMIC I
Regular  Interests as follows:  The interest  portion of Realized  Losses on the Mortgage  Loans shall be allocated
among the REMIC I Regular Interests,  pro rata,  according to the amount of interest accrued but unpaid thereon, in
reduction  thereof.  Any interest  portion of such Realized  Losses in excess of the amount  allocated  pursuant to
the  preceding  sentence  shall be treated  as a  principal  portion of  Realized  Losses not  attributable  to any
specific  Mortgage  Loan and allocated  pursuant to the  succeeding  sentences.  An amount equal to 1/10,000 of the
principal  portion  of  Realized  Losses on Group I Loans  and Group II Loans  shall be  allocated  first,  on each
Distribution  Date,  to  REMIC I  Regular  Interests  I and II,  respectively,  provided  that  the  Uncertificated
Principal  Balances  of  REMIC I  Regular  Interests  I and II shall  not be  reduced  below  zero.  Any  remaining
principal  portion of Realized Losses on the Mortgage Loans shall be allocated  first, on each  Distribution  Date,
to REMIC I Regular  Interest A-I until the  Uncertificated  Principal  Balance of such REMIC I Regular Interest has
been reduced to zero, and thereafter to REMIC I Regular  Interest  I-1-A through REMIC I Regular  Interest  I-45-B,
starting  with the  lowest  numerical  denomination  until the  Uncertificated  Principal  Balance  of such REMIC I
Regular  Interest has been reduced to zero,  provided that,  for REMIC I Regular  Interests with the same numerical
denomination, such Realized Losses shall be allocated pro rata between such REMIC I Regular Interests.

         REMIC I  Regular  Interest.  Any  of the  separate  non-certificated  beneficial  ownership  interests  in
REMIC I issued  hereunder and designated as a "regular  interest" in REMIC I.  Each REMIC I Regular  Interest shall
accrue interest at the related  Uncertificated  REMIC I Pass-Through Rate in effect from time to time, and shall be
entitled to distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal
to  its  initial  Uncertificated  Principal  Balance  as  set  forth  in  the  Preliminary  Statement  hereto.  The
designations for the respective REMIC I Regular Interests are set forth in the Preliminary Statement hereto.

         REMIC II: The  segregated  pool of assets  subject  hereto,  constituting  a portion of the primary  trust
created  hereby and to be  administered  hereunder,  with respect to which a separate REMIC election is to be made,
consisting of the REMIC I Regular Interests.

         REMIC II  Available  Distribution  Amount:  For any Distribution Date, the amount distributed from REMIC I
to REMIC II on such Distribution Date in respect of the REMIC I Regular Interests.

         REMIC II Distribution  Amount:  For any  Distribution  Date, the REMIC II  Available  Distribution  Amount
shall  be  distributed  to  REMIC  III  in  respect  of  the  REMIC II   Regular   Interests  and  to  the  Class R
Certificateholders in respect of Component II thereof in the following amounts and priority:

         (a)      To REMIC II Regular  Interest LT-IO, in an amount equal to (i)  Uncertificated  Accrued  Interest
for such Regular  Interest for such  Distribution  Date, plus (ii) any amounts in respect thereof  remaining unpaid
from previous Distribution Dates;

         (b)      To the extent of the  portion  of the  REMIC II  Available  Distribution  Amount  related to Loan
Group I  remaining  after  payment of the  amounts  pursuant  to  paragraph  (a) of this  definition  of  "REMIC II
Distribution Amount":

                  (i)   first,  to REMIC II  Regular  Interests Y-1 and Z-1,  concurrently,  the  Uncertificated
Accrued Interest for such Regular Interests  remaining unpaid from previous  Distribution Dates, pro rata according
to their respective shares of such unpaid amounts;

                  (ii)  second,  to REMIC II Regular  Interests Y-1 and Z-1,  concurrently,  the  Uncertificated
Accrued  Interest  for such  Regular  Interests  for the current  Distribution  Date,  pro rata  according to their
respective Uncertificated Accrued Interest; and

                  (iii) third,  to REMIC II  Regular  Interests Y-1 and Z-1, the REMIC II  Regular  Interest Y-1
Principal Distribution Amount and the REMIC II Regular Interest Z-1 Principal Distribution Amount, respectively.

         (c)      To the  extent of the  portion  of the REMIC II  Available  Distribution  Amount  related to Loan
Group II  remaining  after  payment of the amounts  pursuant  to  paragraph  (a) of this  definition  of  "REMIC II
Distribution Amount":

                  (i)   first,  to REMIC II  Regular  Interests Y-2 and Z-2,  concurrently,  the  Uncertificated
Accrued Interest for such Regular Interests  remaining unpaid from previous  Distribution Dates, pro rata according
to their respective shares of such unpaid amounts;

                  (ii)  second,  to REMIC II Regular  Interests Y-2 and Z-2,  concurrently,  the  Uncertificated
Accrued  Interest  for such  Regular  Interests  for the current  Distribution  Date,  pro rata  according to their
respective Uncertificated Accrued Interest; and

                  (iii) third,  to REMIC II  Regular  Interests Y-2 and Z-2, the REMIC II  Regular  Interest Y-2
Principal Distribution Amount and the REMIC II Regular Interest Z-2 Principal Distribution Amount, respectively.

         (d)      To  the  extent  of the  REMIC II  Available  Distribution  Amount  for  such  Distribution  Date
remaining  after  payment of the amounts  pursuant to  paragraphs  (a) through (c) of this  definition of "REMIC II
Distribution Amount":

                  (i)   first,  to each of the REMIC II Regular  Interests,  pro rata according to the amount of
unreimbursed  Realized  Losses  allocable to principal  previously  allocated  to each such Regular  Interest,  the
aggregate  amount of any  distributions  to the  Certificates  as  reimbursement  of such  Realized  Losses on such
Distribution  Date pursuant to clause (ix) in  Section 4.02(c);  provided,  however,  that any amounts  distributed
pursuant  to this  paragraph  (d)(i)  of this  definition  of  "REMIC II  Distribution  Amount"  shall  not cause a
reduction in the Uncertificated Principal Balances of any of the REMIC II Regular Interests; and

                  (ii)  second,  to the Class R  Certificates in respect of Component II thereof,  any remaining
amount.

         REMIC II  Regular  Interest.  Any of the  separate  non-certificated  beneficial  ownership  interests  in
REMIC II issued hereunder and designated as a "regular interest" in REMIC II.  Each REMIC II Regular Interest shall
accrue interest at the related  Uncertificated  REMIC II  Pass-Through  Rate in effect from time to time, and shall
be entitled to  distributions  of principal,  subject to the terms and conditions  hereof,  in an aggregate  amount
equal to its  initial  Uncertificated  Principal  Balance as set forth in the  Preliminary  Statement  hereto.  The
designations for the respective REMIC II Regular Interests are set forth in the Preliminary Statement hereto.

         REMIC II Y   Principal   Reduction   Amounts:   For  any  Distribution  Date  the  amounts  by  which  the
Uncertificated  Principal  Balances of REMIC II  Regular  Interests Y-1 and Y-2,  respectively,  will be reduced on
such  Distribution  Date by the  allocation of Realized  Losses and the  distribution  of principal,  determined as
follows:

         First  determine  the  Group  I REMIC  II Net WAC  Rate  and  the  Group  II  REMIC  II Net WAC  Rate  for
distributions  of interest that will be made on the next  succeeding  Distribution  Date (for each Loan Group,  the
"Group  Interest  Rate" for that Loan  Group).  The  REMIC II Y  Principal  Reduction  Amounts for REMIC II Regular
Interests Y-1 and Y-2 will be determined  pursuant to the "Generic  solution for the REMIC II Y Regular  Interests"
set forth below (the "Generic  Solution") by making the following  identifications  among the Loan Groups and their
related REMIC II Regular Interests:

                  A.    Determine  which Loan Group has the lower Group Interest  Rate.  That Loan Group will be
identified with Loan Group AA and the REMIC II  Regular  Interests  related to that Loan Group will be respectively
identified  with the REMIC II  Regular  Interests YAA and ZAA. The Group  Interest Rate for that Loan Group will be
identified  with J%. If the two Loan Groups have the same Group  Interest Rate pick one for this  purpose,  subject
to the restriction  that each Loan Group may be picked only once in the course of any such  selections  pursuant to
paragraphs A and B of this definition.

                  B.    Determine  which Loan Group has the higher  Group  Interest  Rate.  That Loan Group will
be identified  with Loan Group BB and the REMIC II  Regular  Interests  related to that Group will be  respectively
identified  with the REMIC II  Regular  Interests YBB and ZBB. The Group  Interest Rate for that Loan Group will be
identified  with K%.  If the two Loan  Groups  have  the same  Group  Interest  Rate the Loan  Group  not  selected
pursuant to paragraph A, above, will be selected for purposes of this paragraph B.

         Second,  apply the  Generic  Solution  set forth below to  determine  the  REMIC II Y Principal  Reduction
Amounts for the Distribution Date using the identifications made above.

         GENERIC  SOLUTION  FOR THE  REMIC II  Y  PRINCIPAL  REDUCTION  AMOUNTS:  For any  Distribution  Date,  the
amounts by which the  Uncertificated  Principal  Balances of REMIC II Regular Interests YAA and ZAA,  respectively,
will be reduced on such  Distribution  Date by the allocation of Realized Losses and the distribution of principal,
determined as follows:

                  J% and K% represent the interest rates on Loan Group AA and Loan Group BB respectively.  J%<K%.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  PJB = the Loan Group AA Subordinate Component after the allocation of Realized Losses and
distributions of principal on such Distribution Date.

                  PKB = the Loan Group BB Subordinate Component after the allocation of Realized Losses and
distributions of principal on such Distribution Date.

                  R =   the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

                  Yj =  the REMIC II Regular Interest YAA Uncertificated Principal Balance after distributions
on the prior Distribution Date.

                  Yk =  the REMIC II Regular Interest YBB Uncertificated Principal Balance after distributions
on the prior Distribution Date.

                  (DELTA)Yj =       the REMIC II Regular Interest YAA Principal Reduction Amount.

                  (DELTA)Yk =       the REMIC II Regular Interest YBB Principal Reduction Amount.

                  Zj =  the REMIC II Regular Interest ZAA Uncertificated Principal Balance after distributions
on the prior Distribution Date.

                  Zk = the REMIC II Regular Interest ZBB Uncertificated Principal Balance after distributions
on the prior Distribution Date.

                  (DELTA)Zj =       the REMIC II Regular Interest ZAA Principal Reduction Amount.
                         =          (DELTA)Pj - (DELTA)Yj

                  (DELTA)Zk =       the REMIC II Regular Interest ZBB Principal Reduction Amount.
                         =          (DELTA)Pk - (DELTA)Yk

                  Pj =  the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YAA and
ZAA after distributions on the prior Distribution Date, which is equal to the aggregate principal balance of the
Group AA Loans.

                  Pk =  the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YBB and
ZBB after distributions on the prior Distribution Date, which is equal to the aggregate principal balance of the
Group BB Loans.

                  (DELTA)Pj =       the aggregate principal reduction resulting on such Distribution Date on the
Group AA Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
(d)(i) or (d)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to be
allocated on such Distribution Date, if applicable, which is equal to the aggregate of the REMIC II Regular
Interest YAA Principal Reduction Amount and the REMIC II Regular Interest ZAA Principal Reduction Amount.

                  (DELTA)Pk=        the aggregate principal reduction resulting on such Distribution Date on the
Group BB Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
(d)(i) or (d)(ii) of the definition of REMIC II Distribution Amount) to be made and realized losses to be
allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Regular Interest YBB
Principal Reduction Amount and the REMIC II Regular Interest ZBB Principal Reduction Amount.

                  (alpha) =         .0005

                  (gamma) =         (R - J%)/(K% - R).  (gamma) is a non-negative number unless its denominator is
zero, in which event it is undefined.

                  If (gamma) is zero, (DELTA)Yk = Yk and (DELTA)Yj = (Yj/Pj)(DELTA)Pj.

                  If (gamma) is undefined, (DELTA)Yj = Yj, (DELTA)Yk = (Yk/Pk)(DELTA)Pk. if denominator

                  In the remaining situations, (DELTA)Yk and (DELTA)Yj shall be defined as follows:

1.       If Yk - (alpha)(Pk - (DELTA)Pk) => 0, Yj- (alpha)(Pj - (DELTA)Pj) => 0, and (gamma) (Pj - (DELTA)Pj)<
     (Pk - (DELTA)Pk), (DELTA)Yk = Yk - (alpha)(gamma) (Pj - (DELTA)Pj) and
     (DELTA)Yj = Yj - (alpha)(Pj - (DELTA)Pj).
2.       If Yk - (alpha)(Pk - (DELTA)Pk) => 0, Yj - (alpha)(Pj - (DELTA)Pj) => 0, and (gamma) (Pj - (DELTA)Pj) =>
     (Pk - (DELTA)Pk), (DELTA)Yk = Yk - (alpha)(Pk - (DELTA)Pk) and
     (DELTA)Yj = Yj - ((alpha)/(gamma))(Pk - (DELTA)Pk).
3.       If Yk - (alpha)(Pk - (DELTA)Pk) < 0, Yj - (alpha)(Pj - (DELTA)Pj) => 0, and Yj - (alpha)(Pj - (DELTA)Pj)
     => Yj - (Yk/(gamma)), (DELTA)Yk = Yk - (alpha)(gamma) (Pj - (DELTA)Pj) and
     (DELTA)Yj = Yj - (alpha)(Pj - (DELTA)Pj).
4.       If Yk - (alpha)(Pk - (DELTA)Pk) < 0, Yj - (Yk/(gamma)) => 0, and
     Yj - (alpha)(Pj - (DELTA)Pj) <= Yj - (Yk/(gamma)), (DELTA)Yk = 0 and (DELTA)Yj = Yj - (Yk/(gamma)).
5.       If Yj - (alpha)(Pj - (DELTA)Pj) < 0, Yj - (Yk/(gamma)) < 0, and
     Yk - (alpha)(Pk - (DELTA)Pk) <= Yk - ((gamma)Yj), (DELTA)Yk = Yk - ((gamma)Yj) and (DELTA)Yj = 0.
6.       If Yj - (alpha)(Pj - (DELTA)Pj) < 0, Yk - (alpha)(Pk - (DELTA)Pk) => 0, and Yk - (alpha)(Pk - (DELTA)Pk)
     => Yk - ((gamma)Yj), (DELTA)Yk = Yk - (alpha)(Pk - (DELTA)Pk) and
     (DELTA)Yj = Yj - ((alpha)/(gamma))(Pk - (DELTA)Pk).

         The purpose of the  foregoing  definitional  provisions  together with the related  provisions  allocating
Realized Losses and defining the REMIC II  Regular  Interest Y-1 and Y-2 and REMIC II  Regular Interest Z-1 and Z-2
Principal Distribution Amounts is to accomplish the following goals in the following order of priority:

1.       Making the ratio of Yk to Yj equal to (gamma) after taking account of the allocation  Realized  Losses and
     the  distributions  that will be made through end of the Distribution Date to which such provisions relate and
     assuring that the Principal  Reduction  Amounts for each of the REMIC II Regular  Interests is greater than or
     equal to zero for such Distribution Date;

2.       Making (i) the  REMIC II  Regular  Interest  YAA  Uncertificated  Principal  Balance less than or equal to
     0.0005 of the sum of the  Uncertificated  Principal  Balances for REMIC II  Regular  Interest YAA and REMIC II
     Regular Interest ZAA and (ii) the REMIC II Regular Interest YBB  Uncertificated  Principal  Balances less than
     or equal to 0.0005 of the sum of the  Uncertificated  Principal Balances for REMIC II Regular Interest YBB and
     REMIC II  Regular  Interest  ZBB in each case  after  giving  effect to  allocations  of  Realized  Losses and
     distributions to be made through the end of the Distribution Date to which such provisions relate; and

3.       Making the larger of (a) the fraction  whose  numerator is Yk and whose  denominator  is the sum of Yk and
     Zk and (b) the  fraction  whose  numerator  is Yj and whose  denominator  is the sum of Yj, and Zj as large as
     possible while remaining less than or equal to 0.0005.

         In the event of a failure of the foregoing  portion of the  definition  of REMIC II Y Principal  Reduction
Amount to accomplish  both of goals 1 and 2 above,  the amounts  thereof  should be adjusted to so as to accomplish
such goals within the  requirement  that each REMIC II Y Principal  Reduction  Amount must be less than or equal to
the sum of (a) the  principal  Realized  Losses to be  allocated on the related  Distribution  Date for the related
Loan  Group and (b) the  remainder  of the  Available  Distribution  Amount  for the  related  Loan  Group or after
reduction  thereof by the  distributions  to be made on such  Distribution  in respect of  interest  on the related
REMIC II  Regular  Interests,  or, if both of such goals  cannot be  accomplished  within  such  requirement,  such
adjustment  as is  necessary  shall be made to  accomplish  goal 1 within  such  requirement.  In the  event of any
conflict  among the  provisions of the  definition  of the REMIC II Y Principal  Reduction  Amounts,  such conflict
shall be resolved on the basis of the goals and their  priorities set forth above within the  requirement set forth
in the preceding sentence.

         REMIC II  Realized  Losses:  Realized Losses on Group I Loans and Group II Loans shall be allocated to the
REMIC II Regular  Interests  as follows:  (1) The  interest  portion of Realized  Losses on Group I Loans,  if any,
shall be allocated  among REMIC II Regular  Interests  Y-1 and Z-1,  pro rata,  according to the amount of interest
accrued but unpaid thereon,  in reduction  thereof,  and thereafter to REMIC II Regular Interest LT-IO in reduction
thereof;  and (2) the interest  portion of Realized  Losses on Group II Loans,  if any,  shall be  allocated  among
REMIC II Regular  Interests Y-2 and Z-2, pro rata,  according to the amount of interest accrued but unpaid thereon,
in  reduction  thereof,  and  thereafter  to REMIC II Regular  Interest  LT-IO in reduction  thereof.  Any interest
portion of such  Realized  Losses in excess of the amount  allocated  pursuant to the preceding  sentence  shall be
treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage  Loan in such Loan
Group and allocated  pursuant to the  succeeding  sentences.  The principal  portion of Realized  Losses on Group I
Loans and Group II Loans  shall be  allocated  to the REMIC II Regular  Interests  as  follows:  (1) The  principal
portion of Realized  Losses on Group I Loans shall be  allocated,  first,  to REMIC II Regular  Interest Y-1 to the
extent  of the REMIC II  Regular  Interest  Y-1  Principal  Reduction  Amount in  reduction  of the  Uncertificated
Principal  Balance of such Regular Interest and, second,  the remainder,  if any, of such principal portion of such
Realized Losses shall be allocated to REMIC II Regular  Interest Z-1 in reduction of the  Uncertificated  Principal
Balance thereof;  and (2) the principal portion of Realized Losses on Group II Loans shall be allocated,  first, to
REMIC II Regular  Interest Y-2 to the extent of the REMIC II Regular  Interest Y-2  Principal  Reduction  Amount in
reduction of the Uncertificated  Principal Balance of such Regular Interest and, second, the remainder,  if any, of
such  principal  portion of such Realized  Losses shall be allocated to REMIC II Regular  Interest Z-2 in reduction
of the Uncertificated Principal Balance thereof.

         REMIC II Regular Interest Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest Y-1 Principal  Reduction Amount for such  Distribution Date over the Realized
Losses allocated to REMIC II Regular Interest Y-1 on such Distribution Date.

         REMIC II Regular Interest Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest Y-2 Principal  Reduction Amount for such  Distribution Date over the Realized
Losses allocated to REMIC II Regular Interest Y-2 on such Distribution Date.

         REMIC II Regular Interest Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest Z-1 Principal  Reduction Amount for such  Distribution Date over the Realized
Losses allocated to REMIC II Regular Interest Z-1 on such Distribution Date.

         REMIC II Regular Interest Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest Z-2 Principal  Reduction Amount for such  Distribution Date over the Realized
Losses allocated to the REMIC II Regular Interest Z-2 on such Distribution Date.

         REMIC II Z   Principal   Reduction  Amounts:   For  any  Distribution  Date,  the  amounts  by  which  the
Uncertificated Principal Balances of REMIC II Regular Interests Z-1 and Z-2, respectively,  will be reduced on such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  which shall be in each
case the excess of (A) the sum of (x) the excess of the  REMIC II  Available  Distribution  Amount for the  related
Loan Group (i.e.  the "related Loan Group" for REMIC II Regular  Interest Z-1 is Loan Group I and the "related Loan
Group"  for REMIC II Regular  Interest  Z-2 is Loan  Group II)  exclusive  of any  amount in respect of  Subsequent
Recoveries  included  therein over the amount  thereof  distributable  (i) in respect of interest on such  REMIC II
Regular  Interest and REMIC II  Regular  Interest Y-1 (in the case of REMIC II  Regular  Interest  Z-1) or REMIC II
Regular  Interest Y-2 (in the case of REMIC II  Regular  Interest Z-2) and (ii) to such REMIC II  Regular  Interest
and REMIC II  Regular  Interest Y-1 (in the case of REMIC II Regular Interest Z-1) or REMIC II Regular Interest Y-2
(in the case of REMIC II Regular  Interest Z-2) pursuant clause (d)(i) of the definition of "REMIC II  Distribution
Amount"  and (y) the amount of Realized  Losses  allocable  to  principal  for the related  Loan Group over (B) the
related REMIC II Y Principal Reduction Amount.

         REMIC III: The  segregated  pool of assets  subject  hereto,  constituting  a portion of the primary trust
created  hereby and to be  administered  hereunder,  with respect to which a separate REMIC election is to be made,
consisting of the REMIC II Regular Interests.

         REMIC  III  Available  Distribution  Amount:  For any  Distribution  Date,  the  amount  distributed  from
REMIC II to REMIC III on such Distribution Date in respect of the REMIC II Regular Interests.

         REMIC III Distribution  Amount:  For any Distribution  Date, the REMIC III Available  Distribution  Amount
shall  be  distributed  to  REMIC  IV  in  respect  of  the  REMIC  III  Regular   Interests  and  to  the  Class R
Certificateholders in respect of Component III thereof in the following amounts and priority:

                  (a)   to REMIC IV as the holder of REMIC III Regular  Interest  LT-IO,  in an amount  equal to
(i)  Uncertificated  Accrued Interest for such Regular Interest for such  Distribution  Date, plus (ii) any amounts
in respect thereof remaining unpaid from previous Distribution Dates;

                  (b)   to the extent of the portion of the REMIC III Available  Distribution  Amount related to
Loan Group I remaining  after the  distributions  made  pursuant to clause (a) above,  to REMIC IV as the holder of
REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y1, allocated as follows:

                           (i)      to REMIC III  Regular  Interests LT1, LT2, LT3, LT4 and LT-Y1,  pro rata, in an
         amount  equal to (A) their  Uncertificated  Accrued  Interest  for such  Distribution  Date,  plus (B) any
         amounts in respect thereof remaining unpaid from previous Distribution Dates; and

                           (ii)     to REMIC III  Regular  Interests  LT1,  LT2,  LT3, LT4 and LT-Y1,  in an amount
         equal to the  remainder of such portion of the REMIC III  Available  Distribution  Amount  related to Loan
         Group I remaining  after the  distributions  made pursuant to clauses (a) and (b)(i)  above,  allocated as
         follows:

                                    (A)     in respect of  REMIC III  Regular  Interests  LT2,  LT3, LT4 and LT-Y1,
                                            their respective Principal Distribution Amounts;

                                    (B)     in respect of REMIC III  Regular  Interest LT1 any remainder  until the
                                            Uncertificated Principal Balance thereof is reduced to zero;

                                    (C)     any remainder in respect of REMIC III  Regular  Interests LT2, LT3, LT4
                                            and  LT-Y1,  pro  rata  according  to their  respective  Uncertificated
                                            Principal  Balances  as  reduced  by  the  distributions   deemed  made
                                            pursuant   to  (A)  above,   until  their   respective   Uncertificated
                                            Principal Balances are reduced to zero;

                  (c)   to the extent of the portion of the REMIC III Available  Distribution  Amount related to
Loan Group II remaining  after the  distributions  made pursuant to clause (a) above,  to REMIC IV as the holder of
REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2, allocated as follows:

                           (i)      to REMIC III  Regular  Interests LT5, LT6, LT7, LT8 and LT-Y2,  pro rata, in an
         amount  equal to (A) their  Uncertificated  Accrued  Interest  for such  Distribution  Date,  plus (B) any
         amounts in respect thereof remaining unpaid from previous Distribution Dates; and

                           (ii)     to REMIC III  Regular  Interests  LT5,  LT6,  LT7, LT8 and LT-Y2,  in an amount
         equal to the  remainder of such portion of the REMIC III  Available  Distribution  Amount  related to Loan
         Group II remaining  after the  distributions  made pursuant to clauses (a) and (c)(i) above,  allocated as
         follows:

                                    (A)     in respect of  REMIC III  Regular  Interests  LT6,  LT7, LT8 and LT-Y2,
                                            their respective Principal Distribution Amounts;

                                    (B)     in respect of REMIC III  Regular  Interest LT5 any remainder  until the
                                            Uncertificated Principal Balance thereof is reduced to zero;

                                    (C)     any remainder in respect of REMIC III  Regular  Interests LT6, LT7, LT8
                                            and  LT-Y2,  pro  rata  according  to their  respective  Uncertificated
                                            Principal  Balances  as  reduced  by  the  distributions   deemed  made
                                            pursuant   to  (A)  above,   until  their   respective   Uncertificated
                                            Principal Balances are reduced to zero;

                  (d)   to the extent of amounts  remaining  after the  distributions  made  pursuant to clauses
(a) through (c) above:

                                            (i)      first,  to each of the REMIC III Regular  Interests,  pro rata
                           according  to  the  amount  of  unreimbursed  Realized  Losses  allocable  to  principal
                           previously  allocated to each such REMIC III Regular  Interest,  the aggregate amount of
                           any  distributions  to the Certificates as reimbursement of such Realized Losses on such
                           Distribution Date pursuant to clause (ix) in Section 4.02(c);  provided,  however,  that
                           any amounts  distributed  pursuant to this paragraph (d)(i) of this definition of "REMIC
                           III  Distribution  Amount" shall not cause a reduction in the  Uncertificated  Principal
                           Balances of any of the REMIC III Regular Interests; and

                                            (ii)     second,  to the Class R  Certificates  in respect of Component
                           III thereof, any remaining amount.

         REMIC III   Principal   Reduction   Amounts:   For  any  Distribution  Date,  the  amounts  by  which  the
Uncertificated  Principal  Balances of REMIC III  Regular  Interests  LT1, LT2, LT3, LT4, LT5, LT6, LT7, LT8, LT-Y1
and LT-Y2,  respectively,  will be reduced on such  Distribution  Date by the allocation of Realized Losses and the
distribution of principal, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y1 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT1 and LT-Y1
after distributions on the prior Distribution Date.

         Y2 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT2 after distributions on
the prior Distribution Date.

         Y3 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT3 after distributions on
the prior Distribution Date.

         Y4 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT4 after distributions on
the prior Distribution Date (note:  Y3 = Y4).

         AY1 =    the combined REMIC III Regular Interest LT1 and LT-Y1 Principal Reduction Amount.  Such amount
shall be allocated first to REMIC III Regular Interest LT-Y1 up to the REMIC III Regular Interest LT-Y1 Principal
Reduction Amount and thereafter the remainder shall be allocated to REMIC III Regular Interest LT1.

         AY2 =    the REMIC III Regular Interest LT2 Principal Reduction Amount.

         AY3 =    the REMIC III Regular Interest LT3 Principal Reduction Amount.

         AY4 =    the REMIC III Regular Interest LT4 Principal Reduction Amount.

         P0 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT1, LT2, LT3,
LT4 and LT-Y1 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =     the Uncertificated Principal Balance of REMIC III Regular Interests LT1, LT2, LT3, LT4 and
LT-Y1 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         AP =     P0 - P1 = the aggregate of the REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y1
Principal Reduction Amounts.

               =  the aggregate of the principal portions of Realized Losses to be allocated to, and the
principal distributions to be made on, the Class A-I Certificates and the Class M Certificates on such
Distribution Date (including distributions of accrued and unpaid interest on the Class SB Certificates for prior
Distribution Dates).

         R0 =     the Group I REMIC III Net WAC Cap Rate (stated as a monthly rate) after giving effect to
amounts distributed and Realized Losses allocated on the prior Distribution Date.

         R1 =     the Group I REMIC III Net WAC Cap Rate (stated as a monthly rate) after giving effect to
amounts to be distributed and Realized Losses to be allocated on such Distribution Date.

         a =      (Y2 + Y3)/P0.  The initial value of a on the Closing Date for use on the first Distribution
Date shall be 0.0001.

         a0 =     the lesser of (A) the sum of (1) for all Classes of Class A-I Certificates of the product for
each Class of (i) the monthly interest rate (as limited by the Group I Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class after distributions and the allocation of Realized Losses on the prior
Distribution Date, (2) for all Classes of Class M Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the Class M Net WAC Cap Rate, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC II Regular
Interest Y-1 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II Regular
Interests Y-1 and Y-2 after distributions and the allocation of Realized Losses on the prior Distribution Date
and (3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of
A0 exceeds S0*Q0 and (B) R0*P0.

         a1  =    the lesser of (A) the sum of (1) for all Classes of Class A-I Certificates of the product for
each Class of (i) the monthly interest rate (as limited by the Group I Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on the next succeeding Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the allocation of Realized Losses to be made
on such Distribution Date, (2) for all Classes of Class M Certificates of the product for each Class of (i) the
monthly interest rate (as limited by the Class M Net WAC Cap Rate, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC
II Regular Interest Y-1 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II
Regular Interests Y-1 and Y-2 after distributions and the allocation of Realized Losses to be made on such
Distribution Date and (3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of
the definition of A1 exceeds S1*Q1 and (B) R1*P1.

         Then, based on the foregoing definitions:

         AY1 =    AP - AY2 - AY3 - AY4;

         AY2 =    (a/2)[( a0R1 - a1R0)/R0R1];

         AY3 =    aAP - AY2; and

         AY4 =    AY3.

         if both AY2 and AY3, as so determined, are non-negative numbers.  Otherwise:

         (1)      If AY2, as so determined, is negative, then

         AY2 = 0;

         AY3 = a[a1R0P0 - a0R1P1]/[a1R0];

         AY4 = AY3; and

         AY1 = AP - AY2 - AY3 - AY4.

         (2)      If AY3, as so determined, is negative, then

         AY3 = 0;

         AY2 = a[a1R0P0 - a0R1P1]/[2R1R0P1 -  a1R0];

         AY4 = AY3; and

         AY1 = AP - AY2 - AY3 - AY4.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y5 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT5 and LT-Y2
after distributions on the prior Distribution Date.

         Y6 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT6 after distributions on
the prior Distribution Date.

         Y7 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT7 after distributions on
the prior Distribution Date.

         Y8 =     the Uncertificated Principal Balance of REMIC III Regular Interest LT8 after distributions on
the prior Distribution Date (note:  Y7 = Y8).

         AY5 =    the aggregate of the REMIC III Regular Interest LT5 and LT-Y2 Principal Reduction Amounts.
Such amount shall be allocated first to REMIC III Regular Interest LT-Y2 up to the REMIC III Regular
Interest LT-Y2 Principal Reduction Amount and thereafter the remainder shall be allocated to  REMIC III Regular
Interest LT5.

         AY6 =    the REMIC III Regular Interest LT6 Principal Reduction Amount.

         AY7 =    the REMIC III Regular Interest LT7 Principal Reduction Amount.

         AY8 =    the REMIC III Regular Interest LT8 Principal Reduction Amount.

         Q0 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT5, LT6, LT7,
LT8 and LT-Y2 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         Q1 =     the aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT5, LT6, LT7,
LT8 and LT-Y2 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         AQ =     Q0 - Q1 = the aggregate of the REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2
Principal Reduction Amounts.

               =  the aggregate of the principal portions of Realized Losses to be allocated to, and the
principal distributions to be made on, the Class A-II Certificates and the Class M Certificates on such
Distribution Date (including distributions of accrued and unpaid interest on the Class SB Certificates for prior
Distribution Dates).

         S0 =     the Group II REMIC III Net WAC Cap Rate (stated as a monthly rate) after giving effect to
amounts distributed and Realized Losses allocated on the prior Distribution Date.

         S1 =     the Group II REMIC III Net WAC Cap Rate (stated as a monthly rate) after giving effect to
amounts to be distributed and Realized Losses to be allocated on such Distribution Date.

         a =      (Y6 + Y7)/Q0.  The initial value of a on the Closing Date for use on the first Distribution
Date shall be 0.0001.

         A0 =     the lesser of (A) the sum of (1) for all Classes of Class A-II Certificates of the product for
each Class of (i) the monthly interest rate (as limited by the Group II Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class after distributions and the allocation of Realized Losses on the prior
Distribution Date, (2) for all Classes of Class M Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the Class M Net WAC Cap Rate, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC II Regular
Interest Y-2 and whose denominator is the sum of the Uncertificated Principal Balances of REMIC II Regular
Interests Y-1 and Y-2 after distributions and the allocation of Realized Losses on the prior Distribution Date
and (3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of
a0 exceeds R0*P0 and (B) S0*Q0.

         A1  =    the lesser of (A) the sum of (1) for all Classes of Class A-II Certificates of the product for
each Class of (i) the monthly interest rate (as limited by the Group II Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on the next succeeding Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the allocation of Realized Losses to be made
on such Distribution Date, (2) for all Classes of Class M Certificates of the product for each Class of (i) the
monthly interest rate (as limited by the Class M Net WAC Cap Rate, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the aggregate Certificate Principal
Balance for such Class multiplied by a fraction whose numerator is the Uncertificated Principal Balance of REMIC
II Regular Interest Y-2 and whose denominator is the sum of the principal balances of REMIC II Regular Interests
Y-1 and Y-2 after distributions and the allocation of Realized Losses to be made on such Distribution Date and (3)
the amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of a1
exceeds R1*P1 and (B) S1*Q1.

         Then, based on the foregoing definitions:

         AY5 =    AQ - AY6 - AY7 - AY8;

         AY6 =    (a/2){(A0S1 - A1S0)/S0S1};

         AY7 =    aAQ - AY6; and

         AY8 =    AY7.

         if both AY6 and AY7, as so determined, are non-negative numbers.  Otherwise:

         (1)      If AY6, as so determined, is negative, then

         AY6 = 0;

         AY7 = a[A1S0Q0 - A0S1Q1]/[A1S0];

         AY8 = AY7; and

         AY5 = AQ - AY6 - AY7 - AY8.

         (2)      If AY7, as so determined, is negative, then

         AY7 = 0;

         AY6 = a[A1S0Q0 - A0S1Q1]/[2S1S0Q1 -  A1S0];

         AY8 = AY7; and

         AY5 = AQ - AY6 - AY7 - AY8.

         REMIC III  Realized  Losses:  Realized  Losses on Group I Loans and Group II Loans shall be  allocated  to
the REMIC III Regular  Interests  as follows:  (1) The  interest  portion of Realized  Losses on Group I Loans,  if
any,  shall be allocated  among REMIC III Regular  Interests  LT1,  LT2, LT4 and LT-Y1,  pro rata  according to the
amount of interest accrued but unpaid thereon,  in reduction thereof,  and thereafter to REMIC III Regular Interest
LT-IO in reduction  thereof;  and (2) the interest  portion of Realized  Losses on Group II Loans, if any, shall be
allocated  among  REMIC III  Regular  Interests  LT5,  LT6,  LT8 and LT-Y2,  pro rata,  according  to the amount of
interest accrued but unpaid thereon,  in reduction  thereof,  and thereafter to REMIC III Regular Interest LT-IO in
reduction  thereof.  Any interest  portion of such Realized  Losses in excess of the amount  allocated  pursuant to
the  preceding  sentence  shall be treated  as a  principal  portion of  Realized  Losses not  attributable  to any
specific  Mortgage  Loan in such Loan Group and  allocated  pursuant to the  succeeding  sentences.  The  principal
portion of  Realized  Losses  with  respect to Loan Group I and Loan Group II shall be  allocated  to the REMIC III
Regular  Interests as follows:  (1) The principal  portion of Realized  Losses on Group I Loans shall be allocated,
first,  to REMIC III Regular  Interest  LT-Y1 to the extent that such  losses  were  allocated  to REMIC II Regular
Interest Y-1 in reduction of the Uncertificated  Principal Balance thereof,  second, to REMIC III Regular Interests
LT2, LT3 and LT4  pro-rata  according  to their  respective  REMIC III  Principal  Reduction  Amounts to the extent
thereof in reduction of the  Uncertificated  Principal  Balance of such REMIC III Regular Interests and, third, the
remainder,  if any, of such  principal  portion of such  Realized  Losses  shall be  allocated to REMIC III Regular
Interest LT1 in  reduction of the  Uncertificated  Principal  Balance  thereof;  and (2) the  principal  portion of
Realized  Losses on Group II Loans shall be allocated,  first,  to REMIC III Regular  Interest  LT-Y2 to the extent
that such losses were  allocated to REMIC II Regular  Interest Y-2 in  reduction  of the  Uncertificated  Principal
Balance thereof,  second,  to REMIC III Regular  Interests LT6, LT7 and LT8 pro-rata  according to their respective
REMIC III Principal  Reduction Amounts to the extent thereof in reduction of the  Uncertificated  Principal Balance
of such REMIC III Regular  Interests and, third, the remainder,  if any, of such principal portion of such Realized
Losses shall be allocated to REMIC III Regular Interest LT5 in reduction of the  Uncertificated  Principal  Balance
thereof.

         REMIC III  Regular  Interest.  Any of the  separate  non-certificated  beneficial  ownership  interests in
REMIC III issued  hereunder and designated as a "regular  interest" in REMIC III.  Each REMIC III  Regular Interest
shall accrue interest at the related  Uncertificated  REMIC III  Pass-Through Rate in effect from time to time, and
shall be entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate
amount equal to its initial  Uncertificated  Principal  Balance as set forth in the Preliminary  Statement  hereto.
The designations for the respective REMIC III Regular Interests are set forth in the Preliminary Statement hereto.

         REMIC III Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT1  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT1 on such Distribution Date.

         REMIC III Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT2  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT2 on such Distribution Date.

         REMIC III Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT3  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT3 on such Distribution Date.

         REMIC III Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT4  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT4 on such Distribution Date.

         REMIC III Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT5  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT5 on such Distribution Date.

         REMIC III Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT6  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT6 on such Distribution Date.

         REMIC III Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT7  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT7 on such Distribution Date.

         REMIC III Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if
any,  of the REMIC III  Regular  Interest  LT8  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT8 on such Distribution Date.

         REMIC III Regular Interest LT-Y1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC III Regular  Interest LT-Y1 Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT-Y1 on such Distribution Date.

         REMIC III Regular Interest LT-Y2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC III Regular  Interest LT-Y2 Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to REMIC III Regular Interest LT-Y2 on such Distribution Date.

         REMIC IV: The  segregated  pool of assets  subject  hereto,  constituting  a portion of the primary  trust
created  hereby and to be  administered  hereunder,  with respect to which a separate REMIC election is to be made,
consisting of the REMIC III Regular Interests.

         REMIC IV Available  Distribution  Amount:  For any  Distribution  Date, the amount  distributed from REMIC
III to REMIC IV on such Distribution Date in respect of the REMIC III Regular Interests.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution  Amount
shall be deemed  distributed  to Class A,  Class M and Class SB  Certificates  in  respect  of the  portion of such
Certificates  representing  ownership  of REMIC IV Regular  Interests  and the Class R  Certificates  in respect of
Component IV thereof in the following amounts and priority:

         (i)      to the Class SB  Certificateholders  in  respect  of REMIC IV  Regular  Interest  IO,  the amount
distributable  with  respect to such REMIC IV Regular  Interest as described in the  Preliminary  Statement,  being
paid from and in reduction of the REMIC IV Available Distribution Amount for such Distribution Date;

         (ii)     to the Class A  Certificateholders,  the  Accrued  Certificate  Interest  payable  on the Class A
Certificates with respect to such  Distribution  Date, plus any related amounts accrued pursuant to this clause (i)
but remaining unpaid from any prior  Distribution  Date, being paid from and in reduction of the REMIC IV Available
Distribution Amount for such Distribution Date;

         (iii)    to the  Class M  Certificateholders,  from the  amount,  if any,  of the  Available  Distribution
Amount  remaining  after  the  foregoing  distributions,  Accrued  Certificate  Interest  payable  on the  Class  M
Certificates  with respect to such  Distribution  Date, plus any related  amounts  accrued  pursuant to this clause
(ii) but remaining unpaid from any prior  Distribution  Date,  sequentially,  to the Class M-1  Certificateholders,
Class  M-2   Certificateholders,   Class  M-3   Certificateholders,   Class  M-4   Certificateholders,   Class  M-5
Certificateholders,  Class M-6  Certificateholders,  Class M-7  Certificateholders,  Class M-8  Certificateholders,
Class M-9  Certificateholders  and Class M-10  Certificateholders,  in that order, being paid from and in reduction
of the REMIC IV Available Distribution Amount for such Distribution Date;

         (iv)     the Principal  Distribution  Amount shall be distributed as follows,  to be applied to reduce the
principal  balance of the REMIC IV Regular  Interest  related to the  applicable  Certificates  in each case to the
extent of the remaining Principal Distribution Amount:

                  (A)      first, the  Class A-I-Principal  Distribution  Amount shall be distributed  sequentially
     to the Class A-I-1  Certificateholders,  Class A-I-2  Certificateholders,  Class A-I-3  Certificateholders and
     Class A-I-4  Certificateholders,  in that order, in each case until the Certificate  Principal Balance thereof
     is reduced to zero;

                  (B)      second,  to the Class A-II  Certificateholders,  in that order, the Class A-II Principal
     Distribution Amount, in each case until the Certificate Principal Balance thereof has been reduced to zero;

                  (C)      third,  to the Class M-1  Certificateholders,  in that  order,  the Class M-1  Principal
     Distribution  Amount, in each case until the Certificate  Principal Balance of the Class M-1  Certificates has
     been reduced to zero;

                  (D)      fourth,  to the Class M-2  Certificateholders,  in that order,  the Class M-2  Principal
     Distribution  Amount, in each case until the Certificate  Principal Balance of the Class M-2  Certificates has
     been reduced to zero;

                   (E)     fifth,  to  the  Class M-3  Certificateholders,  the  Class M-3  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-3 Certificates has been reduced to zero;

                  (F)      sixth,  to  the  Class M-4  Certificateholders,  the  Class M-4  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-4 Certificates has been reduced to zero;

                  (G)      seventh,  to the  Class M-5  Certificateholders,  the Class M-5  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-5 Certificates has been reduced to zero;

                  (H)      eighth,  to the  Class M-6  Certificateholders,  the  Class M-6  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-6 Certificates has been reduced to zero;

                  (I)      ninth,  to  the  Class M-7  Certificateholders,  the  Class M-7  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-7 Certificates has been reduced to zero;

                  (J)      tenth,  to  the  Class M-8  Certificateholders,  the  Class M-8  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-8 Certificates has been reduced to zero;

                   (K)     eleventh,  to the Class M-9  Certificateholders,  the Class M-9  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-9 Certificates has been reduced to zero; and

                   (L)     twelfth, to the Class M-10  Certificateholders,  the Class M-10  Principal  Distribution
     Amount, until the Certificate Principal Balance of the Class M-10 Certificates has been reduced to zero;

          (v)     to the Class A Certificateholders  and Class M  Certificateholders,  the amount of any Prepayment
Interest  Shortfalls  allocated  thereto  for such  Distribution  Date,  on a pro rata  basis  based on  Prepayment
Interest  Shortfalls  allocated thereto to the extent not offset by Eligible Master Servicing  Compensation on such
Distribution Date;

         (vi)     to the Class A Certificateholders  and Class M  Certificateholders,  the amount of any Prepayment
Interest  Shortfalls  previously  allocated  thereto remaining unpaid from prior  Distribution  Dates together with
interest  thereon at the  related  Pass-Through  Rate,  on a pro rata  basis  based on unpaid  Prepayment  Interest
Shortfalls previously allocated thereto;

         (vii)    to the  Class  SB  Certificates,  (A)  from  the  amount,  if  any,  of the  REMIC  IV  Available
Distribution  Amount  remaining  after the foregoing  distributions,  the sum of (I) Accrued  Certificate  Interest
thereon,  (II) the amount of any  Overcollateralization  Reduction Amount for such  Distribution Date and (III) for
any  Distribution  Date after the Certificate  Principal  Balance of each Class of Class A Certificates and Class M
Certificates  has been  reduced to zero,  the  Overcollateralization  Amount  and  (B) from  prepayment  charges on
deposit in the  Certificate  Account,  any  prepayment  charges  received on the Mortgage  Loans during the related
Prepayment Period; and

         (viii)   to the Class R  Certificateholders  in respect of Component IV thereof,  the balance,  if any, of
the REMIC IV Available Distribution Amount.

         REMIC IV Regular  Interest SB-PO: A separate  beneficial  ownership  interest in REMIC IV issued hereunder
and  designated  as a  Regular  Interest  in  REMIC  IV,  the  ownership  of  which is  evidenced  by the  Class SB
Certificates.  REMIC IV Regular  Interest  SB-PO shall have no  entitlement  to interest,  and shall be entitled to
distributions  of principal  subject to the terms and conditions  hereof,  in aggregate amount equal to the initial
Certificate Principal Balance of the Class SB Certificates as set forth in the Preliminary Statement hereto.

         REMIC IV Regular  Interest SB-IO: A separate  beneficial  ownership  interest in REMIC IV issued hereunder
and  designated  as a  Regular  Interest  in  REMIC  IV,  the  ownership  of  which is  evidenced  by the  Class SB
Certificates.  REMIC IV Regular  Interest SB-IO shall have no  entitlement  to principal,  and shall be entitled to
distributions  of interest  subject to the terms and conditions  hereof,  in aggregate amount equal to the interest
distributable with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

         REMIC IV Regular Interest IO: A separate  beneficial  ownership  interest in REMIC IV issued hereunder and
designated  as a Regular  Interest in REMIC IV, the  ownership of which is evidenced by the Class SB  Certificates.
REMIC IV Regular  Interest IO shall have no entitlement  to principal,  and shall be entitled to  distributions  of
interest subject to the terms and conditions  hereof, in aggregate amount equal to the interest  distributable with
respect to REMIC III Regular Interest LT-IO.

         REMIC IV Regular  Interests:  REMIC IV Regular  Interests  SB-IO,  SB-PO and IO, together with the Class A
Certificates and Class M  Certificates,  exclusive of their respective  rights to receive the payment of Basis Risk
Shortfalls and other amounts pursuant to the SB-AM Swap Agreement.

         REMIC  Provisions:  Provisions of the federal income tax law relating to real estate  mortgage  investment
conduits,  which  appear at Sections  860A through  860G of  Subchapter  M of  Chapter 1  of the Code,  and related
provisions,  and temporary and final  regulations (or, to the extent not inconsistent  with such temporary or final
regulations,  proposed regulations) and published rulings,  notices and announcements  promulgated  thereunder,  as
the foregoing may be in effect from time to time.

         REO  Acquisition:  The  acquisition by the Master Servicer on behalf of the Trustee for the benefit of the
Certificateholders of any REO Property pursuant to Section 3.14.
         REO  Disposition:  With respect to any REO Property,  a  determination  by the Master Servicer that it has
received  substantially  all  Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds  and other  payments  and
recoveries  (including  proceeds of a final sale) which the Master Servicer expects to be finally  recoverable from
the sale or other disposition of the REO Property.

         REO  Imputed  Interest:  With  respect  to any REO  Property,  for any  period,  an amount  equivalent  to
interest (at a rate equal to the Net Mortgage  Rate that would have been  applicable  to the related  Mortgage Loan
had it been  outstanding)  on the unpaid  principal  balance  of the  Mortgage  Loan as of the date of  acquisition
thereof for such period.

         REO  Proceeds:  Proceeds,  net of expenses,  received in respect of any REO Property  (including,  without
limitation,  proceeds  from the rental of the  related  Mortgaged  Property)  which  proceeds  are  required  to be
deposited into the Custodial Account only upon the related REO Disposition.

         REO Property:  A Mortgaged  Property  acquired by the Master  Servicer on behalf of the Trust Fund for the
benefit  of the  Certificateholders  through  foreclosure  or  deed in lieu of  foreclosure  in  connection  with a
defaulted Mortgage Loan.

         Reportable  Modified  Mortgage  Loan:  Any  Mortgage  Loan that (a) has been  subject to an interest  rate
reduction,  (b) has  been  subject  to a term  extension  or (c) has  had  amounts  owing  on  such  Mortgage  Loan
capitalized by adding such amount to the Stated Principal Balance of such Mortgage Loan;  provided,  however,  that
a Mortgage  Loan modified in accordance  with (a) above for a temporary  period shall not be a Reportable  Modified
Mortgage Loan if such  Mortgage  Loan has not been  delinquent in payments of principal and interest for six months
since the date of such modification if that interest rate reduction is not made permanent thereafter.

         Repurchase Event:  As defined in the Assignment Agreement.

         Request for Release:  A request for  release,  the form of which is attached as  Exhibit G  hereto,  or an
electronic request in a form acceptable to the Custodian.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance policy which is required to
be maintained from time to time under this Agreement,  the Program Guide or the related  Subservicing  Agreement in
respect of such Mortgage Loan.

         Required  Overcollateralization  Amount: With respect to any Distribution Date,  (a) prior to the Stepdown
Date, an amount equal to 3.85% of the aggregate  Stated  Principal  Balance of the Mortgage Loans as of the Cut-off
Date,  (b) on or after the Stepdown  Date if a Trigger  Event is not in effect,  the greater of (i) an amount equal
to 7.70% of the  aggregate  outstanding  Stated  Principal  Balance of the Mortgage  Loans after  giving  effect to
distributions  made on that  Distribution  Date and  (ii) the  Overcollateralization  Floor and (c) on or after the
Stepdown Date if a Trigger Event is in effect,  an amount equal to the Required  Overcollateralization  Amount from
the immediately preceding  Distribution Date. The Required  Overcollateralization  Amount may be reduced so long as
written  confirmation  is  obtained  from each  Rating  Agency  that such  reduction  shall not reduce the  ratings
assigned to any Class of  Certificates  by such Rating  Agency  below the lower of the  then-current  rating or the
rating assigned to such Certificates as of the Closing Date by such Rating Agency.

         Residential  Funding:  Residential  Funding Company,  LLC, a Delaware limited  liability  company,  in its
capacity as seller of the Mortgage Loans to the Depositor and any successor thereto.

         Responsible  Officer:  When  used  with  respect  to the  Trustee,  any  officer  of the  Corporate  Trust
Department of the Trustee,  including any Senior Vice President,  any Vice President, any Assistant Vice President,
any Assistant  Secretary,  any Trust Officer or Assistant  Trust Officer,  or any other officer of the Trustee,  in
each case with direct responsibility for the administration of this Agreement.

         RFC Exemption:  As defined in Section 5.02(e)(ii).

         Rule 144A:  Rule 144A under the Securities Act of 1933, as in effect from time to time.

         SB-AM  Swap  Agreement:  The swap  between  the  Class SB  Certificateholder  and the  Class A and Class M
Certificateholders  evidenced  by the  confirmation  attached  hereto  as  Exhibit  Q and  incorporated  herein  by
reference.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  a sale or  other  transfer  of  mortgage  loans
directly or  indirectly  to an issuing in  connection  with an issuance of publicly  offered or  privately  placed,
rated or unrated mortgage-backed securities.

         Seller:  With  respect  to any  Mortgage  Loan,  a Person,  including  any  Subservicer,  that  executed a
Seller's Agreement applicable to such Mortgage Loan.

         Seller's  Agreement:  An agreement for the  origination  and sale of Mortgage Loans  generally in the form
of the seller  contract  referred to or contained in the Program Guide,  or in such other form as has been approved
by the Master Servicer and the Depositor.

         Senior Enhancement  Percentage:  For any Distribution Date, the fraction,  expressed as a percentage,  the
numerator of which is the sum of (i) the aggregate  Certificate  Principal Balance of the Class M  Certificates and
(ii) the  Overcollateralization  Amount,  in each case  prior to the  distribution  of the  Principal  Distribution
Amount on such  Distribution  Date and the denominator of which is the aggregate  Stated  Principal  Balance of the
Mortgage Loans after giving effect to distributions to be made on that Distribution Date.

         Senior  Percentage:  With respect to each Loan Group and any  Distribution  Date, the percentage  equal to
the lesser of (x) the aggregate  Certificate  Principal  Balances of the related Class A  Certificates  immediately
prior to such  Distribution  Date divided by the aggregate Stated  Principal  Balance of the Mortgage Loans in such
Loan Group immediately prior to such Distribution Date and (y) 100%.

         Servicing Accounts:  The account or accounts created and maintained pursuant to Section 3.08.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses incurred
in connection with a default,  delinquency or other  unanticipated event by the Master Servicer or a Subservicer in
the  performance of its servicing  obligations,  including,  but not limited to, the cost of (i) the  preservation,
restoration  and  protection  of a  Mortgaged  Property  or,  with  respect  to a  cooperative  loan,  the  related
cooperative  apartment,  (ii) any  enforcement  or judicial  proceedings,  including  foreclosures,  including  any
expenses  incurred in relation to any such  proceedings  that result from the Mortgage Loan being registered on the
MERS(R)System,  (iii)  the  management  and  liquidation  of any  REO  Property,  (iv)  any  mitigation  procedures
implemented in accordance with  Section 3.07,  and  (v) compliance  with the obligations under Sections 3.01, 3.08,
3.11,  3.12(a)  and 3.14,  including,  if the Master  Servicer or any  Affiliate  of the Master  Servicer  provides
services such as appraisals and brokerage  services that are  customarily  provided by Persons other than servicers
of mortgage loans, reasonable compensation for such services.

         Servicing Criteria:  The "servicing  criteria" set forth in Item 1122(d) of Regulation AB,  as such may be
amended from time to time.

         Servicing Fee: With respect to any Mortgage Loan and  Distribution  Date,  the fee payable  monthly to the
Master Servicer in respect of master servicing  compensation  that accrues at an annual rate equal to the Servicing
Fee Rate  multiplied  by the Stated  Principal  Balance of such  Mortgage  Loan as of the  related  Due Date in the
related Due Period, as may be adjusted pursuant to Section 3.16(e).

         Servicing  Fee Rate:  With respect to any Mortgage  Loan,  the per annum rate  designated  on the Mortgage
Loan  Schedule as the "MSTR SERV FEE," as may be adjusted  with respect to successor  Master  Servicers as provided
in Section 7.02, which rate shall never be greater than the Mortgage Rate of such Mortgage Loan.

         Servicing  Modification:  Any reduction of the interest rate on or the outstanding  principal balance of a
Mortgage  Loan,  any  extension  of the final  maturity  date of a Mortgage  Loan,  and any  increase to the Stated
Principal  Balance of a Mortgage Loan by adding to the Stated  Principal  Balance unpaid principal and interest and
other amounts owing under the Mortgage  Loan,  in each case pursuant to a  modification  of a Mortgage Loan that is
in default, or for which, in the judgment of the Master Servicer,  default is reasonably  foreseeable in accordance
with Section 3.07(a).

         Servicing   Officer:   Any  officer  of  the  Master  Servicer   involved  in,  or  responsible  for,  the
administration  and  servicing  of the  Mortgage  Loans  whose  name and  specimen  signature  appear  on a list of
servicing  officers  furnished  to the Trustee by the Master  Servicer on the Closing  Date,  as such list may from
time to time be amended.

         Sixty-Plus  Delinquency  Percentage:  With respect to any  Distribution  Date and the Mortgage Loans,  the
arithmetic  average,  for each of the three Distribution Dates ending with such Distribution Date, of the fraction,
expressed as a percentage,  equal to (x) the aggregate Stated  Principal  Balance of the Mortgage Loans that are 60
or more days  delinquent in payment of principal and interest for that Distribution Date,  including Mortgage Loans
in foreclosure and REO, over (y) the aggregate  Stated Principal  Balance of all of the Mortgage Loans  immediately
preceding that Distribution Date.

         Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill  Companies,  Inc. or
its successors in interest.

         Startup Date:  The day designated as such pursuant to Article X hereof.

         Stated  Principal  Balance:  With respect to any Mortgage Loan or related REO Property,  as of any date of
determination,  (i) the sum of (a) the  Cut-off Date  Principal  Balance of the Mortgage Loan and (b) any amount by
which the Stated Principal  Balance of the Mortgage Loan has been increased  pursuant to a Servicing  Modification,
minus (ii) the sum of (a) the  principal  portion of the Monthly Payments due with respect to such Mortgage Loan or
REO  Property  during each Due Period  ending with the Due Period  relating  to the most recent  Distribution  Date
which were received or with respect to which an Advance was made,  (b) all  Principal  Prepayments  with respect to
such Mortgage  Loan or REO Property,  and all Insurance  Proceeds,  Liquidation  Proceeds and REO Proceeds,  to the
extent applied by the Master  Servicer as recoveries of principal in accordance with  Section 3.14  with respect to
such Mortgage Loan or REO Property,  in each case which were  distributed  pursuant to Section 4.02 on any previous
Distribution  Date,  and  (c) any  Realized  Loss  incurred  with  respect  to  such  Mortgage  Loan  allocated  to
Certificateholders with respect thereto for any previous Distribution Date.

         Stepdown  Date:  That  Distribution  Date  which is the  earlier  to occur  of (a) the  Distribution  Date
immediately  succeeding the Distribution Date on which the aggregate  Certificate  Principal Balance of the Class A
Certificates  has been  reduced to zero and (b) the later to occur of (i) the  Distribution  Date in March 2010 and
(ii) the first Distribution Date on which the Senior Enhancement Percentage is equal to or greater than 48.80%.

         Subordinate  Component:  With respect to each Loan Group and any  Distribution  Date, the positive excess,
if any, of the aggregate  Stated  Principal  Balance of the Mortgage  Loans in that Loan Group,  over the aggregate
Certificate  Principal  Balance  of the  related  Class A  Certificates,  in each  case  immediately  prior to that
Distribution Date.

         Subordination:  The provisions described in Section 4.05 relating to the allocation of Realized Losses.

         Subordination   Percentage:   With  respect  to  the  Class A   Certificates   and  any  Class of  Class M
Certificates, the respective percentage set forth below.

                                                                   SUBORDINATION
                                           CLASS                    PERCENTAGE
                                             A                        51.20%
                                            M-1                       59.60%
                                            M-2                       68.20%
                                            M-3                       72.20%
                                            M-4                       75.80%
                                            M-5                       79.30%
                                            M-6                       82.40%
                                            M-7                       85.40%
                                            M-8                       88.00%
                                            M-9                       90.10%
                                            M-10                      92.30%

         Subsequent  Recoveries:  As of any Distribution  Date, amounts received by the Master Servicer (net of any
related  expenses  permitted  to be  reimbursed  pursuant to  Section 3.10)  or surplus  amounts held by the Master
Servicer to cover estimated expenses  (including,  but not limited to, recoveries in respect of the representations
and  warranties  made by the related  Seller  pursuant to the  applicable  Seller's  Agreement  and assigned to the
Trustee  pursuant  to  Section 2.04)  specifically  related  to a  Mortgage  Loan  that was the  subject  of a Cash
Liquidation or an REO Disposition prior to the related Prepayment Period and that resulted in a Realized Loss.

         Subsequent  Recovery  Allocation  Amount:  With  respect to a Loan Group,  that  portion of the  Principal
Allocation  Amount in  respect of that Loan Group  attributable  to the  amounts  described  in clause  (iv) of the
definition of Principal Distribution Amount.

         Subserviced  Mortgage  Loan:  Any Mortgage  Loan that, at the time of reference  thereto,  is subject to a
Subservicing Agreement.

         Subservicer:  Any Person with whom the Master  Servicer has entered into a Subservicing  Agreement and who
generally  satisfied  the  requirements  set  forth in the  Program  Guide in  respect  of the  qualification  of a
Subservicer as of the date of its approval as a Subservicer by the Master Servicer.

         Subservicer  Advance:  Any  delinquent  installment  of principal and interest on a Mortgage Loan which is
advanced by the related Subservicer (net of its Subservicing Fee) pursuant to the Subservicing Agreement.

         Subservicing Account:  An account established by a Subservicer in accordance with Section 3.08.

         Subservicing  Agreement:  The written  contract  between the Master Servicer and any Subservicer  relating
to servicing and  administration  of certain Mortgage Loans as provided in  Section 3.02,  generally in the form of
the servicer  contract  referred to or contained in the Program Guide or in such other form as has been approved by
the Master Servicer and the Depositor.

         Subservicing  Fee: With respect to any Mortgage Loan, the fee payable  monthly to the related  Subservicer
(or, in the case of a  Nonsubserviced  Mortgage Loan, to the Master  Servicer) in respect of subservicing and other
compensation  that accrues with respect to each  Distribution Date at an annual rate designated as "SUBSERV FEE" on
the Mortgage Loan Schedule.

         Supplemental  Interest Trust: The separate trust created and maintain by the  Supplemental  Interest Trust
Trustee pursuant to Section  4.10(a).  The primary  activities of the Supplemental  Interest Trust created pursuant
to this Agreement shall be:

                  (i)   holding the Swap Agreement and the SB-AM Swap Agreement;

                  (ii)  receiving  collections  or making  payments  with respect to the Swap  Agreement and the
SB-AM Swap Agreement; and

                  (iii) engaging in other activities that are necessary or incidental to accomplish these
limited purposes, which activities cannot be contrary to the status of the Supplemental
Interest Trust as a qualified special purpose entity under existing accounting literature.

         Supplemental   Interest  Trust  Account:  The  separate  trust  account  created  and  maintained  by  the
Supplemental Interest Trust Trustee pursuant to Section 4.10(a).

         Supplemental Interest Trust Trustee:  As defined in the preamble hereto.

         Swap  Agreement:  The interest rate swap  agreement  between the Swap  Counterparty  and the  Supplemental
Interest Trust  Trustee,  on behalf of the  Supplemental  Interest  Trust,  which  agreement  provides for Net Swap
Payments and Swap  Termination  Payments to be paid,  as provided  therein,  together  with any  schedules,  credit
support annexes,  confirmations or other agreements  relating thereto, or any replacement,  substitute,  collateral
or other arrangement in lieu thereof, attached hereto as Exhibit O.

         Swap Agreement  Notional  Balance:  As to the Swap Agreement and each Floating Rate Payer Payment Date and
Fixed Rate Payer  Payment  Date (each as defined in the Swap  Agreement)  the amount set forth on Schedule I to the
Swap Agreement for such Floating Rate Payer Payment Date.

         Swap  Counterparty:  The swap  counterparty  under the Swap  Agreement  either  (a)  entitled  to  receive
payments from the  Supplemental  Interest  Trust Trustee from amounts  payable by the  Supplemental  Interest Trust
under this Agreement or  (b) required  to make payments to the  Supplemental  Interest Trust Trustee for payment to
the Supplemental  Interest Trust, in either case pursuant to the terms of the Swap Agreement,  and any successor in
interest or assign.  Initially, the Swap Counterparty shall be JPMorgan Chase Bank, National Association.

         Swap  Counterparty  Trigger Event:  With respect to any Distribution  Date,  (i) an Event of Default under
the Swap Agreement with respect to which the Swap  Counterparty is a Defaulting  Party,  (ii) a  Termination  Event
under the Swap  Agreement  with respect to which the Swap  Counterparty  is the sole  Affected  Party,  or (iii) an
additional  termination  event under the Swap  Agreement  with respect to which the Swap  Counterparty  is the sole
Affected Party.

         Swap LIBOR:  One-Month LIBOR as determined pursuant to the Swap Agreement.

         Swap  Termination  Payment:  Upon the occurrence of an Early  Termination  Date, the payment to be made by
the  Supplemental  Interest Trust Trustee on behalf of the  Supplemental  Interest  Trust to the Swap  Counterparty
from payments from the  Supplemental  Interest Trust,  or by the Swap  Counterparty  to the  Supplemental  Interest
Trust Trustee for payment to the  Supplemental  Interest  Trust,  as applicable,  pursuant to the terms of the Swap
Agreement.

         Tax  Returns:  The federal  income tax return on Internal  Revenue  Service  Form 1066,  U.S.  Real Estate
Mortgage  Investment  Conduit  Income  Tax  Return,  including  Schedule Q thereto,  Quarterly  Notice to  Residual
Interest Holders of REMIC Taxable Income or Net Loss  Allocation,  or any successor forms, to be filed on behalf of
any REMIC  hereunder due to its  classification  as a REMIC under the REMIC  Provisions,  together with any and all
other  information,  reports or returns  that may be required to be furnished  to the  Certificateholders  or filed
with the Internal Revenue Service or any other  governmental  taxing  authority under any applicable  provisions of
federal, state or local tax laws.

         Telerate Screen Page 3750:  As defined in Section 1.02.

         Transfer:  Any direct or indirect  transfer,  sale,  pledge,  hypothecation or other form of assignment of
any Ownership Interest in a Certificate.

         Transfer Affidavit and Agreement: As defined in Section 5.02(f).

         Transferee:  Any Person who is acquiring by Transfer any Ownership Interest in a Certificate.

         Transferor:  Any Person who is disposing by Transfer of any Ownership Interest in a Certificate.

         Transferring Servicer:  As defined in Section 3.23(c).

         Trigger  Event:  A Trigger  Event is in  effect  with  respect  to any  Distribution  Date on or after the
Stepdown Date if either (a) the  related  Sixty-Plus  Delinquency  Percentage,  as determined on that  Distribution
Date, equals or exceeds 32.79% of the Senior  Enhancement  Percentage for such Distribution Date or (b) on or after
the  Distribution  Date in March  2009,  the  aggregate  amount  of  Realized  Losses  on the  Mortgage  Loans as a
percentage of the Cut-off Date Balance exceeds the applicable amount set forth below:

         March 2009 to February 2010:                1.40% with respect to March 2009,  plus an  additional
                                                     1/12th of 2.10% for each month thereafter.

         March 2010 to February 2011:                3.50% with respect to March 2010,  plus an  additional
                                                     1/12th of 1.90% for each month thereafter.

         March 2011 to February 2012:                5.40% with respect to March 2011,  plus an  additional
                                                     1/12th of 1.55% for each month thereafter.

         March 2012 to February 2013:                6.95% with respect to March 2012,  plus an  additional
                                                     1/12th of 0.95% for each month thereafter.

         March 2013 and thereafter:                  7.90%.

         Trustee:  As defined in the preamble hereto.

         Trust  Fund:  Collectively,  the  assets  of each  REMIC  hereunder  and the  assets  in the  Supplemental
Interest Trust.

         Uncertificated   Accrued  Interest:   With  respect  to  any  Uncertificated   Regular  Interest  for  any
Distribution  Date, one month's  interest at the related  Uncertificated  Pass-Through  Rate for such  Distribution
Date,  accrued  on  the  Uncertificated  Principal  Balance  or  Uncertificated  Notional  Amount,  as  applicable,
immediately  prior to such  Distribution  Date.  Uncertificated  Accrued  Interest for the  Uncertificated  Regular
Interests  shall  accrue on the basis of a 360-day  year  consisting  of twelve  30-day  months.  For  purposes  of
calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular  Interests for any Distribution
Date, any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by  Compensating
Interest)  shall be  allocated  among  REMIC I  Regular  Interests,  pro  rata,  based on,  and to the  extent  of,
Uncertificated  Accrued Interest,  as calculated without application of this sentence.  For purposes of calculating
the amount of  Uncertificated  Accrued Interest for the REMIC II Regular  Interests for any Distribution  Date, any
Prepayment  Interest  Shortfalls  and Relief Act Shortfalls  (to the extent not covered by  Compensating  Interest)
shall be  allocated  among REMIC II Regular  Interests,  pro rata,  based on, and to the extent of,  Uncertificated
Accrued Interest,  as calculated  without  application of this sentence.  For purposes of calculating the amount of
Uncertificated  Accrued  Interest for the REMIC III Regular  Interests for any  Distribution  Date,  any Prepayment
Interest  Shortfalls  and Relief Act  Shortfalls  (to the extent not  covered by  Compensating  Interest)  shall be
allocated among the REMIC III Regular Interests,  pro rata, based on, and to the extent of, Uncertificated  Accrued
Interest,  as  calculated  without  application  of this  sentence.  Uncertificated  Accrued  Interest  on REMIC IV
Regular  Interest  SB-PO shall be zero.  Uncertificated  Accrued  Interest on REMIC IV Regular  Interest  SB-IO for
each Distribution Date shall equal Accrued Certificate Interest for the Class SB Certificates.

         Uncertificated  Notional  Amount:  With respect to the Class SB  Certificates or REMIC IV Regular Interest
SB-IO,  immediately prior to any Distribution Date, the aggregate of the  Uncertificated  Principal Balances of the
REMIC III Regular Interests.

         With  respect  to  REMIC II  Regular  Interest  LT-IO  and  REMIC  III  Regular  Interest  LT-IO  and each
Distribution  Date listed below, the aggregate  Uncertificated  Principal  Balance of the REMIC I Regular Interests
ending with the designation "A" listed below:

               DISTRIBUTION DATE                               REMIC I REGULAR INTERESTS
                       1                                         I-1-A through I-45-A
                       2                                         I-2-A through I-45-A
                       3                                         I-3-A through I-45-A
                       4                                         I-4-A through I-45-A
                       5                                         I-5-A through I-45A
                       6                                         I-6-A through I-45-A
                       7                                         I-7-A through I-45-A
                       8                                         I-8-A through I-45-A
                       9                                         I-9-A through I-45-A
                       10                                        I-10-A through I-45-A
                       11                                        I-11-A through I-45-A
                       12                                        I-12-A through I-45-A
                       13                                        I-13-A through I-45-A
                       14                                        I-14-A through I-45-A
                       15                                        I-15-A through I-45-A
                       16                                        I-16-A through I-45-A
                       17                                        I-17-A through I-45-A
                       18                                        I-18-A through I-45-A
                       19                                        I-19-A through I-45-A
                       20                                        I-20-A through I-45-A
                       21                                        I-21-A through I-45-A
                       22                                        I-22-A through I-45-A
                       23                                        I-23-A through I-45-A
                       24                                        I-24-A through I-45-A
                       25                                        I-25-A through I-45-A
                       26                                        I-26-A through I-45-A
                       27                                        I-27-A through I-45-A
                       28                                        I-28-A through I-45-A
                       29                                        I-29-A through I-45-A
                       30                                        I-30-A through I-45-A
                       31                                        I-30-A through I-45-A
                       32                                        I-30-A through I-45-A
                       33                                        I-30-A through I-45-A
                       34                                        I-31-A through I-45-A
                       35                                        I-32-A through I-45-A
                       36                                        I-33-A through I-45-A
                       37                                        I-34-A through I-45-A
                       38                                        I-35-A through I-45-A
                       39                                        I-36-A through I-45-A
                       40                                        I-37-A through I-45-A
                       41                                        I-38-A through I-45-A
                       42                                        I-39-A through I-45-A
                       43                                        I-40-A through I-45-A
                       44                                        I-41-A through I-45-A
                       45                                        I-42-A through I-45-A
                       46                                        I-43-A through I-45-A
                       47                                        I-44-A through I-45-A
                       48                                        I-45-A
                   thereafter                                            $0.00

         With respect to REMIC IV Regular  Interest  IO,  immediately  prior to any  Distribution  Date,  an amount
equal to the Uncertificated Notional Amount of REMIC III Regular Interest LT-IO.

         Uncertificated  Pass-Through  Rate: The  Uncertificated  REMIC I  Pass-Through  Rate,  the  Uncertificated
REMIC II Pass-Through Rate or the Uncertificated REMIC III Pass-Through Rate, as applicable.

         Uncertificated   Principal  Balance:   The  principal  amount  of  any  Uncertificated   Regular  Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular Interest
shall never be less than zero.  With respect to REMIC IV Regular  Interest  SB-PO the initial amount set forth with
respect thereto in the Preliminary  Statement as reduced by  distributions  deemed made in respect thereof pursuant
to Section 4.02 and Realized Losses allocated thereto pursuant to Section 4.05.

         Uncertificated  Regular Interests:  The REMIC I Regular Interests,  the REMIC II Regular Interests and the
REMIC III Regular Interests.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to each REMIC I Regular  Interest ending with the
designation  "A," a per annum rate equal to the weighted  average of the Net Mortgage  Rates on the Mortgage  Loans
multiplied by two (2),  subject to a maximum rate of 10.40%.  With respect to each REMIC I Regular  Interest ending
with the designation  "B," the greater of (x) a per annum rate equal to the excess,  if any, of (i) 2 multiplied by
the  weighted  average of the Net  Mortgage  Rates on the Mortgage  Loans over (ii) 10.40% and (y)  0.00000%.  With
respect to REMIC I Regular  Interest  A-I, the weighted  average of the Net Mortgage  Rates on the Mortgage  Loans.
With respect to REMIC I Regular  Interest I, the weighted  average of the Net Mortgage  Rates on the Group I Loans.
With respect to REMIC I Regular Interest II, the weighted average of the Net Mortgage Rates on the Group II Loans.

         Uncertificated  REMIC II  Pass-Through  Rate:  With  respect  to any  Distribution  Date and (i)  REMIC II
Regular  Interests  Y-1 and Z-1, the Group I REMIC II Net WAC Rate,  (ii) REMIC II Regular  Interests  Y-2 and Z-2,
the Group II REMIC II Net WAC Rate,  and (iii)  REMIC II Regular  Interest  LT-IO,  the excess of (i) the  weighted
average  of the  Uncertificated  REMIC I  Pass-Through  Rates  for  REMIC  I  Regular  Interests  ending  with  the
designation "A," over (ii) 2 multiplied by Swap LIBOR.

         Uncertificated  REMIC III  Pass-Through  Rate:  With respect to any  Distribution  Date and  (i) REMIC III
Regular  Interests LT1, LT2 and LT-Y1,  the Group I REMIC III Net WAC Rate,  (ii) REMIC III Regular  Interests LT5,
LT6 and LT-Y2,  the Group II REMIC III Net WAC Rate,  (iii) REMIC III Regular  Interests LT3 and LT7, zero (0.00%),
(iv) REMIC III Regular  Interest LT4, twice the Group I REMIC III Net WAC Rate, (v) REMIC II Regular  Interest LT8,
twice the Group II REMIC  III Net WAC Rate;  and (vi)  REMIC III  Regular  Interest  LT IO,  the  excess of (i) the
weighted average of the  Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interests ending with the
designation "A," over (ii) 2 multiplied by Swap LIBOR.

         Uniform  Single  Attestation  Program for Mortgage  Bankers:  The Uniform Single  Attestation  Program for
Mortgage  Bankers,  as published by the  Mortgage  Bankers  Association  of America and  effective  with respect to
fiscal periods ending on or after December 15, 1995.

         Uninsured  Cause:  Any  cause of  damage  to  property  subject  to a  Mortgage  such  that  the  complete
restoration of such property is not fully reimbursable by the hazard insurance policies.

         United States Person:  Either (i) a citizen or resident of the United States,  a corporation,  partnership
or other entity  (treated as a corporation  or partnership  for United States federal income tax purposes)  created
or organized in, or under the laws of, the United States,  any state thereof,  or the District of Columbia  (except
in the case of a partnership,  to the extent provided in Treasury  regulations)  provided that, for purposes solely
of the  restrictions  on the  transfer  of  Class R  Certificates,  no  partnership  or other  entity  treated as a
partnership  for United States  federal  income tax purposes  shall be treated as a United States Person unless all
persons that own an interest in such  partnership  either  directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are required by the  applicable  operative  agreement to be United
States  Persons,  or an  estate  that is  described  in  Section 7701(a)(30)(D)  of the  Code,  or a trust  that is
described in Section 7701(a)(30)(E) of the Code, or (ii) as defined in Regulation S, as the context may require.

         Voting  Rights:  The portion of the voting  rights of all of the  Certificates  which is  allocated to any
Certificate.  98.00% of all of the Voting Rights shall be allocated among Holders of the Class A  Certificates  and
Class M  Certificates,  in  proportion  to the  outstanding  Certificate  Principal  Balances  of their  respective
Certificates;  1.00% of all of the Voting  Rights shall be  allocated to the Holders of the Class SB  Certificates;
and 1.00% of all of the Voting Rights shall be allocated to the Holders of the Class R  Certificates;  in each case
to be allocated among the Certificates of such Class in accordance with their respective Percentage Interests.

Section 1.02.     Determination of LIBOR.

         LIBOR  applicable to the calculation of the Pass-Through  Rate on the LIBOR  Certificates for any Interest
Accrual Period will be determined as of each LIBOR Rate  Adjustment  Date. On each LIBOR Rate  Adjustment  Date, or
if such LIBOR Rate  Adjustment  Date is not a Business Day, then on the next  succeeding  Business Day, LIBOR shall
be  established  by the Trustee and, as to any Interest  Accrual  Period,  will equal the rate for one month United
States dollar deposits that appears on the Telerate  Screen Page 3750 as of 11:00 a.m.,  London time, on such LIBOR
Rate  Adjustment  Date.  "Telerate  Screen  Page  3750"  means the  display  designated  as page 3750 on the Bridge
Telerate  Service  (or such other page as may  replace  page 3750 on that  service  for the  purpose of  displaying
London  interbank  offered rates of major banks).  If such rate does not appear on such page (or such other page as
may replace that page on that service,  or if such service is no longer  offered,  LIBOR shall be so established by
use of such other  service for  displaying  LIBOR or  comparable  rates as may be  selected  by the  Trustee  after
consultation  with the Master  Servicer),  the rate will be the Reference Bank Rate. The "Reference Bank Rate" will
be  determined  on the basis of the rates at which  deposits in U.S.  Dollars are  offered by the  reference  banks
(which shall be any three major banks that are engaged in transactions  in the London  interbank  market,  selected
by the Trustee  after  consultation  with the Master  Servicer) as of 11:00 a.m.,  London  time,  on the LIBOR Rate
Adjustment Date to prime banks in the London  interbank  market for a period of one month in amounts  approximately
equal to the aggregate  Certificate  Principal  Balance of the LIBOR  Certificates  then  outstanding.  The Trustee
shall  request the principal  London  office of each of the reference  banks to provide a quotation of its rate. If
at least two such  quotations are provided,  the rate will be the arithmetic  mean of the quotations  rounded up to
the next multiple of 1/16%.  If on such date fewer than two  quotations  are provided as  requested,  the rate will
be the  arithmetic  mean of the rates  quoted by one or more major banks in New York City,  selected by the Trustee
after  consultation with the Master Servicer,  as of 11:00 a.m., New York City time, on such date for loans in U.S.
Dollars  to  leading  European  banks for a period of one month in  amounts  approximately  equal to the  aggregate
Certificate  Principal Balance of the LIBOR  Certificates then outstanding.  If no such quotations can be obtained,
the rate will be LIBOR for the prior  Distribution  Date;  provided  however,  if, under the  priorities  described
above,  LIBOR for a  Distribution  Date would be based on LIBOR for the  previous  Distribution  Date for the third
consecutive  Distribution  Date,  the  Trustee,  after  consultation  with the  Master  Servicer,  shall  select an
alternative  comparable index (over which the Trustee has no control),  used for determining  one-month  Eurodollar
lending  rates that is  calculated  and  published (or otherwise  made  available)  by an  independent  party.  The
establishment  of LIBOR by the Trustee on any LIBOR Rate Adjustment Date and the Trustee's  subsequent  calculation
of the Pass-Through  Rates applicable to the LIBOR  Certificates for the relevant  Interest Accrual Period,  in the
absence of manifest  error,  will be final and binding.  Promptly  following  each LIBOR Rate  Adjustment  Date the
Trustee  shall  supply  the  Master  Servicer  with  the  results  of its  determination  of  LIBOR  on such  date.
Furthermore,   the  Trustee  shall  supply  to  any  Certificateholder  so  requesting  by  calling  the  Trustee's
bondholders' services group at 1-800-934-6802,  the Pass-Through Rate on the LIBOR Certificates for the current and
the immediately preceding Interest Accrual Period.




--------------------------------------------------------------------------------



ARTICLE II

                                           CONVEYANCE OF MORTGAGE LOANS;
                                         ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.     Conveyance of Mortgage Loans.

(a)      The Depositor,  concurrently with the execution and delivery hereof,  does hereby assign to the Trustee in
respect of the Trust Fund  without  recourse all the right,  title and interest of the  Depositor in and to (i) the
Mortgage  Loans,  including all interest and principal on or with respect to the Mortgage Loans due on or after the
Cut-off  Date (other than  Monthly  Payments due in the month of the Cut-off  Date);  and (ii) all  proceeds of the
foregoing.  The  Depositor,  the Master  Servicer and the Trustee  agree that it is not intended  that any Mortgage
Loan be  included  in the Trust Fund that is either  (i) a  High-Cost  Home Loan as defined in the New Jersey  Home
Ownership  Act  effective  November  27,  2003,  (ii) a High-Cost  Home Loan as defined in the New Mexico Home Loan
Protection Act effective  January 1, 2004,  (iii) a High-Cost Home Loan as defined in the  Massachusetts  Predatory
Home Loan  Practices  Act effective  November 7, 2004 or (iv) a High-Cost  Home Loan as defined in the Indiana High
Cost Home Loan Law Act effective January 1, 2005.

(b)      In connection with such assignment,  and contemporaneously with the delivery of this Agreement,  except as
set forth in Section  2.01(c)  below and  subject to Section  2.01(d)  below,  the  Depositor  does hereby (1) with
respect to each Mortgage  Loan,  deliver to the Master  Servicer (or an Affiliate of the Master  Servicer)  each of
the  documents or  instruments  described in clause (ii) below (and the Master  Servicer  shall hold (or cause such
Affiliate  to hold) such  documents  or  instruments  in trust for the use and  benefit of all  present  and future
Certificateholders),  (2) with  respect to each MOM Loan,  deliver  to,  and  deposit  with,  the  Trustee,  or the
Custodian,  as the duly appointed agent of the Trustee for such purpose, the documents or instruments  described in
clauses (i) and (v) below,  (3) with respect to each  Mortgage Loan that is not a MOM Loan but is registered on the
MERS(R)System,  deliver to, and deposit with,  the Trustee,  or the Custodian,  as the duly  appointed  agent of the
Trustee for such purpose,  the documents or  instruments  described in clauses (i), (iv) and (v) below and (4) with
respect to each  Mortgage Loan that is not a MOM Loan and is not  registered  on the MERS(R)System,  deliver to, and
deposit with, the Trustee,  or the  Custodian,  as the duly  appointed  agent of the Trustee for such purpose,  the
documents or instruments described in clauses (i), (iii), (iv) and (v) below.

(i)      The  original  Mortgage  Note,  endorsed  without  recourse  to the order of the  Trustee  and  showing an
         unbroken chain of endorsements from the originator  thereof to the Person endorsing it to the Trustee,  or
         with respect to any Destroyed  Mortgage  Note, an original lost note  affidavit from the related Seller or
         Residential  Funding stating that the original  Mortgage Note was lost,  misplaced or destroyed,  together
         with a copy of the related Mortgage Note.

(ii)     The original  Mortgage,  noting the presence of the MIN of the Mortgage Loan and language  indicating that
         the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan,  with evidence of recording  indicated
         thereon, or a copy of the original Mortgage with evidence of recording indicated thereon.

(iii)    The assignment  (which may be included in one or more blanket  assignments if permitted by applicable law)
         of the Mortgage to the Trustee with evidence of recording  indicated  thereon or a copy of such assignment
         with evidence of recording indicated thereon.

(iv)     The original  recorded  assignment or assignments of the Mortgage  showing an unbroken chain of title from
         the  originator to the Person  assigning it to the Trustee (or to MERS, if the Mortgage Loan is registered
         on the MERS(R)System and noting the  presence of a MIN) with  evidence  of  recordation  noted  thereon or
         attached  thereto,  or a copy of such assignment or assignments of the Mortgage with evidence of recording
         indicated thereon.

(v)      The original of each modification,  assumption agreement or preferred loan agreement,  if any, relating to
         such Mortgage Loan, or a copy of each modification, assumption agreement or preferred loan agreement.

         The   Depositor   may,   in  lieu  of   delivering   the   original   of  the   documents   set  forth  in
Section 2.01(b)(iii),  (iv) and (v) (or copies thereof) to the Trustee or the Custodian,  deliver such documents to
the Master  Servicer,  and the Master  Servicer  shall hold such  documents in trust for the use and benefit of all
present  and  future  Certificateholders  until  such  time as is set  forth in the next  sentence.  Within  thirty
Business Days following the earlier of (i) the receipt of the original of all of the documents or  instruments  set
forth in  Section 2.01(b)(iii),  (iv) and (v) (or copies  thereof) for any Mortgage Loan and (ii) a written request
by the Trustee to deliver those  documents  with respect to any or all of the Mortgage Loans then being held by the
Master  Servicer,  the  Master  Servicer  shall  deliver a complete  set of such  documents  to the  Trustee or the
Custodian, as duly appointed agent of the Trustee.

(c)      Notwithstanding  the  provisions of  Section 2.01(b),  in the event that in  connection  with any Mortgage
Loan, if the  Depositor  cannot  deliver the original of the Mortgage,  any  assignment,  modification,  assumption
agreement  or  preferred  loan  agreement  (or copy  thereof as  permitted  by  Section 2.01(b))  with  evidence of
recording  thereon  concurrently with the execution and delivery of this Agreement because of (i) a delay caused by
the public recording office where such Mortgage, assignment,  modification,  assumption agreement or preferred loan
agreement  as the case may be,  has been  delivered  for  recordation,  or (ii) a delay in the  receipt  of certain
information  necessary to prepare the related assignments,  the Depositor shall deliver or cause to be delivered to
the Trustee or the respective  Custodian a copy of such Mortgage,  assignment,  modification,  assumption agreement
or preferred loan agreement.

         The  Depositor  shall  promptly  cause to be recorded in the  appropriate  public office for real property
records the Assignment  referred to in clause (iii) of  Section 2.01(b),  except (a) in states where, in an Opinion
of Counsel  acceptable to the Master  Servicer,  such recording is not required to protect the Trustee's  interests
in the Mortgage  Loan or (b) if MERS is  identified  on the Mortgage or on a properly  recorded  assignment  of the
Mortgage,  as applicable,  as the mortgagee of record solely as nominee for Residential  Funding and its successors
and assigns.  If any  Assignment is lost or returned  unrecorded to the  Depositor  because of any defect  therein,
the  Depositor  shall  prepare a  substitute  Assignment  or cure such  defect,  as the case may be, and cause such
Assignment to be recorded in accordance  with this paragraph.  The Depositor shall promptly  deliver or cause to be
delivered to the applicable person described in Section 2.01(b),  any Assignment or substitute  Assignment (or copy
thereof)  recorded in connection with this  paragraph,  with evidence of recording  indicated  thereon upon receipt
thereof from the public recording office or from the related Subservicer or Seller.

         If the  Depositor  delivers to the Trustee or Custodian  any Mortgage  Note or  Assignment  of Mortgage in
blank,  the Depositor  shall,  or shall cause the Custodian to,  complete the  endorsement of the Mortgage Note and
the Assignment of Mortgage in the name of the Trustee in conjunction with the Interim  Certification  issued by the
Custodian, as contemplated by Section 2.02.

         In  connection  with the  assignment of any Mortgage  Loan  registered on the MERS(R)System,  the Depositor
further  agrees that it will cause,  at the  Depositor's  own  expense,  within 30 Business  Days after the Closing
Date,  the MERS(R)System to indicate that such Mortgage  Loans have been assigned by the Depositor to the Trustee in
accordance  with this Agreement for the benefit of the  Certificateholders  by including (or deleting,  in the case
of Mortgage Loans which are  repurchased in accordance  with this Agreement) in such computer files (a) the code in
the field which  identifies  the specific  Trustee and (b) the code in the field "Pool Field" which  identifies the
series of the  Certificates  issued in connection  with such Mortgage Loans.  The Depositor  further agrees that it
will not, and will not permit the Master  Servicer to, and the Master  Servicer  agrees that it will not, alter the
codes  referenced in this paragraph with respect to any Mortgage Loan during the term of this Agreement  unless and
until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

(d)      It is intended  that the  conveyances  by the  Depositor to the Trustee of the Mortgage  Loans as provided
for in this  Section 2.01 and the  Uncertificated  Regular Interests be construed as a sale by the Depositor to the
Trustee   of  the   Mortgage   Loans  and  the   Uncertificated   Regular   Interests   for  the   benefit  of  the
Certificateholders.  Further,  it is not  intended  that any  such  conveyance  be  deemed  to be a  pledge  of the
Mortgage Loans and the  Uncertificated  Regular Interests by the Depositor to the Trustee to secure a debt or other
obligation  of the  Depositor.  Nonetheless,  (a)  this  Agreement  is  intended  to be and  hereby  is a  security
agreement  within  the  meaning  of  Articles  8 and 9 of the New York  Uniform  Commercial  Code  and the  Uniform
Commercial Code of any other applicable  jurisdiction;  (b) the conveyances provided for in this Section 2.01 shall
be deemed to be (1) a grant by the  Depositor  to the  Trustee of a  security  interest  in all of the  Depositor's
right (including the power to convey title thereto),  title and interest,  whether now owned or hereafter acquired,
in and to (A) the Mortgage Loans,  including the related  Mortgage Note, the Mortgage,  any insurance  policies and
all other  documents in the related  Mortgage  File,  (B) all amounts  payable  pursuant to the  Mortgage  Loans in
accordance  with the terms thereof,  (C) the Swap  Agreement,  including  without  limitation all amounts  received
thereunder and amounts from time to time held or invested in the  Supplemental  Interest Trust Account,  whether in
the form of cash,  instruments,  securities or other property, (D) any Uncertificated Regular Interests and any and
all general intangibles,  payment intangibles,  accounts,  chattel paper,  instruments,  documents,  money, deposit
accounts,  certificates of deposit,  goods, letters of credit,  advices of credit and investment property and other
property of whatever  kind or  description  now  existing or  hereafter  acquired  consisting  of,  arising from or
relating to any of the  foregoing,  and (E) all  proceeds  of the  conversion,  voluntary  or  involuntary,  of the
foregoing into cash,  instruments,  securities or other  property,  including  without  limitation all amounts from
time to time held or invested in the  Certificate  Account or the Custodial  Account,  whether in the form of cash,
instruments,  securities  or other  property and (2) an  assignment by the Depositor to the Trustee of any security
interest in any and all of Residential  Funding's right  (including the power to convey title  thereto),  title and
interest,  whether now owned or hereafter  acquired,  in and to the property  described in the foregoing clause (1)
granted by Residential  Funding to the Depositor  pursuant to the Assignment  Agreement;  (c) the possession by the
Trustee,  the  Custodian  or any other agent of the  Trustee of  Mortgage  Notes or such other items of property as
constitute  instruments,  money, payment intangibles,  negotiable  documents,  goods, deposit accounts,  letters of
credit,  advices of credit,  investment  property,  certificated  securities or chattel paper shall be deemed to be
"possession by the secured party," or possession by a purchaser or a person  designated by such secured party,  for
purposes of perfecting the security  interest  pursuant to the Minnesota  Uniform  Commercial  Code and the Uniform
Commercial Code of any other applicable jurisdiction as in effect (including,  without limitation,  Sections 8-106,
9-313 and 9-106 thereof);  and  (d) notifications to persons holding such property,  and acknowledgments,  receipts
or  confirmations  from persons  holding  such  property,  shall be deemed  notifications  to, or  acknowledgments,
receipts or  confirmations  from,  securities  intermediaries,  bailees or agents of, or persons  holding  for, (as
applicable) the Trustee for the purpose of perfecting such security interest under applicable law.

         The  Depositor  and, at the  Depositor's  direction,  Residential  Funding and the Trustee  shall,  to the
extent  consistent  with this Agreement,  take such reasonable  actions as may be necessary to ensure that, if this
Agreement  were  deemed to  create a  security  interest  in the  Mortgage  Loans  and the  Uncertificated  Regular
Interests  and the other  property  described  above,  such  security  interest  would be deemed to be a  perfected
security  interest of first  priority under  applicable  law and will be maintained as such  throughout the term of
this Agreement.  Without  limiting the generality of the foregoing,  the Depositor shall prepare and deliver to the
Trustee not less than 15 days prior to any filing date and, the Trustee  shall  forward for filing,  or shall cause
to be forwarded for filing,  at the expense of the Depositor,  all filings  necessary to maintain the effectiveness
of any original  filings  necessary under the Uniform  Commercial Code as in effect in any  jurisdiction to perfect
the Trustee's  security  interest in or lien on the Mortgage Loans and the  Uncertificated  Regular  Interests,  as
evidenced by an Officers' Certificate of the Depositor,  including without limitation (x) continuation  statements,
and (y) such  other  statements  as may be  occasioned  by  (1) any  change  of name of  Residential  Funding,  the
Depositor or the Trustee (such  preparation  and filing shall be at the expense of the Trustee,  if occasioned by a
change in the Trustee's  name),  (2) any change of location of the place of business or the chief executive  office
of Residential  Funding or the Depositor,  (3) any transfer of any interest of Residential Funding or the Depositor
in any  Mortgage  Loan or (4)  any  transfer  of any  interest  of  Residential  Funding  or the  Depositor  in any
Uncertificated Regular Interests.

Section 2.02.     Acceptance by Trustee.

         The Trustee  acknowledges  receipt (or, with respect to Mortgage  Loans subject to a Custodial  Agreement,
and based solely upon a receipt or  certification  executed by the Custodian,  receipt by the respective  Custodian
as the duly appointed agent of the Trustee) of the documents referred to in  Section 2.01(b)(i)  above (except that
for purposes of such  acknowledgement  only, a Mortgage Note may be endorsed in blank and an Assignment of Mortgage
may be in blank) and declares  that it, or the Custodian as its agent,  holds and will hold such  documents and the
other  documents  constituting a part of the Custodial Files delivered to it, or a Custodian as its agent, in trust
for the use and benefit of all present and future  Certificateholders.  The  Trustee or  Custodian  (the  Custodian
being so obligated  under a Custodial  Agreement)  agrees,  for the benefit of  Certificateholders,  to review each
Custodial  File  delivered to it pursuant to  Section 2.01(b)  within  90 days  after the Closing Date to ascertain
that all required documents  (specifically as set forth in Section 2.01(b)),  have been executed and received,  and
that such documents  relate to the Mortgage Loans identified on the Mortgage Loan Schedule,  as supplemented,  that
have been conveyed to it, and to deliver to the Trustee a certificate (the "Interim  Certification")  to the effect
that all documents required to be delivered  pursuant to Section 2.01(b)  above have been executed and received and
that such  documents  relate to the  Mortgage  Loans  identified  on the  Mortgage  Loan  Schedule,  except for any
exceptions  listed on Schedule A attached to such Interim  Certification.  Upon delivery of the Custodial  Files by
the Depositor or the Master  Servicer,  the Trustee shall  acknowledge  receipt (or, with respect to Mortgage Loans
subject to a Custodial  Agreement,  and based  solely upon a receipt or  certification  executed by the  Custodian,
receipt by the  respective  Custodian as the duly appointed  agent of the Trustee) of the documents  referred to in
Section 2.01(b) above.

         If the  Custodian,  as the  Trustee's  agent,  finds any  document or documents  constituting  a part of a
Custodial  File to be missing or  defective,  upon receipt of  notification  from the Custodian as specified in the
succeeding  sentence,  the Trustee shall  promptly so notify or cause the  Custodian to notify the Master  Servicer
and the  Depositor.  Pursuant to  Section 2.3  of the Custodial  Agreement,  the  Custodian  will notify the Master
Servicer,  the  Depositor  and the Trustee of any such  omission or defect found by it in respect of any  Custodial
File held by it in respect of the items  received by it pursuant to the  Custodial  Agreement.  If such omission or
defect materially and adversely affects the interests in the related Mortgage Loan of the  Certificateholders,  the
Master  Servicer  shall  promptly  notify the related  Subservicer or Seller of such omission or defect and request
that such  Subservicer  or Seller  correct or cure such omission or defect within  60 days from the date the Master
Servicer was notified of such omission or defect and, if such  Subservicer  or Seller does not correct or cure such
omission or defect within such period,  that such  Subservicer or Seller purchase such Mortgage Loan from the Trust
Fund at its Purchase  Price,  in either case within 90 days from the date the Master  Servicer was notified of such
omission or defect;  provided  that if the  omission or defect  would  cause the  Mortgage  Loan to be other than a
"qualified  mortgage" as defined in  Section 860G(a)(3)  of the Code, any such cure or repurchase must occur within
90 days  from the date such  breach  was  discovered.  The  Purchase  Price  for any such  Mortgage  Loan  shall be
deposited or caused to be deposited by the Master  Servicer in the Custodial  Account  maintained by it pursuant to
Section 3.07  and,  upon  receipt by the  Trustee of written  notification  of such  deposit  signed by a Servicing
Officer, the Master Servicer,  the Trustee or the Custodian,  as the case may be, shall release the contents of any
related  Mortgage File in its  possession  to the owner of such  Mortgage  Loan (or such owner's  designee) and the
Trustee shall execute and deliver such instruments of transfer or assignment  prepared by the Master  Servicer,  in
each case without  recourse,  as shall be necessary to vest in the  Subservicer  or Seller or its designee,  as the
case may be, any Mortgage  Loan released  pursuant  hereto and  thereafter  such Mortgage Loan shall not be part of
the Trust Fund. In  furtherance  of the foregoing and  Section 2.04,  if the  Subservicer  or Seller or Residential
Funding that  repurchases  the Mortgage  Loan is not a member of MERS and the Mortgage is  registered  on the MERS(R)
System,  the Master  Servicer,  at its own  expense and  without  any right of  reimbursement,  shall cause MERS to
execute and deliver an  assignment  of the Mortgage in  recordable  form to transfer the Mortgage from MERS to such
Subservicer or Seller or Residential  Funding and shall cause such Mortgage to be removed from  registration on the
MERS(R)System in accordance  with MERS' rules and  regulations.  It is understood  and agreed that the obligation of
the  Subservicer  or Seller,  to so cure or purchase any Mortgage Loan as to which a material and adverse defect in
or omission of a constituent  document exists shall  constitute the sole remedy  respecting such defect or omission
available to Certificateholders or the Trustee on behalf of Certificateholders.

Section 2.03.     Representations, Warranties and Covenants of the Master Servicer and the Depositor.

(a)      The  Master   Servicer   hereby   represents   and  warrants  to  the  Trustee  for  the  benefit  of  the
Certificateholders that as of the Closing Date:

(i)      The Master Servicer is a limited liability  company duly organized,  validly existing and in good standing
         under the laws  governing  its creation and  existence  and is or will be in  compliance  with the laws of
         each  state  in  which  any  Mortgaged  Property  is  located  to  the  extent  necessary  to  ensure  the
         enforceability of each Mortgage Loan in accordance with the terms of this Agreement;

(ii)     The execution and delivery of this  Agreement by the Master  Servicer and its  performance  and compliance
         with the terms of this  Agreement  will not violate the Master  Servicer's  Certificate  of  Formation  or
         Limited  Liability  Company  Agreement or constitute a material default (or an event which, with notice or
         lapse of time, or both, would  constitute a material  default) under, or result in the material breach of,
         any material  contract,  agreement or other  instrument  to which the Master  Servicer is a party or which
         may be applicable to the Master Servicer or any of its assets;

(iii)    This  Agreement,  assuming due  authorization,  execution  and delivery by the Trustee and the  Depositor,
         constitutes  a valid,  legal and binding  obligation  of the Master  Servicer,  enforceable  against it in
         accordance  with  the  terms  hereof  subject  to  applicable  bankruptcy,   insolvency,   reorganization,
         moratorium  and other laws  affecting  the  enforcement  of  creditors'  rights  generally  and to general
         principles of equity,  regardless of whether such  enforcement  is considered in a proceeding in equity or
         at law;

(iv)     The  Master  Servicer  is not in  default  with  respect to any order or decree of any court or any order,
         regulation or demand of any federal,  state,  municipal or governmental  agency,  which default might have
         consequences  that would materially and adversely affect the condition  (financial or other) or operations
         of the Master  Servicer or its  properties  or might have  consequences  that would  materially  adversely
         affect its performance hereunder;

(v)      No  litigation  is pending  or, to the best of the Master  Servicer's  knowledge,  threatened  against the
         Master  Servicer  which would  prohibit its entering  into this  Agreement or performing  its  obligations
         under this Agreement;

(vi)     The Master  Servicer shall comply in all material  respects in the  performance of this Agreement with all
         reasonable rules and requirements of each insurer under each Required Insurance Policy;

(vii)    No  information,  certificate  of an officer,  statement  furnished in writing or report  delivered to the
         Depositor,  any  Affiliate of the Depositor or the Trustee by the Master  Servicer  will, to the knowledge
         of the  Master  Servicer,  contain  any  untrue  statement  of a  material  fact or omit a  material  fact
         necessary to make the information, certificate, statement or report not misleading;

(viii)   The Master Servicer has examined each existing,  and will examine each new, Subservicing  Agreement and is
         or will be familiar with the terms  thereof.  The terms of each existing  Subservicing  Agreement and each
         designated  Subservicer  are acceptable to the Master  Servicer and any new  Subservicing  Agreements will
         comply with the provisions of Section 3.02;

(ix)     The Master  Servicer is a member of MERS in good standing,  and will comply in all material  respects with
         the rules  and  procedures  of MERS in  connection  with the  servicing  of the  Mortgage  Loans  that are
         registered with MERS; and

(x)      The  Servicing  Guide of the  Master  Servicer  requires  that the  Subservicer  for  each  Mortgage  Loan
         accurately  and fully  reports its borrower  credit files to each of the Credit  Repositories  in a timely
         manner.

It is  understood  and agreed that the  representations  and  warranties  set forth in this  Section 2.03(a)  shall
survive  delivery of the respective  Custodial Files to the Trustee or the Custodian.  Upon discovery by either the
Depositor,  the Master  Servicer,  the Trustee or the Custodian of a breach of any  representation  or warranty set
forth in this  Section 2.03(a)  which materially and adversely affects the interests of the  Certificateholders  in
any Mortgage  Loan,  the party  discovering  such breach shall give prompt written notice to the other parties (the
Custodian  being so  obligated  under a Custodial  Agreement).  Within  90 days of its  discovery or its receipt of
notice of such breach,  the Master  Servicer shall either (i) cure such breach in all material  respects or (ii) to
the extent that such breach is with respect to a Mortgage Loan or a related  document,  purchase such Mortgage Loan
from the Trust  Fund at the  Purchase  Price and in the  manner  set forth in  Section 2.02;  provided  that if the
breach would cause the Mortgage Loan to be other than a "qualified  mortgage" as defined in  Section 860G(a)(3)  of
the Code,  any such cure or  repurchase  must occur within  90 days from the date such breach was  discovered.  The
obligation of the Master  Servicer to cure such breach or to so purchase such  Mortgage Loan shall  constitute  the
sole remedy in respect of a breach of a  representation  and warranty set forth in this  Section 2.03(a)  available
to the Certificateholders or the Trustee on behalf of the Certificateholders.

(b)      The  Depositor  hereby  represents  and warrants to the Trustee for the benefit of the  Certificateholders
that as of the Closing  Date (or, if otherwise  specified  below,  as of the date so  specified):  (i)  immediately
prior to the  conveyance  of the Mortgage  Loans to the Trustee,  the Depositor had good title to, and was the sole
owner of, each Mortgage  Loan free and clear of any pledge,  lien,  encumbrance  or security  interest  (other than
rights to servicing and related  compensation)  and such  conveyance  validly  transfers  ownership of the Mortgage
Loans to the Trustee free and clear of any pledge, lien,  encumbrance or security interest;  and (ii) each Mortgage
Loan   constitutes   a   "qualified   mortgage"   under    Section 860G(a)(3)(A)   of   the   Code   and   Treasury
Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury
Regulation Section 1.860G-2(a)(3)  or Treasury  Regulation Section 1.860G-2(f)(2) or any other provision that would
allow  a  Mortgage  Loan  to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to  meet  the
requirements of  Section 860G(a)(3)(A) of the Code and Treasury  Regulation Section 1.860G-2(a)(1),  (2), (4), (5),
(6), (7) and (9).

         It is understood and agreed that the  representations  and  warranties  set forth in this  Section 2.03(b)
shall survive delivery of the respective Custodial Files to the Trustee or the Custodian.

         Upon discovery by any of the Depositor,  the Master Servicer,  the Trustee or the Custodian of a breach of
any of the  representations  and  warranties  set forth in this  Section 2.03(b)  which  materially  and  adversely
affects the interests of the  Certificateholders  in any Mortgage  Loan,  the party  discovering  such breach shall
give prompt  written notice to the other parties (the Custodian  being so obligated  under a Custodial  Agreement);
provided,   however,   that  in  the  event  of  a  breach  of  the   representation  and  warranty  set  forth  in
Section 2.03(b)(ii),  the party  discovering  such breach shall give such notice  within  five days  of  discovery.
Within  90 days of its  discovery  or its receipt of notice of breach,  the  Depositor  shall  either (i) cure such
breach in all material  respects or (ii) purchase such Mortgage Loan from the Trust Fund at the Purchase  Price and
in the manner set forth in  Section 2.02;  provided  that the  Depositor  shall  have the  option to  substitute  a
Qualified  Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within two years
following  the Closing  Date;  provided  that if the omission or defect  would cause the Mortgage  Loan to be other
than a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)  of the Code,  any such  cure,  substitution  or
repurchase  must occur within  90 days from the date such breach was  discovered.  Any such  substitution  shall be
effected by the Depositor  under the same terms and conditions as provided in  Section 2.04  for  substitutions  by
Residential  Funding.  It is understood  and agreed that the  obligation of the Depositor to cure such breach or to
so purchase or  substitute  for any Mortgage  Loan as to which such a breach has occurred and is  continuing  shall
constitute the sole remedy respecting such breach available to the  Certificateholders  or the Trustee on behalf of
the  Certificateholders.  Notwithstanding  the foregoing,  the Depositor  shall not be required to cure breaches or
purchase or substitute for Mortgage Loans as provided in this  Section 2.03(b)  if the substance of the breach of a
representation set forth above also constitutes fraud in the origination of the Mortgage Loan.

Section 2.04.     Representations and Warranties of Sellers.

         The Depositor,  as assignee of Residential Funding under the Assignment  Agreement,  hereby assigns to the
Trustee  for the  benefit  of the  Certificateholders  all of its  right,  title and  interest  in  respect  of the
Assignment  Agreement  applicable  to a Mortgage Loan as and to the extent set forth in the  Assignment  Agreement.
Insofar as the Assignment  Agreement relates to the  representations  and warranties made by Residential Funding in
respect of such Mortgage  Loan and any remedies  provided  thereunder  for any breach of such  representations  and
warranties,  such right,  title and  interest  may be enforced by the Master  Servicer on behalf of the Trustee and
the  Certificateholders.  Upon the discovery by the Depositor,  the Master  Servicer,  the Trustee or the Custodian
of a breach of any of the  representations  and  warranties  made in the  Assignment  Agreement  in  respect of any
Mortgage  Loan  or  of  any  Repurchase  Event  which  materially  and  adversely  affects  the  interests  of  the
Certificateholders  in such Mortgage  Loan, the party  discovering  such breach shall give prompt written notice to
the other  parties (the  Custodian  being so obligated  under a Custodial  Agreement).  The Master  Servicer  shall
promptly  notify  Residential  Funding of such breach or  Repurchase  Event and request  that  Residential  Funding
either (i) cure such breach or Repurchase  Event in all material  respects  within 90 days from the date the Master
Servicer was notified of such breach or Repurchase  Event or  (ii) purchase  such Mortgage Loan from the Trust Fund
at the Purchase Price and in the manner set forth in Section 2.02.

         Upon the  discovery by the  Depositor,  the Master  Servicer,  the Trustee or the Custodian of a breach of
any of such  representations  and warranties set forth in the Assignment  Agreement in respect of any Mortgage Loan
which  materially and adversely  affects the interests of the  Certificateholders  in such Mortgage Loan, the party
discovering  such breach shall give prompt written  notice to the other parties (the  Custodian  being so obligated
under a Custodial  Agreement).  The Master Servicer shall promptly notify  Residential  Funding of such breach of a
representation  or warranty set forth in the Assignment  Agreement and request that Residential  Funding either (i)
cure such breach in all material  respects  within  90 days from the date the Master  Servicer was notified of such
breach or (ii) purchase such  Mortgage Loan from the Trust Fund within  90 days of the date of such written  notice
of such  breach at the  Purchase  Price and in the  manner set forth in  Section 2.02;  provided  that  Residential
Funding  shall have the option to substitute a Qualified  Substitute  Mortgage Loan or Loans for such Mortgage Loan
if such  substitution  occurs within two years following the Closing Date;  provided that if the breach would cause
the Mortgage Loan to be other than a "qualified  mortgage" as defined in  Section 860G(a)(3)  of the Code, any such
cure or  substitution  must  occur  within  90 days  from the date the  breach  was  discovered.  If the  breach of
representation  and warranty that gave rise to the  obligation to repurchase or substitute a Mortgage Loan pursuant
to  Section 4  of the  Assignment  Agreement  was the  representation  and  warranty  set forth in clause  (xlv) of
Section 4  thereof,  then the Master  Servicer  shall  request  that  Residential  Funding  pay to the Trust  Fund,
concurrently  with and in addition to the  remedies  provided in the  preceding  sentence,  an amount  equal to any
liability,  penalty or expense that was actually  incurred and paid out of or on behalf of the Trust Fund, and that
directly  resulted from such breach,  or if incurred and paid by the Trust Fund thereafter,  concurrently with such
payment.  In the event that  Residential  Funding  elects to  substitute a Qualified  Substitute  Mortgage  Loan or
Loans for a Deleted Mortgage Loan pursuant to this Section 2.04,  Residential  Funding shall deliver to the Trustee
for the benefit of the  Certificateholders  with respect to such Qualified  Substitute  Mortgage Loan or Loans, the
original  Mortgage Note, the Mortgage,  an Assignment of the Mortgage in recordable  form, and such other documents
and agreements as are required by  Section 2.01,  with the Mortgage Note endorsed as required by  Section 2.01.  No
substitution  will be made in any calendar  month after the  Determination  Date for such month.  Monthly  Payments
due with respect to  Qualified  Substitute  Mortgage  Loans in the month of  substitution  shall not be part of the
Trust Fund and will be retained by the Master Servicer and remitted by the Master  Servicer to Residential  Funding
on the next succeeding  Distribution Date. For the month of substitution,  distributions to the  Certificateholders
will include the Monthly Payment due on a Deleted Mortgage Loan for such month and thereafter  Residential  Funding
shall be entitled to retain all amounts  received in respect of such Deleted  Mortgage  Loan.  The Master  Servicer
shall  amend or cause to be amended  the  Mortgage  Loan  Schedule  for the  benefit of the  Certificateholders  to
reflect the removal of such Deleted  Mortgage Loan and the substitution of the Qualified  Substitute  Mortgage Loan
or Loans and the Master  Servicer  shall  deliver the amended  Mortgage  Loan  Schedule to the  Trustee.  Upon such
substitution,  the Qualified  Substitute Mortgage Loan or Loans shall be subject to the terms of this Agreement and
the  related  Subservicing  Agreement  in all  respects,  Residential  Funding  shall be  deemed  to have  made the
representations  and  warranties  with respect to the  Qualified  Substitute  Mortgage  Loan (other than those of a
statistical  nature)  contained in the  Assignment  Agreement as of the date of  substitution,  and the  covenants,
representations and warranties set forth in this Section 2.04, and in Section 2.03(b) hereof.

         In connection  with the  substitution of one or more Qualified  Substitute  Mortgage Loans for one or more
Deleted  Mortgage Loans,  the Master Servicer shall determine the amount (if any) by which the aggregate  principal
balance of all such Qualified  Substitute  Mortgage Loans as of the date of substitution is less than the aggregate
Stated  Principal  Balance of all such Deleted  Mortgage  Loans (in each case after  application  of the  principal
portion  of  the  Monthly  Payments  due  in  the  month  of  substitution  that  are  to  be  distributed  to  the
Certificateholders  in the month of  substitution).  Residential  Funding shall deposit or cause the related Seller
to  deposit  the amount of such  shortfall  into the  Custodial  Account on the day of  substitution,  without  any
reimbursement  therefor.  Residential  Funding  shall give notice in writing to the  Trustee of such  event,  which
notice shall be  accompanied by an Officers'  Certificate  as to the  calculation of such shortfall and (subject to
Section 10.01(f))  by an Opinion of Counsel to the effect  that such  substitution  will not cause (a) any  federal
tax to be imposed  on the Trust  Fund,  including  without  limitation,  any  federal  tax  imposed on  "prohibited
transactions"  under   Section 860F(a)(1)  of  the  Code  or  on  "contributions  after  the  startup  date"  under
Section 860G(d)(1)  of the Code or (b) any portion of any REMIC created  hereunder to fail to qualify as a REMIC at
any time that any Certificate is outstanding.

         It is understood  and agreed that the  obligation of the Seller or  Residential  Funding,  as the case may
be, to cure such breach or purchase (and in the case of Residential  Funding to substitute  for) such Mortgage Loan
as to which such a breach has occurred and is continuing  and to make any  additional  payments  required under the
Assignment  Agreement in connection with a breach of the  representation  and warranty in clause (xlv) of Section 4
thereof  shall  constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the
Trustee on behalf of the  Certificateholders.  If the Master  Servicer  is  Residential  Funding,  then the Trustee
shall also have the right to give the  notification  and require the purchase or  substitution  provided for in the
second  preceding  paragraph  in the event of such a breach of a  representation  or warranty  made by  Residential
Funding in the  Assignment  Agreement.  In connection  with the purchase of or  substitution  for any such Mortgage
Loan by Residential  Funding,  the Trustee shall assign to Residential Funding all of the right, title and interest
in respect of the Seller's Agreement and the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.     Execution  and  Authentication  of  Certificates;  Conveyance  of  Uncertificated  REMIC Regular
                           Interests.

(a)      The Trustee  acknowledges  the  assignment  to it of the Mortgage  Loans and the delivery of the Custodial
Files to it, or the Custodian on its behalf,  subject to any exceptions  noted,  together with the assignment to it
of all other assets included in the Trust Fund,  receipt of which is hereby  acknowledged.  Concurrently  with such
delivery and in exchange  therefor,  the Trustee,  pursuant to the written request of the Depositor  executed by an
officer of the  Depositor,  has executed and caused to be  authenticated  and delivered to or upon the order of the
Depositor the Certificates in authorized denominations which evidence ownership of the entire Trust Fund.

(b)      The Depositor,  concurrently  with the execution and delivery hereof,  does hereby transfer,  assign,  set
over and  otherwise  convey in trust to the  Trustee  without  recourse  all the right,  title and  interest of the
Depositor  in and to the REMIC I  Regular  Interests,  the  REMIC II  Regular  Interests  and the REMIC III Regular
Interests  for the benefit of the Holders of each Class of  Certificates  (other than the Class R  Certificates  in
respect of  Components  I and II  thereof).  The Trustee  acknowledges  receipt of the REMIC I  Regular  Interests,
REMIC II Regular  Interests and REMIC III Regular  Interests,  and declares that it holds and will hold the same in
trust for the  exclusive  use and  benefit of the  Holders of each Class of  Certificates  (other  than the Class R
Certificates  in respect of Components I and II thereof).  The  interests  evidenced by Component IV of the Class R
Certificates,  together with the REMIC IV Regular  Interests,  constitute the entire beneficial  ownership interest
in REMIC IV.

Section 2.06.     Purposes and Powers of the Trust.

         The purpose of the trust, as created hereunder, is to engage in the following activities:

(a)      to sell the Certificates to the Depositor in exchange for the Mortgage Loans;

(b)      to enter into and perform its obligations under this Agreement;

(c)      to engage in those  activities  that are necessary,  suitable or convenient to accomplish the foregoing or
are incidental thereto or connected therewith; and

(d)      subject to  compliance  with this  Agreement,  to engage in such other  activities  as may be  required in
connection with conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The trust is hereby authorized to engage in the foregoing  activities.  Notwithstanding  the provisions of
Section 11.01,  the trust shall not engage in any activity  other than in  connection  with the  foregoing or other
than as required or  authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.06  may not be  amended,  without  the  consent of the  Certificateholders  evidencing  a majority of the
aggregate Voting Rights of the Certificates.

Section 2.07.     Agreement Regarding Ability to Disclose.

         The Depositor,  the Master Servicer and the Trustee hereby agree that,  notwithstanding  any other express
or  implied  agreement  to  the  contrary,   any  and  all  Persons,   and  any  of  their  respective   employees,
representatives,  and other agents may disclose,  immediately  upon  commencement  of  discussions,  to any and all
Persons,  without  limitation of any kind, the tax treatment and tax structure of the transaction and all materials
of any kind  (including  opinions or other tax  analyses)  that are  provided  to any of them  relating to such tax
treatment and tax structure.  For purposes of this paragraph,  the terms "tax,"  "tax treatment,"  "tax structure,"
and "tax benefit" are defined under Treasury Regulationss.1.6011-4(c).




--------------------------------------------------------------------------------



ARTICLE III

                                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.     Master Servicer to Act as Servicer.

(a)      The Master  Servicer shall service and administer the Mortgage Loans in accordance  with the terms of this
Agreement  and the  respective  Mortgage  Loans,  following  such  procedures  as it would employ in its good faith
business  judgment  and which are normal and usual in its general  mortgage  servicing  activities,  and shall have
full power and  authority,  acting alone or through  Subservicers  as provided in  Section 3.02,  to do any and all
things which it may deem  necessary or desirable in  connection  with such  servicing and  administration.  Without
limiting the  generality of the foregoing,  the Master  Servicer in its own name or in the name of a Subservicer is
hereby  authorized and empowered by the Trustee when the Master  Servicer or the  Subservicer,  as the case may be,
believes it appropriate in its best judgment, to execute and deliver, on behalf of the  Certificateholders  and the
Trustee or any of them, any and all instruments of satisfaction or  cancellation,  or of partial or full release or
discharge,  or of consent to assumption or modification in connection with a proposed conveyance,  or of assignment
of any Mortgage and Mortgage Note in  connection  with the  repurchase of a Mortgage Loan and all other  comparable
instruments,  or with respect to the  modification  or re-recording of a Mortgage for the purpose of correcting the
Mortgage,  the  subordination of the lien of the Mortgage in favor of a public utility company or government agency
or unit with powers of eminent domain, the taking of a deed in lieu of foreclosure,  the commencement,  prosecution
or completion  of judicial or  non-judicial  foreclosure,  the  conveyance  of a Mortgaged  Property to the related
insurer,  the  acquisition  of any  property  acquired  by  foreclosure  or deed in  lieu  of  foreclosure,  or the
management,  marketing and conveyance of any property  acquired by foreclosure or deed in lieu of foreclosure  with
respect to the  Mortgage  Loans and with  respect to the  Mortgaged  Properties.  The  Master  Servicer  further is
authorized and empowered by the Trustee,  on behalf of the  Certificateholders  and the Trustee, in its own name or
in the name of the  Subservicer,  when the Master Servicer or the  Subservicer,  as the case may be, believes it is
appropriate  in its best judgment to register any Mortgage Loan on the MERS(R)System,  or cause the removal from the
registration  of any Mortgage  Loan on the MERS(R)System,  to execute and deliver,  on behalf of the Trustee and the
Certificateholders  or any of them, any and all  instruments of assignment and other  comparable  instruments  with
respect to such  assignment or  re-recording  of a Mortgage in the name of MERS,  solely as nominee for the Trustee
and its successors and assigns.  Any expenses  incurred in connection  with the actions  described in the preceding
sentence  shall  be  borne  by  the  Master  Servicer  in  accordance  with  Section 3.16(c),   with  no  right  of
reimbursement;  provided,  that if, as a result of MERS discontinuing or becoming unable to continue  operations in
connection with the MERS(R)System,  it becomes  necessary to remove any Mortgage Loan from registration on the MERS(R)
System and to arrange for the assignment of the related  Mortgages to the Trustee,  then any related expenses shall
be  reimbursable  to the  Master  Servicer  as set forth in  Section 3.10(a)(ii).  Notwithstanding  the  foregoing,
subject to  Section 3.07(a),  the Master  Servicer shall not permit any  modification  with respect to any Mortgage
Loan that would both  constitute a sale or exchange of such  Mortgage  Loan within the meaning of  Section 1001  of
the Code and any proposed,  temporary or final regulations  promulgated thereunder (other than in connection with a
proposed  conveyance  or  assumption  of such  Mortgage  Loan that is treated  as a  Principal  Prepayment  in Full
pursuant to  Section 3.13(d)  hereof) and cause any REMIC created hereunder to fail to qualify as a REMIC under the
Code. The Trustee shall furnish the Master  Servicer with any powers of attorney and other  documents  necessary or
appropriate to enable the Master  Servicer to service and administer the Mortgage  Loans.  The Trustee shall not be
liable for any action  taken by the Master  Servicer  or any  Subservicer  pursuant  to such  powers of attorney or
other documents.  In servicing and  administering any  Nonsubserviced  Mortgage Loan, the Master Servicer shall, to
the extent not  inconsistent  with this  Agreement,  comply with the Program Guide as if it were the  originator of
such Mortgage Loan and had retained the servicing rights and obligations in respect thereof.

         If the  Mortgage  relating  to a  Mortgage  Loan did not have a lien  senior to the  Mortgage  Loan on the
related Mortgaged Property as of the Cut-off Date, then the Master Servicer,  in such capacity,  may not consent to
the placing of a lien senior to that of the Mortgage on the related  Mortgaged  Property.  If the Mortgage relating
to a Mortgage  Loan had a lien  senior to the  Mortgage  Loan on the related  Mortgaged  Property as of the Cut-off
Date,  then the Master  Servicer,  in such  capacity,  may consent to the  refinancing  of the prior  senior  lien,
provided that the following requirements are met:

(i)      (A)               the Mortgagor's  debt-to-income  ratio resulting from such  refinancing is less than the
         original  debt-to-income ratio as set forth on the Mortgage Loan Schedule;  provided,  however, that in no
         instance  shall the  resulting  Combined  Loan-to-Value  Ratio  ("Combined  Loan-to-Value  Ratio") of such
         Mortgage Loan be higher than that permitted by the Program Guide; or

                           (B)      the resulting Combined  Loan-to-Value  Ratio of such Mortgage Loan is no higher
than the Combined  Loan-to-Value  Ratio prior to such refinancing;  provided,  however, if such refinanced mortgage
loan is a "rate and term"  mortgage loan (meaning,  the Mortgagor does not receive any cash from the  refinancing),
the Combined  Loan-to-Value  Ratio may increase to the extent of either (x) the  reasonable  closing  costs of such
refinancing  or (y) any  decrease in the value of the  related  Mortgaged  Property,  if the  Mortgagor  is in good
standing as defined by the Program Guide;

(ii)     the interest  rate,  or, in the case of an adjustable  rate  existing  senior lien,  the maximum  interest
         rate, for the loan  evidencing  the  refinanced  senior lien is no more than 2.0% higher than the interest
         rate or the maximum  interest rate, as the case may be, on the loan  evidencing  the existing  senior lien
         immediately  prior to the date of such  refinancing;  provided,  however  (A) if the loan  evidencing  the
         existing  senior lien prior to the date of refinancing  has an adjustable rate and the loan evidencing the
         refinanced  senior  lien has a fixed rate,  then the  current  interest  rate on the loan  evidencing  the
         refinanced  senior lien may be up to 2.0% higher than the  then-current  loan rate of the loan  evidencing
         the existing  senior lien and (B) if the loan  evidencing  the  existing  senior lien prior to the date of
         refinancing  has a fixed rate and the loan evidencing the refinanced  senior lien has an adjustable  rate,
         then the maximum  interest rate on the loan  evidencing the  refinanced  senior lien shall be less than or
         equal to (x) the  interest  rate on the loan  evidencing  the  existing  senior  lien prior to the date of
         refinancing plus (y) 2.0%; and

(iii)    the loan evidencing the refinanced senior lien is not subject to negative amortization.

(b)      The Master Servicer shall, to the extent  consistent with the servicing  standards set forth herein,  take
whatever  actions as may be  necessary  to file a claim under or enforce or allow the Trustee to file a claim under
or enforce any title insurance policy with respect to any Mortgage Loan including,  without limitation,  joining in
or causing any Seller or Subservicer  (or any other party in possession of any title  insurance  policy) to join in
any claims  process,  negotiations,  actions or  proceedings  necessary  to make a claim under or enforce any title
insurance  policy.  Notwithstanding  anything in this  Agreement to the  contrary,  the Master  Servicer  shall not
(unless the  Mortgagor is in default  with respect to the Mortgage  Loan or such default is, in the judgment of the
Master Servicer,  reasonably foreseeable) make or permit any modification,  waiver, or amendment of any term of any
Mortgage Loan that would both  (i) effect an exchange or  reissuance  of such Mortgage Loan under  Section 1001  of
the Code (or final,  temporary or proposed Treasury regulations  promulgated  thereunder) (other than in connection
with a proposed  conveyance or  assumption of such Mortgage Loan that is treated as a Principal  Prepayment in Full
pursuant to  Section 3.13(d)  hereof) and (ii) cause any REMIC formed hereunder to fail to qualify as a REMIC under
the Code or the  imposition  of any tax on  "prohibited  transactions"  or  "contributions"  after the startup date
under the REMIC Provisions.

(c)      In connection with servicing and  administering  the Mortgage Loans, the Master Servicer and any Affiliate
of the Master  Servicer (i) may perform  services such as appraisals  and brokerage  services that are  customarily
provided by Persons  other than  servicers  of mortgage  loans,  and shall be entitled to  reasonable  compensation
therefor in accordance with  Section 3.10 and (ii) may, at its own discretion and on behalf of the Trustee,  obtain
credit information in the form of a "credit score" from a Credit Repository.

(d)      All costs  incurred by the Master  Servicer or by  Subservicers  in effecting the timely  payment of taxes
and assessments on the properties  subject to the Mortgage Loans shall not, for the purpose of calculating  monthly
distributions  to the  Certificateholders,  be  added  to the  amount  owing  under  the  related  Mortgage  Loans,
notwithstanding  that the terms of such Mortgage Loan so permit,  and such costs shall be recoverable to the extent
permitted by Section 3.10(a)(ii).

(e)      The  Master  Servicer  may  enter  into  one or  more  agreements  in  connection  with  the  offering  of
pass-through  certificates evidencing interests in one or more of the Certificates providing for the payment by the
Master  Servicer of amounts  received by the Master  Servicer as servicing  compensation  hereunder and required to
cover certain  Prepayment  Interest  Shortfalls on the Mortgage Loans,  which payment obligation will thereafter be
an obligation of the Master Servicer hereunder.

(f)      The  relationship  of the Master  Servicer (and of any successor to the Master  Servicer) to the Depositor
under this  Agreement is intended by the parties to be that of an  independent  contractor  and not that of a joint
venturer, partner or agent.

(g)      The Master Servicer shall comply with the terms of Section 9 of the Assignment Agreement.

Section 3.02.     Subservicing  Agreements Between Master Servicer and Subservicers;  Enforcement of Subservicers'
                           Obligations.

(a)      The Master Servicer may continue in effect  Subservicing  Agreements  entered into by Residential  Funding
and  Subservicers  prior to the  execution  and  delivery of this  Agreement,  and may enter into new  Subservicing
Agreements with  Subservicers,  for the servicing and  administration  of all or some of the Mortgage  Loans.  Each
Subservicer  shall be either (i) an  institution  the  accounts  of which are  insured by the FDIC or (ii)  another
entity that  engages in the  business of  originating  or  servicing  mortgage  loans,  and in either case shall be
authorized to transact business in the state or states in which the related  Mortgaged  Properties it is to service
are  situated,  if and to the  extent  required  by  applicable  law to  enable  the  Subservicer  to  perform  its
obligations hereunder and under the Subservicing  Agreement,  and in either case shall be a Freddie Mac, Fannie Mae
or HUD approved  mortgage  servicer.  Each  Subservicer of a Mortgage Loan shall be entitled to receive and retain,
as provided in the related Subservicing  Agreement and in Section 3.07,  the related Subservicing Fee from payments
of  interest  received on such  Mortgage  Loan after  payment of all amounts  required to be remitted to the Master
Servicer in respect of such  Mortgage  Loan.  For any Mortgage Loan that is a  Nonsubserviced  Mortgage  Loan,  the
Master  Servicer shall be entitled to receive and retain an amount equal to the  Subservicing  Fee from payments of
interest.  Unless the context otherwise  requires,  references in this Agreement to actions taken or to be taken by
the Master  Servicer in servicing  the Mortgage  Loans include  actions  taken or to be taken by a  Subservicer  on
behalf of the  Master  Servicer.  Each  Subservicing  Agreement  will be upon  such  terms  and  conditions  as are
generally  required by,  permitted  by or  consistent  with the Program  Guide and are not  inconsistent  with this
Agreement and as the Master Servicer and the  Subservicer  have agreed.  With the approval of the Master  Servicer,
a Subservicer may delegate its servicing  obligations to third-party  servicers,  but such  Subservicer will remain
obligated  under the  related  Subservicing  Agreement.  The  Master  Servicer  and a  Subservicer  may enter  into
amendments  thereto or a different  form of  Subservicing  Agreement,  and the form  referred to or included in the
Program Guide is merely  provided for  information  and shall not be deemed to limit in any respect the  discretion
of the Master  Servicer to modify or enter into different  Subservicing  Agreements;  provided,  however,  that any
such  amendments  or  different  forms  shall be  consistent  with and not violate  the  provisions  of either this
Agreement  or the Program  Guide in a manner  which would  materially  and  adversely  affect the  interests of the
Certificateholders.  The  Program  Guide and any other  Subservicing  Agreement  entered  into  between  the Master
Servicer and any  Subservicer  shall require the  Subservicer  to accurately  and fully report its borrower  credit
files to each of the Credit Repositories in a timely manner.

(b)      As part of its servicing  activities  hereunder,  the Master Servicer,  for the benefit of the Trustee and
the  Certificateholders,  shall use its best  reasonable  efforts to enforce the  obligations  of each  Subservicer
under the related  Subservicing  Agreement and of each Seller under the related Seller's  Agreement,  to the extent
that the  non-performance  of any such  obligation  would have a material  and adverse  effect on a Mortgage  Loan,
including,  without limitation,  the obligation to purchase a Mortgage Loan on account of defective  documentation,
as  described  in  Section 2.02,  or on  account of a breach of a  representation  or  warranty,  as  described  in
Section 2.04.  Such enforcement,  including,  without limitation,  the legal prosecution of claims,  termination of
Subservicing  Agreements or Seller's  Agreements,  as appropriate,  and the pursuit of other appropriate  remedies,
shall be in such form and carried  out to such an extent and at such time as the Master  Servicer  would  employ in
its good faith  business  judgment  and which are normal and usual in its general  mortgage  servicing  activities.
The Master Servicer shall pay the costs of such  enforcement at its own expense,  and shall be reimbursed  therefor
only (i) from a general  recovery  resulting  from such  enforcement  to the  extent,  if any,  that such  recovery
exceeds  all  amounts  due in respect of the  related  Mortgage  Loan or (ii) from a  specific  recovery  of costs,
expenses  or  attorneys  fees  against  the party  against  whom such  enforcement  is  directed.  For  purposes of
clarification  only,  the parties agree that the  foregoing is not intended to, and does not,  limit the ability of
the Master  Servicer to be  reimbursed  for expenses  that are incurred in  connection  with the  enforcement  of a
Seller's obligations and are reimbursable pursuant to Section 3.10(a)(vii).

Section 3.03.     Successor Subservicers.

         The  Master  Servicer  shall be  entitled  to  terminate  any  Subservicing  Agreement  that may  exist in
accordance  with the terms and  conditions of such  Subservicing  Agreement and without any limitation by virtue of
this Agreement;  provided,  however,  that in the event of termination of any Subservicing  Agreement by the Master
Servicer or the  Subservicer,  the Master  Servicer  shall either act as servicer of the related  Mortgage  Loan or
enter into a Subservicing  Agreement with a successor  Subservicer  which will be bound by the terms of the related
Subservicing  Agreement.  If the Master Servicer or any Affiliate of Residential Funding acts as servicer,  it will
not assume liability for the  representations  and warranties of the Subservicer  which it replaces.  If the Master
Servicer  enters  into a  Subservicing  Agreement  with a  successor  Subservicer,  the Master  Servicer  shall use
reasonable efforts to have the successor  Subservicer assume liability for the  representations and warranties made
by the  terminated  Subservicer in respect of the related  Mortgage Loans and, in the event of any such  assumption
by the  successor  Subservicer,  the Master  Servicer  may, in the exercise of its business  judgment,  release the
terminated Subservicer from liability for such representations and warranties.

Section 3.04.     Liability of the Master Servicer.

         Notwithstanding  any  Subservicing  Agreement,  any  of the  provisions  of  this  Agreement  relating  to
agreements or  arrangements  between the Master  Servicer or a Subservicer  or reference to actions taken through a
Subservicer  or  otherwise,   the  Master  Servicer  shall  remain  obligated  and  liable  to  the  Trustee,   and
Certificateholders  for the servicing and  administering of the Mortgage Loans in accordance with the provisions of
Section 3.01  without  diminution  of such  obligation  or liability by virtue of such  Subservicing  Agreements or
arrangements  or by virtue of  indemnification  from the  Subservicer  or the  Depositor and to the same extent and
under the same terms and conditions as if the Master Servicer alone were servicing and  administering  the Mortgage
Loans.  The  Master  Servicer  shall be  entitled  to enter into any  agreement  with a  Subservicer  or Seller for
indemnification  of the Master Servicer and nothing  contained in this Agreement shall be deemed to limit or modify
such indemnification.

Section 3.05.     No Contractual Relationship Between Subservicer and Trustee or Certificateholders.

         Any  Subservicing  Agreement that may be entered into and any other  transactions or services  relating to
the Mortgage Loans  involving a Subservicer in its capacity as such and not as an originator  shall be deemed to be
between the Subservicer and the Master Servicer alone, and the Trustee and  Certificateholders  shall not be deemed
parties  thereto  and shall  have no  claims,  rights,  obligations,  duties or  liabilities  with  respect  to the
Subservicer  in its capacity as such except as set forth in  Section 3.06.  The  foregoing  provision  shall not in
any way limit a  Subservicer's  obligation  to cure an  omission  or defect or to  repurchase  a  Mortgage  Loan as
referred to in Section 2.02 hereof.

Section 3.06.     Assumption or Termination of Subservicing Agreements by Trustee.

(a)      In the event the  Master  Servicer  shall for any reason no longer be the master  servicer  (including  by
reason of an Event of Default),  the Trustee,  as successor  Master  Servicer,  its designee or its successor shall
thereupon  assume all of the rights and obligations of the Master Servicer under each  Subservicing  Agreement that
may have been entered into.  The Trustee,  its designee or the  successor  servicer for the Trustee shall be deemed
to have assumed all of the Master  Servicer's  interest therein and to have replaced the Master Servicer as a party
to the  Subservicing  Agreement  to the same  extent as if the  Subservicing  Agreement  had been  assigned  to the
assuming  party  except that the Master  Servicer  shall not thereby be relieved of any  liability  or  obligations
under the Subservicing Agreement.

(b)      The  Master  Servicer  shall,  upon  request of the  Trustee  but at the  expense of the Master  Servicer,
deliver to the assuming party all documents and records  relating to each  Subservicing  Agreement and the Mortgage
Loans then  being  serviced  and an  accounting  of amounts  collected  and held by it and  otherwise  use its best
efforts to effect the orderly and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.     Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account.

(a)      The Master Servicer shall make  reasonable  efforts to collect all payments called for under the terms and
provisions  of the  Mortgage  Loans,  and shall,  to the  extent  such  procedures  shall be  consistent  with this
Agreement and the terms and provisions of any related Primary Insurance Policy,  follow such collection  procedures
as it would  employ in its good faith  business  judgment  and which are normal and usual in its  general  mortgage
servicing  activities.  Consistent  with the foregoing,  the Master Servicer or a Subservicer may in its discretion
(subject  to the terms and  conditions  of the  Assignment  Agreement)  (i) waive  any late  payment  charge or any
prepayment  charge or penalty  interest in  connection  with the  prepayment of a Mortgage Loan and (ii) extend the
Due Date for payments due on a Mortgage Loan in accordance  with the Program  Guide,  provided,  however,  that the
Master  Servicer  shall first  determine  that any such  waiver or  extension  will not impair the  coverage of any
related  Primary   Insurance   Policy  or  materially   adversely   affect  the  lien  of  the  related   Mortgage.
Notwithstanding  anything  in this  Section to  the  contrary,  the Master  Servicer or any  Subservicer  shall not
enforce any prepayment  charge to the extent that such  enforcement  would violate any applicable law. In the event
of any such  arrangement,  the Master Servicer shall make timely  advances on the related  Mortgage Loan during the
scheduled period in accordance with the amortization  schedule of such Mortgage Loan without  modification  thereof
by reason of such  arrangements  unless otherwise agreed to by the Holders of the Classes of Certificates  affected
thereby;  provided,  however,  that no such  extension  shall  be made if any  advance  would  be a  Nonrecoverable
Advance.  Consistent  with the terms of this  Agreement,  the Master  Servicer  may also waive,  modify or vary any
term of any Mortgage Loan or consent to the  postponement of strict  compliance with any such term or in any manner
grant  indulgence  to  any  Mortgagor  if  in  the  Master  Servicer's  determination  such  waiver,  modification,
postponement  or  indulgence is not  materially  adverse to the  interests of the  Certificateholders  (taking into
account any  estimated  Realized Loss that might result absent such  action),  provided,  however,  that the Master
Servicer may not modify  materially  or permit any  Subservicer  to modify any  Mortgage  Loan,  including  without
limitation any modification  that would change the Mortgage Rate,  forgive the payment of any principal or interest
(unless in connection  with the liquidation of the related  Mortgage Loan or except in connection with  prepayments
to the extent that such  reamortization  is not inconsistent  with the terms of the Mortgage Loan),  capitalize any
amounts  owing on the  Mortgage  Loan by adding such amount to the  outstanding  principal  balance of the Mortgage
Loan, or extend the final maturity date of such Mortgage  Loan,  unless such Mortgage Loan is in default or, in the
judgment of the Master Servicer,  such default is reasonably  foreseeable.  No such  modification  shall reduce the
Mortgage  Rate on a  Mortgage  Loan below the  greater of  (A) one-half  of the  Mortgage  Rate as in effect on the
Cut-off Date and  (B) one-half  of the Mortgage  Rate as in effect on the date of such  modification,  but not less
than the sum of the  Servicing  Fee Rate and the per annum rate at which the  Subservicing  Fee accrues.  The final
maturity  date for any  Mortgage  Loan  shall not be  extended  beyond  the  Maturity  Date.  Also,  the  aggregate
principal  balance of all Reportable  Modified Mortgage Loans subject to Servicing  Modifications  (measured at the
time of the  Servicing  Modification  and after giving effect to any  Servicing  Modification)  can be no more than
five percent of the aggregate principal balance of the Mortgage Loans as of the Cut-off Date,  provided,  that such
limit may be increased from time to time if each Rating Agency provides  written  confirmation  that an increase in
excess of that limit will not reduce the rating  assigned to any Class of  Certificates by such Rating Agency below
the lower of the  then-current  rating or the rating  assigned to such  Certificates as of the Closing Date by such
Rating Agency.  In addition,  any amounts owing on a Mortgage Loan added to the  outstanding  principal  balance of
such Mortgage Loan must be fully  amortized  over the term of such Mortgage  Loan, and such amounts may be added to
the  outstanding  principal  balance of a Mortgage Loan only once during the life of such Mortgage Loan.  Also, the
addition of such amounts  described in the preceding  sentence shall be implemented in accordance  with the Program
Guide and may be  implemented  only by  Subservicers  that have  been  approved  by the  Master  Servicer  for such
purposes.  In  connection  with any  Curtailment  of a  Mortgage  Loan,  the  Master  Servicer,  to the  extent not
inconsistent  with the terms of the Mortgage  Note and local law and  practice,  may permit the Mortgage Loan to be
re-amortized  such that the Monthly  Payment is  recalculated  as an amount that will fully  amortize the remaining
principal balance thereof by the original maturity date based on the original  Mortgage Rate;  provided,  that such
reamortization  shall not be permitted if it would  constitute a reissuance of the Mortgage Loan for federal income
tax purposes.

(b)      The Master  Servicer shall  establish and maintain a Custodial  Account in which the Master Servicer shall
deposit  or cause to be  deposited  on a daily  basis,  except  as  otherwise  specifically  provided  herein,  the
following  payments and  collections  remitted by  Subservicers  or received by it in respect of the Mortgage Loans
subsequent  to the  Cut-off  Date  (other  than in respect of  Monthly  Payments  due before or in the month of the
Cut-off Date):

(i)      All payments on account of principal,  including Principal  Prepayments made by Mortgagors on the Mortgage
         Loans  and the  principal  component  of any  Subservicer  Advance  or of any  REO  Proceeds  received  in
         connection with an REO Property for which an REO Disposition has occurred;

(ii)     All payments on account of interest at the Adjusted  Mortgage  Rate on the Mortgage  Loans,  including the
         interest  component of any Subservicer  Advance or of any REO Proceeds  received in connection with an REO
         Property for which an REO Disposition has occurred;

(iii)    Insurance  Proceeds,  Subsequent  Recoveries and Liquidation  Proceeds (net of any related expenses of the
         Subservicer);

(iv)     All proceeds of any Mortgage Loans  purchased  pursuant to  Section 2.02,  2.03,  2.04 or 4.07  (including
         amounts  received from  Residential  Funding pursuant to the last paragraph of Section 4 of the Assignment
         Agreement  in  respect  of  any  liability,  penalty  or  expense  that  resulted  from  a  breach  of the
         representation  and warranty set forth in clause (xlv) of Section 4 of the  Assignment  Agreement) and all
         amounts  required to be deposited in connection with the substitution of a Qualified  Substitute  Mortgage
         Loan pursuant to Section 2.03 or 2.04; and

(v)      Any amounts  required  to be  deposited  pursuant  to  Section 3.07(c)  and any  payments  or  collections
         received in the nature of prepayment charges.

The foregoing  requirements  for deposit in the  Custodial  Account shall be  exclusive,  it being  understood  and
agreed that,  without  limiting the generality of the foregoing,  payments on the Mortgage Loans which are not part
of the Trust Fund  (consisting of Monthly  Payments due before or in the month of the Cut-off Date) and payments or
collections  consisting  of late  payment  charges or  assumption  fees may but need not be deposited by the Master
Servicer in the Custodial  Account.  In the event any amount not required to be deposited in the Custodial  Account
is so  deposited,  the Master  Servicer  may at any time  withdraw  such amount  from the  Custodial  Account,  any
provision  herein to the contrary  notwithstanding.  Amounts  received by the Master  Servicer in  connection  with
prepayment  charges on the  Mortgage  Loans  shall be remitted by the Master  Servicer on the  Certificate  Account
Deposit Date to the Trustee and shall be deposited by the Trustee,  upon the receipt thereof and written  direction
with respect thereto,  into the Certificate  Account. The Custodial Account may contain funds that belong to one or
more trust  funds  created for  mortgage  pass-through  certificates  of other  series and may contain  other funds
respecting  payments on mortgage  loans  belonging to the Master  Servicer or serviced or master  serviced by it on
behalf of  others.  Notwithstanding  such  commingling  of funds,  the Master  Servicer  shall  keep  records  that
accurately  reflect  the funds on  deposit  in the  Custodial  Account  that have  been  identified  by it as being
attributable  to the Mortgage  Loans.  With respect to Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds,
Subsequent  Recoveries and the proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02,  2.03, 2.04
and 4.07  received in any calendar  month,  the Master  Servicer may elect to treat such amounts as included in the
Available  Distribution  Amount for the Distribution  Date in the month of receipt,  but is not obligated to do so.
If the Master  Servicer so elects,  such amounts  will be deemed to have been  received  (and any related  Realized
Loss shall be deemed to have occurred) on the last day of the month prior to the receipt thereof.

(c)      The  Master  Servicer  shall use its best  efforts  to cause the  institution  maintaining  the  Custodial
Account to invest the funds in the Custodial  Account  attributable to the Mortgage Loans in Permitted  Investments
which shall mature not later than the  Certificate  Account Deposit Date next following the date of such investment
(with the  exception of the Amount Held for Future  Distribution)  and which shall not be sold or disposed of prior
to their  maturities.  All  income  and gain  realized  from any such  investment  shall be for the  benefit of the
Master Servicer as additional  servicing  compensation and shall be subject to its withdrawal or order from time to
time.  The amount of any losses  incurred in respect of any such  investments  attributable  to the  investment  of
amounts in respect of the Mortgage  Loans shall be deposited in the  Custodial  Account by the Master  Servicer out
of its own funds immediately as realized.

(d)      The Master  Servicer  shall give  written  notice to the  Trustee and the  Depositor  of any change in the
location of the Custodial Account and the location of the Certificate Account prior to the use thereof.

(e)      Notwithstanding  Section  3.07(a),  the Master Servicer shall not waive (or permit a Subservicer to waive)
any prepayment charge unless:  (i) the  enforceability  thereof shall have been limited by bankruptcy,  insolvency,
moratorium,  receivership  and other similar laws relating to creditors'  rights  generally,  (ii) the  enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty
is enforced,  (iii) the  collectability  thereof shall have been limited due to  acceleration  in connection with a
foreclosure  or other  involuntary  payment or (iv) such waiver is standard  and  customary  in  servicing  similar
Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would, in the reasonable judgment
of the Master  Servicer,  maximize  recovery of total  proceeds  taking into  account the value of such  prepayment
charge  and the  related  Mortgage  Loan.  In no event  will the  Master  Servicer  waive a  prepayment  charge  in
connection  with a  refinancing  of a Mortgage  Loan that is not related to a default or a  reasonably  foreseeable
default.  If a  prepayment  charge is waived,  but does not meet the  standards  described  above,  then the Master
Servicer  is  required  to remit the amount of such  waived  prepayment  charge to the Trustee at the time that the
amount  prepaid on the related  Mortgage  Loan is required to be deposited  into the  Custodial  Account,  and upon
receipt  thereof and written  direction  with  respect  thereto,  the Trustee  shall  deposit  such amount into the
Certificate  Account.  Notwithstanding  any other  provisions  of this  Agreement,  any payments made by the Master
Servicer in respect of any waived  prepayment  charges  pursuant to this Section shall be deemed to be paid outside
of the Trust Fund and not part of any REMIC.


Section 3.08.     Subservicing Accounts; Servicing Accounts.

(a)      In those cases where a  Subservicer  is servicing a Mortgage Loan  pursuant to a  Subservicing  Agreement,
the Master  Servicer  shall cause the  Subservicer,  pursuant  to the  Subservicing  Agreement,  to  establish  and
maintain  one or more  Subservicing  Accounts  which  shall be an Eligible  Account  or, if such  account is not an
Eligible  Account,  shall generally  satisfy the  requirements of the Program Guide and be otherwise  acceptable to
the Master  Servicer  and each  Rating  Agency.  The  Subservicer  will be  required  thereby  to deposit  into the
Subservicing  Account on a daily basis all  proceeds  of  Mortgage  Loans  received  by the  Subservicer,  less its
Subservicing Fees and unreimbursed  advances and expenses,  to the extent permitted by the Subservicing  Agreement.
If the Subservicing  Account is not an Eligible Account,  the Master Servicer shall be deemed to have received such
monies  upon  receipt  thereof  by the  Subservicer.  The  Subservicer  shall not be  required  to  deposit  in the
Subservicing  Account  payments or  collections  in the nature of late charges or  assumption  fees, or payments or
collections  received in the nature of prepayment  charges to the extent that the Subservicer is entitled to retain
such amounts  pursuant to the  Subservicing  Agreement.  On or before the date specified in the Program Guide,  but
in no event later than the  Determination  Date, the Master Servicer shall cause the  Subservicer,  pursuant to the
Subservicing  Agreement,  to remit to the Master  Servicer for deposit in the  Custodial  Account all funds held in
the  Subservicing  Account with respect to each Mortgage Loan serviced by such  Subservicer that are required to be
remitted to the Master  Servicer.  The Subservicer will also be required,  pursuant to the Subservicing  Agreement,
to advance on such scheduled date of remittance  amounts equal to any scheduled  monthly  installments of principal
and  interest  less its  Subservicing  Fees on any  Mortgage  Loans  for  which  payment  was not  received  by the
Subservicer.  This  obligation  to advance with respect to each Mortgage Loan will continue up to and including the
first of the month following the date on which the related  Mortgaged  Property is sold at a foreclosure sale or is
acquired by the Trust Fund by deed in lieu of  foreclosure or otherwise.  All such advances  received by the Master
Servicer shall be deposited promptly by it in the Custodial Account.

(b)      The  Subservicer  may also be required,  pursuant to the  Subservicing  Agreement,  to remit to the Master
Servicer for deposit in the  Custodial  Account  interest at the Adjusted  Mortgage  Rate (or Modified Net Mortgage
Rate plus the rate per annum at which the  Servicing  Fee accrues in the case of a Modified  Mortgage  Loan) on any
Curtailment  received  by such  Subservicer  in respect of a Mortgage  Loan from the related  Mortgagor  during any
month that is to be applied by the  Subservicer  to reduce the unpaid  principal  balance of the  related  Mortgage
Loan as of the first day of such month,  from the date of application  of such  Curtailment to the first day of the
following  month.  Any amounts paid by a Subservicer  pursuant to the preceding  sentence  shall be for the benefit
of the Master Servicer as additional  servicing  compensation  and shall be subject to its withdrawal or order from
time to time pursuant to Sections 3.10(a)(iv) and (v).

(c)      In addition to the  Custodial  Account and the  Certificate  Account,  the Master  Servicer  shall for any
Nonsubserviced  Mortgage Loan, and shall cause the  Subservicers  for Subserviced  Mortgage Loans to, establish and
maintain one or more  Servicing  Accounts and deposit and retain  therein all  collections  from the Mortgagors (or
advances from Subservicers) for the payment of taxes,  assessments,  hazard insurance  premiums,  Primary Insurance
Policy  premiums,  if applicable,  or comparable  items for the account of the Mortgagors.  Each Servicing  Account
shall satisfy the requirements  for a Subservicing  Account and, to the extent permitted by the Program Guide or as
is otherwise  acceptable  to the Master  Servicer,  may also function as a  Subservicing  Account.  Withdrawals  of
amounts  related to the Mortgage  Loans from the Servicing  Accounts may be made only to effect  timely  payment of
taxes,  assessments,  hazard insurance premiums,  Primary Insurance Policy premiums,  if applicable,  or comparable
items, to reimburse the Master  Servicer or Subservicer  out of related  collections for any payments made pursuant
to Sections 3.11 (with  respect to the Primary  Insurance  Policy) and 3.12(a) (with respect to hazard  insurance),
to refund to any  Mortgagors  any sums as may be  determined  to be overages,  to pay  interest,  if  required,  to
Mortgagors  on  balances  in the  Servicing  Account  or to  clear  and  terminate  the  Servicing  Account  at the
termination of this Agreement in accordance  with  Section 9.01  or in accordance  with the Program Guide.  As part
of its servicing  duties,  the Master Servicer  shall,  and the  Subservicers  will,  pursuant to the  Subservicing
Agreements, be required to pay to the Mortgagors interest on funds in this account to the extent required by law.

(d)      The Master  Servicer  shall  advance the payments  referred to in the  preceding  subsection  that are not
timely paid by the Mortgagors or advanced by the  Subservicers on the date when the tax,  premium or other cost for
which such payment is intended is due, but the Master  Servicer  shall be required so to advance only to the extent
that such advances,  in the good faith judgment of the Master Servicer,  will be recoverable by the Master Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.     Access to Certain Documentation and Information Regarding the Mortgage Loans.

         In the event that  compliance  with this  Section 3.09  shall  make any  Class of  Certificates  legal for
investment by federally  insured savings and loan  associations,  the Master  Servicer shall provide,  or cause the
Subservicers to provide,  to the Trustee,  the Office of Thrift  Supervision or the FDIC and the supervisory agents
and examiners thereof access to the documentation  regarding the Mortgage Loans required by applicable  regulations
of the Office of Thrift  Supervision,  such access being afforded  without charge but only upon reasonable  request
and during normal  business  hours at the offices  designated by the Master  Servicer.  The Master  Servicer  shall
permit such  representatives  to photocopy any such documentation and shall provide equipment for that purpose at a
charge reasonably approximating the cost of such photocopying to the Master Servicer.

Section 3.10.     Permitted Withdrawals from the Custodial Account.

(a)      The Master  Servicer  may,  from time to time as provided  herein,  make  withdrawals  from the  Custodial
Account of amounts on deposit  therein  pursuant to  Section 3.07  that are  attributable to the Mortgage Loans for
the following purposes:

(i)      to  make  deposits  into  the  Certificate  Account  in the  amounts  and in the  manner  provided  for in
         Section 4.01;

(ii)     to reimburse itself or the related Subservicer for previously  unreimbursed  Advances,  Servicing Advances
         or other  expenses  made  pursuant  to Sections  3.01,  3.07(a),  3.08,  3.11,  3.12(a),  3.14 and 4.04 or
         otherwise  reimbursable  pursuant to the terms of this Agreement,  such withdrawal  right being limited to
         amounts  received on the related  Mortgage Loans  (including,  for this purpose,  REO Proceeds,  Insurance
         Proceeds,   Liquidation  Proceeds  and  proceeds  from  the  purchase  of  a  Mortgage  Loan  pursuant  to
         Section 2.02,  2.03, 2.04 or 4.07) which represent (A) Late  Collections of Monthly Payments for which any
         such  advance  was made in the case of  Subservicer  Advances or Advances  pursuant  to  Section 4.04  and
         (B) recoveries of amounts in respect of which such advances were made in the case of Servicing Advances;

(iii)    to pay to itself or the related  Subservicer (if not previously  retained by such Subservicer) out of each
         payment  received by the Master  Servicer on account of interest  on a Mortgage  Loan as  contemplated  by
         Sections  3.14 and 3.16,  an amount  equal to that  remaining  portion of any such  payment as to interest
         (but not in excess of the Servicing  Fee and the  Subservicing  Fee, if not  previously  retained)  which,
         when  deducted,  will result in the remaining  amount of such interest  being interest at a rate per annum
         equal to the Net Mortgage  Rate (or Modified Net Mortgage  Rate in the case of a Modified  Mortgage  Loan)
         on the amount  specified  in the  amortization  schedule of the  related  Mortgage  Loan as the  principal
         balance  thereof at the  beginning  of the period  respecting  which such  interest  was paid after giving
         effect to any previous Curtailments;

(iv)     to pay to itself as additional  servicing  compensation any interest or investment  income earned on funds
         and other  property  deposited  in or credited to the  Custodial  Account  that it is entitled to withdraw
         pursuant to Section 3.07(c);

(v)      to pay to itself as additional  servicing  compensation any Foreclosure  Profits, and any amounts remitted
         by Subservicers as interest in respect of Curtailments pursuant to Section 3.08(b);

(vi)     to pay to itself, a Subservicer,  a Seller,  Residential  Funding,  the Depositor or any other appropriate
         Person,  as the case may be, with respect to each  Mortgage Loan or property  acquired in respect  thereof
         that has been purchased or otherwise  transferred pursuant to Section 2.02,  2.03, 2.04, 4.07 or 9.01, all
         amounts  received  thereon and not  required to be  distributed  to  Certificateholders  as of the date on
         which the related Stated Principal Balance or Purchase Price is determined;

(vii)    to reimburse itself or the related  Subservicer for any  Nonrecoverable  Advance or Advances in the manner
         and to the  extent  provided  in  subsection  (c) below,  and any  Advance or  Servicing  Advance  made in
         connection  with a modified  Mortgage Loan that is in default or, in the judgment of the Master  Servicer,
         default is reasonably  foreseeable  pursuant to  Section 3.07(a),  to the extent the amount of the Advance
         or Servicing  Advance was added to the Stated  Principal  Balance of the Mortgage Loan in a prior calendar
         month;

(viii)   to reimburse  itself or the Depositor  for expenses  incurred by and  reimbursable  to it or the Depositor
         pursuant to  Section 3.01(a),  3.11,  3.13,  3.14(c),  6.03,  10.01 or otherwise,  or in  connection  with
         enforcing  any  repurchase,  substitution  or  indemnification  obligation  of any Seller  (other than the
         Depositor or an Affiliate of the Depositor) pursuant to the related Seller's Agreement;

(ix)     to reimburse  itself for amounts  expended by it (a) pursuant to  Section 3.14 in good faith in connection
         with  the  restoration  of  property  damaged  by an  Uninsured  Cause,  and  (b) in  connection  with the
         liquidation of a Mortgage Loan or  disposition  of an REO Property to the extent not otherwise  reimbursed
         pursuant to clause (ii) or (viii) above;

(x)      to pay the Credit Risk Manager the Credit Risk Manager Fee; and

(xi)     to withdraw any amount  deposited in the Custodial  Account that was not required to be deposited  therein
         pursuant to Section 3.07,  including any payoff fees or penalties or any other additional  amounts payable
         to the Master Servicer or Subservicer pursuant to the terms of the Mortgage Note.

(b)      Since,  in  connection  with  withdrawals  pursuant  to  clauses  (ii),  (iii),  (v) and (vi),  the Master
Servicer's  entitlement  thereto is limited to  collections or other  recoveries on the related  Mortgage Loan, the
Master Servicer shall keep and maintain  separate  accounting,  on a Mortgage Loan by Mortgage Loan basis,  for the
purpose of justifying any withdrawal from the Custodial Account pursuant to such clauses.

(c)      The Master  Servicer  shall be entitled to  reimburse  itself or the related  Subservicer  for any advance
made in  respect  of a  Mortgage  Loan that the  Master  Servicer  determines  to be a  Nonrecoverable  Advance  by
withdrawal  from the Custodial  Account of amounts on deposit  therein  attributable  to the Mortgage  Loans on any
Certificate  Account  Deposit  Date  succeeding  the date of such  determination.  Such right of  reimbursement  in
respect of a  Nonrecoverable  Advance  relating to an Advance made pursuant to Section 4.04 on any such Certificate
Account  Deposit Date shall be limited to an amount not  exceeding the portion of such advance  previously  paid to
Certificateholders (and not theretofore reimbursed to the Master Servicer or the related Subservicer).

Section 3.11.     Maintenance of Primary Insurance Coverage.

(a)      The Master  Servicer  shall not take, or permit any  Subservicer to take, any action which would result in
noncoverage  under any applicable  Primary  Insurance  Policy of any loss which,  but for the actions of the Master
Servicer or  Subservicer,  would have been covered  thereunder.  To the extent  coverage is  available,  the Master
Servicer  shall keep or cause to be kept in full force and effect  each such  Primary  Insurance  Policy  until the
principal  balance of the related  Mortgage  Loan secured by a Mortgaged  Property is reduced to 80% or less of the
Appraised Value at origination in the case of such a Mortgage Loan having a  Loan-to-Value  Ratio at origination in
excess of 80%,  provided  that such  Primary  Insurance  Policy was in place as of the Cut-off  Date and the Master
Servicer had knowledge of such Primary  Insurance  Policy.  The Master Servicer shall not cancel or refuse to renew
any such Primary  Insurance  Policy  applicable to a  Nonsubserviced  Mortgage Loan, or consent to any  Subservicer
canceling or refusing to renew any such Primary  Insurance Policy  applicable to a Mortgage Loan subserviced by it,
that is in effect at the date of the  initial  issuance  of the  Certificates  and is  required to be kept in force
hereunder unless the replacement  Primary  Insurance  Policy for such canceled or non-renewed  policy is maintained
with an insurer  whose  claims-paying  ability is  acceptable  to each  Rating  Agency  for  mortgage  pass-through
certificates  having a rating equal to or better than the lower of the  then-current  rating or the rating assigned
to the Certificates as of the Closing Date by such Rating Agency.

(b)      In  connection  with its  activities  as  administrator  and  servicer of the Mortgage  Loans,  the Master
Servicer agrees to present or to cause the related  Subservicer to present,  on behalf of the Master Servicer,  the
Subservicer,  if any,  the  Trustee and  Certificateholders,  claims to the  insurer  under any  Primary  Insurance
Policies,  in a timely manner in accordance with such policies,  and, in this regard,  to take or cause to be taken
such reasonable  action as shall be necessary to permit recovery under any Primary  Insurance  Policies  respecting
defaulted  Mortgage  Loans.  Pursuant to  Section 3.07,  any  Insurance  Proceeds  collected  by or remitted to the
Master  Servicer  under any Primary  Insurance  Policies  shall be deposited in the Custodial  Account,  subject to
withdrawal pursuant to Section 3.10.

Section 3.12.     Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)      The Master  Servicer  shall cause to be maintained  for each Mortgage  Loan fire  insurance  with extended
coverage in an amount which is equal to the lesser of the principal  balance owing on such Mortgage Loan  (together
with the principal  balance of any mortgage loan secured by a lien that is senior to the Mortgage  Loan) or 100% of
the insurable value of the  improvements;  provided,  however,  that such coverage may not be less than the minimum
amount  required to fully  compensate for any loss or damage on a replacement  cost basis.  To the extent it may do
so without  breaching the related  Subservicing  Agreement,  the Master Servicer shall replace any Subservicer that
does not cause such  insurance,  to the extent it is available,  to be maintained.  The Master  Servicer shall also
cause to be  maintained on property  acquired upon  foreclosure,  or deed in lieu of  foreclosure,  of any Mortgage
Loan, fire insurance with extended  coverage in an amount which is at least equal to the amount  necessary to avoid
the  application  of any  co-insurance  clause  contained  in the  related  hazard  insurance  policy.  Pursuant to
Section 3.07,  any amounts  collected  by the Master  Servicer  under any such  policies  (other than amounts to be
applied to the  restoration  or repair of the  related  Mortgaged  Property or  property  thus  acquired or amounts
released  to the  Mortgagor  in  accordance  with the  Master  Servicer's  normal  servicing  procedures)  shall be
deposited in the  Custodial  Account,  subject to  withdrawal  pursuant to  Section 3.10.  Any cost incurred by the
Master Servicer in maintaining any such insurance shall not, for the purpose of calculating  monthly  distributions
to  Certificateholders,  be added to the amount owing under the Mortgage  Loan,  notwithstanding  that the terms of
the Mortgage Loan so permit.  Such costs shall be recoverable  by the Master  Servicer out of related late payments
by the Mortgagor or out of Insurance  Proceeds and Liquidation  Proceeds to the extent  permitted by  Section 3.10.
It is understood  and agreed that no earthquake  or other  additional  insurance is to be required of any Mortgagor
or maintained on property  acquired in respect of a Mortgage Loan other than pursuant to such  applicable  laws and
regulations  as shall at any  time be in  force  and as shall  require  such  additional  insurance.  Whenever  the
improvements  securing a Mortgage Loan are located at the time of  origination of such Mortgage Loan in a federally
designated  special flood hazard area, the Master  Servicer shall cause flood  insurance (to the extent  available)
to be  maintained in respect  thereof.  Such flood  insurance  shall be in an amount equal to the lesser of (i) the
amount  required to  compensate  for any loss or damage to the Mortgaged  Property on a replacement  cost basis and
(ii) the maximum amount of such  insurance  available for the related  Mortgaged  Property under the national flood
insurance  program  (assuming that the area in which such Mortgaged  Property is located is  participating  in such
program).

         In the event that the Master  Servicer  shall  obtain and maintain a blanket  fire  insurance  policy with
extended coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be deemed to
have  satisfied its  obligations as set forth in the first sentence of this  Section 3.12(a),  it being  understood
and agreed  that such policy may contain a  deductible  clause,  in which case the Master  Servicer  shall,  in the
event that there shall not have been  maintained  on the related  Mortgaged  Property a policy  complying  with the
first  sentence of this  Section 3.12(a)  and there  shall have been a loss which  would have been  covered by such
policy,  deposit in the  Certificate  Account the amount not otherwise  payable under the blanket policy because of
such deductible  clause.  Any such deposit by the Master Servicer shall be made on the Certificate  Account Deposit
Date next  preceding the  Distribution  Date which occurs in the month  following the month in which payments under
any such  policy  would have been  deposited  in the  Custodial  Account.  In  connection  with its  activities  as
administrator and servicer of the Mortgage Loans, the Master Servicer agrees to present,  on behalf of itself,  the
Trustee and Certificateholders, claims under any such blanket policy.

(b)      The  Master  Servicer  shall  obtain and  maintain  at its own  expense  and keep in full force and effect
throughout  the term of this  Agreement  a blanket  fidelity  bond and an errors  and  omissions  insurance  policy
covering the Master  Servicer's  officers and employees and other persons  acting on behalf of the Master  Servicer
in connection  with its  activities  under this  Agreement.  The amount of coverage  shall be at least equal to the
coverage  that would be required by Fannie Mae or Freddie  Mac,  whichever  is greater,  with respect to the Master
Servicer if the Master  Servicer were  servicing  and  administering  the Mortgage  Loans for Fannie Mae or Freddie
MAC.  In the  event  that any such bond or policy  ceases to be in  effect,  the  Master  Servicer  shall  obtain a
comparable  replacement bond or policy from an issuer or insurer, as the case may be, meeting the requirements,  if
any, of the Program  Guide and  acceptable  to the  Depositor.  Coverage of the Master  Servicer  under a policy or
bond obtained by an Affiliate of the Master  Servicer and providing the coverage  required by this  Section 3.12(b)
shall satisfy the requirements of this Section 3.12(b).

Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and Modification Agreements; Certain Assignments.

(a)      When any Mortgaged  Property is conveyed by the  Mortgagor,  the Master  Servicer or  Subservicer,  to the
extent it has knowledge of such  conveyance,  shall enforce any due-on-sale  clause  contained in any Mortgage Note
or Mortgage,  to the extent  permitted under applicable law and  governmental  regulations,  but only to the extent
that such  enforcement  will not  adversely  affect or jeopardize  coverage  under any Required  Insurance  Policy.
Notwithstanding  the  foregoing:  (i)  the  Master  Servicer  shall  not be  deemed  to be in  default  under  this
Section 3.13(a)  by reason of any  transfer  or  assumption  which the Master  Servicer is  restricted  by law from
preventing;  and (ii) if the Master  Servicer  determines  that it is  reasonably  likely that any  Mortgagor  will
bring,  or if any  Mortgagor  does bring,  legal action to declare  invalid or  otherwise  avoid  enforcement  of a
due-on-sale  clause  contained  in any  Mortgage  Note or Mortgage,  the Master  Servicer  shall not be required to
enforce the due-on-sale clause or to contest such action.

(b)      Subject to the Master Servicer's or related  Subservicer's  duty to enforce any due-on-sale  clause to the
extent set forth in  Section 3.13(a),  in any case in which a Mortgaged Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the Mortgage
Note or Mortgage  which  requires the  signature  of the  Trustee,  or if an  instrument  of release  signed by the
Trustee is  required  releasing  the  Mortgagor  from  liability  on the  Mortgage  Loan,  the Master  Servicer  is
authorized,  subject to the requirements of the sentence next following,  to execute and deliver,  on behalf of the
Trustee,  the  assumption  agreement  with the Person to whom the  Mortgaged  Property is to be  conveyed  and such
modification  agreement or supplement to the Mortgage Note or Mortgage or other  instruments  as are  reasonable or
necessary to carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with any  applicable  laws
regarding  assumptions or the transfer of the Mortgaged Property to such Person;  provided,  however,  none of such
terms and requirements  shall both constitute a "significant  modification"  effecting an exchange or reissuance of
such Mortgage Loan under the Code (or final,  temporary or proposed Treasury  regulations  promulgated  thereunder)
and cause any  REMIC created  hereunder to fail to qualify as a REMIC under the Code or the  imposition  of any tax
on "prohibited  transactions"  or  "contributions"  after the Startup Date under the REMIC  Provisions.  The Master
Servicer  shall  execute and deliver such  documents  only if it reasonably  determines  that (i) its execution and
delivery  thereof will not  conflict  with or violate any terms of this  Agreement or cause the unpaid  balance and
interest on the Mortgage  Loan to be  uncollectible  in whole or in part,  (ii) any  required  consents of insurers
under any Required  Insurance  Policies have been obtained and (iii)  subsequent to the closing of the  transaction
involving the  assumption  or transfer (A) the Mortgage  Loan will continue to be secured by a first  mortgage lien
(or,  with respect to any junior  lien,  a junior lien of the same  priority in relation to any senior lien on such
Mortgage Loan) pursuant to the terms of the Mortgage,  (B) such  transaction will not adversely affect the coverage
under any Required Insurance  Policies,  (C) the Mortgage Loan will fully amortize over the remaining term thereof,
(D) no material term of the Mortgage Loan  (including  the interest rate on the Mortgage  Loan) will be altered nor
will the term of the Mortgage Loan be changed and (E) if the  seller/transferor  of the Mortgaged Property is to be
released from  liability on the Mortgage Loan, the  buyer/transferee  of the Mortgaged  Property would be qualified
to assume the Mortgage Loan based on generally  comparable  credit  quality and such release will not (based on the
Master Servicer's or related  Subservicer's  good faith  determination)  adversely affect the collectability of the
Mortgage  Loan.  Upon  receipt  of  appropriate  instructions  from the  Master  Servicer  in  accordance  with the
foregoing,  the Trustee shall execute any necessary  instruments  for such  assumption or substitution of liability
as directed by the Master  Servicer.  Upon the closing of the  transactions  contemplated  by such  documents,  the
Master Servicer shall cause the originals or true and correct copies of the assumption  agreement,  the release (if
any), or the  modification  or  supplement to the Mortgage Note or Mortgage to be deposited  with the Mortgage File
for such Mortgage  Loan.  Any fee collected by the Master  Servicer or such related  Subservicer  for entering into
an  assumption  or  substitution  of liability  agreement  will be retained by the Master  Servicer or such related
Subservicer as additional servicing compensation.

(c)      The Master  Servicer  or the  related  Subservicer,  as the case may be,  shall be  entitled  to approve a
request  from a Mortgagor  for a partial  release of the related  Mortgaged  Property,  the granting of an easement
thereon in favor of another  Person,  any  alteration  or  demolition  of the related  Mortgaged  Property or other
similar  matters if it has determined,  exercising its good faith business  judgment in the same manner as it would
if it were the owner of the related  Mortgage Loan,  that the security for, and the timely and full  collectability
of, such  Mortgage Loan would not be adversely  affected  thereby and that any REMIC  created  hereunder  would not
fail to continue to qualify as a REMIC under the Code as a result  thereof and (subject to  Section 10.01(f))  that
no tax on  "prohibited  transactions"  or  "contributions"  after the  Startup  Date  would be imposed on any REMIC
created  hereunder as a result  thereof.  Any fee collected by the Master  Servicer or the related  Subservicer for
processing  such a request will be retained by the Master  Servicer or such  Subservicer  as  additional  servicing
compensation.

(d)      Subject to any other  applicable  terms and conditions of this Agreement,  the Trustee and Master Servicer
shall be entitled to approve an  assignment in lieu of  satisfaction  with respect to any Mortgage  Loan,  provided
the obligee with respect to such Mortgage Loan following such proposed  assignment  provides the Trustee and Master
Servicer with a "Lender  Certification  for Assignment of Mortgage Loan" in the form attached  hereto as Exhibit M,
in form and  substance  satisfactory  to the Trustee and Master  Servicer,  providing the  following:  (i) that the
Mortgage  Loan is  secured by  Mortgaged  Property  located in a  jurisdiction  in which an  assignment  in lieu of
satisfaction  is required to preserve  lien  priority,  minimize or avoid  mortgage  recording  taxes or  otherwise
comply with, or  facilitate a  refinancing  under,  the laws of such  jurisdiction;  (ii) that the substance of the
assignment is, and is intended to be, a refinancing  of such Mortgage Loan and that the form of the  transaction is
solely to comply  with,  or  facilitate  the  transaction  under,  such local laws;  (iii) that the  Mortgage  Loan
following  the proposed  assignment  will have a rate of interest more than the greater of (A) 3% and (B) 5% of the
annual yield of the unmodified  Mortgage  Loan,  below or above the rate of interest on such Mortgage Loan prior to
such  proposed  assignment;  and (iv) that such  assignment  is at the  request of the  borrower  under the related
Mortgage  Loan.  Upon approval of an  assignment in lieu of  satisfaction  with respect to any Mortgage  Loan,  the
Master Servicer shall receive cash in an amount equal to the unpaid  principal  balance of and accrued  interest on
such  Mortgage  Loan,  and the Master  Servicer  shall  treat such amount as a  Principal  Prepayment  in Full with
respect to such Mortgage Loan for all purposes hereof.

Section 3.14.     Realization Upon Defaulted Mortgage Loans.

(a)      The Master  Servicer  shall  foreclose  upon or  otherwise  comparably  convert  (which may include an REO
Acquisition)  the ownership of properties  securing such of the Mortgage Loans as come into and continue in default
and as to which no  satisfactory  arrangements  can be made for  collection  of  delinquent  payments  pursuant  to
Section 3.07.  Alternatively,  the Master Servicer may take other actions in respect of a defaulted  Mortgage Loan,
which may  include  (i)  accepting  a short sale (a payoff of the  Mortgage  Loan for an amount less than the total
amount  contractually  owed in order to facilitate a sale of the Mortgaged Property by the Mortgagor) or permitting
a short refinancing (a payoff of the Mortgage Loan for an amount less than the total amount  contractually  owed in
order to facilitate  refinancing  transactions  by the  Mortgagor not involving a sale of the Mortgaged  Property),
(ii)  arranging for a repayment  plan or (iii)  agreeing to a  modification  in accordance  with  Section 3.07.  In
connection  with such  foreclosure  or other  conversion or action,  the Master  Servicer  shall,  consistent  with
Section 3.11,  follow such practices and procedures as it shall deem necessary or advisable, as shall be normal and
usual in its general  mortgage  servicing  activities  and as shall be required or permitted by the Program  Guide;
provided that the Master  Servicer  shall not be liable in any respect  hereunder if the Master  Servicer is acting
in connection  with any such  foreclosure  or other  conversion  or action in a manner that is consistent  with the
provisions  of this  Agreement.  The Master  Servicer,  however,  shall not be  required to expend its own funds or
incur other  reimbursable  charges in  connection  with any  foreclosure,  or  attempted  foreclosure  which is not
completed,  or towards the correction of any default on a related senior  mortgage loan, or towards the restoration
of any property unless it shall determine (i) that such restoration  and/or  foreclosure will increase the proceeds
of  liquidation  of the Mortgage  Loan to Holders of  Certificates  of one or more Classes after  reimbursement  to
itself for such  expenses or charges and (ii) that such  expenses  and charges  will be  recoverable  to it through
Liquidation  Proceeds,  Insurance Proceeds,  or REO Proceeds  (respecting which it shall have priority for purposes
of withdrawals from the Custodial  Account  pursuant to Section 3.10,  whether or not such expenses and charges are
actually  recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO Proceeds).  In the event of
such a  determination  by the Master  Servicer  pursuant  to this  Section 3.14(a),  the Master  Servicer  shall be
entitled to  reimbursement  of its funds so expended  pursuant to  Section 3.10.  In addition,  the Master Servicer
may pursue any remedies that may be available in  connection  with a breach of a  representation  and warranty with
respect to any such Mortgage Loan in accordance  with Sections 2.03 and 2.04.  However,  the Master Servicer is not
required to continue to pursue both  foreclosure  (or similar  remedies)  with  respect to the  Mortgage  Loans and
remedies in connection  with a breach of a  representation  and warranty if the Master  Servicer  determines in its
reasonable  discretion  that one such  remedy is more  likely to result in a greater  recovery  as to the  Mortgage
LOAN.  Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the  Custodial
Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries  referred to in the
definition  of "Cash  Liquidation"  or "REO  Disposition,"  as  applicable,  upon receipt by the Trustee of written
notification  of such deposit  signed by a Servicing  Officer,  the Trustee or the  Custodian,  as the case may be,
shall  release to the Master  Servicer the related  Custodial  File and the Trustee  shall execute and deliver such
instruments of transfer or assignment prepared by the Master Servicer,  in each case without recourse,  as shall be
necessary  to vest in the Master  Servicer or its  designee,  as the case may be, the related  Mortgage  Loan,  and
thereafter  such  Mortgage  Loan shall not be part of the Trust Fund.  Notwithstanding  the  foregoing or any other
provision of this Agreement,  in the Master Servicer's sole discretion with respect to any defaulted  Mortgage Loan
or REO Property as to either of the following  provisions,  (i) a Cash Liquidation or REO Disposition may be deemed
to have occurred if  substantially  all amounts  expected by the Master  Servicer to be received in connection with
the related  defaulted  Mortgage Loan or REO Property have been received,  and (ii) for purposes of determining the
amount of any  Liquidation  Proceeds,  Insurance  Proceeds,  REO Proceeds or other  unscheduled  collections or the
amount of any Realized  Loss,  the Master  Servicer may take into account  minimal  amounts of additional  receipts
expected to be received or any  estimated  additional  liquidation  expenses  expected to be incurred in connection
with the related defaulted Mortgage Loan or REO Property.

(b)      In the event that title to any  Mortgaged  Property is  acquired  by the Trust Fund as an REO  Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or certificate of sale shall be issued to the Trustee or
to its nominee on behalf of  Certificateholders.  Notwithstanding  any such  acquisition of title and  cancellation
of the  related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise  expressly  provided  herein) be
considered to be an  Outstanding  Mortgage Loan held in the Trust Fund until such time as the REO Property shall be
sold.  Consistent  with the  foregoing  for  purposes of all  calculations  hereunder  so long as such REO Property
shall be  considered  to be an  Outstanding  Mortgage  Loan it  shall be  assumed  that,  notwithstanding  that the
indebtedness  evidenced  by the  related  Mortgage  Note shall have been  discharged,  such  Mortgage  Note and the
related  amortization  schedule in effect at the time of any such  acquisition of title (after giving effect to any
previous  Curtailments and before any adjustment  thereto by reason of any bankruptcy or similar  proceeding or any
moratorium or similar waiver or grace period) remain in effect.

(c)      In the event that the Trust Fund  acquires any REO Property as aforesaid or otherwise in  connection  with
a default or imminent  default on a Mortgage  Loan,  the Master  Servicer on behalf of the Trust Fund shall dispose
of such REO Property as soon as practicable,  giving due consideration to the interests of the  Certificateholders,
but in all  cases,  within  three  full  years  after the  taxable  year of its  acquisition  by the Trust Fund for
purposes of  Section 860G(a)(8)  of the Code (or such shorter  period as may be necessary  under  applicable  state
(including  any state in which  such  property  is  located)  law to  maintain  the  status of each  REMIC  created
hereunder  as a REMIC  under  applicable  state law and avoid  taxes  resulting  from such  property  failing to be
foreclosure  property under applicable state law) or, at the expense of the Trust Fund, request,  more than 60 days
before the day on which such grace  period would  otherwise  expire,  an extension of such grace period  unless the
Master  Servicer  (subject to  Section 10.01(f))  obtains for the Trustee an Opinion of Counsel,  addressed  to the
Trustee and the Master Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the imposition of taxes on "prohibited  transactions"  as defined in Section 860F
of the Code or cause any REMIC  created  hereunder  to fail to qualify as a REMIC (for  federal (or any  applicable
State or local) income tax purposes) at any time that any  Certificates  are  outstanding,  in which case the Trust
Fund may  continue to hold such REO  Property  (subject to any  conditions  contained  in such Opinion of Counsel).
The Master  Servicer  shall be entitled  to be  reimbursed  from the  Custodial  Account for any costs  incurred in
obtaining  such  Opinion of Counsel,  as provided in  Section 3.10.  Notwithstanding  any other  provision  of this
Agreement,  no REO  Property  acquired  by the Trust Fund shall be rented (or  allowed to continue to be rented) or
otherwise  used by or on behalf of the Trust  Fund in such a manner or  pursuant  to any terms that would (i) cause
such REO Property to fail to qualify as  "foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the
Code or (ii)  subject any REMIC  created  hereunder  to the  imposition  of any federal  income taxes on the income
earned from such REO Property,  including any taxes imposed by reason of  Section 860G(c)  of the Code,  unless the
Master  Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition  of any
such taxes.

(d)      The proceeds of any Cash  Liquidation,  REO  Disposition  or purchase or  repurchase  of any Mortgage Loan
pursuant to the terms of this  Agreement,  as well as any recovery  (other than  Subsequent  Recoveries)  resulting
from a collection of Liquidation  Proceeds,  Insurance  Proceeds or REO Proceeds,  will be applied in the following
order of  priority:  first,  to  reimburse  the Master  Servicer  or the related  Subservicer  in  accordance  with
Section 3.10(a)(ii);  second,  to the  Certificateholders  to the extent of  accrued  and  unpaid  interest  on the
Mortgage  Loan, and any related REO Imputed  Interest,  at the Net Mortgage Rate (or the Modified Net Mortgage Rate
in the case of a Modified  Mortgage  Loan),  to the Due Date in the  related Due Period  prior to the  Distribution
Date on which such amounts are to be distributed;  third, to the  Certificateholders  as a recovery of principal on
the Mortgage Loan (or REO Property);  fourth,  to all Servicing Fees and Subservicing  Fees payable  therefrom (and
the Master Servicer and the Subservicer  shall have no claims for any deficiencies  with respect to such fees which
result from the foregoing allocation); and fifth, to Foreclosure Profits.

(e)      In the  event  of a  default  on a  Mortgage  Loan one or more of whose  obligors  is not a United  States
Person,  in  connection  with  any  foreclosure  or  acquisition  of a  deed  in  lieu  of  foreclosure  (together,
"foreclosure")  in respect of such Mortgage Loan, the Master Servicer shall cause compliance with the provisions of
Treasury  Regulation Section 1.1445-2(d)(3)  (or any successor thereto) necessary to assure that no withholding tax
obligation  arises with respect to the proceeds of such foreclosure  except to the extent, if any, that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.     Trustee to Cooperate; Release of Custodial Files.

(a)      Upon  becoming  aware of the  payment  in full of any  Mortgage  Loan,  or upon the  receipt by the Master
Servicer of a  notification  that payment in full will be escrowed in a manner  customary  for such  purposes,  the
Master Servicer shall  immediately  notify the Trustee (if it holds the related Custodial File) or the Custodian by
a  certification  of a Servicing  Officer  (which  certification  shall  include a statement to the effect that all
amounts  received or to be received in  connection  with such  payment  which are  required to be  deposited in the
Custodial Account pursuant to Section 3.07  have been or will be so deposited),  substantially in the form attached
hereto as Exhibit G,  or, in the case of a Custodian,  an electronic request in a form acceptable to the Custodian,
requesting  delivery to it of the  Custodial  File.  Upon receipt of such  certification  and request,  the Trustee
shall promptly  release,  or cause the Custodian to release,  the related  Custodial  File to the Master  Servicer.
The Master  Servicer is authorized to execute and deliver to the  Mortgagor the request for  reconveyance,  deed of
reconveyance  or release or  satisfaction  of  mortgage  or such  instrument  releasing  the lien of the  Mortgage,
together with the Mortgage Note with, as appropriate,  written  evidence of  cancellation  thereon and to cause the
removal from the  registration  on the MERS(R)System of such  Mortgage and to execute and deliver,  on behalf of the
Trustee and the  Certificateholders  or any of them, any and all  instruments of satisfaction or cancellation or of
partial or full release,  including any applicable UCC termination  statements.  No expenses incurred in connection
with any instrument of  satisfaction or deed of  reconveyance  shall be chargeable to the Custodial  Account or the
Certificate Account.

(b)      From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan, the Master
Servicer  shall  deliver to the  Custodian,  with a copy to the  Trustee,  a  certificate  of a  Servicing  Officer
substantially in the form attached as Exhibit G hereto,  or, in the case of a Custodian,  an electronic  request in
a form acceptable to the Custodian,  requesting that possession of all, or any document  constituting  part of, the
Custodial  File be released to the Master  Servicer and  certifying as to the reason for such release and that such
release will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage Loan under any Required
Insurance  Policy.  Upon receipt of the foregoing,  the Trustee shall  deliver,  or cause the Custodian to deliver,
the  Custodial  File or any  document  therein  to the  Master  Servicer.  The  Master  Servicer  shall  cause each
Custodial  File or any document  therein so released to be returned to the Trustee,  or the  Custodian as agent for
the Trustee when the need therefor by the Master  Servicer no longer exists,  unless (i) the Mortgage Loan has been
liquidated  and the  Liquidation  Proceeds  relating to the  Mortgage  Loan have been  deposited  in the  Custodial
Account or (ii) the  Custodial  File or such document has been  delivered  directly or through a Subservicer  to an
attorney,  or to a public  trustee or other  public  official as required by law,  for  purposes of  initiating  or
pursuing legal action or other  proceedings  for the  foreclosure of the Mortgaged  Property  either  judicially or
non-judicially,  and the  Master  Servicer  has  delivered  directly  or  through a  Subservicer  to the  Trustee a
certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Custodial
File or  such  document  was  delivered  and  the  purpose  or  purposes  of such  delivery.  In the  event  of the
liquidation  of a Mortgage  Loan,  the Trustee  shall  deliver the Request for Release with respect  thereto to the
Master Servicer upon the Trustee's  receipt of notification  from the Master Servicer of the deposit of the related
Liquidation Proceeds in the Custodial Account.

(c)      The  Trustee or the Master  Servicer  on the  Trustee's  behalf  shall  execute  and deliver to the Master
Servicer,  if necessary,  any court  pleadings,  requests for trustee's  sale or other  documents  necessary to the
foreclosure  or  trustee's  sale in  respect  of a  Mortgaged  Property  or to any legal  action  brought to obtain
judgment against any Mortgagor on the Mortgage Note or Mortgage or to obtain a deficiency  judgment,  or to enforce
any other  remedies  or rights  provided by the  Mortgage  Note or Mortgage  or  otherwise  available  at law or in
equity.  Together with such  documents or pleadings (if signed by the Trustee),  the Master  Servicer shall deliver
to the Trustee a certificate  of a Servicing  Officer  requesting  that such  pleadings or documents be executed by
the Trustee and  certifying  as to the reason such  documents or pleadings  are required and that the execution and
delivery  thereof by the Trustee shall not invalidate any insurance  coverage under any Required  Insurance  Policy
or  invalidate  or  otherwise  affect  the lien of the  Mortgage,  except for the  termination  of such a lien upon
completion of the foreclosure or trustee's sale.

Section 3.16.     Servicing and Other Compensation; Compensating Interest.

(a)      The Master Servicer,  as compensation for its activities  hereunder,  shall be entitled to receive on each
Distribution  Date the amounts  provided for by clauses (iii),  (iv), (v) and (vi) of  Section 3.10(a),  subject to
clause (e) below.  The amount of servicing  compensation  provided for in such clauses  shall be accounted for on a
Mortgage  Loan-by-Mortgage  Loan  basis.  In the  event  that  Liquidation  Proceeds,  Insurance  Proceeds  and REO
Proceeds (net of amounts reimbursable therefrom pursuant to  Section 3.10(a)(ii))  in respect of a Cash Liquidation
or REO Disposition  exceed the unpaid principal  balance of such Mortgage Loan plus unpaid interest accrued thereon
(including  REO Imputed  Interest) at a per annum rate equal to the related Net Mortgage  Rate (or the Modified Net
Mortgage Rate in the case of a Modified  Mortgage Loan),  the Master Servicer shall be entitled to retain therefrom
and  to  pay to  itself  and/or  the  related  Subservicer,  any  Foreclosure  Profits  and  any  Servicing  Fee or
Subservicing Fee considered to be accrued but unpaid.

(b)      Additional  servicing  compensation  in the form of  assumption  fees,  late payment  charges,  investment
income on amounts in the  Custodial  Account or the  Certificate  Account or  otherwise  shall be  retained  by the
Master  Servicer  or the  Subservicer  to the extent  provided  herein,  subject  to clause  (e) below.  Prepayment
charges  shall be  deposited  into the  Certificate  Account  and  shall be paid on each  Distribution  Date to the
holders of the Class SB Certificates.

(c)      The Master  Servicer  shall be  required  to pay,  or cause to be paid,  all  expenses  incurred  by it in
connection  with its  servicing  activities  hereunder  (including  payment of premiums  for the Primary  Insurance
Policies,  if any, to the extent such premiums are not required to be paid by the related Mortgagors,  and the fees
and  expenses of the Trustee and the  Custodian)  and shall not be  entitled to  reimbursement  therefor  except as
specifically provided in Sections 3.10 and 3.14.

(d)      The Master Servicer's right to receive  servicing  compensation may not be transferred in whole or in part
except in  connection  with the transfer of all of its  responsibilities  and  obligations  of the Master  Servicer
under this Agreement.

(e)      Notwithstanding  clauses (a) and (b) above, the amount of servicing  compensation that the Master Servicer
shall be entitled to receive for its  activities  hereunder for the period ending on each  Distribution  Date shall
be reduced (but not below zero) by the amount of  Compensating  Interest (if any) for such  Distribution  Date used
to cover  Prepayment  Interest  Shortfalls as provided in  Section 3.16(f)  below.  Such reduction shall be applied
during such period as follows:  first,  to any Servicing Fee or  Subservicing  Fee to which the Master  Servicer is
entitled  pursuant to  Section 3.10(a)(iii);  and second,  to any income or gain  realized  from any  investment of
funds held in the Custodial  Account or the Certificate  Account to which the Master Servicer is entitled  pursuant
to Sections  3.07(c) or 4.01(c),  respectively.  In making such  reduction,  the Master Servicer shall not withdraw
from the  Custodial  Account  any such amount  representing  all or a portion of the  Servicing  Fee to which it is
entitled  pursuant  to  Section 3.10(a)(iii)  and shall not  withdraw  from the  Custodial  Account or  Certificate
Account any such amount to which it is entitled pursuant to Section 3.07(c) or 4.01(c).

(f)      With respect to any  Distribution  Date,  Prepayment  Interest  Shortfalls  on the Mortgage  Loans will be
covered first, by the Master  Servicer,  but only to the extent such Prepayment  Interest  Shortfalls do not exceed
Eligible Master Servicing Compensation.

(g)      With respect to any Distribution  Date,  Compensating  Interest derived from a particular Loan Group shall
be used on such  Distribution  Date to cover any  Prepayment  Interest  Shortfalls  in such Loan  Group and then to
cover any  Prepayment  Interest  Shortfalls  on the other Loan Group in the same manner and priority as Excess Cash
Flow would cover such shortfalls pursuant to Section 4.02.

Section 3.17.     Reports to the Trustee and the Depositor.

         Not later than  fifteen days  after it receives a written  request from the Trustee or the Depositor,  the
Master  Servicer  shall  forward to the Trustee and the  Depositor a statement,  certified by a Servicing  Officer,
setting  forth the status of the  Custodial  Account as of the close of  business on such  Distribution  Date as it
relates to the Mortgage Loans and showing,  for the period covered by such statement,  the aggregate of deposits in
or withdrawals from the Custodial  Account in respect of the Mortgage Loans for each category of deposit  specified
in Section 3.07 and each category of withdrawal specified in Section 3.10.

Section 3.18.     Annual Statement as to Compliance and Servicing Assessment.

         The Master  Servicer  shall deliver to the Depositor and the Trustee on or before the earlier of (a) March
31 of each year or (b) with respect to any calendar  year during which the  Depositor's  annual report on Form 10-K
is required to be filed in accordance with the Exchange Act and the rules and  regulations of the  Commission,  the
date on which the annual  report on Form 10-K is required to be filed in  accordance  with the Exchange Act and the
rules and regulations of the Commission,  (i) a servicing assessment as described in  Section 4.03(f)(ii)  and (ii)
a servicer  compliance  statement,  signed by an authorized  officer of the Master Servicer,  as described in Items
1122(a), 1122(b) and 1123 of Regulation AB, to the effect that:

(A)      A review of the Master  Servicer's  activities  during the reporting  period and of its performance  under
                  this Agreement has been made under such officer's supervision.

(B)      To the best of such officer's  knowledge,  based on such review,  the Master Servicer has fulfilled all of
                  its obligations  under this Agreement in all material  respects  throughout the reporting  period
                  or,  if there  has been a  failure  to  fulfill  any such  obligation  in any  material  respect,
                  specifying each such failure known to such officer and the nature and status thereof.

         The  Master  Servicer  shall  use  commercially  reasonable  efforts  to  obtain  from all  other  parties
participating  in the servicing  function any additional  certifications  required under Item 1123 of Regulation AB
to the extent required to be included in a Report on Form 10-K;  provided,  however,  that a failure to obtain such
certifications  shall not be a breach of the Master  Servicer's duties hereunder if any such party fails to deliver
such a certification.

Section 3.19.     Annual Independent Public Accountants' Servicing Report.

         On or before the  earlier of (a) March 31 of each year or (b) with  respect to any  calendar  year  during
which the  Depositor's  annual report on Form 10-K is required to be filed in accordance  with the Exchange Act and
the rules and  regulations  of the  Commission,  the date on which the  annual  report is  required  to be filed in
accordance  with the Exchange  Act and the rules and  regulations  of the  Commission,  the Master  Servicer at its
expense shall cause a firm of independent public  accountants,  which shall be members of the American Institute of
Certified  Public  Accountants,  to furnish to the Depositor and the Trustee the  attestation  required  under Item
1122(b) of  Regulation AB.  In rendering such statement,  such firm may rely, as to matters  relating to the direct
servicing of mortgage loans by Subservicers,  upon comparable statements for examinations  conducted by independent
public  accountants  substantially in accordance with standards  established by the American Institute of Certified
Public Accountants (rendered within one year of such statement) with respect to such Subservicers.

Section 3.20.     Right of the Depositor in Respect of the Master Servicer.

         The Master  Servicer shall afford the Depositor and the Trustee,  upon  reasonable  notice,  during normal
business  hours access to all records  maintained by the Master  Servicer in respect of its rights and  obligations
hereunder  and access to officers of the Master  Servicer  responsible  for such  obligations.  Upon  request,  the
Master Servicer shall furnish the Depositor with its most recent  financial  statements and such other  information
as  the  Master  Servicer  possesses  regarding  its  business,  affairs,  property  and  condition,  financial  or
otherwise.  The Master Servicer shall also cooperate with all reasonable  requests for information  including,  but
not limited to, notices,  tapes and copies of files,  regarding itself, the Mortgage Loans or the Certificates from
any Person or  Persons  identified  by the  Depositor  or  Residential  Funding.  The  Depositor  may  enforce  the
obligation of the Master  Servicer  hereunder  and may, but it is not obligated to,  perform or cause a designee to
perform,  any defaulted  obligation of the Master Servicer  hereunder or exercise the rights of the Master Servicer
hereunder;  provided that the Master Servicer shall not be relieved of any of its  obligations  hereunder by virtue
of such  performance  by the  Depositor  or its  designee.  Neither the  Depositor  nor the Trustee  shall have the
responsibility  or liability for any action or failure to act by the Master  Servicer and they are not obligated to
supervise the performance of the Master Servicer under this Agreement or otherwise.

Section 3.21.     [Reserved].

Section 3.22.     Advance Facility.

(a)      The  Master  Servicer  is  hereby  authorized  to enter  into a  financing  or other  facility  (any  such
arrangement,  an "Advance  Facility")  under  which (1) the Master  Servicer  sells,  assigns or pledges to another
Person (an  "Advancing  Person")  the Master  Servicer's  rights  under this  Agreement  to be  reimbursed  for any
Advances  or  Servicing  Advances  and/or  (2) an  Advancing  Person  agrees  to fund some or all  Advances  and/or
Servicing  Advances  required  to be made by the Master  Servicer  pursuant  to this  Agreement.  No consent of the
Depositor,  the Trustee,  the  Certificateholders  or any other party shall be required  before the Master Servicer
may enter  into an  Advance  Facility.  Notwithstanding  the  existence  of any  Advance  Facility  under  which an
Advancing  Person agrees to fund Advances and/or Servicing  Advances on the Master  Servicer's  behalf,  the Master
Servicer  shall remain  obligated  pursuant to this Agreement to make Advances and Servicing  Advances  pursuant to
and as required by this Agreement.  If the Master Servicer enters into an Advance  Facility,  and for so long as an
Advancing Person remains  entitled to receive  reimbursement  for any Advances  including  Nonrecoverable  Advances
("Advance Reimbursement  Amounts") and/or Servicing Advances including  Nonrecoverable Advances ("Servicing Advance
Reimbursement Amounts" and together with Advance Reimbursement Amounts,  "Reimbursement  Amounts") (in each case to
the extent such type of  Reimbursement  Amount is included in the Advance  Facility),  as  applicable,  pursuant to
this  Agreement,  then  the  Master  Servicer  shall  identify  such  Reimbursement  Amounts  consistent  with  the
reimbursement  rights  set  forth in  Section 3.10(a)(ii)  and  (vii)  and  remit  such  Reimbursement  Amounts  in
accordance  with this  Section 3.22  or otherwise in accordance  with the  documentation  establishing  the Advance
Facility to such Advancing Person or to a trustee,  agent or custodian (an "Advance Facility  Trustee")  designated
by such Advancing  Person in an Advance  Facility Notice described below in  Section 3.22(b).  Notwithstanding  the
foregoing,  if so required  pursuant to the terms of the Advance Facility,  the Master Servicer may direct,  and if
so directed  in writing,  the Trustee is hereby  authorized  to and shall pay to the Advance  Facility  Trustee the
Reimbursement  Amounts  identified  pursuant to the  preceding  sentence.  An Advancing  Person  whose  obligations
hereunder  are limited to the  funding of  Advances  and/or  Servicing  Advances  shall not be required to meet the
qualifications of a Master Servicer or a Subservicer  pursuant to  Section 3.02(a)  or 6.02(c) hereof and shall not
be deemed to be a Subservicer  under this Agreement.  Notwithstanding  anything to the contrary herein, in no event
shall  Advance  Reimbursement  Amounts or  Servicing  Advance  Reimbursement  Amounts be included in the  Available
Distribution Amount or distributed to Certificateholders.

(b)      If  the  Master  Servicer  enters  into  an  Advance   Facility  and  makes  the  election  set  forth  in
Section 3.22(a),  the Master  Servicer  and the related  Advancing  Person  shall  deliver to the Trustee a written
notice and payment  instruction  (an  "Advance  Facility  Notice"),  providing  the Trustee  with  written  payment
instructions as to where to remit Advance  Reimbursement  Amounts and/or Servicing  Advance  Reimbursement  Amounts
(each to the extent such type of  Reimbursement  Amount is  included  within the Advance  Facility)  on  subsequent
Distribution  Dates. The payment instruction shall require the applicable  Reimbursement  Amounts to be distributed
to the Advancing  Person or to an Advance Facility  Trustee  designated in the Advance Facility Notice.  An Advance
Facility  Notice may only be  terminated  by the joint  written  direction  of the Master  Servicer and the related
Advancing Person (and any related Advance Facility Trustee).

(c)      Reimbursement  Amounts shall consist solely of amounts in respect of Advances  and/or  Servicing  Advances
made with respect to the Mortgage  Loans for which the Master  Servicer  would be permitted to reimburse  itself in
accordance with  Section 3.10(a)(ii)  and (vii) hereof,  assuming the Master  Servicer or the Advancing  Person had
made the related  Advance(s) and/or Servicing  Advance(s).  Notwithstanding  the foregoing,  except with respect to
reimbursement of  Nonrecoverable  Advances as set forth in  Section 3.10(c)  of this Agreement,  no Person shall be
entitled   to   reimbursement   from  funds  held  in  the   Certificate   Account  for  future   distribution   to
Certificateholders  pursuant to this  Agreement.  Neither  the  Depositor  nor the  Trustee  shall have any duty or
liability  with respect to the  calculation  of any  Reimbursement  Amount,  nor shall the Depositor or the Trustee
have any  responsibility  to track or monitor the  administration  of the Advance  Facility and the Depositor shall
not have any  responsibility  to track,  monitor or verify  the  payment of  Reimbursement  Amounts to the  related
Advancing  Person or Advance  Facility  Trustee.  The Master  Servicer  shall maintain and provide to any successor
master  servicer a  detailed  accounting  on a  loan-by-loan  basis as to amounts  advanced  by,  sold,  pledged or
assigned to, and reimbursed to any Advancing  Person.  The successor  master  servicer shall be entitled to rely on
any such  information  provided by the Master  Servicer,  and the successor master servicer shall not be liable for
any errors in such information.

(d)      Upon the  direction  of and at the  expense of the Master  Servicer,  the Trustee  agrees to execute  such
acknowledgments,  certificates,  and other documents reasonably  satisfactory to the Trustee provided by the Master
Servicer and reasonably  satisfactory to the Trustee  recognizing the interests of any Advancing  Person or Advance
Facility  Trustee in such  Reimbursement  Amounts as the Master  Servicer  may cause to be made  subject to Advance
Facilities  pursuant to this  Section 3.22,  and such other documents in connection  with such Advance  Facility as
may be reasonably  requested from time to time by any Advancing  Person or Advance  Facility Trustee and reasonably
satisfactory to the Trustee.

(e)      Reimbursement  Amounts  collected  with respect to each  Mortgage  Loan shall be allocated to  outstanding
unreimbursed  Advances or  Servicing  Advances (as the case may be) made with  respect to that  Mortgage  Loan on a
"first-in, first out" ("FIFO") basis, subject to the qualifications set forth below:

(i)      Any successor  Master Servicer to Residential  Funding (a "Successor  Master  Servicer") and the Advancing
         Person or Advance  Facility  Trustee shall be required to apply all amounts  available in accordance  with
         this  Section 3.22(e)  to the reimbursement of Advances and Servicing  Advances in the manner provided for
         herein;  provided,  however,  that after the succession of a Successor Master Servicer,  (A) to the extent
         that any Advances or Servicing  Advances with respect to any particular  Mortgage Loan are reimbursed from
         payments or  recoveries,  if any,  from the  related  Mortgagor,  and  Liquidation  Proceeds or  Insurance
         Proceeds,  if any,  with  respect  to that  Mortgage  Loan,  reimbursement  shall be made,  first,  to the
         Advancing Person or Advance  Facility Trustee in respect of Advances and/or Servicing  Advances related to
         that Mortgage Loan to the extent of the interest of the Advancing  Person or Advance  Facility  Trustee in
         such Advances  and/or  Servicing  Advances,  second to the Master  Servicer in respect of Advances  and/or
         Servicing  Advances  related to that  Mortgage  Loan in excess of those in which the  Advancing  Person or
         Advance  Facility  Trustee Person has an interest,  and third, to the Successor Master Servicer in respect
         of any other Advances and/or  Servicing  Advances  related to that Mortgage Loan, from such sources as and
         when  collected,  and (B)  reimbursements  of Advances  and  Servicing  Advances  that are  Nonrecoverable
         Advances  shall be made pro rata to the Advancing  Person or Advance  Facility  Trustee,  on the one hand,
         and any such  Successor  Master  Servicer,  on the other hand,  on the basis of the  respective  aggregate
         outstanding  unreimbursed  Advances and Servicing  Advances that are  Nonrecoverable  Advances owed to the
         Advancing  Person,  Advance  Facility  Trustee or Master Servicer  pursuant to this Agreement,  on the one
         hand, and any such Successor Master  Servicer,  on the other hand, and without regard to the date on which
         any such  Advances or  Servicing  Advances  shall have been made.  In the event  that,  as a result of the
         FIFO allocation made pursuant to this  Section 3.22(e),  some or all of a Reimbursement Amount paid to the
         Advancing Person or Advance  Facility Trustee relates to Advances or Servicing  Advances that were made by
         a Person other than  Residential  Funding or the Advancing Person or Advance  Facility  Trustee,  then the
         Advancing   Person  or  Advance  Facility  Trustee  shall  be  required  to  remit  any  portion  of  such
         Reimbursement  Amount to the  Person  entitled  to such  portion  of such  Reimbursement  Amount.  Without
         limiting the generality of the foregoing,  Residential  Funding shall remain  entitled to be reimbursed by
         the  Advancing  Person or Advance  Facility  Trustee for all Advances  and  Servicing  Advances  funded by
         Residential  Funding to the extent the related  Reimbursement  Amount(s) have not been assigned or pledged
         to an Advancing Person or Advance Facility Trustee.  The  documentation  establishing any Advance Facility
         shall require  Residential  Funding to provide to the related Advancing Person or Advance Facility Trustee
         loan by loan information with respect to each  Reimbursement  Amount  distributed to such Advancing Person
         or  Advance  Facility  Trustee on each date of  remittance  thereof  to such  Advancing  Person or Advance
         Facility  Trustee,  to enable the Advancing Person or Advance Facility Trustee to make the FIFO allocation
         of each Reimbursement Amount with respect to each Mortgage Loan.

(ii)     By way of  illustration,  and not by way of  limiting  the  generality  of the  foregoing,  if the  Master
         Servicer  resigns or is terminated at a time when the Master  Servicer is a party to an Advance  Facility,
         and is  replaced by a  Successor  Master  Servicer,  and the  Successor  Master  Servicer  directly  funds
         Advances or Servicing  Advances  with respect to a Mortgage Loan and does not assign or pledge the related
         Reimbursement  Amounts to the related Advancing Person or Advance Facility Trustee,  then all payments and
         recoveries  received  from the related  Mortgagor  or received in the form of  Liquidation  Proceeds  with
         respect to such Mortgage Loan  (including  Insurance  Proceeds  collected in connection with a liquidation
         of such Mortgage Loan) will be allocated first to the Advancing  Person or Advance  Facility Trustee until
         the  related  Reimbursement  Amounts  attributable  to such  Mortgage  Loan  that are  owed to the  Master
         Servicer and the  Advancing  Person,  which were made prior to any Advances or Servicing  Advances made by
         the  Successor  Master  Servicer,  have been  reimbursed  in full,  at which  point the  Successor  Master
         Servicer  shall be  entitled to retain all  related  Reimbursement  Amounts  subsequently  collected  with
         respect to that  Mortgage  Loan  pursuant  to  Section 3.10  of this  Agreement.  To the  extent  that the
         Advances or  Servicing  Advances  are  Nonrecoverable  Advances to be  reimbursed  on an  aggregate  basis
         pursuant to Section 3.10 of this Agreement,  the  reimbursement  paid in this manner will be made pro rata
         to the Advancing Person or Advance Facility  Trustee,  on the one hand, and the Successor Master Servicer,
         on the other hand, as described in clause (i)(B) above.

(f)      The Master  Servicer  shall remain  entitled to be  reimbursed  for all Advances  and  Servicing  Advances
funded by the Master  Servicer  to the extent the  related  rights to be  reimbursed  therefor  have not been sold,
assigned or pledged to an Advancing Person.

(g)      Any amendment to this  Section 3.22  or to any other  provision of this Agreement that may be necessary or
appropriate  to effect the terms of an Advance  Facility as  described  generally in this  Section 3.22,  including
amendments to add  provisions  relating to a successor  master  servicer,  may be entered into by the Trustee,  the
Depositor and the Master Servicer  without the consent of any  Certificateholder,  with written  confirmation  from
each  Rating  Agency  that the  amendment  will not  result in the  reduction  of the  ratings  on any Class of the
Certificates  below the lesser of the then  current or original  ratings on such  Certificates  and  delivery of an
Opinion of Counsel as required under  Section 11.01(c),  notwithstanding  anything to the contrary in Section 11.01
of or elsewhere in this Agreement.

(h)      Any rights of set-off that the Trust Fund, the Trustee,  the Depositor,  any Successor  Master Servicer or
any other Person might  otherwise have against the Master  Servicer  under this  Agreement  shall not attach to any
rights to be reimbursed for Advances or Servicing Advances that have been sold, transferred,  pledged,  conveyed or
assigned to any Advancing Person.

(i)      At any time when an Advancing  Person shall have ceased funding  Advances  and/or  Servicing  Advances (as
the case may be) and the Advancing  Person or related Advance  Facility  Trustee shall have received  Reimbursement
Amounts  sufficient in the aggregate to reimburse all Advances and/or  Servicing  Advances (as the case may be) the
right to  reimbursement  for which were  assigned  to the  Advancing  Person,  then upon the  delivery of a written
notice  signed by the  Advancing  Person and the  Master  Servicer  or its  successor  or  assign)  to the  Trustee
terminating  the  Advance  Facility  Notice  (the  "Notice of Facility  Termination"),  the Master  Servicer or its
Successor  Master  Servicer shall again be entitled to withdraw and retain the related  Reimbursement  Amounts from
the Custodial Account pursuant to Section 3.10.

(j)      After  delivery  of any Advance  Facility  Notice,  and until any such  Advance  Facility  Notice has been
terminated  by a Notice of  Facility  Termination,  this  Section 3.22  may not be  amended or  otherwise  modified
without the prior written consent of the related Advancing Person.

Section 3.23.     Special Servicing.

(a)      Subject to the  conditions  described in Section  3.23(b) below,  the Holder of the Class SB  Certificates
may (but is not  obligated  to) appoint a special  servicer  (each,  a "Special  Servicer") to service any Mortgage
Loan  which is  delinquent  in payment  by 120 days or more as of the  related  Special  Servicing  Transfer  Date;
provided,  however,  that the  aggregate  Stated  Principal  Balance of  Mortgage  Loans  transferred  to a Special
Servicer  pursuant to this  Section  shall not equal or exceed 10% of the Cut-off Date  Balance.  The Holder of the
Class SB  Certificates  shall give the Trustee and the Master  Servicer not less than 40 days prior written  notice
of the date on which it  anticipates  the  transfer of servicing  with  respect to any  Mortgage  Loan to a Special
Servicer to occur (the "Special Servicing  Transfer Date"),  specifying (i) the Mortgage Loan(s) that it intends to
transfer and (ii) the related Special Servicer.

(b)      Any Special  Servicer  appointed  pursuant to Section  3.23(a)  above shall (i) be rated in one of the two
highest rating  categories as a special  servicer by at least two of Standard & Poor's,  Moody's and Fitch Ratings,
(ii) satisfy and be subject to all  requirements and obligations of a Subservicer  under this Agreement,  including
but not limited to,  servicing in accordance  with the Program Guide and this  Agreement,  (iii) be approved by the
Master  Servicer  (which  approval shall not be  unreasonably  withheld),  (iv) be capable of full  compliance with
Regulation  AB and (v) sign an  acknowledgement  agreeing to be bound by this  Agreement.  In addition,  no Special
Servicer  may  modify  a  Mortgage  Loan  without  the  prior  written  consent  of the  Master  Servicer  and such
modification shall be in compliance with Section 3.07(a) hereof.

(c)      In connection  with the transfer of the servicing of any Mortgage Loan to a Special  Servicer,  the Master
Servicer or Subservicer  of such Mortgage Loan (the  "Transferring  Servicer")  shall,  at such Special  Servicer's
expense,  deliver to such  Special  Servicer  all  documents  and  records  relating to such  Mortgage  Loan and an
accounting  of amounts  collected  or held by it and  otherwise  use its best  efforts to effect  the  orderly  and
efficient  transfer of the servicing of such Mortgage Loan to such Special  Servicer.  Such Special  Servicer shall
thereupon assume all of the rights and obligations of the Transferring  Servicer  hereunder  arising from and after
the Special Servicing Transfer Date,  including the right to receive the related  Subservicing Fee from payments of
interest  received on such  Mortgage Loan (and shall have no rights or  entitlement  to  compensation  greater than
that of the Transferring  Servicer with respect to such Mortgage Loan) and the Transferring  Servicer shall have no
further rights or obligations  hereunder with respect to such Mortgage Loan (except that the Master  Servicer shall
remain  obligated to master  service  such  Mortgage  Loan  pursuant to this  Agreement).  In  connection  with the
transfer  of the  servicing  of any  Mortgage  Loan to a Special  Servicer,  the Master  Servicer  shall  amend the
Mortgage Loan Schedule to reflect that such Mortgage Loans are subserviced by such Special Servicer.

(d)      On any Special  Servicing  Transfer Date, the related Special  Servicer shall  reimburse the  Transferring
Servicer for all  unreimbursed  Advances,  Servicing  Advances and Servicing  Fees, as applicable,  relating to the
Mortgage  Loans for which the servicing is being  transferred.  The related  Special  Servicer shall be entitled to
be reimbursed  pursuant to Section 3.10 or otherwise  pursuant to this Agreement for all such  Advances,  Servicing
Advances and Servicing Fees, as applicable,  paid to the  Transferring  Servicer  pursuant to this Section 3.23. In
addition,  in the event that the  Transferring  Servicer is a Subservicer,  the Holder of the Class SB Certificates
or the related Special Servicer shall pay any termination fees due to such  Transferring  Servicer  pursuant to the
applicable Subservicing Agreement.

(e)      Each Special  Servicer  agrees to indemnify  and hold the Master  Servicer and the  Transferring  Servicer
harmless from and against any and all losses,  claims,  expenses,  costs or liabilities  (including  attorneys fees
and court costs)  incurred by the Master  Servicer or Transferring  Servicer,  as applicable,  as a result of or in
connection with the failure by such Special  Servicer to perform the obligations or  responsibilities  imposed upon
or undertaken by such Special Servicer under this Agreement from and after the related Special  Servicing  Transfer
Date.  The Master  Servicer  agrees to indemnify and hold each Special  Servicer  harmless from and against any and
all losses,  claims,  expenses,  costs or liabilities  (including  attorneys fees and court costs) incurred by such
Special  Servicer  as a result  of or in  connection  with the  failure  by the  Master  Servicer  to  perform  the
obligations or responsibilities imposed upon or undertaken by the Master Servicer under this Agreement.

Section 3.24.     Credit Risk Manager.


         For and on behalf of the Trust,  the Credit  Risk  Manager  will  monitor  the  performance  of the Master
Servicer,  and make  recommendations  to the Master Servicer  regarding certain  Delinquent and defaulted  Mortgage
Loans  and will  report  on the  performance  of such  Mortgage  Loans,  pursuant  to the  Credit  Risk  Management
Agreement.  Such reports and  recommendations  will be based upon  information  provided to the Credit Risk Manager
pursuant to the Credit Risk  Management  Agreement,  and the Credit  Risk  Manager  shall look solely to the Master
Servicer for all  information  and data  (including  loss and  delinquency  information  and data)  relating to the
servicing of the Mortgage Loans.

Section 3.25.     Limitation Upon Liability of the Credit Risk Manager.

         Neither the Credit Risk Manager, nor any of its directors,  officers,  employees, or agents shall be under
any  liability to the Trustee,  the  Certificateholders,  the Master  Servicer  and/or the Depositor for any action
taken or for refraining  from the taking of any action made in good faith pursuant to this  Agreement,  in reliance
upon  information  provided by the Master  Servicer under the Credit Risk  Management  Agreement,  or for errors in
judgment;  provided,  however,  that this  provision  shall not protect the Credit Risk  Manager or any such person
against  liability  that  would  otherwise  be  imposed  by  reason  of  willful  malfeasance  or bad  faith in its
performance  of its duties.  The Credit Risk Manager and any director,  officer,  employee,  or agent of the Credit
Risk Manager may rely in good faith on any  document of any kind prima facie  properly  executed  and  submitted by
any Person  respecting any matters arising  hereunder,  and may rely in good faith upon the accuracy of information
furnished  by the Master  Servicer  pursuant to the Credit Risk  Management  Agreement  in the  performance  of its
duties thereunder and hereunder.

Section 3.26.     Removal of the Credit Risk Manager.

         The Credit  Risk  Manager  may be removed as Credit Risk  Manager by  Certificateholders  holding not less
than 66 2/3% of the  Voting  Rights in the  Trust  Fund,  in the  exercise  of its or their  sole  discretion.  The
Certificateholders  shall provide written notice of the Credit Risk Manager's removal to the Trustee.  Upon receipt
of such notice,  the Trustee shall  provide  written  notice to the Credit Risk Manager and the Master  Servicer of
its  removal,  which shall be  effective  upon  receipt of such  notice by the Credit  Risk  Manager and the Master
Servicer.  Notwithstanding  the  foregoing,  the  termination  of the Credit Risk Manager  pursuant to this Section
shall not become effective until the appointment of a successor Credit Risk Manager.




--------------------------------------------------------------------------------



ARTICLE IV

                                          PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.     Certificate Account.

(a)      The Master Servicer  acting as agent of the Trustee shall establish and maintain a Certificate  Account in
which the Master  Servicer  shall cause to be  deposited  on behalf of the Trustee on or before 2:00 P.M.  New York
time on each  Certificate  Account Deposit Date by wire transfer of immediately  available funds an amount equal to
the sum of (i) any  Advance  for the  immediately  succeeding  Distribution  Date,  (ii) any amount  required to be
deposited in the  Certificate  Account  pursuant to  Section 3.12(a),  (iii) any amount required to be deposited in
the Certificate  Account pursuant to Section 3.16(e) or Section 4.07,  (iv) any amount required to be paid pursuant
to  Section 9.01,  and  (v) other  amounts  constituting  the  Available  Distribution  Amount for the  immediately
succeeding Distribution Date.

(b)      On or prior to the Business Day immediately  following each Determination  Date, the Master Servicer shall
determine any amounts owed by the Swap Counterparty  under the Swap Agreement and inform the Supplemental  Interest
Trust Trustee in writing of the amount so calculated.  On or prior to each  Distribution  Date, the Master Servicer
shall  withdraw  from the  Custodial  Account an amount equal to the Credit Risk Manager Fee for such  Distribution
Date and shall pay or direct the  Trustee  to pay from the  Certificate  Account  such  amount to the  Credit  Risk
Manager.

(c)      The  Trustee  shall,  upon  written  request  from the Master  Servicer,  invest or cause the  institution
maintaining  the  Certificate  Account to invest the funds in the  Certificate  Account  in  Permitted  Investments
designated  in the name of the  Trustee  for the benefit of the  Certificateholders,  which shall  mature not later
than the Business Day next  preceding the  Distribution  Date next  following the date of such  investment  (except
that (i) if such Permitted  Investment is an obligation of the institution  that maintains such account or fund for
which such institution  serves as custodian,  then such Permitted  Investment may mature on such  Distribution Date
and (ii) any other  investment  may mature on such  Distribution  Date if the Trustee  shall  advance funds on such
Distribution Date to the Certificate  Account in the amount payable on such investment on such  Distribution  Date,
pending receipt thereof to the extent necessary to make  distributions on the  Certificates)  and shall not be sold
or disposed of prior to maturity.  All income and gain realized from any such  investment  shall be for the benefit
of the  Master  Servicer  and shall be  subject to its  withdrawal  or order  from time to time.  The amount of any
losses  incurred in respect of any such  investments  shall be deposited in the  Certificate  Account by the Master
Servicer out of its own funds immediately as realized.

Section 4.02.     Distributions.

(a)      On each  Distribution  Date, the Trustee (or the Paying Agent on behalf of the Trustee) shall allocate and
distribute  the  Available  Distribution  Amount,  if any,  for such date to the  interests  issued in  respect  of
REMIC I, REMIC II, REMIC III and REMIC IV as specified in this Section.

(b)      (1)      On each Distribution Date, the REMIC I  Distribution  Amount shall be deemed to be distributed by
REMIC I to REMIC II on account of the REMIC I  Regular  Interests  represented  thereby in the amounts and with the
priorities set forth in the definition thereof.

                  (2)      On each  Distribution  Date,  the  REMIC II  Distribution  Amount  shall be deemed to be
      distributed  by REMIC II to REMIC III on account of the REMIC II  Regular  Interests  represented  thereby in
      the amounts and with the priorities set forth in the definition thereof.

                  (3)      On each  Distribution  Date,  the REMIC III  Distribution  Amount  shall be deemed to be
      distributed  by REMIC III to REMIC IV on account of the REMIC III Regular  Interests  represented  thereby in
      the amounts and with the priorities set forth in the definition thereof.

                  (4)      On each  Distribution  Date,  the REMIC IV  Distribution  Amount shall be deemed to have
      been  distributed  by REMIC IV to the  Certificateholders  on  account  of the  REMIC  IV  Regular  Interests
      represented thereby in the amounts and with the priorities set forth in the definition thereof.

                  (5)      On each  Distribution  Date,  the  amount,  if any,  deemed  received  by the  Class  SB
      Certificates  in respect of REMIC IV Regular  Interest IO and under the SB-AB Swap Agreement  shall be deemed
      to have been  paid on  behalf  of the  Class SB  Certificates  by the  Supplemental  Interest  Trust  Trustee
      pursuant  to  Section  4.10 in  respect  of the Net  Swap  Payment  owed to the  Swap  Counterparty.  On each
      Distribution  Date, the amount,  if any,  received by the  Supplemental  Interest Trust Trustee from the Swap
      Counterparty  in respect of the Swap  Agreement  shall be deemed to have been  received  by the  Supplemental
      Interest Trust Trustee on behalf of the Class SB  Certificate.  On each  Distribution  Date,  amounts paid to
      the Class A and Class M  Certificates  pursuant to Section  4.02(c)(vii)  in respect of Basis Risk  Shortfall
      shall be deemed to have been paid by the Class SB Certificateholders pursuant to the SB-AM Swap Agreement.

(c)      On each  Distribution  Date (x) the Master  Servicer  on behalf of the  Trustee  or (y) the  Paying  Agent
appointed by the Trustee and the Supplemental  Interest Trust Trustee,  shall distribute to each  Certificateholder
of  record on the next  preceding  Record  Date  (other  than as  provided  in  Section 9.01  respecting  the final
distribution)  either in  immediately  available  funds (by wire  transfer  or  otherwise)  to the  account of such
Certificateholder at a bank or other entity having appropriate  facilities therefor, if such  Certificateholder has
so notified the Master Servicer or the Paying Agent, as the case may be, or, if such  Certificateholder  has not so
notified the Master Servicer or the Paying Agent by the Record Date, by check mailed to such  Certificateholder  at
the address of such Holder appearing in the Certificate Register such  Certificateholder's  share (which share with
respect to each Class of  Certificates,  shall be based on the aggregate of the Percentage Interests represented by
Certificates  of the  applicable  Class held by such Holder of the following  amounts),  in the following  order of
priority,  in each case to the extent of the Available  Distribution  Amount on deposit in the Certificate  Account
(except,  with  respect  to clause  (i)  below,  to the  extent  of and in the  priority  of the  Class A  Interest
Distribution  Priority) and the Supplemental  Interest Trust Account pursuant to Section 4.10(c)  (or, with respect
to clause (xi)(B) below, to the extent of prepayment charges on deposit in the Certificate Account):

(i)      to the Class A  Certificateholders,  the Accrued Certificate  Interest payable on the Class A Certificates
         with  respect  to such  Distribution  Date,  which  amounts  shall be  allocated  pursuant  to the Class A
         Interest  Distribution  Priority,  plus any  related  amounts  accrued  pursuant  to this  clause  (i) but
         remaining  unpaid from any prior  Distribution  Date,  being paid from and in reduction  of the  Available
         Distribution Amount for such Distribution Date;

(ii)     to the  Class M  Certificateholders,  from  the  amount,  if any,  of the  Available  Distribution  Amount
         remaining  after  the  foregoing  distributions,  Accrued  Certificate  Interest  payable  on the  Class M
         Certificates  with respect to such  Distribution  Date, plus any related amounts accrued  pursuant to this
         clause  (ii) but  remaining  unpaid  from any  prior  Distribution  Date,  sequentially,  to the Class M-1
         Certificateholders,    Class   M-2   Certificateholders,    Class   M-3   Certificateholders,    Class M-4
         Certificateholders,     Class M-5    Certificateholders,     Class M-6    Certificateholders,    Class M-7
         Certificateholders,   Class M-8   Certificateholders,   Class  M-9   Certificateholders   and   Class M-10
         Certificateholders,  in that order, being paid from and in reduction of the Available  Distribution Amount
         for such Distribution Date;

(iii)    [reserved];

(iv)     the  Principal  Distribution  Amount  shall be  distributed  as  follows,  to be  applied  to  reduce  the
         Certificate  Principal Balance of the applicable  Certificates in each case to the extent of the remaining
         Principal Distribution Amount:

(A)      first,  concurrently,  the Group I Principal Distribution Amount shall be distributed  sequentially to the
                  Class A-I-1 Certificateholders,  Class A-I-2  Certificateholders,  Class A-I-3 Certificateholders
                  and Class A-I-4  Certificateholders,  in that order, in each case until the Certificate Principal
                  Balance thereof has been reduced to zero and the Group II Principal  Distribution  Amount, to the
                  Class A-II  Certificateholders,  until the Certificate Principal Balance thereof has been reduced
                  to zero;

(B)      second,  after  application  of  payments  pursuant to clause (A),  concurrently,  the Group II  Principal
                  Distribution  Amount,   sequentially,   to  the  Class  A-I-1  Certificateholders,   Class  A-I-2
                  Certificateholders,  Class A-I-3 Certificateholders and Class A-I-4  Certificateholders,  in that
                  order,  in each case until the  Certificate  Principal  Balance  thereof has been reduced to zero
                  and the Group I Principal  Distribution Amount, to the Class A-II  Certificateholders,  until the
                  Certificate Principal Balance thereof has been reduced to zero;

(C)      third, to the Class M-1  Certificateholders,  the Class M-1 Principal  Distribution  Amount,  in each case
                  until the Certificate Principal Balance of the Class M-1 Certificates has been reduced to zero;

(D)      fourth,  to the Class M-2  Certificateholders,  the Class M-2  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-2 Certificates has been reduced to zero;

(E)      fifth,  to the  Class M-3  Certificateholders,  the Class M-3  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-3 Certificates has been reduced to zero;

(F)      sixth,  to the  Class M-4  Certificateholders,  the Class M-4  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-4 Certificates has been reduced to zero;

(G)      seventh, to the Class M-5  Certificateholders,  the Class M-5  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-5 Certificates has been reduced to zero;

(H)      eighth,  to the Class M-6  Certificateholders,  the Class M-6  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-6 Certificates has been reduced to zero;

(I)      ninth,  to the  Class M-7  Certificateholders,  the Class M-7  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-7 Certificates has been reduced to zero;

(J)      tenth,  to the  Class M-8  Certificateholders,  the Class M-8  Principal  Distribution  Amount,  until the
                  Certificate Principal Balance of the Class M-8 Certificates has been reduced to zero;

(K)      eleventh,  to the Class M-9  Certificateholders,  the Class M-9 Principal  Distribution  Amount, until the
                  Certificate Principal Balance of the Class M-9 Certificates has been reduced to zero; and

(L)      twelfth, to the Class M-10  Certificateholders,  the Class M-10  Principal  Distribution Amount, until the
                  Certificate Principal Balance of the Class M-10 Certificates has been reduced to zero; and

(v)      to the Class A  Certificateholders and Class M  Certificateholders,  the amount of any Prepayment Interest
         Shortfalls  allocated  thereto  for such  Distribution  Date,  on a pro  rata  basis  based on  Prepayment
         Interest Shortfalls  allocated thereto to the extent not offset by Eligible Master Servicing  Compensation
         on such Distribution Date;

(vi)     to the Class A  Certificateholders and Class M  Certificateholders,  the amount of any Prepayment Interest
         Shortfalls  previously  allocated  thereto  remaining unpaid from prior  Distribution  Dates together with
         interest  thereon  at the  related  Pass-Through  Rate,  on a pro rata  basis  based on unpaid  Prepayment
         Interest Shortfalls previously allocated thereto;

(vii)    (A)  concurrently,  (1) to the Class A-I  Certificateholders,  the amount of any unpaid Group I Basis Risk
         Shortfalls  allocated  thereto,  on a pro rata  basis  based on the  amount of unpaid  Group I Basis  Risk
         Shortfalls  allocated  thereto,  and (2) to the Class  A-II  Certificateholders,  the amount of any unpaid
         Group  II  Basis  Risk  Shortfalls   allocated   thereto,   and  (B)   sequentially,   to  the  Class  M-1
         Certificateholders,    Class   M-2   Certificateholders,   Class   M-3   Certificateholders,   Class   M-4
         Certificateholders,    Class   M-5   Certificateholders,   Class   M-6   Certificateholders,   Class   M-7
         Certificateholders,   Class  M-8   Certificateholders,   Class  M-9   Certificateholders  and  Class  M-10
         Certificateholders,  in that  order,  the  related  Class M Basis Risk  Shortfall  for such Class and that
         Distribution Date;

(viii)   to the  Class A  Certificateholders  and  Class M  Certificateholders,  Relief  Act  Shortfalls  allocated
         thereto for such Distribution  Date, on a pro rata basis based on Relief Act Shortfalls  allocated thereto
         for such Distribution Date,

(ix)     first,  to the  Class A  Certificateholders,  the  principal  portion of any  Realized  Losses  previously
         allocated  to  those  Certificates  and  remaining  unreimbursed,  on a pro  rata  basis  based  on  their
         respective  principal  portion of any  Realized  Losses  previously  allocated to those  Certificates  and
         remaining  unreimbursed,  and then,  sequentially,  to the Class  M-1,  Class M-2,  Class M-3,  Class M-4,
         Class M-5, Class M-6,  Class M-7,  Class M-8, Class M-9 and Class M-10 Certificateholders,  in that order,
         the  principal  portion  of  any  Realized  Losses  previously   allocated  to  such  Class and  remaining
         unreimbursed;

(x)      to the  Supplemental  Interest Trust Account for payment to the Swap  Counterparty,  any Swap  Termination
         Payments due to a Swap Counterparty Trigger Event;

(xi)     to the Class SB  Certificates,  (A) from the amount,  if any, of the Excess Cash Flow remaining  after the
         foregoing  distributions,  the sum of (I) Accrued  Certificate  Interest  thereon,  (II) the amount of any
         Overcollateralization  Reduction Amount for such  Distribution  Date and (III) for any  Distribution  Date
         after the Certificate  Principal  Balance of each Class of Class A  Certificates and Class M  Certificates
         has been reduced to zero, the  Overcollateralization  Amount,  (B) from  prepayment  charges on deposit in
         the  Certificate  Account,  any  prepayment  charges  received on the  Mortgage  Loans  during the related
         Prepayment Period and (C) from Net Swap Payments received by the Supplemental  Interest Trust Trustee,  if
         any, the amount of such Net Swap Payments remaining after the foregoing distributions; and

(xii)    to the Class R Certificateholders, the balance, if any, of the Excess Cash Flow.

(d)      Notwithstanding  the foregoing  clause (c), upon the reduction of the Certificate  Principal  Balance of a
Class of Class A Certificates or Class M  Certificates to zero, such Class of  Certificates will not be entitled to
further distributions pursuant to Section 4.02.

(e)      Each  distribution  with respect to a Book-Entry  Certificate  shall be paid to the Depository,  as Holder
thereof,  and the Depository shall be responsible for crediting the amount of such  distribution to the accounts of
its  Depository  Participants  in accordance  with its normal  procedures.  Each  Depository  Participant  shall be
responsible  for disbursing such  distribution  to the  Certificate  Owners that it represents and to each indirect
participating  brokerage  firm (a "brokerage  firm" or "indirect  participating  firm") for which it acts as agent.
Each brokerage firm shall be responsible for disbursing  funds to the Certificate  Owners that it represents.  None
of the Trustee,  the  Certificate  Registrar,  the Depositor or the Master  Servicer shall have any  responsibility
therefor except as otherwise provided by this Agreement or applicable law.

(f)      Except  as  otherwise  provided  in  Section 9.01,  if  the  Master  Servicer  anticipates  that  a  final
distribution  with respect to any Class of  Certificates  will be made on a future  Distribution  Date,  the Master
Servicer shall, no later than 40 days prior to such  Distribution  Date,  notify the Trustee and the Trustee shall,
not earlier than the 15th day and not later than the 25th day of the month next preceding such  Distribution  Date,
distribute,  or cause to be distributed,  on such date to each Holder of such Class of Certificates a notice to the
effect that: (i) the Trustee  anticipates that the final  distribution  with respect to such Class of  Certificates
will be made on such  Distribution  Date but only upon  presentation  and  surrender  of such  Certificates  at the
office of the Trustee or as otherwise  specified  therein,  and (ii) no interest shall accrue on such  Certificates
from and after the end of the prior  calendar  month.  In the event that  Certificateholders  required to surrender
their Certificates  pursuant to Section 9.01(c)  do not surrender their  Certificates for final  cancellation,  the
Trustee shall cause funds  distributable  with respect to such  Certificates  to be withdrawn from the  Certificate
Account  and  credited to a separate  escrow  account  for the  benefit of such  Certificateholders  as provided in
Section 9.01(d).

Section 4.03.     Statements to Certificateholders; Statements to Rating Agencies; Exchange Act Reporting.

(a)      Concurrently  with  each  distribution  charged  to the  Certificate  Account  and  with  respect  to each
Distribution  Date the Master  Servicer  shall  forward to the Trustee and the Credit Risk  Manager and the Trustee
shall  forward by mail or otherwise  make  available  electronically  on its website  (which may be obtained by any
Certificateholder  by  telephoning  the Trustee at (800)  934-6802)  to each  Holder and the  Depositor a statement
setting forth the following information as to each Class of Certificates, in each case to the extent applicable:

(i)      the  applicable  Record  Date,  Determination  Date and  Distribution  Date,  and the  date on  which  the
         applicable Interest Accrual Period commenced;

(ii)     the  aggregate  amount of payments  received  with respect to the  Mortgage  Loans,  including  prepayment
         amounts;

(iii)    the Servicing Fee and Subservicing Fee payable to the Master Servicer and the Subservicer;

(iv)     the amount of any other fees or  expenses  paid,  and the  identity  of the party  receiving  such fees or
         expenses;

(v)      (A)               the amount of such  distribution  to the  Certificateholders  of such  Class  applied to
         reduce  the  Certificate  Principal  Balance  thereof,  and  (B) the  aggregate  amount  included  therein
         representing Principal Prepayments;

(vi)     the  amount  of such  distribution  to  Holders  of such  Class  of  Certificates  allocable  to  interest
         (including amounts payable as a portion of the Excess Cash Flow);

(vii)    if the  distribution  to the Holders of such Class of Certificates is less than the full amount that would
         be  distributable  to such Holders if there were sufficient  funds available  therefor,  the amount of the
         shortfall;

(viii)   the  amount of any  Advance by the Master  Servicer  with  respect to the Group I Loans and Group II Loans
         pursuant to Section 4.04;

(ix)     the number and Stated  Principal  Balance of the Group I Loans,  the Group II Loans and the Mortgage Loans
         in the aggregate after giving effect to the distribution of principal on such Distribution Date;

(x)      the Certificate  Principal  Balance of each Class of the  Certificates,  before and after giving effect to
         the amounts distributed on such Distribution Date;

(xi)     the Certificate Principal Balance of each Class of Class A Certificates as of the Closing Date;

(xii)    the Certificate Principal Balance of each Class of Class M Certificates as of the Closing Date;

(xiii)   the number and Stated  Principal  Balance of the Mortgage Loans after giving effect to the distribution of
         principal  on such  Distribution  Date and the number of Mortgage  Loans at the  beginning  and end of the
         related Due Period;

(xiv)    on the basis of the most  recent  reports  furnished  to it by  Subservicers,  (A) the  number  and Stated
         Principal  Balances  of Group I Loans and Group II Loans that are  Delinquent  (1) 30-59  days,  (2) 60-89
         days and (3) 90 or more days and the number and Stated  Principal  Balances  of Group I Loans and Group II
         Loans that are in  foreclosure,  (B) the number and  aggregate  principal  balances  of the Group I Loans,
         Group II Loans and the Mortgage Loans in the aggregate that are  Reportable  Modified  Mortgage Loans that
         are in  foreclosure  and are REO  Property,  indicating in each case  capitalized  Mortgage  Loans,  other
         Servicing  Modifications  and totals,  and (C) for all Reportable  Modified Mortgage Loans, the number and
         aggregate  principal  balances  of the  Group I  Loans,  Group  II  Loans  and the  Mortgage  Loans in the
         aggregate  that have been  liquidated,  the  subject of  pay-offs  and that have been  repurchased  by the
         Master Servicer or Seller;

(xv)     the amount,  terms and general purpose of any Advance by the Master Servicer  pursuant to Section 4.04 and
         the amount of all Advances that have been reimbursed during the related Due Period;

(xvi)    any  material  modifications,  extensions  or waivers to the terms of the  Mortgage  Loans  during the Due
         Period or that have cumulatively become material over time;

(xvii)   any material breaches of Mortgage Loan representations or warranties or covenants in the Agreement;

(xviii)  the number,  aggregate  principal  balance and Stated Principal Balance of any REO Properties with respect
         to the Group I Loans and Group II Loans;

(xix)    the aggregate  Accrued  Certificate  Interest  remaining  unpaid,  if any, for each Class of Certificates,
         after giving effect to the distribution made on such Distribution Date;

(xx)     the  aggregate  amount of Realized  Losses  with  respect to the Group I Loans and Group II Loans for such
         Distribution  Date and the  aggregate  amount of  Realized  Losses  with  respect to the Group I Loans and
         Group II Loans incurred since the Cut-off Date;

(xxi)    the  Pass-Through  Rate on each Class of  Certificates,  the Group I Net WAC Cap Rate and the Group II Net
         WAC Cap Rate;

(xxii)   the Group I Basis Risk  Shortfalls,  Group II Basis Risk  Shortfalls,  Class M Basis Risk  Shortfalls  and
         Prepayment Interest Shortfalls;

(xxiii)  the   Overcollateralization   Amount  and  the  Required   Overcollateralization   Amount  following  such
         Distribution Date;

(xxiv)   the number and  aggregate  principal  balance  of the Group I Loans and Group II Loans  repurchased  under
         Section 4.07;

(xxv)    the  aggregate  amount  of any  recoveries  with  respect  to the  Group I Loans  and  Group  II  Loans on
         previously foreclosed loans from Residential Funding;

(xxvi)   the  weighted  average  remaining  term to maturity  of the Group I Loans and Group II Loans after  giving
         effect to the amounts distributed on such Distribution Date;

(xxvii)  the weighted  average  Mortgage  Rates of the Group I Loans and Group II Loans after giving  effect to the
         amounts distributed on such Distribution Date;

(xxviii) the amount of any Net Swap Payment  payable to the  Supplemental  Interest  Trust Trustee on behalf of the
         Supplemental  Interest Trust, any Net Swap Payment payable to the Swap Counterparty,  any Swap Termination
         Payment  payable to the  Trustee on behalf of the  Supplemental  Interest  Trust and any Swap  Termination
         Payment payable to the Swap Counterparty; and

(xxix)   the occurrence of the Stepdown Date.

         In the case of  information  furnished  pursuant  to clauses  (i) and (ii)  above,  the  amounts  shall be
expressed as a dollar amount per  Certificate  with a $1,000  denomination.  In addition to the statement  provided
to the Trustee as set forth in this  Section 4.03(a),  the Master  Servicer shall provide to any manager of a trust
fund consisting of some or all of the  Certificates,  upon reasonable  request,  such additional  information as is
reasonably  obtainable  by the Master  Servicer  at no  additional  expense to the Master  Servicer.  Also,  at the
request of a Rating Agency, the Master Servicer shall provide the information  relating to the Reportable  Modified
Mortgage  Loans  substantially  in the form attached  hereto as Exhibit U to such Rating Agency within a reasonable
period of time;  provided,  however,  that the Master  Servicer  shall not be required to provide such  information
more than four times in a calendar year to any Rating Agency.

(b)      Within a reasonable  period of time after the Master Servicer  receives a written request from a Holder of
a Certificate,  other than a Class R Certificate,  the Master Servicer shall prepare, or cause to be prepared,  and
shall  forward,  or cause to be  forwarded,  to each Person who at any time during the calendar year was the Holder
of a Certificate,  other than a Class R  Certificate,  a statement  containing the information set forth in clauses
(iv) and (v) of subsection (a) above  aggregated for such calendar year or applicable  portion thereof during which
such  Person  was a  Certificateholder.  Such  obligation  of the  Master  Servicer  shall be  deemed  to have been
satisfied  to the extent  that  substantially  comparable  information  shall be  provided  by the Master  Servicer
pursuant to any requirements of the Code.

(c)      Within a reasonable  period of time after the Master  Servicer  receives a written request from any Holder
of a Class R Certificate,  the Master Servicer shall prepare, or cause to be prepared,  and shall forward, or cause
to be forwarded,  to each Person who at any time during the calendar year was the Holder of a Class R  Certificate,
a statement containing the applicable  distribution  information provided pursuant to this Section 4.03  aggregated
for such  calendar  year or  applicable  portion  thereof  during  which  such  Person  was the Holder of a Class R
Certificate.  Such  obligation  of the Master  Servicer  shall be deemed to have been  satisfied to the extent that
substantially  comparable  information shall be provided by the Master Servicer pursuant to any requirements of the
Code.

(d)      Upon  the  written  request  of  any  Certificateholder,  the  Master  Servicer,  as  soon  as  reasonably
practicable,   shall  provide  the  requesting   Certificateholder  with  such  information  as  is  necessary  and
appropriate,   in  the  Master  Servicer's  sole  discretion,  for  purposes  of  satisfying  applicable  reporting
requirements under Rule 144A.

(e)      The Master  Servicer  shall,  on behalf of the Depositor and in respect of the Trust Fund,  sign and cause
to be filed with the  Commission  any periodic  reports  required to be filed under the  provisions of the Exchange
Act, and the rules and regulations of the Commission  thereunder,  including  without  limitation,  reports on Form
10-K, Form 10-D and Form 8-K. In connection with the preparation and filing of such periodic  reports,  the Trustee
shall timely provide to the Master Servicer (I) a list of  Certificateholders  as shown on the Certificate Register
as of the end of each calendar  year,  (II) copies of all  pleadings,  other legal process and any other  documents
relating to any claims,  charges or complaints involving the Trustee, as trustee hereunder,  or the Trust Fund that
are received by a Responsible  Officer of the Trustee,  (III) notice of all matters  that, to the actual  knowledge
of a  Responsible  Officer of the  Trustee,  have been  submitted to a vote of the  Certificateholders,  other than
those matters that have been submitted to a vote of the  Certificateholders  at the request of the Depositor or the
Master Servicer,  and (IV) notice of any failure of the Trustee to make any distribution to the  Certificateholders
as required  pursuant to this Agreement.  Neither the Master Servicer nor the Trustee shall have any liability with
respect to the Master  Servicer's  failure to properly  prepare or file such  periodic  reports  resulting  from or
relating to the Master  Servicer's  inability or failure to obtain any  information  not resulting  from the Master
Servicer's own negligence or willful misconduct.

(f)      Any Form 10-K filed with the Commission in connection with this Section 4.03  shall include,  with respect
to the Certificates relating to such 10-K:

(i)      A  certification,  signed by the  senior  officer  in  charge of the  servicing  functions  of the  Master
         Servicer,  in the form  attached as Exhibit T-1 hereto or such other form as may be required or  permitted
         by the Commission  (the "Form 10-K  Certification"),  in compliance with Rules 13a-14 and 15d-14 under the
         Exchange Act and any additional directives of the Commission.

(ii)     A report  regarding its  assessment of compliance  during the preceding  calendar year with all applicable
         servicing  criteria  set  forth  in  relevant  Commission  regulations  with  respect  to  mortgage-backed
         securities  transactions  taken as a whole involving the Master Servicer that are backed by the same types
         of assets as those  backing the  certificates,  as well as similar  reports on  assessment  of  compliance
         received from other parties  participating  in the servicing  function as required by relevant  Commission
         regulations,  as described in Item 1122(a) of  Regulation AB.  The Master  Servicer  shall obtain from all
         other parties participating in the servicing function any required assessments.

(iii)    With respect to each  assessment  report  described  immediately  above,  a report by a registered  public
         accounting  firm that  attests to, and reports on, the  assessment  made by the  asserting  party,  as set
         forth in relevant  Commission  regulations,  as  described  in  Regulation 1122(b)  of  Regulation AB  and
         Section 3.19.

(iv)     The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)      In connection  with the Form 10-K  Certification,  the Trustee  shall  provide the Master  Servicer with a
back-up certification substantially in the form attached hereto as Exhibit T-2.

(h)      This  Section 4.03  may  be  amended  in  accordance  with  this  Agreement  without  the  consent  of the
Certificateholders.

(i)      The Trustee  shall make  available on the  Trustee's  internet  website each of the reports filed with the
Commission  by or on behalf of the  Depositor  under the  Exchange  Act,  as soon as  reasonably  practicable  upon
delivery of such report to the Trustee.

Section 4.04.     Distribution of Reports to the Trustee and the Depositor; Advances by the Master Servicer.

(a)      Prior to the close of business on the Business Day next  succeeding  each  Determination  Date, the Master
Servicer  shall  furnish a written  statement  (which  may be in a  mutually  agreeable  electronic  format) to the
Trustee,  any  Paying  Agent  and the  Depositor  (the  information  in such  statement  to be  made  available  to
Certificateholders  by the Master  Servicer  on  request)  (provided  that the Master  Servicer  shall use its best
efforts to deliver  such  written  statement  not later than 12:00 p.m.  New York time on the second  Business  Day
prior to the Distribution Date) setting forth (i) the Available  Distribution  Amount, (ii) the amounts required to
be withdrawn from the Custodial  Account and deposited into the Certificate  Account on the immediately  succeeding
Certificate  Account  Deposit Date  pursuant to clause  (iii) of  Section 4.01(a),  (iii) the amount of  Prepayment
Interest  Shortfalls and Basis Risk  Shortfalls and (iv) the Net Swap Payments and Swap  Termination  Payments,  if
any, for such  Distribution  Date. The  determination  by the Master Servicer of such amounts shall, in the absence
of obvious  error,  be  presumptively  deemed to be correct for all  purposes  hereunder  and the Trustee  shall be
protected in relying upon the same without any independent check or verification.

(b)      On or before 2:00 P.M. New York time on each  Certificate  Account Deposit Date, the Master Servicer shall
either (i) remit to the  Trustee for  deposit in the  Certificate  Account  from its own funds,  or funds  received
therefor  from the  Subservicers,  an amount equal to the Advances to be made by the Master  Servicer in respect of
the related  Distribution  Date, which shall be in an aggregate amount equal to the sum of (A) the aggregate amount
of Monthly  Payments other than Balloon  Payments (with each interest  portion thereof adjusted to a per annum rate
equal to the Net Mortgage Rate), less the amount of any related Servicing  Modifications,  Debt Service  Reductions
or Relief Act Shortfalls,  on the Outstanding  Mortgage Loans as of the related Due Date in the related Due Period,
which  Monthly  Payments  were due during the related Due Period and not received as of the close of business as of
the related  Determination  Date;  provided that no Advance shall be made if it would be a  Nonrecoverable  Advance
and (B) with  respect  to each  Balloon  Loan  delinquent  in  respect  of its  Balloon  Payment as of the close of
business on the related  Determination  Date,  an amount equal to the assumed  Monthly  Payment (with each interest
portion  thereof  adjusted  to a per annum  rate  equal to the Net  Mortgage  Rate) that would have been due on the
related Due Date based on the  original  amortization  schedule  for such  Balloon  Loan until such Balloon Loan is
finally  liquidated,  over any payments of interest or principal (with each interest  portion thereof adjusted to a
per annum rate equal to the Net Mortgage Rate)  received from the related  Mortgagor as of the close of business on
the related  Determination  Date and  allocable  to the Due Date during the related Due Period for each month until
such Balloon Loan is finally  liquidated,  (ii) withdraw from amounts on deposit in the Custodial Account and remit
to the Trustee for deposit in the Certificate  Account all or a portion of the Amount Held for Future  Distribution
in discharge of any such  Advance,  or (iii) make advances in the form of any  combination  of clauses (i) and (ii)
aggregating  the amount of such Advance.  Any portion of the Amount Held for Future  Distribution  so used shall be
replaced by the Master  Servicer by deposit in the  Certificate  Account on or before  11:00 A.M.  New York time on
any future  Certificate  Account Deposit Date to the extent that funds  attributable to the Mortgage Loans that are
available in the Custodial  Account for deposit in the  Certificate  Account on such  Certificate  Account  Deposit
Date shall be less than  payments to  Certificateholders  required to be made on the following  Distribution  Date.
The Master  Servicer  shall be entitled to use any Advance made by a  Subservicer  as described in  Section 3.07(b)
that has been deposited in the Custodial  Account on or before such  Distribution  Date as part of the Advance made
by the Master Servicer  pursuant to this  Section 4.04.  The  determination by the Master Servicer that it has made
a Nonrecoverable  Advance or that any proposed Advance, if made, would constitute a Nonrecoverable  Advance,  shall
be evidenced by a certificate  of a Servicing  Officer  delivered to the  Depositor  and the Trustee.  In the event
that the Master Servicer  determines as of the Business Day preceding any Certificate  Account Deposit Date that it
will be unable to deposit in the  Certificate  Account an amount  equal to the Advance  required to be made for the
immediately  succeeding  Distribution  Date,  it shall give notice to the Trustee of its inability to advance (such
notice may be given by telecopy),  not later than 3:00 P.M.,  New York time, on such Business Day,  specifying  the
portion  of such  amount  that it will be unable to  deposit.  Not later  than 3:00  P.M.,  New York  time,  on the
Certificate  Account  Deposit Date the Trustee shall,  unless by 12:00 Noon, New York time, on such day the Trustee
shall have been  notified in writing (by  telecopy)  that the Master  Servicer  shall have  directly or  indirectly
deposited in the  Certificate  Account  such  portion of the amount of the Advance as to which the Master  Servicer
shall have given notice  pursuant to the preceding  sentence,  pursuant to  Section 7.01,  (a) terminate all of the
rights and obligations of the Master Servicer under this Agreement in accordance with  Section 7.01  and (b) assume
the  rights  and  obligations  of the  Master  Servicer  hereunder,  including  the  obligation  to  deposit in the
Certificate  Account an amount equal to the Advance for the immediately  succeeding  Distribution Date. The Trustee
shall deposit all funds it receives pursuant to this Section 4.04(b) into the Certificate Account.

Section 4.05.     Allocation of Realized Losses.

(a)      Prior to each  Distribution  Date,  the Master  Servicer  shall  determine  the total  amount of  Realized
Losses,  if any,  that  resulted  from any Cash  Liquidation,  Servicing  Modifications,  Debt  Service  Reduction,
Deficient  Valuation or REO  Disposition  that occurred during the related  Prepayment  Period or, in the case of a
Servicing  Modification  that  constitutes a reduction of the interest rate on a Mortgage  Loan,  the amount of the
reduction  in the  interest  portion  of the  Monthly  Payment  due in the month in which  such  Distribution  Date
OCCURS.  The amount of each Realized Loss shall be evidenced by an Officers' Certificate.

(b)      All Realized Losses on the Mortgage Loans shall be allocated as follows:

(i)      first, to Excess Cash Flow in the amounts and priority as provided in Section 4.02;

(ii)     second, in reduction of the Overcollateralization Amount, until such amount has been reduced to zero;

(iii)    third, to the Class M-10  Certificates,  until the Certificate  Principal Balance thereof has been reduced
                           to zero;

(iv)     fourth, to the Class M-9  Certificates,  until the Certificate  Principal Balance thereof has been reduced
                           to zero;

(v)      fifth, to the Class M-8  Certificates,  until the Certificate  Principal  Balance thereof has been reduced
                           to zero;

(vi)     sixth, to the Class M-7  Certificates,  until the Certificate  Principal  Balance thereof has been reduced
                           to zero;

(vii)    seventh, to the Class M-6  Certificates,  until the Certificate Principal Balance thereof has been reduced
                           to zero;

(viii)   eighth, to the Class M-5  Certificates,  until the Certificate  Principal Balance thereof has been reduced
                           to zero;

(ix)     ninth, to the Class M-4  Certificates,  until the Certificate  Principal  Balance thereof has been reduced
                           to zero;

(x)      tenth, to the Class M-3  Certificates,  until the Certificate  Principal  Balance thereof has been reduced
                           to zero;

(xi)     eleventh,  to the Class M-2  Certificates,  until  the  Certificate  Principal  Balance  thereof  has been
                           reduced to zero;

(xii)    twelfth, to the Class M-1 Certificates,  until the Certificate  Principal Balance thereof has been reduced
                           to zero; and

(xiii)   thirteenth, for losses on the Group I Loans to the Class A-I-1,  Class A-I-2,  Class A-I-3 and Class A-I-4
                           Certificates  on  a  pro  rata  basis,  based  on  their  then  outstanding  Certificate
                           Principal  Balances  prior  to  giving  effect  to  distributions  to be  made  on  such
                           Distribution  Date, until the Certificate  Principal Balance of each such Class has been
                           reduced  to zero and for losses on the Group II Loans,  to the Class A-II  Certificates,
                           until the Certificate Principal Balance thereof has been reduced to zero.

(c)      An  allocation  of a  Realized  Loss  on a "pro  rata  basis"  among  two or  more  specified  Classes  of
Certificates  means an  allocation  on a pro rata  basis,  among the  various  Classes so  specified,  to each such
Class of Certificates on the basis of their then outstanding  Certificate Principal Balances prior to giving effect
to distributions to be made on such  Distribution  Date in the case of the principal  portion of a Realized Loss or
based on the Accrued  Certificate  Interest  thereon payable on such  Distribution  Date in the case of an interest
portion of a Realized  Loss. Any  allocation of the principal  portion of Realized  Losses (other than Debt Service
Reductions)  to the  Class A  Certificates  or  Class M  Certificates  shall be made by  reducing  the  Certificate
Principal  Balance thereof by the amount so allocated,  which  allocation  shall be deemed to have occurred on such
Distribution Date;  provided,  that no such reduction shall reduce the aggregate  Certificate  Principal Balance of
the Certificates  below the aggregate Stated Principal  Balance of the Mortgage Loans.  Allocations of the interest
portions of Realized  Losses  (other than any interest  rate  reduction  resulting  from a Servicing  Modification)
shall  be made  by  operation  of the  definition  of  "Accrued  Certificate  Interest"  for  each  Class for  such
Distribution  Date.  Allocations  of the  interest  portion of a Realized  Loss  resulting  from an  interest  rate
reduction  in  connection  with a Servicing  Modification  shall be made by  operation  of the  priority of payment
provisions of  Section 4.02(c).  Allocations of the principal  portion of Debt Service  Reductions shall be made by
operation of the  priority of payment  provisions  of  Section 4.02(c).  All  Realized  Losses and all other losses
allocated  to a  Class of  Certificates  hereunder  will be  allocated  among  the  Certificates  of such  Class in
proportion to the Percentage Interests evidenced thereby.

(d)      All Realized  Losses on the Mortgage  Loans shall be  allocated on each  Distribution  Date to the REMIC I
Regular  Interests,  the REMIC II  Regular  Interests  and the REMIC  III  Regular  Interests  as  provided  in the
definition of REMIC I Realized Losses, REMIC II Realized Losses and REMIC III Realized Losses, respectively.

(e)      Realized  Losses  allocated  to the  Excess  Cash Flow or the  Overcollateralization  Amount  pursuant  to
paragraphs  (a), (b) or (c) of this Section,  the definition of Accrued  Certificate  Interest and the operation of
Section 4.02(c)  shall  be  deemed  allocated  to the  Class SB  Certificates.  Realized  Losses  allocated  to the
Class SB  Certificates  shall, to the extent such Realized Losses represent Realized Losses on an interest portion,
be allocated to REMIC IV Regular  Interest  SB-IO.  Realized  Losses  allocated to the Excess Cash Flow pursuant to
paragraph (b) of this Section shall be deemed to reduce Accrued  Certificate  Interest on REMIC IV Regular Interest
SB-IO.  Realized  Losses  allocated  to  the  Overcollateralization  Amount  pursuant  to  paragraph  (b)  of  this
Section shall  be deemed  first to reduce  the  principal  balance of REMIC IV Regular  Interest  SB-PO  until such
principal  balance shall have been reduced to zero and  thereafter to reduce  accrued and unpaid  interest on REMIC
IV Regular Interest SB-IO.

Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property.

         The Master  Servicer or the  Subservicers  shall file  information  returns with respect to the receipt of
mortgage  interest  received in a trade or business,  the reports of foreclosures and abandonments of any Mortgaged
Property  and the  informational  returns  relating to  cancellation  of  indebtedness  income with  respect to any
Mortgaged  Property  required  by Sections  6050H,  6050J and 6050P of the Code,  respectively,  and deliver to the
Trustee an  Officers'  Certificate  on or before  March 31 of each  year,  beginning  with the first  March 31 that
occurs at least six months after the Cut-off  Date,  stating that such reports have been filed.  Such reports shall
be in form and substance  sufficient to meet the reporting  requirements  imposed by such Sections 6050H, 6050J and
6050P of the Code.

Section 4.07.     Optional Purchase of Defaulted Mortgage Loans.

(a)      With respect to any Mortgage  Loan which is  delinquent  in payment by 90 days or more,  (i) the Holder of
the Class SB  Certificate  may,  at its  option,  upon twenty  days prior  written  notice to the Master  Servicer,
purchase  such Mortgage Loan from the Trustee at the Purchase  Price  therefore,  except that in no event shall the
Holder of the Class SB  Certificate  purchase such  Mortgage  Loan where the  aggregate  value of all such Mortgage
Loans  purchased  by the  Holder of the Class SB  Certificate  would be  greater  than  three  percent  (3%) of the
Certificate  Principal  Balance  of any  Certificate  and (ii) if the Holder of the Class SB  Certificate  fails to
provide notice pursuant to the immediately  preceding  sentence,  the Master Servicer may, at its option,  purchase
such  Mortgage  Loan from the Trustee at the Purchase  Price  therefor;  provided,  that with respect to the Master
Servicer,  such Mortgage Loan that becomes 90 days or more delinquent  during any given Calendar Quarter shall only
be eligible for  purchase  pursuant to this Section  during the period  beginning on the first  Business Day of the
following  Calendar  Quarter,  and  ending at the close of  business  on the  second-to-last  Business  Day of such
following  Calendar Quarter;  and provided,  further,  that such Mortgage Loan is 90 days or more delinquent at the
time of  repurchase.  Such option if not exercised  shall not  thereafter  be  reinstated as to any Mortgage  Loan,
unless the  delinquency is cured and the Mortgage Loan  thereafter  again becomes  delinquent in payment by 90 days
or more in a subsequent Calendar Quarter.

(b)      If at any time the Master Servicer makes a payment to the Certificate  Account  covering the amount of the
Purchase Price for such a Mortgage Loan as provided in clause (a) above,  and the Master  Servicer  provides to the
Trustee a  certification  signed by a Servicing  Officer stating that the amount of such payment has been deposited
in the Certificate  Account,  then the Trustee shall execute the assignment of such Mortgage Loan at the request of
the Master Servicer without  recourse to the Master Servicer which shall succeed to all the Trustee's right,  title
and interest in and to such  Mortgage  Loan,  and all security and  documents  relative  thereto.  Such  assignment
shall be an assignment  outright and not for security.  The Master  Servicer will thereupon own such Mortgage,  and
all such  security and  documents,  free of any further  obligation to the Trustee or the  Certificateholders  with
respect thereto.

Section 4.08.     [Reserved].

Section 4.09.     [Reserved].

Section 4.10.     Supplemental Interest Trust; Swap Agreement.

(a)      On the Closing  Date,  the  Supplemental  Interest  Trust  Trustee shall (i) establish and maintain in its
name, in trust for the benefit of the  Certificateholders,  the  Supplemental  Interest  Trust Account and (ii) for
the benefit of the  Certificateholders,  cause the  Supplemental  Interest Trust to enter into the Swap  Agreement.
It is intended that the  Supplemental  Interest  Trust be classified  for federal  income tax purposes as a grantor
trust under Subpart E, part I of  subchapter J of chapter 1 of the Code,  of which the Class SB  Certificateholders
are owners,  rather than a  partnership,  an association  taxable as a corporation or a taxable  mortgage pool; and
the powers granted and obligations undertaken in this Agreement shall be construed so as to further such intent.

(b)      The  Supplemental  Interest  Trust Trustee shall deposit in the  Supplemental  Interest  Trust Account all
payments  that are payable to the  Supplemental  Interest  Trust under the Swap  Agreement.  Net Swap  Payments and
Swap Termination  Payments (other than Swap Termination  Payments resulting from a Swap Counterparty Trigger Event)
payable by the  Supplemental  Interest  Trust to the Swap  Counterparty  pursuant  to the Swap  Agreement  shall be
excluded from the Available  Distribution  Amount and paid to the Swap  Counterparty  prior to any distributions to
the  Certificateholders.  On each  Distribution  Date, such amounts will be remitted by the  Supplemental  Interest
Trust Trustee to the  Supplemental  Interest Trust Account for payment to the Swap  Counterparty,  and such amounts
(plus any amounts deposited into the Supplemental  Interest Trust Account pursuant to Section  4.02(c)(x)) shall be
paid to the Swap  Counterparty in the following  order of priority:  first to make any Net Swap Payment owed to the
Swap  Counterparty  pursuant  to the Swap  Agreement  for  such  Distribution  Date;  and  second  to make any Swap
Termination  Payment (not due to a Swap Counterparty  Trigger Event) owed to the Swap Counterparty  pursuant to the
Swap  Agreement  for  such  Distribution  Date.  For  federal  income  tax  purposes,  such  amounts  paid  to  the
Supplemental  Interest  Trust  Account on each  Distribution  Date shall first be deemed  paid to the  Supplemental
Interest  Trust Account in respect of REMIC IV  Regular  Interest IO to the extent of the amount  distributable  on
such REMIC IV Regular Interest IO on such  Distribution  Date, and any remaining amount shall be deemed paid to the
Supplemental  Interest  Trust  Account  in  respect  of the SB-AM  Swap  Agreement.  Any Swap  Termination  Payment
triggered by a Swap Counterparty  Trigger Event owed to the Swap  Counterparty  pursuant to the Swap Agreement will
be subordinated to distributions  to the Holders of the Class A  Certificates and Class M Certificates and shall be
paid as set forth under Section 4.02.

(c)      Net Swap Payments payable by the Swap  Counterparty to the  Supplemental  Interest Trust Trustee on behalf
of the Supplemental  Interest Trust pursuant to the Swap Agreement shall be deposited by the Supplemental  Interest
Trust Trustee into the Supplemental Interest Trust Account and shall be applied  in accordance with Section 4.02.

(d)      Subject to Sections 8.01 and 8.02 hereof,  the  Supplemental  Interest Trust Trustee agrees to comply with
the terms of the Swap Agreement and to enforce the terms and provisions  thereof  against the Swap  Counterparty at
the written  direction  of the Holders of  Certificates  entitled to at least 51% of the Voting  Rights,  or if the
Supplemental  Interest  Trust Trustee does not receive such  direction  from such  Certificateholders,  then at the
written direction of Residential Funding.

(e)      The  Supplemental  Interest Trust Account shall be an Eligible  Account.  Amounts held in the Supplemental
Interest Trust Account from time to time shall continue to constitute  assets of the  Supplemental  Interest Trust,
but not of the REMICs,  until released from the Supplemental  Interest Trust Account pursuant to this Section 4.10.
The  Supplemental  Interest  Trust  Account  constitutes  an "outside  reserve fund" within the meaning of Treasury
Regulation Section 1.860G-2(h)  and is not an asset of the REMICs.  The  Class SB  Certificateholders  shall be the
owners of the  Supplemental  Interest Trust  Account.  The  Supplemental  Interest Trust Trustee shall keep records
that  accurately  reflect  the funds on  deposit in the  Supplemental  Interest  Trust  Account.  The  Supplemental
Interest Trust Trustee shall,  at the written  direction of the Master  Servicer,  invest amounts on deposit in the
Supplemental  Interest  Trust  Account  in  Permitted  Investments.  In the  absence of  written  direction  to the
Supplemental  Interest  Trust  Trustee  from the Master  Servicer,  all funds in the  Supplemental  Interest  Trust
Account shall remain uninvested.  Notwithstanding the foregoing,  the Supplemental  Interest Trust Account shall be
terminated at such time when there are no payments due or payable pursuant to the Swap Agreement.

(f)      The  Supplemental  Interest  Trust Trustee shall,  on behalf of the holders of each Class of  Certificates
(other than the Class SB Certificates and Class R  Certificates) enter into the SB-AM Swap Agreement,  with itself,
on behalf of the holders of the Class SB  Certificates.  The holders of the Class SB  Certificates  hereby  appoint
the  Supplemental  Interest  Trust  Trustee to act on their  behalf with  respect to  entering  into the SB-AM Swap
Agreement.  Pursuant  to  the  SB-AM  Swap  Agreement,  all  holders  of  Certificates  (other  than  the  Class SB
Certificates  and Class R  Certificates)  shall be treated as having agreed to pay, on each  Distribution  Date, to
the holder of the  Class SB  Certificates  an  aggregate  amount  equal to the  excess,  if any,  of (i) the amount
payable on such  Distribution  Date on the REMIC IV  Regular  Interest  corresponding to such Class of Certificates
over (ii) the amount payable on such Class of  Certificates  on such  Distribution  Date (such excess,  a "Class IO
Distribution  Amount").  In  addition,   pursuant  to  the  SB-AM  Swap  Agreement,  the  holder  of  the  Class SB
Certificates  shall be treated as having  agreed to pay the  related  Basis Risk  Shortfalls  to the holders of the
Certificates (other than the Class SB  Certificates and Class R  Certificates) in accordance with the terms of this
Agreement.  Any payments to the  Certificates  from amounts deemed  received in respect of the SB-AM Swap Agreement
shall  not  be  payments   with  respect  to  a  "regular   interest"  in  a  REMIC  within  the  meaning  of  Code
Section 860G(a)(1).  However,  any payment from the Certificates (other than the Class SB  Certificates and Class R
Certificates)  of a Class IO  Distribution  Amount shall be treated for tax purposes as having been received by the
holders  of such  Certificates  in  respect  of the  REMIC IV  Regular  Interest  corresponding  to such  Class  of
Certificates  and as having been paid by such holders to the  Supplemental  Interest Trust Account  pursuant to the
SB-AM  Swap  Agreement.  Thus,  each  Certificate  (other  than  the  Class R  Certificates)  shall be  treated  as
representing  not only  ownership  of regular  interests  in  REMIC IV,  but also  ownership of an interest in, and
obligations with respect to, a notional principal contract.

(g)      Upon the  occurrence of an Early  Termination  Date,  the  Supplemental  Interest  Trust Trustee shall use
reasonable  efforts to appoint a successor swap  counterparty.  To the extent that the Supplemental  Interest Trust
Trustee receives a Swap Termination  Payment from the Swap  Counterparty,  the Supplemental  Interest Trust Trustee
shall  apply  such Swap  Termination  Payment  to  appoint a  successor  swap  counterparty.  In the event that the
Supplemental  Interest Trust receives a Swap Termination  Payment from the Swap Counterparty and a replacement swap
agreement or similar  agreement cannot be obtained within 30 days after receipt by the Supplemental  Interest Trust
Trustee of such Swap  Termination  Payment,  then the  Supplemental  Interest Trust Trustee shall deposit such Swap
Termination Payment into a separate,  non interest bearing account and will, on each subsequent  Distribution Date,
withdraw  from the  amount  then  remaining  on  deposit in such  reserve  account an amount  equal to the Net Swap
Payment,  if any, that would have been paid to the  Supplemental  Interest Trust by the original Swap  Counterparty
calculated  in  accordance  with the terms of the  original  Swap  Agreement,  and  deposit  such  amount  into the
Supplemental  Interest Trust Account for distribution on such  Distribution  Date pursuant to  Section 4.02(c).  To
the  extent  that the  Supplemental  Interest  Trust is  required  to pay a Swap  Termination  Payment  to the Swap
Counterparty,  any upfront payment  received from the  counterparty to a replacement swap agreement will be used to
pay such Swap  Termination  Payment  prior to using any  portion  of the  Available  Distribution  Amount  for such
Distribution Date.

(h)      The  Supplemental  Interest Trust Trustee is hereby  directed by the  Depositor,  on or before the Closing
Date, to sign the Swap  Agreement and the SB-AM Swap  Agreement on behalf of the  Supplemental  Interest  Trust for
the benefit of the  Certificateholders,  in the form presented to it by the Depositor.  The  Supplemental  Interest
Trust Trustee shall have no responsibility  for the contents,  adequacy or sufficiency of the Swap Agreement or the
SB-AM Swap Agreement, including, without limitation, any representations and warranties contained herein.

Section 4.11.     Posted Collateral Account


         (a)      On the Closing Date,  the  Supplemental  Interest Trust  Trustee,  on behalf of the  Supplemental
Interest  Trust,  shall  establish  and  maintain a Posted  Collateral  Account  pursuant  to the terms of the Swap
Agreement.

         (b)      The  Supplemental  Interest Trust Trustee,  on behalf of the Supplemental  Interest Trust,  shall
deposit in the Posted  Collateral  Account all  collateral  posted by the Swap  Counterparty  pursuant to Paragraph
13(g)(i) of the credit  support annex to the Swap  Agreement and held by the  Supplemental  Interest Trust Trustee,
on behalf of the Supplemental  Interest Trust,  pursuant to the credit support annex to the Swap Agreement.  Assets
deposited into the Posted  Collateral  Account (i) shall not be commingled or used with any other asset held by the
Supplemental  Interest  Trust Trustee and (ii) shall not be transferred to any other person or entity except as may
be provided in the Swap Agreement.

         (c)      The Posted  Collateral  Account shall be an Eligible  Account.  The  Supplemental  Interest Trust
Trustee  shall,  at the  written  direction  of the  Master  Servicer,  invest  amounts  on  deposit  in the Posted
Collateral  Account in Permitted  Investments.  In the absence of written  direction to the  Supplemental  Interest
Trust Trustee from the Master Servicer, all funds in the Posted Collateral Account shall remain uninvested.





--------------------------------------------------------------------------------



ARTICLE V

                                                 THE CERTIFICATES

Section 5.01.     The Certificates.

(a)      The Class A Certificates,  Class M  Certificates,  Class SB Certificates and Class R Certificates shall be
substantially  in the forms set forth in Exhibits A,  B, C and D,  respectively,  and shall,  on original issue, be
executed and delivered by the Trustee to the Certificate  Registrar for  authentication and delivery to or upon the
order of the Depositor  upon receipt by the Trustee or the Custodian of the  documents  specified in  Section 2.01.
Each class of Class A  Certificates and the Class M Certificates shall be issuable in minimum dollar  denominations
of $100,000  and  integral  multiples  of $1 in excess  thereof.  The  Class SB  Certificates  shall be issuable in
registered,  certificated form in minimum  percentage  interests of 5.00% and integral multiples of 0.01% in excess
thereof.  Each  Class of  Class R  Certificates  shall  be  issued  in  registered,  certificated  form in  minimum
percentage  interests of 20.00% and integral  multiples of 0.01% in excess  thereof;  provided,  however,  that one
Class R  Certificate of each Class will be issuable to the REMIC  Administrator as "tax matters person" pursuant to
Section 10.01(c)  in a  minimum  denomination  representing  a  Percentage  Interest  of not less than  0.01%.  The
Certificates  shall be  executed  by manual or  facsimile  signature  on behalf  of an  authorized  officer  of the
Trustee.  Certificates  bearing the manual or facsimile  signatures of individuals  who were at any time the proper
officers of the Trustee shall bind the Trustee,  notwithstanding  that such  individuals or any of them have ceased
to hold such offices prior to the  authentication  and delivery of such Certificate or did not hold such offices at
the date of such  Certificates.  No Certificate shall be entitled to any benefit under this Agreement,  or be valid
for any purpose,  unless there appears on such  Certificate a certificate of  authentication  substantially  in the
form provided for herein executed by the Certificate  Registrar by manual signature,  and such certificate upon any
Certificate  shall  be  conclusive  evidence,  and  the  only  evidence,   that  such  Certificate  has  been  duly
authenticated and delivered hereunder.  All Certificates shall be dated the date of their authentication.

(b)      (i)      The  Class A  Certificates  and Class M  Certificates  shall  initially  be issued as one or more
Certificates  registered in the name of the Depository or its nominee and, except as provided  below,  registration
of such  Certificates  may not be transferred by the Trustee except to another  Depository that agrees to hold such
Certificates  for the respective  Certificate  Owners with Ownership  Interests  therein.  The  Certificate  Owners
shall hold their  respective  Ownership  Interests  in and to each  Class A  Certificate  and  Class M  Certificate
through the  book-entry  facilities  of the  Depository  and,  except as provided  below,  shall not be entitled to
Definitive  Certificates  in respect of such  Ownership  Interests.  All transfers by  Certificate  Owners of their
respective  Ownership  Interests in the  Book-Entry  Certificates  shall be made in accordance  with the procedures
established by the Depository  Participant or brokerage firm representing  such Certificate  Owner. Each Depository
Participant  shall transfer the Ownership  Interests only in the Book-Entry  Certificates of Certificate  Owners it
represents or of brokerage firms for which it acts as agent in accordance with the Depository's normal procedures.

                  (ii)  The Trustee,  the Master Servicer and the Depositor may for all purposes  (including the
making of payments due on the  respective  Classes of  Book-Entry  Certificates)  deal with the  Depository  as the
authorized  representative  of the  Certificate  Owners  with  respect  to the  respective  Classes  of  Book-Entry
Certificates  for purposes of exercising  the rights of  Certificateholders  hereunder.  The rights of  Certificate
Owners with respect to the respective  Classes of Book-Entry  Certificates shall be limited to those established by
law  and  agreements  between  such  Certificate  Owners  and  the  Depository  Participants  and  brokerage  firms
representing  such  Certificate  Owners.  Multiple  requests and  directions  from, and votes of, the Depository as
Holder  of any  Class of  Book-Entry  Certificates  with  respect  to any  particular  matter  shall  not be deemed
inconsistent  if they are made  with  respect  to  different  Certificate  Owners.  The  Trustee  may  establish  a
reasonable  record date in  connection  with  solicitations  of consents from or voting by  Certificateholders  and
shall give notice to the Depository of such record date.

                  (iii) If with respect to any Book-Entry  Certificate  (i)(A) the Depositor advises the Trustee
in writing  that the  Depository  is no longer  willing  or able to  properly  discharge  its  responsibilities  as
Depository  with  respect to such  Book-Entry  Certificate  and (B) the  Depositor  is unable to locate a qualified
successor,  or (ii) (A) the Depositor at its option  advises the Trustee in writing that it elects to terminate the
book-entry  system for such Book-Entry  Certificate  through the Depository and (B) upon receipt of notice from the
Depository of the  Depositor's  election to terminate the book-entry  system for such Book-Entry  Certificate,  the
Depository  Participants  holding  beneficial  interests in such  Book-Entry  Certificates  agree to initiate  such
termination,  the  Trustee  shall  notify  all  Certificate  Owners of such  Book-Entry  Certificate,  through  the
Depository,  of the occurrence of any such event and of the availability of Definitive  Certificates to Certificate
Owners  requesting  the same.  Upon  surrender to the Trustee of the  Book-Entry  Certificates  by the  Depository,
accompanied  by  registration  instructions  from the Depository for  registration  of transfer,  the Trustee shall
issue the Definitive Certificates.

                  (iv)  In addition,  if an Event of Default has occurred and is  continuing,  each  Certificate
Owner  materially  adversely  affected thereby may at its option request a Definitive  Certificate  evidencing such
Certificate  Owner's  Percentage  Interest in the related  Class of  Certificates.  In order to make such  request,
such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository or
the  related  Depository  Participant  with  directions  for the  Certificate  Registrar  to  exchange or cause the
exchange of the Certificate  Owner's interest in such Class of  Certificates for an equivalent  Percentage Interest
in  fully  registered  definitive  form.  Upon  receipt  by the  Certificate  Registrar  of  instructions  from the
Depository  directing the Certificate  Registrar to effect such exchange (such instructions to contain  information
regarding  the Class of  Certificates  and the  Certificate  Principal  Balance  being  exchanged,  the  Depository
Participant  account to be debited with the decrease,  the registered  holder of and delivery  instructions for the
Definitive  Certificate,  and any other  information  reasonably  required by the Certificate  Registrar),  (i) the
Certificate  Registrar shall instruct the Depository to reduce the related Depository  Participant's account by the
aggregate  Certificate  Principal  Balance of the  Definitive  Certificate,  (ii) the Trustee shall execute and the
Certificate   Registrar  shall  authenticate  and  deliver,  in  accordance  with  the  registration  and  delivery
instructions provided by the Depository,  a Definitive  Certificate  evidencing such Certificate Owner's Percentage
Interest in such Class of  Certificates  and (iii) the Trustee shall execute and the  Certificate  Registrar  shall
authenticate a new Book-Entry  Certificate  reflecting the reduction in the aggregate Certificate Principal Balance
of such Class of Certificates by the amount of the Definitive Certificates.

                  (v)   None of the  Depositor,  the  Master  Servicer  or the  Trustee  shall be liable for any
actions  taken by the  Depository  or its  nominee,  including,  without  limitation,  any delay in delivery of any
instructions  required under this  Section 5.01 and may conclusively rely on, and shall be protected in relying on,
such  instructions.  Upon the  issuance of  Definitive  Certificates,  the Trustee  and the Master  Servicer  shall
recognize the Holders of the Definitive Certificates as Certificateholders hereunder.

(c)      Each of the  Certificates is intended to be a "security"  governed by Article 8 of the Uniform  Commercial
Code as in effect in the State of New York and any other  applicable  jurisdiction,  to the extent that any of such
laws may be applicable.

Section 5.02.     Registration of Transfer and Exchange of Certificates.

(a)      The Trustee  shall cause to be kept at one of the  offices or agencies to be  appointed  by the Trustee in
accordance  with the  provisions  of  Section 8.12  a  Certificate  Register in which,  subject to such  reasonable
regulations as it may prescribe,  the Trustee shall provide for the  registration of Certificates  and of transfers
and exchanges of Certificates as herein  provided.  The Trustee is initially  appointed  Certificate  Registrar for
the purpose of  registering  Certificates  and transfers  and exchanges of  Certificates  as herein  provided.  The
Certificate   Registrar,   or  the  Trustee,   shall  provide  the  Master   Servicer  with  a  certified  list  of
Certificateholders as of each Record Date prior to the related Determination Date.

(b)      Upon  surrender for  registration  of transfer of any  Certificate  at any office or agency of the Trustee
maintained  for such  purpose  pursuant to  Section 8.12  and, in the case of any Class SB  Certificate  or Class R
Certificate,  upon  satisfaction  of the conditions set forth below,  the Trustee shall execute and the Certificate
Registrar shall  authenticate  and deliver,  in the name of the designated  transferee or transferees,  one or more
new Certificates of a like Class and aggregate Percentage Interest.

(c)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of
authorized  denominations of a like Class and aggregate Percentage Interest,  upon surrender of the Certificates to
be exchanged at any such office or agency.  Whenever any  Certificates  are so surrendered for exchange the Trustee
shall execute and the Certificate  Registrar shall  authenticate  and deliver the  Certificates of such Class which
the  Certificateholder  making the exchange is entitled to receive.  Every Certificate presented or surrendered for
transfer or exchange  shall (if so required by the Trustee or the  Certificate  Registrar)  be duly endorsed by, or
be  accompanied  by a written  instrument  of transfer  in form  satisfactory  to the  Trustee and the  Certificate
Registrar duly executed by, the Holder thereof or his attorney duly authorized in writing.

(d)      (i)      No transfer,  sale, pledge or other disposition of a Class SB  Certificate or Class R Certificate
shall  be made  unless  such  transfer,  sale,  pledge  or  other  disposition  is  exempt  from  the  registration
requirements  of the Securities  Act, and any applicable  state  securities laws or is made in accordance with said
Act and laws.

(ii)     Except  as  otherwise  provided  in this  Section 5.02(d),  in the event  that a  transfer  of a  Class SB
Certificate  or Class R  Certificate  is to be made, (i) unless the Depositor  directs the Trustee  otherwise,  the
Trustee shall require a written  Opinion of Counsel  acceptable  to and in form and substance  satisfactory  to the
Trustee and the  Depositor  that such  transfer may be made pursuant to an  exemption,  describing  the  applicable
exemption  and the basis  therefor,  from said Act and laws or is being made  pursuant to said Act and laws,  which
Opinion of Counsel shall not be an expense of the Trustee,  the Trust Fund,  the Depositor or the Master  Servicer,
and (ii) the Trustee shall require the transferee to execute a  representation  letter,  substantially  in the form
of  Exhibit I  hereto,  and  the  Trustee  shall  require  the  transferor  to  execute  a  representation  letter,
substantially  in the form of Exhibit J  hereto,  each acceptable to and in form and substance  satisfactory to the
Depositor and the Trustee  certifying to the Depositor and the Trustee the facts  surrounding such transfer,  which
representation  letters  shall not be an  expense of the  Trustee,  the Trust  Fund,  the  Depositor  or the Master
Servicer.  In lieu of the requirements set forth in the preceding sentence,  the transfer of Class SB  Certificates
or Class R Certificates may be made in accordance with this  Section 5.02(d) if the prospective  transferee of such
a Certificate  provides the Trustee and the Master Servicer with an investment letter  substantially in the form of
Exhibit N-1  attached hereto,  or, with respect to the Class SB Certificates,  Exhibit N-2, which investment letter
shall not be an expense of the Trustee, the Depositor,  or the Master Servicer,  and which investment letter states
that, among other things, (A) such transferee (i) is a Qualified  Institutional  Buyer,  acting for its own account
or the accounts of other Qualified  Institutional  Buyer, and (ii) is aware that the proposed transferor intends to
rely on the exemption  from  registration  requirements  under the Securities Act provided by Rule 144A or (B) with
respect to the Class SB  Certificates,  that it is a Person that is not a "U.S.  person" as defined in Regulation S
under the  Securities  Act that  purchased  the Class SB  Certificates  in an  Offshore  Transaction  as defined in
Regulation S under the Securities Act and  understands  that the sale of the Class SB  Certificates  to it is being
made in reliance on the exemption from the  registration  requirements of the Securities Act provided by Regulation
S thereunder.  The Holder of a Class SB Certificate or Class R Certificate  desiring to effect any transfer,  sale,
pledge or other  disposition  shall,  and does hereby agree to,  indemnify the Trustee,  the Depositor,  the Master
Servicer and the  Certificate  Registrar  against any liability  that may result if the transfer,  sale,  pledge or
other  disposition  is not so  exempt  or is not made in  accordance  with such  federal  and  state  laws and this
Agreement.

(e)      (i)      In the case of any Class SB or Class R  Certificate  presented  for  registration  in the name of
any Person,  either (A) the Trustee  shall  require an Opinion of Counsel  acceptable  to and in form and substance
satisfactory  to the Trustee,  the Depositor and the Master  Servicer to the effect that the purchase or holding of
such Class SB or Class R Certificate  is  permissible  under  applicable  law, will not constitute or result in any
non-exempt prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code (or comparable provisions
of any  subsequent  enactments),  and will not subject the Trustee,  the  Depositor  or the Master  Servicer to any
obligation  or  liability  (including  obligations  or  liabilities  under  ERISA or  Section 4975  of the Code) in
addition to those  undertaken in this  Agreement,  which Opinion of Counsel shall not be an expense of the Trustee,
the Depositor or the Master Servicer,  or (B) the prospective  transferee shall be required to provide the Trustee,
the Depositor and the Master  Servicer with a  certification  to the effect set forth in Exhibit P (with respect to
a Class SB Certificate) or in paragraph fifteen of Exhibit H-1 (with respect to a Class R  Certificate),  which the
Trustee may rely upon without further inquiry or  investigation,  or such other  certifications  as the Trustee may
deem  desirable  or  necessary  in order to  establish  that  such  transferee  or the  Person  in whose  name such
registration  is requested is not an employee  benefit plan or other plan or arrangement  subject to the prohibited
transaction  provisions  of ERISA or  Section 4975  of the Code,  or any Person  (including  an  insurance  company
investing its general  accounts,  an investment  manager,  a named  fiduciary or a trustee of any such plan) who is
using "plan assets" of any such plan to effect such acquisition (each of the foregoing, a "Plan Investor").

                  (ii)  Any  Transferee  of  a  Class  M  Certificate  (or  interest   therein)  acquired  after
termination  of the  Supplemental  Interest  Trust will be deemed to have  represented by virtue of its purchase or
holding of such  Certificate (or interest  therein) that either (a) such Transferee is not a Plan Investor,  (b) it
has  acquired  and is holding such  Certificate  in reliance on U.S.  Department  of Labor  Prohibited  Transaction
Exemption  ("PTE")  94-29,  as most recently  amended by PTE 2002-41,  67 Fed. Reg. 54487 (Aug. 22, 2002) (the "RFC
Exemption"),  and that it understands  that there are certain  conditions to the availability of the RFC Exemption,
including that such Certificate  must be rated, at the time of purchase,  not lower than "BBB-" (or its equivalent)
by Fitch,  Standard & Poor's or Moody's  or (c) (x) such  Transferee  is an  insurance  company,  (y) the source of
funds used to purchase or hold such  Certificate (or interest  therein) is an "insurance  company general  account"
(as defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60),  and (z) the conditions set forth in PTCE
95-60 have been satisfied (each entity that satisfies this clause (c), a "Complying Insurance Company").

                  (iii) If any Class M Certificate  (or any interest  therein) is acquired or held by any Person
that does not satisfy the conditions  described in paragraph (ii) above,  then the last preceding  Transferee  that
either (x) is not a Plan Investor,  (y) acquired such  Certificate in compliance with the RFC Exemption or (z) is a
Complying  Insurance  Company shall be restored,  to the extent  permitted by law, to all rights and obligations as
Certificate Owner thereof  retroactive to the date of such Transfer of such Class M Certificate.  The Trustee shall
be under no liability to any Person for making any payments due on such Certificate to such preceding Transferee.

                  (iv)  Any purported  Certificate  Owner whose  acquisition or holding of any Class SB or Class
M Certificate (or interest  therein) was effected in violation of the  restrictions in this  Section 5.02(e)  shall
indemnify and hold harmless the Depositor,  the Trustee, the Master Servicer, any Subservicer,  any underwriter and
the Trust Fund from and against any and all liabilities,  claims,  costs or expenses  incurred by such parties as a
result of such acquisition or holding.

                  (v)   Each Holder of a Certificate  or any interest  therein  acquired as of any date prior to
the  termination  of the Swap  Agreement  that is a Plan  Investor  shall be  deemed  to have  represented,  by its
acquisition or holding of such Certificate or any interest therein,  that at least one of PTCE 84-14,  90-1, 91-38,
95-60 or  96-23 or other  applicable  exemption  applies  to such  Holder's  right  to  receive  payments  from the
Supplemental Interest Trust.

(f)      (i)      Each Person who has or who  acquires any  Ownership  Interest in a Class R  Certificate  shall be
deemed by the  acceptance or  acquisition  of such  Ownership  Interest to have agreed to be bound by the following
provisions and to have  irrevocably  authorized the Trustee or its designee under clause  (iii)(A) below to deliver
payments  to a Person  other than such  Person  and to  negotiate  the terms of any  mandatory  sale  under  clause
(iii)(B) below and to execute all  instruments of transfer and to do all other things  necessary in connection with
any such sale. The rights of each Person  acquiring any Ownership  Interest in a Class R  Certificate are expressly
subject to the following provisions:

                               (A)      Each  Person  holding or  acquiring  any  Ownership  Interest  in a Class R
Certificate  shall be a Permitted  Transferee  and shall  promptly  notify the  Trustee of any change or  impending
change in its status as a Permitted Transferee.

                               (B)      In connection  with any proposed  Transfer of any  Ownership  Interest in a
Class R  Certificate,  the Trustee shall require delivery to it, and shall not register the Transfer of any Class R
Certificate until its receipt of,

                                    (I)     an affidavit and agreement (a "Transfer  Affidavit and  Agreement,"  in
the form attached hereto as Exhibit H-1) from the proposed  Transferee,  in form and substance  satisfactory to the
Master Servicer,  representing and warranting,  among other things, that it is a Permitted  Transferee,  that it is
not acquiring its Ownership  Interest in the Class R  Certificate that is the subject of the proposed Transfer as a
nominee,  trustee or agent for any Person who is not a  Permitted  Transferee,  that for so long as it retains  its
Ownership Interest in a Class R  Certificate,  it will endeavor to remain a Permitted  Transferee,  and that it has
reviewed the provisions of this Section 5.02(f) and agrees to be bound by them, and

                                    (II)    a certificate,  in the form attached  hereto as  Exhibit H-2,  from the
Holder wishing to transfer the Class R  Certificate,  in form and substance  satisfactory  to the Master  Servicer,
representing  and  warranting,  among  other  things,  that no purpose of the  proposed  Transfer  is to impede the
assessment or collection of tax.

                               (C)      Notwithstanding  the delivery of a Transfer  Affidavit  and  Agreement by a
proposed  Transferee  under  clause (B) above,  if a  Responsible  Officer of the  Trustee  who is assigned to this
Agreement  has actual  knowledge  that the proposed  Transferee  is not a Permitted  Transferee,  no Transfer of an
Ownership Interest in a Class R Certificate to such proposed Transferee shall be effected.

                               (D)      Each  Person  holding or  acquiring  any  Ownership  Interest  in a Class R
Certificate  shall  agree (x) to require a Transfer  Affidavit  and  Agreement  from any other  Person to whom such
Person attempts to transfer its Ownership  Interest in a Class R  Certificate and (y) not to transfer its Ownership
Interest unless it provides a certificate to the Trustee in the form attached hereto as Exhibit H-2.

                               (E)      Each  Person  holding  or  acquiring  an  Ownership  Interest  in a Class R
Certificate,  by purchasing an Ownership  Interest in such  Certificate,  agrees to give the Trustee written notice
that  it  is  a   "pass-through   interest   holder"   within  the  meaning  of  Temporary   Treasury   Regulations
Section 1.67-3T(a)(2)(i)(A)  immediately upon acquiring an Ownership Interest in a Class R  Certificate,  if it is,
or is holding an Ownership Interest in a Class R Certificate on behalf of, a "pass-through interest holder."

(ii)     The Trustee  shall  register the Transfer of any Class R  Certificate  only if it shall have  received the
         Transfer  Affidavit  and  Agreement,  a  certificate  of the Holder  requesting  such transfer in the form
         attached hereto as Exhibit H-2  and all of such other documents as shall have been reasonably  required by
         the Trustee as a condition to such  registration.  Transfers  of the Class R  Certificates  to  Non-United
         States  Persons  and  Disqualified  Organizations  (as  defined  in  Section 860E(e)(5)  of the  Code) are
         prohibited.

                               (A)      If any  Disqualified  Organization  shall  become  a  holder  of a  Class R
Certificate,  then the last preceding  Permitted  Transferee shall be restored,  to the extent permitted by law, to
all rights and  obligations as Holder  thereof  retroactive  to the date of  registration  of such Transfer of such
Class R Certificate.  If a Non-United States Person shall become a holder of a Class R  Certificate,  then the last
preceding  United States Person shall be restored,  to the extent  permitted by law, to all rights and  obligations
as Holder  thereof  retroactive  to the date of  registration  of such Transfer of such Class R  Certificate.  If a
transfer  of  a  Class R   Certificate  is  disregarded   pursuant  to  the  provisions  of  Treasury   Regulations
Section 1.860E-1  or  Section 1.860G-3,  then the last preceding  Permitted  Transferee  shall be restored,  to the
extent  permitted by law, to all rights and  obligations as Holder thereof  retroactive to the date of registration
of such  Transfer of such  Class R  Certificate.  The  Trustee  shall be under no  liability  to any Person for any
registration  of Transfer of a Class R  Certificate  that is in fact not permitted by this  Section 5.02(f)  or for
making any payments due on such  Certificate  to the holder  thereof or for taking any other action with respect to
such holder under the provisions of this Agreement.

                               (B)      If  any   purported   Transferee   shall  become  a  Holder  of  a  Class R
Certificate  in  violation  of the  restrictions  in this  Section 5.02(f)  and to the extent that the  retroactive
restoration  of the rights of the Holder of such Class R  Certificate  as described in clause  (iii)(A) above shall
be invalid,  illegal or unenforceable,  then the Master Servicer shall have the right, without notice to the holder
or any prior holder of such Class R  Certificate,  to sell such Class R  Certificate to a purchaser selected by the
Master  Servicer  on such terms as the Master  Servicer  may  choose.  Such  purported  Transferee  shall  promptly
endorse and deliver each Class R  Certificate in accordance  with the  instructions  of the Master  Servicer.  Such
purchaser may be the Master  Servicer  itself or any Affiliate of the Master  Servicer.  The proceeds of such sale,
net of the commissions (which may include commissions  payable to the Master Servicer or its Affiliates),  expenses
and taxes due,  if any,  will be  remitted  by the Master  Servicer  to such  purported  Transferee.  The terms and
conditions  of any sale under  this  clause  (iii)(B)  shall be  determined  in the sole  discretion  of the Master
Servicer,  and the Master  Servicer  shall not be liable to any Person  having an  Ownership  Interest in a Class R
Certificate as a result of its exercise of such discretion.

(iii)    The Master  Servicer,  on behalf of the  Trustee,  shall make  available,  upon  written  request from the
         Trustee, all information necessary to compute any tax imposed

                               (A)      as a  result  of  the  Transfer  of  an  Ownership  Interest  in a  Class R
Certificate  to any  Person  who is a  Disqualified  Organization,  including  the  information  regarding  "excess
inclusions"  of such  Class R  Certificates  required to be provided to the  Internal  Revenue  Service and certain
Persons as described in Treasury Regulations Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and

                               (B)      as a result of any regulated  investment  company,  real estate  investment
trust, common trust fund,  partnership,  trust,  estate or organization  described in Section 1381 of the Code that
holds an  Ownership  Interest in a Class R  Certificate  having as among its record  holders at any time any Person
who is a Disqualified  Organization.  Reasonable  compensation  for providing such  information  may be required by
the Master Servicer from such Person.

(iv)     The provisions of this  Section 5.02(f)  set forth prior to this clause (iv) may be modified,  added to or
         eliminated, provided that there shall have been delivered to the Trustee the following:

                               (A)      written  notification  from  each  Rating  Agency  to the  effect  that the
modification,  addition to or  elimination  of such  provisions  will not cause such Rating Agency to downgrade its
then-current  ratings,  if any,  of the  Class A  Certificates  or  Class M  Certificates  below  the  lower of the
then-current rating or the rating assigned to such Certificates as of the Closing Date by such Rating Agency; and

                               (B)      a certificate of the Master  Servicer  stating that the Master Servicer has
received an Opinion of Counsel,  in form and  substance  satisfactory  to the Master  Servicer,  to the effect that
such  modification,  addition to or absence of such provisions will not cause any REMIC created  hereunder to cease
to qualify as a REMIC and will not cause (x) any REMIC  created  hereunder  to be  subject to an  entity-level  tax
caused by the  Transfer  of any  Class R  Certificate  to a Person  that is a  Disqualified  Organization  or (y) a
Certificateholder  or another  Person to be  subject to a  REMIC-related  tax caused by the  Transfer  of a Class R
Certificate to a Person that is not a Permitted Transferee.

(g)      No service  charge  shall be made for any  transfer  or  exchange of  Certificates  of any Class,  but the
Trustee may require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be imposed in
connection with any transfer or exchange of Certificates.

(h)      All Certificates surrendered for transfer and exchange shall be destroyed by the Certificate Registrar.

(i)      Notwithstanding  anything to the contrary  contained herein,  the Trustee shall not permit the transfer of
a beneficial  interest in a Class SB  Certificate  unless the  transferee  executes and delivers to the Trustee any
certification that is required pursuant to Section 8.01(e) prior to transfer.



Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.

         If (i) any mutilated  Certificate  is  surrendered to the  Certificate  Registrar,  or the Trustee and the
Certificate  Registrar  receive  evidence  to  their  satisfaction  of  the  destruction,  loss  or  theft  of  any
Certificate,  and (ii) there is delivered to the Trustee and the  Certificate  Registrar such security or indemnity
as may be  required  by them to save each of them  harmless,  then,  in the absence of notice to the Trustee or the
Certificate  Registrar that such Certificate has been acquired by a bona fide purchaser,  the Trustee shall execute
and the Certificate  Registrar shall  authenticate  and deliver,  in exchange for or in lieu of any such mutilated,
destroyed,  lost or stolen Certificate,  a new Certificate of like tenor, Class and Percentage Interest but bearing
a number not  contemporaneously  outstanding.  Upon the issuance of any new  Certificate  under this  Section,  the
Trustee  may  require the payment of a sum  sufficient  to cover any tax or other  governmental  charge that may be
imposed in  relation  thereto  and any other  expenses  (including  the fees and  expenses  of the  Trustee and the
Certificate  Registrar)  connected  therewith.  Any duplicate  Certificate  issued  pursuant to this  Section shall
constitute complete and indefeasible  evidence of ownership in the Trust Fund, as if originally issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

Section 5.04.     Persons Deemed Owners.

         Prior to due  presentation  of a Certificate  for  registration  of transfer,  the  Depositor,  the Master
Servicer,  the Trustee, the Certificate Registrar and any agent of the Depositor,  the Master Servicer, the Trustee
or the  Certificate  Registrar  may treat the Person in whose name any  Certificate  is  registered as the owner of
such  Certificate for the purpose of receiving  distributions  pursuant to Section 4.02  and for all other purposes
whatsoever,  except as and to the extent  provided  in the  definition  of  "Certificateholder,"  and  neither  the
Depositor,  the Master Servicer, the Trustee, the Certificate Registrar nor any agent of the Depositor,  the Master
Servicer,  the Trustee or the Certificate  Registrar shall be affected by notice to the contrary except as provided
in Section 5.02(f).

Section 5.05.     Appointment of Paying Agent.

         The Trustee  may appoint a Paying  Agent for the  purpose of making  distributions  to  Certificateholders
pursuant to Section 4.02.  In the event of any such  appointment,  on or prior to each Distribution Date the Master
Servicer on behalf of the Trustee  shall  deposit or cause to be deposited  with the Paying Agent a sum  sufficient
to make the payments to  Certificateholders  in the amounts and in the manner  provided for in  Section 4.02,  such
sum to be held in trust for the  benefit of  Certificateholders.  The  Trustee  shall  cause each  Paying  Agent to
execute and  deliver to the Trustee an  instrument  in which such  Paying  Agent shall agree with the Trustee  that
such Paying Agent will hold all sums held by it for the payment to  Certificateholders  in trust for the benefit of
the  Certificateholders  entitled  thereto  until such sums shall be paid to such  Certificateholders.  Any sums so
held by such Paying Agent shall be held only in Eligible  Accounts to the extent such sums are not  distributed  to
the Certificateholders on the date of receipt by such Paying Agent.




--------------------------------------------------------------------------------



ARTICLE VI

                                       THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01.     Respective Liabilities of the Depositor and the Master Servicer.

         The Depositor and the Master  Servicer  shall each be liable in accordance  herewith only to the extent of
the  obligations  specifically  and  respectively  imposed  upon and  undertaken  by the  Depositor  and the Master
Servicer  herein.  By way of  illustration  and not  limitation,  the Depositor is not liable for the servicing and
administration  of the  Mortgage  Loans,  nor is it  obligated  by  Section 7.01  or  Section 10.01  to assume  any
obligations of the Master  Servicer or to appoint a designee to assume such  obligations,  nor is it liable for any
other  obligation  hereunder  that it may,  but is not  obligated  to,  assume  unless it  elects  to  assume  such
obligation in accordance herewith.

Section 6.02.     Merger or  Consolidation  of the  Depositor  or the Master  Servicer;  Assignment  of Rights and
                           Delegation of Duties by Master Servicer.

(a)      The  Depositor  and the  Master  Servicer  shall  each  keep in full  effect  its  existence,  rights  and
franchises as a corporation  under the laws of the state of its  incorporation  and as a limited  liability company
under  the  laws  of the  state  of  its  organization,  respectively,  and  will  each  obtain  and  preserve  its
qualification  to do  business  as a  foreign  corporation  or other  Person  in each  jurisdiction  in which  such
qualification  is or shall be  necessary  to  protect  the  validity  and  enforceability  of this  Agreement,  the
Certificates or any of the Mortgage Loans and to perform its respective duties under this Agreement.

(b)      Any Person into which the  Depositor  or the Master  Servicer  may be merged or converted or with which it
may be consolidated,  or any Person  resulting from any merger,  conversion or consolidation to which the Depositor
or the Master  Servicer shall be a party,  or any Person  succeeding to the business of the Depositor or the Master
Servicer,  shall be the successor of the Depositor or the Master Servicer,  as the case may be, hereunder,  without
the  execution  or filing of any paper or any  further act on the part of any of the  parties  hereto,  anything in
this Section 6.02(b) to the contrary  notwithstanding;  provided,  however,  that the successor or surviving Person
to the Master  Servicer  shall be qualified to service  mortgage  loans on behalf of Fannie Mae or Freddie Mac; and
provided  further that the Master  Servicer (or the Depositor,  as applicable)  shall notify each Rating Agency and
the Trustee in writing of any such merger,  conversion  or  consolidation  at least 30 days prior to the  effective
date of such event.

(c)      Notwithstanding  anything else in this Section 6.02 and Section 6.04 to the contrary,  the Master Servicer
may assign its rights and  delegate  its duties and  obligations  under this  Agreement;  provided  that the Person
accepting such  assignment or delegation  shall be a Person which is qualified to service  mortgage loans on behalf
of Fannie Mae or Freddie Mac, is reasonably  satisfactory  to the Trustee and the Depositor,  is willing to service
the Mortgage  Loans and executes and delivers to the Depositor and the Trustee an agreement,  in form and substance
reasonably  satisfactory  to the Depositor and the Trustee,  which contains an assumption by such Person of the due
and punctual  performance  and  observance of each covenant and condition to be performed or observed by the Master
Servicer under this  Agreement;  provided  further that each Rating  Agency's rating of the Classes of Certificates
that have been rated in effect  immediately prior to such assignment and delegation will not be qualified,  reduced
or withdrawn  as a result of such  assignment  and  delegation  (as  evidenced by a letter to such effect from each
Rating  Agency).  In the case of any such  assignment and  delegation,  the Master  Servicer shall be released from
its obligations  under this Agreement,  except that the Master Servicer shall remain liable for all liabilities and
obligations  incurred by it as Master  Servicer  hereunder  prior to the  satisfaction  of the  conditions  to such
assignment and delegation set forth in the next preceding  sentence.  Notwithstanding  the foregoing,  in the event
of a pledge or  assignment  by the Master  Servicer  solely of its rights to purchase  all assets of the Trust Fund
under  Section 9.01(a)  (or, if so specified  in  Section 9.01(a),  its rights to purchase  the Mortgage  Loans and
property acquired related to such Mortgage Loans or its rights to purchase the Certificates  related thereto),  the
provisos of the first sentence of this paragraph will not apply.

Section 6.03.     Limitation on Liability of the Depositor, the Master Servicer and Others.

         None of the Depositor, the Master Servicer or any of the directors,  officers,  employees or agents of the
Depositor or the Master Servicer shall be under any liability to the Trust Fund or the  Certificateholders  for any
action  taken or for  refraining  from the taking of any action in good faith  pursuant to this  Agreement,  or for
errors in judgment;  provided,  however,  that this provision shall not protect the Depositor,  the Master Servicer
or any such Person  against any breach of  warranties,  representations  or covenants  made herein or any liability
which  would  otherwise  be  imposed  by reason  of  willful  misfeasance,  bad  faith or gross  negligence  in the
performance of duties or by reason of reckless  disregard of obligations and duties hereunder.  The Depositor,  the
Master  Servicer and any director,  officer,  employee or agent of the Depositor or the Master Servicer may rely in
good faith on any document of any kind prima facie  properly  executed and submitted by any Person  respecting  any
matters  arising  hereunder.  The Depositor,  the Master Servicer and any director,  officer,  employee or agent of
the Depositor or the Master  Servicer shall be  indemnified  by the Trust Fund and held harmless  against any loss,
liability or expense  incurred in connection with any legal action relating to this Agreement or the  Certificates,
other than any loss,  liability or expense  related to any specific  Mortgage Loan or Mortgage Loans (except as any
such loss,  liability  or  expense  shall be  otherwise  reimbursable  pursuant  to this  Agreement)  and any loss,
liability or expense  incurred by reason of willful  misfeasance,  bad faith or gross negligence in the performance
of  duties  hereunder  or by reason of  reckless  disregard  of  obligations  and  duties  hereunder.  Neither  the
Depositor nor the Master  Servicer  shall be under any  obligation  to appear in,  prosecute or defend any legal or
administrative  action,  proceeding,  hearing or examination that is not incidental to its respective  duties under
this  Agreement and which in its opinion may involve it in any expense or liability;  provided,  however,  that the
Depositor  or the  Master  Servicer  may in its  discretion  undertake  any such  action,  proceeding,  hearing  or
examination  that it may deem  necessary or desirable in respect to this Agreement and the rights and duties of the
parties  hereto and the  interests  of the  Certificateholders  hereunder.  In such event,  the legal  expenses and
costs of such action,  proceeding,  hearing or examination and any liability resulting therefrom shall be expenses,
costs and  liabilities  of the Trust  Fund,  and the  Depositor  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor out of amounts  attributable  to the  Mortgage  Loans on deposit in the  Custodial  Account as
provided by Section 3.10  and, on the  Distribution  Date(s)  following such  reimbursement,  the aggregate of such
expenses  and costs shall be allocated in  reduction  of the Accrued  Certificate  Interest on each  Class entitled
thereto in the same manner as if such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.     Depositor and Master Servicer Not to Resign.

         Subject to the  provisions of  Section 6.02,  neither the Depositor nor the Master  Servicer  shall resign
from its  respective  obligations  and  duties  hereby  imposed  on it except  upon  determination  that its duties
hereunder are no longer  permissible  under  applicable law. Any such  determination  permitting the resignation of
the Depositor or the Master  Servicer  shall be evidenced by an Opinion of Counsel (at the expense of the resigning
party)  to such  effect  delivered  to the  Trustee.  No such  resignation  by the  Master  Servicer  shall  become
effective until the Trustee or a successor servicer shall have assumed the Master Servicer's  responsibilities  and
obligations in accordance with Section 7.02.




--------------------------------------------------------------------------------



ARTICLE VII

                                                      DEFAULT

Section 7.01.     Events of Default.

         Event of Default,  wherever used herein,  means any one of the following  events (whatever reason for such
Event of Default and whether it shall be  voluntary or  involuntary  or be effected by operation of law or pursuant
to any  judgment,  decree  or  order  of any  court or any  order,  rule or  regulation  of any  administrative  or
governmental body):

(i)      the Master  Servicer  shall fail to distribute or cause to be distributed  to Holders of  Certificates  of
         any  Class any  distribution  required to be made under the terms of the  Certificates  of such  Class and
         this  Agreement and, in either case,  such failure shall continue  unremedied for a period of 5 days after
         the date upon which written  notice of such  failure,  requiring  such failure to be remedied,  shall have
         been  given to the Master  Servicer  by the  Trustee  or the  Depositor  or to the  Master  Servicer,  the
         Depositor and the Trustee by the Holders of Certificates  of such  Class evidencing  Percentage  Interests
         aggregating not less than 25%; or

(ii)     the Master  Servicer  shall fail to observe or perform in any material  respect any other of the covenants
         or agreements on the part of the Master  Servicer  contained in the  Certificates  of any Class or in this
         Agreement  and such failure shall  continue  unremedied  for a period of 30 days  (except that such number
         of days shall be 15 in the case of a failure to pay the premium for any Required  Insurance  Policy) after
         the date on which  written  notice of such  failure,  requiring  the same to be remedied,  shall have been
         given to the Master  Servicer by the Trustee or the Depositor,  or to the Master  Servicer,  the Depositor
         and the Trustee by the  Holders of  Certificates  of any  Class evidencing,  as to such Class,  Percentage
         Interests aggregating not less than 25%; or

(iii)    a decree or order of a court or agency or supervisory  authority  having  jurisdiction  in the premises in
         an  involuntary  case under any present or future federal or state  bankruptcy,  insolvency or similar law
         or  appointing  a  conservator  or  receiver  or  liquidator  in any  insolvency,  readjustment  of  debt,
         marshalling  of assets and  liabilities  or similar  proceedings,  or for the winding-up or liquidation of
         its  affairs,  shall have been  entered  against the Master  Servicer  and such decree or order shall have
         remained in force undischarged or unstayed for a period of 60 days; or

(iv)     the Master  Servicer  shall consent to the  appointment  of a conservator or receiver or liquidator in any
         insolvency,  readjustment of debt,  marshalling of assets and liabilities,  or similar  proceedings of, or
         relating to, the Master  Servicer or of, or relating to, all or  substantially  all of the property of the
         Master Servicer; or

(v)      the Master  Servicer  shall admit in writing its inability to pay its debts  generally as they become due,
         file a petition to take  advantage of, or commence a voluntary case under,  any  applicable  insolvency or
         reorganization  statute,  make an assignment  for the benefit of its  creditors,  or  voluntarily  suspend
         payment of its obligations; or

(vi)     the Master Servicer shall notify the Trustee pursuant to  Section 4.04(b)  that it is unable to deposit in
         the Certificate Account an amount equal to the Advance.

         If an Event of Default  described in clauses (i)-(v) of this  Section shall  occur,  then, and in each and
every  such case,  so long as such  Event of Default  shall not have been  remedied,  either the  Depositor  or the
Trustee shall at the direction of Holders of  Certificates  entitled to at least 51% of the Voting Rights by notice
in writing to the Master  Servicer  (and to the Depositor if given by the Trustee or to the Trustee if given by the
Depositor),  terminate all of the rights and  obligations of the Master Servicer under this Agreement and in and to
the Mortgage Loans and the proceeds  thereof,  other than its rights as a  Certificateholder  hereunder;  provided,
however,  that a successor to the Master Servicer is appointed  pursuant to Section 7.02  and such successor Master
Servicer  shall  have  accepted  the  duties  of Master  Servicer  effective  upon the  resignation  of the  Master
SERVICER.  If an Event of Default  described in clause (vi) hereof shall occur, the Trustee shall, by notice to the
Master Servicer and the Depositor,  immediately  terminate all of the rights and obligations of the Master Servicer
under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds  thereof,  other  than its rights as a
Certificateholder  hereunder  as provided  in  Section 4.04(b).  On or after the receipt by the Master  Servicer of
such written notice,  all authority and power of the Master Servicer under this Agreement,  whether with respect to
the  Certificates  (other  than as a  Holder  thereof)  or the  Mortgage  Loans  or  otherwise,  shall  subject  to
Section 7.02  pass to and be vested in the Trustee or the Trustee's  designee  appointed  pursuant to Section 7.02;
and, without  limitation,  the Trustee is hereby authorized and empowered to execute and deliver,  on behalf of the
Master  Servicer,  as  attorney-in-fact  or otherwise,  any and all documents and other  instruments,  and to do or
accomplish  all  other  acts or  things  necessary  or  appropriate  to  effect  the  purposes  of such  notice  of
termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and related
documents,  or otherwise.  The Master  Servicer agrees to cooperate with the Trustee (or its designee) as successor
Master  Servicer in effecting the  termination  of the Master  Servicer's  responsibilities  and rights  hereunder,
including,  without  limitation,  the transfer to the Trustee or its designee for  administration by it of all cash
amounts which shall at the time be credited to the Custodial  Account or the  Certificate  Account or thereafter be
received  with  respect to the  Mortgage  Loans.  No such  termination  shall  release the Master  Servicer for any
liability  that it would  otherwise  have  hereunder for any act or omission  prior to the  effective  time of such
termination.  Notwithstanding  any  termination of the activities of Residential  Funding in its capacity as Master
Servicer  hereunder,  Residential  Funding  shall be entitled to receive,  out of any late  collection of a Monthly
Payment  on a  Mortgage  Loan  which was due prior to the  notice  terminating  Residential  Funding's  rights  and
obligations  as Master  Servicer  hereunder  and  received  after such notice,  that  portion to which  Residential
Funding would have been entitled pursuant to Sections  3.10(a)(ii),  (vi) and (vii) as well as its Servicing Fee in
respect  thereof,  and any other amounts  payable to Residential  Funding  hereunder the entitlement to which arose
prior to the  termination  of its activities  hereunder.  Upon the  termination  of  Residential  Funding as Master
Servicer  hereunder  the  Depositor  shall  deliver to the Trustee,  as successor  Master  Servicer,  a copy of the
Program Guide.

Section 7.02.     Trustee or Depositor to Act; Appointment of Successor.

(a)      On and after the time the Master  Servicer  receives a notice of termination  pursuant to  Section 7.01 or
resigns in accordance  with  Section 6.04,  the Trustee or, upon notice to the  Depositor and with the  Depositor's
consent (which shall not be  unreasonably  withheld) a designee  (which meets the standards set forth below) of the
Trustee,  shall be the  successor  in all respects to the Master  Servicer in its  capacity as servicer  under this
Agreement and the transactions  set forth or provided for herein and shall be subject to all the  responsibilities,
duties and liabilities  relating  thereto placed on the Master Servicer  (except for the  responsibilities,  duties
and liabilities  contained in Sections 2.02 and 2.03(a),  excluding the duty to notify related  Subservicers as set
forth in such Sections,  and its  obligations to deposit amounts in respect of losses incurred prior to such notice
or  termination  on the  investment  of funds in the  Custodial  Account or the  Certificate  Account  pursuant  to
Sections 3.07(c) and 4.01(c) by the terms and provisions hereof);  provided,  however,  that any failure to perform
such duties or responsibilities  caused by the preceding Master Servicer's failure to provide information  required
by  Section 4.04  shall not be  considered  a default by the Trustee  hereunder as successor  Master  Servicer.  As
compensation  therefor,  the Trustee as successor  Master  Servicer  shall be entitled to all funds relating to the
Mortgage  Loans  which the Master  Servicer  would have been  entitled  to charge to the  Custodial  Account or the
Certificate  Account if the Master  Servicer had continued to act hereunder and, in addition,  shall be entitled to
the income  from any  Permitted  Investments  made with  amounts  attributable  to the  Mortgage  Loans held in the
Custodial  Account or the  Certificate  Account.  If the Trustee has become the successor to the Master Servicer in
accordance with  Section 6.04 or  Section 7.01,  then  notwithstanding  the above,  the Trustee may, if it shall be
unwilling to so act, or shall, if it is unable to so act,  appoint,  or petition a court of competent  jurisdiction
to  appoint,  any  established  housing  and  home  finance  institution,  which is also a  Fannie  Mae or  Freddie
Mac-approved  mortgage servicing  institution,  having a net worth of not less than $10,000,000 as the successor to
the Master Servicer hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities
of the Master  Servicer  hereunder.  Pending  appointment  of a successor  to the Master  Servicer  hereunder,  the
Trustee shall become  successor to the Master Servicer and shall act in such capacity as hereinabove  provided.  In
connection with such  appointment and assumption,  the Trustee may make such  arrangements  for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall agree;  provided,  however, that no
such compensation shall be in excess of that permitted the initial Master Servicer  hereunder.  The Depositor,  the
Trustee,  the Custodian and such successor  shall take such action,  consistent  with this  Agreement,  as shall be
necessary  to  effectuate  any  such  succession.   Any  successor  Master  Servicer  appointed  pursuant  to  this
Section 7.02  shall not receive a Servicing Fee with respect any Mortgage Loan not directly  serviced by the Master
Servicer  on which the  Subservicing  Fee (i)  accrues  at a rate of less  than  0.50% per annum and (ii) has to be
increased  to a rate of 0.50%  per  annum in  order  to hire a  Subservicer.  The  Master  Servicer  shall  pay the
reasonable expenses of the Trustee in connection with any servicing transfer hereunder.

(b)      In connection  with the  termination  or  resignation  of the Master  Servicer  hereunder,  either (i) the
successor  Master  Servicer,  including the Trustee if the Trustee is acting as successor  Master  Servicer,  shall
represent  and  warrant  that it is a member of MERS in good  standing  and shall  agree to comply in all  material
respects  with the rules and  procedures of MERS in  connection  with the servicing of the Mortgage  Loans that are
registered  with MERS, in which case the  predecessor  Master  Servicer shall  cooperate with the successor  Master
Servicer in causing  MERS to revise its  records to reflect  the  transfer of  servicing  to the  successor  Master
Servicer as necessary under MERS' rules and  regulations,  or (ii) the predecessor  Master Servicer shall cooperate
with the successor  Master  Servicer in causing MERS to execute and deliver an assignment of Mortgage in recordable
form to transfer the Mortgage  from MERS to the Trustee and to execute and deliver  such other  notices,  documents
and other  instruments  as may be necessary or desirable to effect a transfer of such Mortgage Loan or servicing of
such Mortgage Loan on the MERS(R)System to the successor  Master  Servicer.  The  predecessor  Master Servicer shall
file or cause  to be filed  any such  assignment  in the  appropriate  recording  office.  The  predecessor  Master
Servicer shall bear any and all fees of MERS,  costs of preparing any  assignments of Mortgage,  and fees and costs
of filing any  assignments  of Mortgage  that may be required  under this  subsection  (b).  The  successor  Master
Servicer shall cause such  assignment to be delivered to the Trustee or the Custodian  promptly upon receipt of the
original  with  evidence of  recording  thereon or a copy  certified by the public  recording  office in which such
assignment was recorded.

Section 7.03.     Notification to Certificateholders.

(a)      Upon any such  termination or appointment  of a successor to the Master  Servicer,  the Trustee shall give
prompt written notice thereof to  Certificateholders  at their  respective  addresses  appearing in the Certificate
Register.

(b)      Within  60 days after the  occurrence of any Event of Default,  the Trustee shall  transmit by mail to all
Holders of  Certificates  and the Credit Risk Manager notice of each such Event of Default  hereunder  known to the
Trustee, unless such Event of Default shall have been cured or waived as provided in Section 7.04 hereof.

Section 7.04.     Waiver of Events of Default.

         The  Holders  representing  at least 66% of the Voting  Rights of  Certificates  affected  by a default or
Event of Default  hereunder  may waive any default or Event of Default;  provided,  however,  that (a) a default or
Event of Default  under  clause  (i) of  Section 7.01  may be waived  only by all of the  Holders  of  Certificates
affected by such  default or Event of Default  and (b) no waiver  pursuant to this  Section 7.04  shall  affect the
Holders of Certificates in the manner set forth in  Section 11.01(b)(i),  (ii) or (iii).  Upon any such waiver of a
default or Event of Default by the Holders  representing the requisite  percentage of Voting Rights of Certificates
affected by such default or Event of Default,  such  default or Event of Default  shall cease to exist and shall be
deemed to have been remedied for every purpose  hereunder.  No such waiver shall extend to any  subsequent or other
default or Event of Default or impair any right consequent thereon except to the extent expressly so waived.




--------------------------------------------------------------------------------



ARTICLE VIII

                                              CONCERNING THE TRUSTEE

Section 8.01.     Duties of Trustee.

(a)      The  Trustee,  prior to the  occurrence  of an Event of  Default  and  after the  curing of all  Events of
Default which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set
forth in this  Agreement.  In case an Event of Default  has  occurred  (which has not been  cured or  waived),  the
Trustee shall  exercise such of the rights and powers  vested in it by this  Agreement,  and use the same degree of
care and skill in their  exercise  as a prudent  investor  would  exercise  or use under the  circumstances  in the
conduct of such investor's own affairs.

(b)      The Trustee, upon receipt of all resolutions,  certificates,  statements,  opinions,  reports,  documents,
orders or other instruments  furnished to the Trustee which are specifically  required to be furnished  pursuant to
any provision of this Agreement,  shall examine them to determine  whether they conform to the requirements of this
Agreement.  The Trustee shall notify the  Certificateholders  of any such documents which do not materially conform
to the  requirements  of this  Agreement  in the event that the  Trustee,  after so  requesting,  does not  receive
satisfactorily  corrected  documents.  The Trustee shall  forward or cause to be forwarded in a timely  fashion the
notices,  reports and  statements  required to be forwarded by the Trustee  pursuant to Sections  4.03,  7.03,  and
10.01.  The  Trustee  shall  furnish in a timely  fashion to the Master  Servicer  such  information  as the Master
Servicer may  reasonably  request  from time to time for the Master  Servicer to fulfill its duties as set forth in
this Agreement.  The Trustee  covenants and agrees that it shall perform its  obligations  hereunder in a manner so
as to maintain the status of each REMIC  created  hereunder as a REMIC under the REMIC  Provisions  and (subject to
Section 10.01(f))  to prevent  the  imposition  of any  federal,  state or local  income,  prohibited  transaction,
contribution  or other tax on the Trust Fund to the extent that  maintaining  such status and  avoiding  such taxes
are  reasonably  within the  control of the Trustee and are  reasonably  within the scope of its duties  under this
Agreement.

(c)      No provision of this  Agreement  shall be  construed  to relieve the Trustee  from  liability  for its own
negligent action, its own negligent failure to act or its own willful misconduct; provided, however, that:

(i)      Prior to the  occurrence  of an Event of  Default,  and after the  curing or waiver of all such  Events of
         Default which may have occurred,  the duties and obligations of the Trustee shall be determined  solely by
         the express  provisions of this  Agreement,  the Trustee shall not be liable except for the performance of
         such duties and  obligations as are  specifically  set forth in this  Agreement,  no implied  covenants or
         obligations  shall be read into this  Agreement  against the  Trustee  and, in the absence of bad faith on
         the part of the Trustee,  the Trustee may  conclusively  rely, as to the truth of the  statements  and the
         correctness  of the  opinions  expressed  therein,  upon any  certificates  or opinions  furnished  to the
         Trustee  by the  Depositor  or the  Master  Servicer  and  which  on their  face,  do not  contradict  the
         requirements of this Agreement;

(ii)     The Trustee  shall not be  personally  liable for an error of judgment made in good faith by a Responsible
         Officer or Responsible  Officers of the Trustee,  unless it shall be proved that the Trustee was negligent
         in ascertaining the pertinent facts;

(iii)    The Trustee  shall not be personally  liable with respect to any action  taken,  suffered or omitted to be
         taken  by  it  in  good  faith  in  accordance  with  the  direction  of  the  Certificateholders  holding
         Certificates which evidence,  Percentage  Interests  aggregating not less than 25% of the affected Classes
         as to the time,  method and place of conducting any  proceeding  for any remedy  available to the Trustee,
         or exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)     The Trustee  shall not be charged with  knowledge  of any default  (other than a default in payment to the
         Trustee)  specified in clauses (i) and (ii) of  Section 7.01  or an Event of Default under clauses  (iii),
         (iv) and (v) of Section 7.01  unless a Responsible  Officer of the Trustee  assigned to and working in the
         Corporate Trust Office obtains actual  knowledge of such failure or event or the Trustee  receives written
         notice of such failure or event at its Corporate Trust Office from the Master  Servicer,  the Depositor or
         any Certificateholder; and

(v)      Except to the extent  provided in  Section 7.02,  no provision in this Agreement shall require the Trustee
         to expend or risk its own funds (including,  without  limitation,  the making of any Advance) or otherwise
         incur any personal financial  liability in the performance of any of its duties as Trustee  hereunder,  or
         in the  exercise  of any of its  rights or  powers,  if the  Trustee  shall have  reasonable  grounds  for
         believing that repayment of funds or adequate  indemnity  against such risk or liability is not reasonably
         assured to it.

(d)      The Trustee  shall  timely pay,  from its own funds,  the amount of any and all  federal,  state and local
taxes  imposed on the Trust Fund or its  assets or  transactions  including,  without  limitation,  (A) "prohibited
transaction"  penalty  taxes as  defined in  Section 860F  of the Code,  if,  when and as the same shall be due and
payable,  (B) any tax on  contributions  to a REMIC after the Closing Date imposed by  Section 860G(d)  of the Code
and (C) any tax on "net income from foreclosure  property" as defined in  Section 860G(c)  of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations  hereunder,  which breach constitutes negligence
or willful misconduct of the Trustee.

         (e)      Each Class SB  Certificateholder  agrees to provide any  certification  acceptable to the Trustee
to enable the Trust to make payments of principal  and interest on the Class SB  Certificates  without  withholding
or  backup  withholding  taxes.  Each  Class  SB  Certificateholder  agrees  to  update  or  replace  such  form or
certification  in  accordance  with its terms or its  subsequent  amendments  and  consents to the  delivery by the
Supplemental  Interest Trust Trustee to the Swap  Counterparty of any such  certification.  Such  certification may
include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any successors to such IRS forms.  If the Trust Fund
becomes  subject to deduction,  withholding,  or other charge or assessment  from, or with respect to,  payments to
any Class SB Certificateholder  for any present or future tax, duty,  assessment,  or governmental charge, then the
Trustee shall  indicate the amount  withheld to such Class SB  Certificateholders.  Such amounts shall be deemed to
have been distributed to such Class SB Certificateholders for all purposes of this Agreement.

         (f)      The  Supplemental  Interest Trust Trustee,  on behalf of the  Supplemental  Interest Trust,  upon
receipt of the  requisite  tax  identification  number from or on behalf of RFC, (i) shall  authorize,  execute and
deliver a United States  Internal  Revenue  Service Form W-9 or successor  applicable  form,  or other  appropriate
United States tax forms as may be required to prevent  withholding or backup  withholding  taxes on payments to the
Supplemental  Interest  Trust under the Swap  Agreement,  to the Swap  Counterparty  on or before the first payment
date under the Swap Agreement and thereafter  prior to the expiration or  obsolescence of such form and (ii) shall,
if requested by the Swap  Counterparty,  deliver to the Swap Counterparty  promptly upon receipt each certification
received from the Class SB Certificateholders pursuant to Section 8.01(e).

Section 8.02.     Certain Matters Affecting the Trustee.

(a)      Except as otherwise provided in Section 8.01:

(i)      The Trustee  may rely and shall be  protected  in acting or  refraining  from acting upon any  resolution,
         Officers' Certificate,  certificate of auditors or any other certificate,  statement, instrument, opinion,
         report, notice, request,  consent, order, appraisal,  bond or other paper or document believed by it to be
         genuine and to have been signed or presented by the proper party or parties;

(ii)     The  Trustee  may  consult  with  counsel,  and  any  Opinion  of  Counsel  shall  be  full  and  complete
         authorization  and  protection  in respect of any action  taken or suffered or omitted by it  hereunder in
         good faith and in accordance with such Opinion of Counsel;

(iii)    The Trustee, or the Supplemental  Interest Trust Trustee,  as applicable,  shall be under no obligation to
         exercise any of the trusts or powers  vested in it by this  Agreement or to  institute,  conduct or defend
         any  litigation  hereunder  or in  relation  hereto  at the  request,  order  or  direction  of any of the
         Certificateholders  pursuant to the provisions of this  Agreement,  unless such  Certificateholders  shall
         have offered to the Trustee reasonable  security or indemnity against the costs,  expenses and liabilities
         which may be incurred therein or thereby;  nothing  contained herein shall,  however,  relieve the Trustee
         of the  obligation,  upon the  occurrence of an Event of Default  (which has not been cured),  to exercise
         such of the rights  and  powers  vested in it by this  Agreement,  and to use the same  degree of care and
         skill in their  exercise  as a prudent  investor  would  exercise  or use under the  circumstances  in the
         conduct of such investor's own affairs;

(iv)     The Trustee shall not be personally  liable for any action taken,  suffered or omitted by it in good faith
         and believed by it to be authorized  or within the  discretion  or rights or powers  conferred  upon it by
         this Agreement;

(v)      Prior to the  occurrence  of an Event of Default  hereunder  and after the curing of all Events of Default
         which  may have  occurred,  the  Trustee  shall not be bound to make any  investigation  into the facts or
         matters stated in any resolution,  certificate,  statement,  instrument, opinion, report, notice, request,
         consent,  order,  approval,  bond or other paper or document,  unless requested in writing to do so by the
         Holders of Certificates of any Class evidencing,  as to such Class, Percentage Interests,  aggregating not
         less than 50%;  provided,  however,  that if the payment  within a  reasonable  time to the Trustee of the
         costs,  expenses or  liabilities  likely to be incurred by it in the making of such  investigation  is, in
         the opinion of the Trustee,  not reasonably  assured to the Trustee by the security  afforded to it by the
         terms of this Agreement,  the Trustee may require  reasonable  indemnity against such expense or liability
         as a condition to so proceeding.  The reasonable  expense of every such  examination  shall be paid by the
         Master  Servicer,  if an Event of Default  shall have  occurred and is  continuing,  and  otherwise by the
         Certificateholder requesting the investigation;

(vi)     The  Trustee  may execute any of the trusts or powers  hereunder  or perform any duties  hereunder  either
         directly or by or through  agents or attorneys  provided that the Trustee shall remain liable for any acts
         of such agents or attorneys; and

(vii)    To the extent  authorized  under the Code and the  regulations  promulgated  thereunder,  each Holder of a
         Class R  Certificate  hereby  irrevocably  appoints and authorizes the Trustee to be its  attorney-in-fact
         for  purposes  of signing any Tax  Returns  required to be filed on behalf of the Trust Fund.  The Trustee
         shall sign on behalf of the Trust  Fund and  deliver to the  Master  Servicer  in a timely  manner any Tax
         Returns  prepared  by or on  behalf  of the  Master  Servicer  that the  Trustee  is  required  to sign as
         determined by the Master Servicer pursuant to applicable  federal,  state or local tax laws, provided that
         the Master  Servicer  shall  indemnify the Trustee for signing any such Tax Returns that contain errors or
         omissions.

(b)      Following  the  issuance of the  Certificates  (and except as provided for in  Section 2.04),  the Trustee
shall not accept any  contribution of assets to the Trust Fund unless (subject to  Section 10.01(f))  it shall have
obtained or been furnished with an Opinion of Counsel to the effect that such  contribution  will not (i) cause any
REMIC created  hereunder to fail to qualify as a REMIC at any time that any  Certificates  are  outstanding or (ii)
cause the Trust Fund to be subject to any federal tax as a result of such  contribution  (including  the imposition
of any federal tax on "prohibited transactions" imposed under Section 860F(a) of the Code).

Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans.

         The recitals  contained herein and in the  Certificates  (other than the execution of the Certificates and
relating to the  acceptance  and receipt of the Mortgage  Loans) shall be taken as the  statements of the Depositor
or the Master Servicer as the case may be, and the Trustee assumes no  responsibility  for their  correctness.  The
Trustee  makes no  representations  as to the validity or  sufficiency  of this  Agreement  or of the  Certificates
(except  that  the  Certificates  shall  be duly  and  validly  executed  and  authenticated  by it as  Certificate
Registrar)  or of any  Mortgage  Loan or related  document,  or of MERS or the MERS(R)System.  Except as  otherwise
provided  herein,  the Trustee shall not be  accountable  for the use or application by the Depositor or the Master
Servicer of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the  Depositor or the Master  Servicer in respect of the Mortgage  Loans or deposited in or withdrawn
from the Custodial Account or the Certificate Account by the Depositor or the Master Servicer.

Section 8.04.     Trustee May Own Certificates.

         The Trustee in its individual or any other capacity may become the owner or pledgee of  Certificates  with
the same rights it would have if it were not Trustee.

Section 8.05.     Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.

(a)      The Master  Servicer  covenants and agrees to pay to the Trustee and any co-trustee from time to time, and
the Trustee and any co-trustee  shall be entitled to,  reasonable  compensation  (which shall not be limited by any
provision  of law in regard to the  compensation  of a trustee of an express  trust) for all  services  rendered by
each of them in the  execution  of the trusts  hereby  created and in the exercise  and  performance  of any of the
powers and duties  hereunder of the Trustee and any co-trustee,  and the Master Servicer shall pay or reimburse the
Trustee and any co-trustee upon request for all reasonable  expenses,  disbursements  and advances incurred or made
by the Trustee or any  co-trustee  in  accordance  with any of the  provisions  of this  Agreement  (including  the
reasonable  compensation and the expenses and  disbursements of its counsel and of all persons not regularly in its
employ,  and the expenses  incurred by the Trustee or any  co-trustee  in  connection  with the  appointment  of an
office or agency pursuant to Section 8.12)  except any such expense,  disbursement or advance as may arise from its
negligence or bad faith.

(b)      The Master Servicer  agrees to indemnify the Trustee for, and to hold the Trustee  harmless  against,  any
loss,  liability or expense incurred without  negligence or willful  misconduct on its part,  arising out of, or in
connection with, the acceptance and  administration of the Trust Fund,  including its obligation to execute the DTC
Letter in its  individual  capacity,  and including  the costs and expenses  (including  reasonable  legal fees and
expenses) of defending  itself  against any claim in  connection  with the  exercise or  performance  of any of its
powers or duties under this Agreement and the Swap Agreement, provided that:

(i)      with respect to any such claim,  the Trustee shall have given the Master  Servicer  written notice thereof
         promptly after the Trustee shall have actual knowledge thereof;

(ii)     while  maintaining  control over its own defense,  the Trustee shall  cooperate and consult fully with the
         Master Servicer in preparing such defense; and

(iii)    notwithstanding  anything in this Agreement to the contrary,  the Master  Servicer shall not be liable for
         settlement  of any claim by the Trustee  entered  into  without the prior  consent of the Master  Servicer
         which consent shall not be  unreasonably  withheld.  No  termination  of this  Agreement  shall affect the
         obligations  created by this  Section 8.05(b)  of the Master  Servicer to indemnify  the Trustee under the
         conditions  and to the  extent  set forth  herein.  Notwithstanding  the  foregoing,  the  indemnification
         provided  by the Master  Servicer in this  Section 8.05(b)  shall not  pertain to any loss,  liability  or
         expense of the Trustee,  including the costs and expenses of defending itself against any claim,  incurred
         in connection  with any actions taken by the Trustee at the  direction of  Certificateholders  pursuant to
         the terms of this Agreement.

Section 8.06.     Eligibility Requirements for Trustee.

         The  Trustee  hereunder  shall at all  times  be a  national  banking  association  or a New York  banking
corporation  having its  principal  office in a state and city  acceptable to the Depositor and organized and doing
business  under the laws of such state or the United  States of  America,  authorized  under such laws to  exercise
corporate trust powers,  having a combined  capital and surplus of at least  $50,000,000 and subject to supervision
or  examination  by federal or state  authority and having a sufficient  rating so as to maintain the  then-current
ratings of the  Certificates.  If such corporation or national banking  association  publishes reports of condition
at least  annually,  pursuant to law or to the  requirements of the aforesaid  supervising or examining  authority,
then for purposes of this Section the  combined  capital and surplus of such corporation  shall be deemed to be its
combined  capital and surplus as set forth in its most recent  report of  condition  so  published.  In case at any
time the Trustee shall cease to be eligible in accordance  with the  provisions of this Section,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 8.07.

Section 8.07.     Resignation and Removal of the Trustee.

(a)      The Trustee may at any time resign and be  discharged  from the trusts  hereby  created by giving  written
notice  thereof  to the  Depositor  and the  Master  Servicer.  Upon  receiving  such  notice of  resignation,  the
Depositor  shall  promptly  appoint a successor  trustee by written  instrument,  in  duplicate,  one copy of which
instrument  shall be delivered to the  resigning  Trustee and one copy to the  successor  trustee.  If no successor
trustee shall have been so appointed and have accepted  appointment  within 30 days after the giving of such notice
of resignation,  then the resigning  Trustee may petition any court of competent  jurisdiction  for the appointment
of a successor trustee.

(b)      If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 8.06
and shall fail to resign after  written  request  therefor by the  Depositor,  or if at any time the Trustee  shall
become  incapable of acting,  or shall be adjudged  bankrupt or  insolvent,  or a receiver of the Trustee or of its
property  shall be appointed,  or any public officer shall take charge or control of the Trustee or of its property
or affairs for the purpose of  rehabilitation,  conservation  or  liquidation,  then the  Depositor  may remove the
Trustee and appoint a successor  trustee by written  instrument,  in duplicate,  one copy of which instrument shall
be delivered to the Trustee so removed and one copy to the successor  trustee.  In addition,  in the event that the
Depositor   determines   that  the  Trustee  has  failed  (i)  to  distribute  or  cause  to  be   distributed   to
Certificateholders  any amount required to be distributed  hereunder,  if such amount is held by the Trustee or its
Paying Agent (other than the Master  Servicer or the Depositor) for  distribution  or (ii) to otherwise  observe or
perform in any material respect any of its covenants,  agreements or obligations hereunder,  and such failure shall
continue  unremedied  for a period of 5 days (in respect of clause (i) above) or 30 days (in respect of clause (ii)
above,  other than any  failure to comply  with the  provisions  of Article  XII,  in which case no notice or grace
period shall be  applicable)  after the date on which written  notice of such failure,  requiring  that the same be
remedied,  shall have been given to the Trustee by the  Depositor,  then the  Depositor  may remove the Trustee and
appoint a successor trustee by written instrument  delivered as provided in the preceding  sentence.  In connection
with the appointment of a successor trustee pursuant to the preceding  sentence,  the Depositor shall, on or before
the date on which any such  appointment  becomes  effective,  obtain from each Rating Agency  written  confirmation
that the  appointment  of any such  successor  trustee will not result in the reduction of the ratings on any Class
of the Certificates below the lesser of the then current or original ratings on such Certificates.

(c)      The  Holders of  Certificates  entitled  to at least 51% of the Voting  Rights may at any time  remove the
Trustee and  appoint a successor  trustee by written  instrument  or  instruments,  in  triplicate,  signed by such
Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments shall be delivered to
the Depositor, one complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)      Any  resignation or removal of the Trustee and appointment of a successor  trustee  pursuant to any of the
provisions of this  Section shall  become  effective upon  acceptance of  appointment  by the successor  trustee as
provided in Section 8.08.

Section 8.08.     Successor Trustee.

(a)      Any successor  trustee  appointed as provided in  Section 8.07  shall execute,  acknowledge and deliver to
the Depositor and to its predecessor  trustee an instrument  accepting such  appointment  hereunder,  and thereupon
the  resignation or removal of the  predecessor  trustee shall become  effective and such  successor  trustee shall
become  effective  and such  successor  trustee,  without any further act, deed or  conveyance,  shall become fully
vested with all the rights,  powers, duties and obligations of its predecessor  hereunder,  with the like effect as
if  originally  named as trustee  herein.  The  predecessor  trustee  shall  deliver to the  successor  trustee all
Custodial Files and related  documents and statements  held by it hereunder  (other than any Custodial Files at the
time held by a Custodian,  which shall become the agent of any successor  trustee  hereunder),  and the  Depositor,
the Master  Servicer and the  predecessor  trustee  shall  execute and deliver such  instruments  and do such other
things as may reasonably be required for more fully and certainly  vesting and confirming in the successor  trustee
all such rights, powers, duties and obligations.

(b)      No successor  trustee  shall accept  appointment  as provided in this  Section unless  at the time of such
acceptance such successor trustee shall be eligible under the provisions of Section 8.06.

(c)      Upon  acceptance of appointment by a successor  trustee as provided in this Section,  the Depositor  shall
mail notice of the  succession  of such trustee  hereunder  to all Holders of  Certificates  at their  addresses as
shown in the Certificate  Register.  If the Depositor fails to mail such notice within 10 days after  acceptance of
appointment  by the successor  trustee,  the successor  trustee shall cause such notice to be mailed at the expense
of the Depositor.

Section 8.09.     Merger or Consolidation of Trustee.

         Any  corporation  or national  banking  association  into which the Trustee may be merged or  converted or
with which it may be  consolidated or any corporation or national  banking  association  resulting from any merger,
conversion  or  consolidation  to which the  Trustee  shall be a party,  or any  corporation  or  national  banking
association  succeeding to the business of the Trustee,  shall be the successor of the Trustee hereunder,  provided
such corporation or national banking  association  shall be eligible under the provisions of Section 8.06,  without
the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the  contrary  notwithstanding.  The  Trustee  shall  mail  notice of any such  merger or  consolidation  to the
Certificateholders at their address as shown in the Certificate Register.

Section 8.10.     Appointment of Co-Trustee or Separate Trustee.

(a)      Notwithstanding  any  other  provisions  hereof,  at any  time,  for the  purpose  of  meeting  any  legal
requirements  of any  jurisdiction  in which any part of the Trust Fund or  property  securing  the same may at the
time be located,  the Master  Servicer and the Trustee  acting  jointly  shall have the power and shall execute and
deliver  all  instruments  to  appoint  one or  more  Persons  approved  by the  Trustee  to act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate trustees,  of all or any part of the Trust
Fund, and to vest in such Person or Persons,  in such capacity,  such title to the Trust Fund, or any part thereof,
and, subject to the other provisions of this Section 8.10,  such powers, duties, obligations,  rights and trusts as
the Master  Servicer and the Trustee may consider  necessary or desirable.  If the Master  Servicer  shall not have
joined in such  appointment  within  15 days  after the receipt by it of a request so to do, or in case an Event of
Default shall have  occurred and be  continuing,  the Trustee alone shall have the power to make such  appointment.
No co-trustee  or separate  trustee  hereunder  shall be required to meet the terms of  eligibility  as a successor
trustee  under  Section 8.06  hereunder,   and  no  notice  to  Holders  of  Certificates  of  the  appointment  of
co-trustee(s) or separate trustee(s) shall be required under Section 8.08 hereof.

(b)      In the case of any  appointment of a co-trustee or separate  trustee  pursuant to this  Section 8.10,  all
rights,  powers,  duties and  obligations  conferred or imposed upon the Trustee shall be conferred or imposed upon
and exercised or performed by the Trustee,  and such separate trustee or co-trustee  jointly,  except to the extent
that  under any law of any  jurisdiction  in which  any  particular  act or acts are to be  performed  (whether  as
Trustee  hereunder  or as  successor  to the Master  Servicer  hereunder),  the  Trustee  shall be  incompetent  or
unqualified  to perform such act or acts, in which event such rights,  powers,  duties and  obligations  (including
the holding of title to the Trust Fund or any portion  thereof in any such  jurisdiction)  shall be  exercised  and
performed by such separate trustee or co-trustee at the direction of the Trustee.

(c)      Any notice,  request or other  writing  given to the Trustee shall be deemed to have been given to each of
the then  separate  trustees  and  co-trustees,  as  effectively  as if given  to each of  them.  Every  instrument
appointing  any  separate  trustee  or  co-trustee  shall  refer  to  this  Agreement  and the  conditions  of this
Article VIII.  Each separate trustee and co-trustee,  upon its acceptance of the trusts conferred,  shall be vested
with the estates or property  specified  in its  instrument  of  appointment,  either  jointly  with the Trustee or
separately,  as may be provided therein,  subject to all the provisions of this Agreement,  specifically  including
every provision of this Agreement  relating to the conduct of, affecting the liability of, or affording  protection
to, the Trustee.  Every such instrument shall be filed with the Trustee.

(d)      Any  separate   trustee  or  co-trustee  may,  at  any  time,   constitute  the  Trustee,   its  agent  or
attorney-in-fact,  with full power and  authority,  to the extent not prohibited by law, to do any lawful act under
or in respect of this  Agreement on its behalf and in its name. If any separate  trustee or  co-trustee  shall die,
become  incapable of acting,  resign or be removed,  all of its estates,  properties,  rights,  remedies and trusts
shall vest in and be exercised by the Trustee,  to the extent  permitted by law,  without the  appointment of a new
or successor trustee.

Section 8.11.     Appointment of the Custodian.

         The Trustee may, with the consent of the Master  Servicer and the  Depositor,  or shall,  at the direction
of the Master  Servicer and the  Depositor,  appoint  custodians  who are not  Affiliates  of the  Depositor or the
Master  Servicer to hold all or a portion of the  Custodial  Files as agent for the  Trustee,  by  entering  into a
Custodial  Agreement.  The Trustee is hereby  directed to enter into a Custodial  Agreement  with Wells Fargo Bank,
N.A.  Subject to  Article VIII,  the  Trustee  agrees to comply  with the terms of each  Custodial  Agreement  with
respect to the Custodial Files and to enforce the terms and provisions  thereof  against the related  custodian for
the benefit of the  Certificateholders.  Each custodian  shall be a depository  institution  subject to supervision
by federal or state  authority,  shall have a combined  capital  and surplus of at least  $15,000,000  and shall be
qualified to do business in the  jurisdiction  in which it holds any  Custodial  File.  Each  Custodial  Agreement,
with respect to the Custodial  Files,  may be amended only as provided in  Section 11.01.  The Trustee shall notify
the  Certificateholders  of the appointment of any custodian (other than the custodian  appointed as of the Closing
Date) pursuant to this Section 8.11.

Section 8.12.     Appointment of Office or Agency.

         The Trustee shall maintain an office or agency in the City of St. Paul,  Minnesota where  Certificates may
be surrendered for registration of transfer or exchange.  The Trustee  initially  designates its offices located at
the Corporate  Trust Office for the purpose of keeping the  Certificate  Register.  The Trustee  shall  maintain an
office at the  address  stated in  Section 11.05(c)  hereof  where  notices  and  demands to or upon the Trustee in
respect of this Agreement may be served.

Section 8.13.     DTC Letter of Representations.

         The Trustee is hereby  authorized and directed to, and agrees that it shall,  enter into the DTC Letter on
behalf of the Trust Fund and in its individual capacity as agent thereunder.

Section 8.14.     Swap Agreements.

         The  Supplemental  Interest  Trust Trustee is hereby  authorized and directed to, and agrees that it shall
(a) enter into the Swap  Agreement on behalf of the  Supplemental  Interest Trust and (b) enter into the SB-AM Swap
Agreement  on behalf of (i) the Class A  Certificateholders  and Class M  Certificateholders  on the one hand,  and
(ii) the  Class SB  Certificateholders  on the  other  hand.  The  Supplemental  Interest  Trust  Trustee  shall be
afforded all the rights and protections provided to the Trustee as described in this Article VIII.




--------------------------------------------------------------------------------



ARTICLE IX

                                                    TERMINATION

Section 9.01.     Termination Upon Purchase or Liquidation of All Mortgage Loans.

(a)      Subject to Section 9.02,  the respective  obligations and  responsibilities  of the Depositor,  the Master
Servicer and the Trustee  created hereby in respect of the  Certificates  (other than the obligation of the Trustee
to make  certain  payments  after the Final  Distribution  Date to  Certificateholders  and the  obligation  of the
Depositor to send certain  notices as hereinafter  set forth) shall  terminate upon the last action  required to be
taken by the Trustee on the Final Distribution Date pursuant to this Article IX following the earlier of:

(i)      the later of the final  payment or other  liquidation  (or any Advance with  respect  thereto) of the last
         Mortgage Loan  remaining in the Trust Fund or the  disposition of all property  acquired upon  foreclosure
         or deed in lieu of foreclosure of any Mortgage Loan, or

(ii)     at the  option  of the  Master  Servicer  or the  Holder  of the  Class SB  Certificates  as  provided  in
         Section 9.01(f),  the purchase of all Mortgage Loans and all property  acquired in respect of any Mortgage
         Loan  remaining  in the Trust  Fund,  at a price  equal to the sum of  (A) 100%  of the  unpaid  principal
         balance of each Mortgage Loan (or, if less than such unpaid  principal  balance,  the fair market value of
         the related  underlying  property of such Mortgage  Loan with respect to Mortgage  Loans as to which title
         has been  acquired if such fair  market  value is less than such unpaid  principal  balance)  (and if such
         purchase  is  made  by the  Master  Servicer  only,  net  of any  unreimbursed  Advances  attributable  to
         principal) on the day of repurchase,  plus accrued  interest thereon at the Net Mortgage Rate (or Modified
         Net Mortgage Rate in the case of any Modified  Mortgage  Loan),  to, but not  including,  the first day of
         the month in which such repurchase price is distributed,  and (B) any unpaid Swap Termination  Payment and
         any Net Swap Payments payable to the Swap  Counterparty  (or any Swap  Termination  Payment payable to the
         Swap Counterparty as a result of the exercise of the option provided for in this Section 9.01(a)(ii));

provided,  however,  that in no event shall the trust created  hereby  continue  beyond the  expiration of 21 years
from the death of the last  survivor of the  descendants  of Joseph P. Kennedy,  the late  ambassador of the United
States to the Court of St. James,  living on the date hereof;  and provided  further,  that the purchase  price set
forth above shall be increased as is necessary,  as determined by the Master  Servicer,  to avoid  disqualification
of any REMIC created hereunder as a REMIC.

         The  purchase  price  paid  by  the  Master  Servicer  or the  Holder  of the  Class SB  Certificates,  as
applicable,  pursuant to Section 9.01(a)(ii) shall also include any amounts owed by Residential Funding pursuant to
the last  paragraph of Section 4 of the Assignment  Agreement in respect of any liability,  penalty or expense that
resulted  from a breach of the  representation  and  warranty  set  forth in clause  (xlvii)  of  Section 4  of the
Assignment Agreement that remain unpaid on the date of such purchase.

         The right of the Master Servicer or the Holder of the Class SB  Certificates,  as applicable,  to purchase
all of the Mortgage  Loans pursuant to clause (ii) above is  conditioned  upon the date of such purchase  occurring
on or after the  Optional  Termination  Date.  If such  right is  exercised  by the  Master  Servicer,  the  Master
Servicer  shall be deemed to have been  reimbursed  for the full amount of any  unreimbursed  Advances  theretofore
made by it with respect to the Mortgage Loans being  purchased.  In addition,  the Master Servicer shall provide to
the Trustee the  certification  required  by  Section 3.15,  and the  Trustee  and the  Custodian  shall,  promptly
following  payment  of  the  purchase  price,  release  to  the  Master  Servicer  or the  Holder  of the  Class SB
Certificates, as applicable, the Custodial Files pertaining to the Mortgage Loans being purchased.

         In addition to the foregoing,  on any  Distribution  Date on or after the Optional  Termination  Date, the
Master Servicer or the Holder of the Class SB  Certificates as provided in  Section 9.01(f),  shall have the right,
at its option, to purchase the Class A  Certificates,  Class M Certificates and Class SB Certificates in whole, but
not in part, at a price equal to the sum of the  outstanding  Certificate  Principal  Balance of such  Certificates
plus the sum of one month's  Accrued  Certificate  Interest  thereon,  any previously  unpaid  Accrued  Certificate
Interest,  and any  unpaid  Prepayment  Interest  Shortfalls  previously  allocated  thereto  and,  in the  case of
Prepayment Interest  Shortfalls,  accrued interest thereon at the applicable  Pass-Through Rate, plus, with respect
to any optional termination by the Holder of the Class SB  Certificates,  an amount equal to all accrued and unpaid
Servicing Fees and reimbursement  for all unreimbursed  Advances and Servicing  Advances,  in each case through the
date of such  optional  termination.  If the  Master  Servicer  or the  Holder  of the  Class SB  Certificates,  as
applicable,  exercises  this right to purchase the  outstanding  Class A  Certificates,  Class M  Certificates  and
Class SB  Certificates,  the Master  Servicer  or the Holder of the  Class SB  Certificates,  as  applicable,  will
promptly  terminate  the  respective   obligations  and  responsibilities   created  hereby  in  respect  of  these
Certificates pursuant to this Article IX.

(b)      The Master  Servicer or the Holder of the Class SB  Certificates,  as applicable,  shall give the Trustee,
the  Supplemental  Interest Trust Trustee (and the Master  Servicer if the Holder of the Class SB  Certificates  is
exercising  its  option)  and the  Swap  Counterparty  (so  long as the  Swap  Agreement  has not  previously  been
terminated)  not less than 40 days prior notice of the  Distribution  Date on which (1) the Master  Servicer or the
Holder of the  Class SB  Certificates,  as  applicable,  anticipates  that the final  distribution  will be made to
Certificateholders  as a result of the exercise by the Master Servicer or the Holder of the Class SB  Certificates,
as  applicable,  of its right to purchase the Mortgage  Loans or on which (2) the Master  Servicer or the Holder of
the Class SB  Certificates,  as applicable,  anticipates that the Certificates will be purchased as a result of the
exercise  by the Master  Servicer or the Holder of the  Class SB  Certificates,  as  applicable,  to  purchase  the
outstanding  Certificates.  Notice of any termination,  specifying the anticipated  Final  Distribution Date (which
shall be a date that would  otherwise  be a  Distribution  Date) upon which the  Certificateholders  may  surrender
their  Certificates to the Trustee (if so required by the terms hereof) for payment of the final  distribution  and
cancellation  or notice of any purchase of the  outstanding  Certificates,  specifying the  Distribution  Date upon
which the Holders may  surrender  their  Certificates  to the Trustee for payment,  shall be given  promptly by the
Master  Servicer  (if it is  exercising  the right to purchase the  Mortgage  Loans or to purchase the  outstanding
Certificates),  or by the  Trustee  (in any other  case) by letter  to the  Certificateholders  (with a copy to the
Certificate  Registrar) mailed (or distributed through the Depository with respect to any Book-Entry  Certificates)
not earlier than the 15th day and not later than the 25th day of the month next  preceding  the month of such final
distribution specifying:

(i)      the anticipated  Final  Distribution  Date upon which final payment of the  Certificates is anticipated to
         be made upon  presentation  and surrender of  Certificates  at the office or agency of the Trustee therein
         designated  where  required  pursuant  to this  Agreement  or, in the case of the  purchase  by the Master
         Servicer or the Holder of the Class SB Certificates,  as applicable, of the outstanding Certificates,  the
         Distribution Date on which such purchase is made,

(ii)     the amount of any such final  payment  or, in the case of the  purchase of the  outstanding  Certificates,
         the purchase price, in either case, if known, and

(iii)    that the Record Date otherwise  applicable to such Distribution  Date is not applicable,  and that payment
         will be made only upon  presentation  and  surrender  of the  Certificates  at the office or agency of the
         Trustee therein specified.

         If the Master  Servicer  or the Trustee is  obligated  to give  notice to  Certificateholders  as required
above,  it  shall  give  such  notice  to  the  Certificate   Registrar  at  the  time  such  notice  is  given  to
Certificateholders.  In the event of a purchase of the Mortgage  Loans by the Master  Servicer or the Holder of the
Class SB  Certificates,  as  applicable,  the  Master  Servicer  or the  Holder of the  Class SB  Certificates,  as
applicable,  shall deposit in the Certificate  Account before the Final Distribution Date in immediately  available
funds an amount  equal to the  purchase  price  computed  as  provided  above.  As a result of the  exercise by the
Master  Servicer  or the  Holder  of the  Class SB  Certificates,  as  applicable,  of its  right to  purchase  the
outstanding  Certificates,  the Master Servicer or the Holder of the Class SB  Certificates,  as applicable,  shall
deposit  in the  Certificate  Account,  before  the  Distribution  Date on which  such  purchase  is to  occur,  in
immediately  available  funds,  an amount equal to the  purchase  price for the  Certificates  computed as provided
above,  and provide  notice of such  deposit to the  Trustee.  The Trustee  shall  withdraw  from such  account the
amount  specified in subsection  (c) below and  distribute  such amount to the  Certificateholders  as specified in
subsection  (c) below.  The Master  Servicer  or the Holder of the  Class SB  Certificates,  as  applicable,  shall
provide to the Trustee written  notification of any change to the anticipated  Final  Distribution  Date as soon as
practicable.  If the Trust Fund is not terminated on the anticipated Final  Distribution  Date, for any reason, the
Trustee shall promptly mail notice thereof to each affected Certificateholder.

(c)      Upon  presentation  and  surrender  of  the  Class A  Certificates,   Class M  Certificates  and  Class SB
Certificates  by the  Certificateholders  thereof,  the Trustee and the  Supplemental  Interest Trust  Trustee,  as
applicable  shall  distribute  to  such   Certificateholders  (i)  the  amount  otherwise   distributable  on  such
Distribution  Date, if not in connection with the Master  Servicer's or the Holder's of the Class SB  Certificates,
as  applicable,  election to  repurchase  the  Mortgage  Loans or the  outstanding  Class A  Certificates,  Class M
Certificates  and  Class SB  Certificates,  or  (ii)  if  the  Master  Servicer  or  the  Holder  of  the  Class SB
Certificates,  as applicable,  elected to so repurchase the Mortgage Loans or the outstanding Class A Certificates,
Class M  Certificates and Class SB  Certificates,  an amount equal to the price paid pursuant to Section 9.01(a) as
follows:  first, with respect to any optional  termination by the Holder of the Class SB  Certificates,  payment of
any accrued and unpaid Servicing Fees and reimbursement for all unreimbursed  Advances and Servicing  Advances,  in
each case  through the date of such  optional  termination,  to the Master  Servicer,  second,  with respect to the
Class A Certificates,  pari passu, the outstanding  Certificate Principal Balance thereof, plus Accrued Certificate
Interest thereon for the related Interest Accrual Period and any previously  unpaid Accrued  Certificate  Interest,
third,  with respect to the Class M-1 Certificates,  the outstanding  Certificate  Principal Balance thereof,  plus
Accrued  Certificate  Interest thereon for the related  Interest  Accrual Period and any previously  unpaid Accrued
Certificate  Interest,  fourth, with respect to the Class M-2 Certificates,  the outstanding  Certificate Principal
Balance  thereof,  plus  Accrued  Certificate  Interest  thereon for the related  Interest  Accrual  Period and any
previously  unpaid  Accrued  Certificate  Interest,  fifth,  with  respect  to  the  Class  M-3  Certificates,  the
outstanding  Certificate  Principal  Balance  thereof,  plus Accrued  Certificate  Interest thereon for the related
Interest  Accrual  Period and any  previously  unpaid  Accrued  Certificate  Interest,  sixth,  with respect to the
Class M-4  Certificates,  the outstanding  Certificate Principal Balance thereof, plus Accrued Certificate Interest
thereon for the related Interest Accrual Period and any previously unpaid Accrued  Certificate  Interest,  seventh,
with respect to the Class M-5  Certificates,  the outstanding  Certificate  Principal Balance thereof, plus Accrued
Certificate  Interest  thereon  for  the  related  Interest  Accrual  Period  and  any  previously  unpaid  Accrued
Certificate Interest,  eighth, with respect to the Class M-6  Certificates,  the outstanding  Certificate Principal
Balance  thereof,  plus  Accrued  Certificate  Interest  thereon for the related  Interest  Accrual  Period and any
previously  unpaid  Accrued  Certificate  Interest,  ninth,  with  respect  to  the  Class M-7  Certificates,   the
outstanding  Certificate  Principal  Balance  thereof,  plus Accrued  Certificate  Interest thereon for the related
Interest  Accrual  Period and any  previously  unpaid  Accrued  Certificate  Interest,  tenth,  with respect to the
Class M-8  Certificates,  the outstanding  Certificate Principal Balance thereof, plus Accrued Certificate Interest
thereon for the related Interest Accrual Period and any previously unpaid Accrued Certificate  Interest,  eleventh,
with respect to the Class M-9  Certificates,  the outstanding  Certificate  Principal Balance thereof, plus Accrued
Certificate  Interest  thereon  for  the  related  Interest  Accrual  Period  and  any  previously  unpaid  Accrued
Certificate Interest,  twelfth, with respect to the Class M-10 Certificates,  the outstanding Certificate Principal
Balance  thereof,  plus  Accrued  Certificate  Interest  thereon for the related  Interest  Accrual  Period and any
previously unpaid Accrued Certificate Interest,  thirteenth,  to the Class A Certificates and Class M Certificates,
the amount of any Prepayment Interest  Shortfalls  allocated thereto for such Distribution Date or remaining unpaid
from prior  Distribution  Dates and accrued  interest  thereon at the applicable  Pass-Through  Rate, on a pro rata
basis based on Prepayment  Interest  Shortfalls  allocated  thereto for such  Distribution Date or remaining unpaid
from prior Distribution  Dates,  fourteenth,  to the Swap Counterparty  (without  duplication of amounts payable to
the Swap  Counterparty on such date in accordance with  Section 4.02)  any Swap Termination  Payment payable to the
Swap  Counterparty  then  remaining  unpaid or which is due to the exercise of any early  termination  of the Trust
Fund pursuant to this Section 9.01, and fifteenth, to the Class SB Certificates, all remaining amounts.

(d)      In the event that any  Certificateholders  shall not surrender  their  Certificates  for final payment and
cancellation on or before the Final  Distribution  Date, the Master Servicer (if it exercised its right to purchase
the  Mortgage  Loans) or the Trustee  (in any other  case),  shall give a second  written  notice to the  remaining
Certificateholders  to surrender  their  Certificates  for  cancellation  and receive the final  distribution  with
respect  thereto.  If within six months after the second  notice any  Certificate  shall not have been  surrendered
for  cancellation,  the Trustee  shall take  appropriate  steps as  directed by the Master  Servicer to contact the
remaining  Certificateholders  concerning  surrender of their  Certificates.  The costs and expenses of maintaining
the Certificate  Account and of contacting  Certificateholders  shall be paid out of the assets which remain in the
Certificate  Account.  If  within  nine  months  after  the  second  notice  any  Certificates  shall not have been
surrendered  for  cancellation,  the Trustee  shall pay to the Master  Servicer  all amounts  distributable  to the
holders thereof and the Master Servicer shall  thereafter hold such amounts until  distributed to such Holders.  No
interest shall accrue or be payable to any  Certificateholder  on any amount held in the Certificate  Account or by
the Master  Servicer as a result of such  Certificateholder's  failure to surrender  its  Certificate(s)  for final
payment  thereof in accordance  with this  Section 9.01  and the  Certificateholders  shall look only to the Master
Servicer for such payment.

(e)      If any  Certificateholders  do not surrender  their  Certificates  on or before the  Distribution  Date on
which a purchase of the  outstanding  Certificates  is to be made, the Master  Servicer shall give a second written
notice to such  Certificateholders  to surrender their Certificates for payment of the purchase price therefor.  If
within six months after the second notice any Certificate  shall not have been  surrendered for  cancellation,  the
Trustee  shall  take  appropriate  steps as  directed  by the  Master  Servicer  to  contact  the  Holders  of such
Certificates  concerning  surrender of their  Certificates.  The costs and expenses of maintaining  the Certificate
Account  and of  contacting  Certificateholders  shall be paid out of the assets  which  remain in the  Certificate
Account.  If within  nine months  after the second  notice any  Certificates  shall not have been  surrendered  for
cancellation  in  accordance  with this  Section 9.01,  the Trustee  shall pay to the Master  Servicer  all amounts
distributable  to the Holders  thereof and shall have no further  obligation  or liability  therefor and the Master
Servicer  shall  thereafter  hold such amounts until  distributed  to such Holders.  No interest shall accrue or be
payable to any  Certificateholder  on any amount  held in the  Certificate  Account or by the Master  Servicer as a
result of such  Certificateholder's  failure to surrender its  Certificate(s)  for payment in accordance  with this
Section 9.01.  Any Certificate  that is not surrendered on the  Distribution  Date on which a purchase  pursuant to
this  Section 9.01  occurs as provided  above will be deemed to have been  purchased and the Holder as of such date
will have no rights  with  respect  thereto  except to receive  the  purchase  price  therefor  minus any costs and
expenses  associated with such Certificate  Account and notices  allocated  thereto.  Any Certificates so purchased
or deemed to have been  purchased  on such  Distribution  Date  shall  remain  outstanding  hereunder.  The  Master
Servicer shall be for all purposes the Holder thereof as of such date.

(f)      With respect to the first possible  Optional  Termination  Date,  the Master  Servicer shall have the sole
option to exercise the purchase options described in  Section 9.01(a)  and the Holder of the Class SB  Certificates
shall have no claim  thereto.  If,  however,  the Master  Servicer  elects not to  exercise  one of its  options to
purchase pursuant to  Section 9.01(a)  with respect to the first possible Optional  Termination Date, the Holder of
the  Class SB   Certificates   shall  have  the  sole  option  to  exercise  the  purchase  options   described  in
Section 9.01(a)  on the second  possible  Optional  Termination  Date and the Master  Servicer  shall have no claim
thereto.  If the  Holder of the  Class SB  Certificates  elects not to  exercise  one of its  options  to  purchase
pursuant to  Section 9.01(a)  with respect to the second  possible  Optional  Termination  Date, it shall lose such
right and have no claim to exercise  any  purchase  options  pursuant to this  Section 9.01  thereafter.  Beginning
with the third possible  Optional  Termination  Date and thereafter,  the Master Servicer shall again have the sole
option to exercise the purchase options described in Section 9.01(a).

Section 9.02.     Additional Termination Requirements.

(a)      Any REMIC hereunder,  as the case may be, shall be terminated in accordance with the following  additional
requirements,  unless  (subject to  Section 10.01(f))  the Trustee and the Master Servicer have received an Opinion
of Counsel  (which  Opinion of Counsel  shall not be an expense of the  Trustee)  to the effect that the failure of
any REMIC created  hereunder as the case may be, to comply with the requirements of this  Section 9.02 will not (i)
result in the imposition on the Trust Fund of taxes on "prohibited  transactions,"  as described in Section 860F of
the  Code,  or (ii)  cause  any  REMIC  created  hereunder  to fail to  qualify  as a REMIC  at any  time  that any
Certificate is outstanding:

(i)      The Master  Servicer  shall  establish a 90-day  liquidation  period for  REMIC I,  REMIC II, REMIC III or
         REMIC IV, as  applicable,  and any other  related  terminating  REMICs,  and specify the first day of such
         period in a statement  attached to REMIC I's,  REMIC II's,  REMIC III's or REMIC IV's, as applicable,  and
         any  other   related   terminating   REMICs',   final  Tax  Return   pursuant  to   Treasury   Regulations
         Section 1.860F-1.  The  Master  Servicer  also  shall  satisfy  all of  the  requirements  of a  qualified
         liquidation for each of REMIC I,  REMIC II, REMIC III and REMIC IV under  Section 860F of the Code and the
         regulations thereunder;

(ii)     The Master Servicer shall notify the Trustee at the  commencement of such 90-day  liquidation  period and,
         at or prior to the time of making of the final  payment on the  Certificates,  the  Trustee  shall sell or
         otherwise  dispose of all of the remaining  assets of the liquidating  REMICs in accordance with the terms
         hereof; and

(iii)    If the Master  Servicer  is  exercising  its right to purchase  the assets of the Trust  Fund,  the Master
         Servicer  shall,  during the 90-day  liquidation  period and at or prior to the Final  Distribution  Date,
         purchase all of the assets of the liquidating REMICs for cash.

(b)      Each  Holder of a  Certificate  and the  Trustee  hereby  irrevocably  approves  and  appoints  the Master
Servicer as its  attorney-in-fact  to adopt a plan of complete  liquidation  for any REMIC hereunder at the expense
of the Trust Fund in accordance with the terms and conditions of this Agreement.




--------------------------------------------------------------------------------



ARTICLE X

                                                 REMIC PROVISIONS

Section 10.01.    REMIC Administration.

(a)      The REMIC  Administrator  shall make an election to treat all REMICs  created  hereunder  as a REMIC under
the Code and, if  necessary,  under  applicable  state law.  Each such  election will be made on Form 1066 or other
appropriate  federal tax or  information  return  (including  Form 8811) or any  appropriate  state  return for the
taxable  year  ending on the last day of the  calendar  year in which the  Certificates  are  issued.  The  REMIC I
Regular  Interests  shall be designated  as the "regular  interests"  and  Component I of the Class R  Certificates
shall be designated as the sole Class of  "residual  interests" in REMIC I.  The REMIC II  Regular  Interests shall
be designated as the "regular  interests" and Component II of the Class R  Certificates  shall be designated as the
sole  Class of  "residual  interests"  in REMIC II.  The REMIC III Regular  Interests  shall be  designated  as the
"regular  interests"  and  Component III  of the Class R  Certificates  shall be  designated  as the sole  Class of
"residual  interests" in REMIC III. The REMIC IV Regular  Interests shall be designated as the "regular  interests"
and Component IV of the Class R  Certificates  shall be designated  as the sole  Class of  "residual  interests" in
REMIC IV. The REMIC  Administrator  and the Trustee  shall not permit the creation of any  "interests"  (within the
meaning of  Section 860G  of the Code) in REMIC I,  REMIC II, REMIC III or REMIC IV other than the REMIC I  Regular
Interests,  the REMIC II Regular Interests,  the REMIC III Regular Interests,  REMIC IV Regular Interest IO and the
Certificates.

(b)      The Closing Date is hereby  designated as the "startup day" of each of REMIC created  hereunder within the
meaning of Section 860G(a)(9) of the Code (the "Startup Date").

(c)      The REMIC  Administrator  shall hold a Class R  Certificate in each REMIC  representing a 0.01% Percentage
Interest of the  Class R  Certificates  in each REMIC and shall be  designated  as the "tax  matters  person"  with
respect  to each  REMIC  in the  manner  provided  under  Treasury  regulations  Section 1.860F-4(d)  and  Treasury
regulations  Section 301.6231(a)(7)-1.  The REMIC Administrator,  as tax matters person, shall (i) act on behalf of
each REMIC in relation  to any tax matter or  controversy  involving  the Trust Fund and (ii)  represent  the Trust
Fund in any administrative or judicial  proceeding  relating to an examination or audit by any governmental  taxing
authority with respect  thereto.  The legal  expenses,  including  without  limitation  attorneys' or  accountants'
fees, and costs of any such  proceeding and any liability  resulting  therefrom shall be expenses of the Trust Fund
and the REMIC  Administrator  shall be  entitled  to  reimbursement  therefor  out of amounts  attributable  to the
Mortgage  Loans on deposit in the  Custodial  Account as provided by  Section 3.10  unless such legal  expenses and
costs are incurred by reason of the REMIC Administrator's  willful misfeasance,  bad faith or gross negligence.  If
the REMIC  Administrator  is no longer the Master Servicer  hereunder,  at its option the REMIC  Administrator  may
continue its duties as REMIC  Administrator  and shall be paid  reasonable  compensation  not to exceed  $3,000 per
year by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)      The REMIC  Administrator  shall  prepare or cause to be prepared all of the Tax Returns that it determines
are required with respect to the REMICs  created  hereunder and the  Supplemental  Interest  Trust and deliver such
Tax Returns in a timely manner to the Trustee or the Supplemental  Interest Trust Trustee,  as applicable,  and the
Trustee or the  Supplemental  Interest  Trust  Trustee,  as  applicable,  shall sign and file such Tax Returns in a
timely  manner.  The  expenses of  preparing  such returns  shall be borne by the REMIC  Administrator  without any
right of  reimbursement  therefor.  The REMIC  Administrator  agrees to indemnify and hold harmless the Trustee and
the  Supplemental  Interest  Trust  Trustee with respect to any tax or liability  arising from the Trustee's or the
Supplemental  Interest Trust Trustee's  signing of Tax Returns that contain errors or omissions.  The Trustee,  the
Supplemental  Interest Trust Trustee and the Master Servicer shall promptly  provide the REMIC  Administrator  with
such  information  as the REMIC  Administrator  may from time to time request for the purpose of enabling the REMIC
Administrator to prepare Tax Returns.

(e)      The REMIC  Administrator  shall provide (i) to any Transferor of a Class R Certificate such information as
is necessary for the  application  of any tax relating to the transfer of a Class R  Certificate  to any Person who
is not a Permitted  Transferee,  (ii) to the Trustee and the Trustee shall forward to the  Certificateholders  such
information  or  reports  as are  required  by the Code or the  REMIC  Provisions  including  reports  relating  to
interest,  original issue discount,  if any, and market  discount or premium (using the Prepayment  Assumption) and
(iii) to the Internal  Revenue Service the name,  title,  address and telephone number of the person who will serve
as the representative of each REMIC created hereunder.

(f)      The Master  Servicer  and the REMIC  Administrator  shall  take such  actions  and shall  cause each REMIC
created   hereunder  to  take  such  actions  as  are  reasonably   within  the  Master  Servicer's  or  the  REMIC
Administrator's  control and the scope of its duties more  specifically  set forth  herein as shall be necessary or
desirable to maintain the status  thereof as a REMIC under the REMIC  Provisions  (and the Trustee shall assist the
Master  Servicer and the REMIC  Administrator,  to the extent  reasonably  requested by the Master Servicer and the
REMIC  Administrator  to do so). In  performing  their duties as more  specifically  set forth  herein,  the Master
Servicer and the REMIC  Administrator  shall not knowingly or intentionally  take any action,  cause the Trust Fund
to take any action or fail to take (or fail to cause to be taken) any action  reasonably  within  their  respective
control and the scope of duties more specifically set forth herein,  that, under the REMIC Provisions,  if taken or
not taken,  as the case may be, could  (i) endanger  the status of any  REMIC created  hereunder as a REMIC or (ii)
result in the  imposition  of a tax upon any  REMIC created  hereunder  (including  but not  limited  to the tax on
prohibited  transactions as defined in  Section 860F(a)(2) of the Code (except as provided in Section 2.04) and the
tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code) (either such event, in the absence of
an Opinion of Counsel or the  indemnification  referred to in this  sentence,  an "Adverse REMIC Event") unless the
Master Servicer or the REMIC  Administrator,  as applicable,  has received an Opinion of Counsel (at the expense of
the party seeking to take such action or, if such party fails to pay such expense,  and the Master  Servicer or the
REMIC  Administrator,  as applicable,  determines that taking such action is in the best interest of the Trust Fund
and the  Certificateholders,  at the  expense  of the Trust  Fund,  but in no event at the  expense  of the  Master
Servicer,  the REMIC  Administrator  or the  Trustee) to the effect  that the  contemplated  action will not,  with
respect to the Trust Fund  created  hereunder,  endanger  such status or,  unless the Master  Servicer or the REMIC
Administrator  or both,  as  applicable,  determine in its or their sole  discretion  to  indemnify  the Trust Fund
against  the  imposition  of such a tax,  result in the  imposition  of such a tax.  Wherever  in this  Agreement a
contemplated  action may not be taken because the timing of such action might result in the  imposition of a tax on
the Trust Fund,  or may only be taken  pursuant to an Opinion of Counsel that such action would not impose a tax on
the Trust Fund, such action may  nonetheless be taken provided that the indemnity  given in the preceding  sentence
with  respect to any taxes that might be imposed on the Trust Fund has been given and that all other  preconditions
to the taking of such action have been  satisfied.  The Trustee shall not take or fail to take any action  (whether
or not  authorized  hereunder)  as to which the Master  Servicer or the REMIC  Administrator,  as  applicable,  has
advised it in writing  that it has  received an Opinion of Counsel to the effect that an Adverse  REMIC Event could
occur with  respect to such action or inaction,  as the case may be. In  addition,  prior to taking any action with
respect to the Trust Fund or its  assets,  or causing  the Trust Fund to take any  action,  which is not  expressly
permitted  under the terms of this  Agreement,  the Trustee  shall  consult  with the Master  Servicer or the REMIC
Administrator,  as  applicable,  or its  designee,  in writing,  with respect to whether such action could cause an
Adverse  REMIC  Event to occur with  respect to the Trust Fund and the  Trustee  shall not take any such  action or
cause the  Trust  Fund to take any such  action as to which the  Master  Servicer  or the REMIC  Administrator,  as
applicable,  has advised it in writing that an Adverse  REMIC Event could occur.  The Master  Servicer or the REMIC
Administrator,  as applicable,  may consult with counsel to make such written advice, and the cost of same shall be
borne by the party seeking to take the action not  expressly  permitted by this  Agreement,  but in no event at the
expense of the  Master  Servicer  or the REMIC  Administrator.  At all times as may be  required  by the Code,  the
Master Servicer or the REMIC Administrator,  as applicable,  will to the extent within its control and the scope of
its  duties  more  specifically  set  forth  herein,  maintain  substantially  all of the  assets  of the  REMIC as
"qualified  mortgages"  as defined in  Section 860G(a)(3)  of the Code and  "permitted  investments"  as defined in
Section 860G(a)(5) of the Code.

(g)      In the event  that any tax is imposed on  "prohibited  transactions"  of any REMIC  created  hereunder  as
defined in  Section 860F(a)(2)  of the Code, on "net income from  foreclosure  property" of any REMIC as defined in
Section 860G(c)  of the Code,  on any  contributions  to any REMIC  after the  Startup  Date  therefor  pursuant to
Section 860G(d)  of the Code, or any other tax imposed by the Code or any  applicable  provisions of state or local
tax laws,  such tax shall be charged  (i) to the  Master  Servicer,  if such tax  arises  out of or results  from a
breach by the Master  Servicer in its role as Master  Servicer  or REMIC  Administrator  of any of its  obligations
under this  Agreement or the Master  Servicer has in its sole  discretion  determined  to indemnify  the Trust Fund
against  such tax,  (ii) to the  Trustee,  if such tax arises out of or results from a breach by the Trustee of any
of its obligations  under this Article X, or  (iii) otherwise  against amounts on deposit in the Custodial  Account
as provided by Section 3.10  and on the Distribution  Date(s)  following such  reimbursement  the aggregate of such
taxes shall be allocated in reduction of the Accrued  Certificate  Interest on each Class  entitled  thereto in the
same manner as if such taxes constituted a Prepayment Interest Shortfall.

(h)      The Trustee and the Master  Servicer  shall,  for federal income tax purposes,  maintain books and records
with  respect to each REMIC on a calendar  year and on an accrual  basis or as  otherwise  may be  required  by the
REMIC Provisions.

(i)      Following the Startup  Date,  neither the Master  Servicer nor the Trustee shall accept any  contributions
of assets to any REMIC  unless  (subject  to  Section 10.01(f))  the Master  Servicer  and the  Trustee  shall have
received an Opinion of Counsel (at the expense of the party seeking to make such  contribution)  to the effect that
the  inclusion  of such  assets in any REMIC  will not cause any  REMIC created  hereunder  to fail to qualify as a
REMIC at any time that any  Certificates  are  outstanding  or  subject  any such  REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)      Neither  the  Master  Servicer  nor the  Trustee  shall  (subject  to  Section 10.01(f))  enter  into  any
arrangement by which any REMIC created  hereunder will receive a fee or other  compensation for services nor permit
any  REMIC created  hereunder  to receive any income from assets  other than  "qualified  mortgages"  as defined in
Section 860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code.

(k)      Solely for purposes of  Section 1.860G-1(a)(4)(iii)  of the  Treasury  Regulations,  the "latest  possible
maturity  date" by which the principal  balance of each regular  interest in each REMIC would be reduced to zero is
February  25,  2037,  which is the  Distribution  Date in the month  following  the last  scheduled  payment on any
Mortgage Loan.

(l)      Within  30 days after the Closing Date, the REMIC  Administrator  shall prepare and file with the Internal
Revenue Service Form 8811,  "Information  Return for Real Estate Mortgage  Investment  Conduits (REMIC) and Issuers
of Collateralized Debt Obligations" for the Trust Fund.

(m)      Neither the Trustee nor the Master  Servicer shall sell,  dispose of or substitute for any of the Mortgage
Loans (except in connection  with (i) the default,  imminent  default or foreclosure of a Mortgage Loan,  including
but not limited to, the acquisition or sale of a Mortgaged  Property acquired by deed in lieu of foreclosure,  (ii)
the  bankruptcy of the Trust Fund,  (iii) the  termination of any REMIC pursuant to Article IX of this Agreement or
(iv) a purchase of Mortgage  Loans  pursuant to Article II or III of this  Agreement) or acquire any assets for any
REMIC or sell or dispose of any  investments  in the  Custodial  Account or the  Certificate  Account for gain,  or
accept any  contributions  to any REMIC after the Closing  Date unless it has  received an Opinion of Counsel  that
such sale,  disposition,  substitution or acquisition will not (a) affect adversely the status of any REMIC created
hereunder as a REMIC or  (b) unless  the Master  Servicer has  determined  in its sole  discretion to indemnify the
Trust  Fund  against  such  tax,  cause  any  REMIC  to  be  subject  to a  tax  on  "prohibited  transactions"  or
"contributions" pursuant to the REMIC Provisions.

Section 10.02.    Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)      The Trustee  agrees to indemnify the Trust Fund,  the Depositor,  the REMIC  Administrator  and the Master
Servicer  for any taxes and costs  including,  without  limitation,  any  reasonable  attorneys  fees imposed on or
incurred  by the Trust  Fund,  the  Depositor  or the  Master  Servicer,  as a result of a breach of the  Trustee's
covenants set forth in  Article VIII  or this  Article X.  In the event that  Residential  Funding is no longer the
Master  Servicer,  the Trustee  shall  indemnify  Residential  Funding for any taxes and costs  including,  without
limitation,  any reasonable  attorneys  fees imposed on or incurred by Residential  Funding as a result of a breach
of the Trustee's covenants set forth in Article VIII or this Article X.

(b)      The REMIC  Administrator  agrees to indemnify the Trust Fund, the Depositor,  the Master  Servicer and the
Trustee for any taxes and costs  (including,  without  limitation,  any reasonable  attorneys'  fees) imposed on or
incurred by the Trust Fund,  the  Depositor,  the Master  Servicer or the  Trustee,  as a result of a breach of the
REMIC  Administrator's  covenants set forth in this Article X with respect to compliance with the REMIC Provisions,
including without  limitation,  any penalties  arising from the Trustee's  execution of Tax Returns prepared by the
REMIC Administrator that contain errors or omissions;  provided,  however,  that such liability will not be imposed
to the extent such breach is a result of an error or omission in  information  provided to the REMIC  Administrator
by the Master Servicer in which case Section 10.02(c) will apply.

(c)      The Master Servicer  agrees to indemnify the Trust Fund, the Depositor,  the REMIC  Administrator  and the
Trustee for any taxes and costs  (including,  without  limitation,  any reasonable  attorneys'  fees) imposed on or
incurred by the Trust Fund, the Depositor,  the REMIC  Administrator or the Trustee, as a result of a breach of the
Master  Servicer's  covenants set forth in this  Article X or in  Article III  with respect to compliance  with the
REMIC Provisions,  including without limitation,  any penalties arising from the Trustee's execution of Tax Returns
prepared by the Master Servicer that contain errors or omissions.




--------------------------------------------------------------------------------



ARTICLE XI

                                             MISCELLANEOUS PROVISIONS

Section 11.01.    Amendment.

(a)      This Agreement or any Custodial  Agreement may be amended from time to time by the  Depositor,  the Master
Servicer and the Trustee, without the consent of any of the Certificateholders:

(i)      to cure any ambiguity,

(ii)     to correct or  supplement  any  provisions  herein or therein,  which may be  inconsistent  with any other
         provisions herein or therein or to correct any error,

(iii)    to modify,  eliminate  or add to any of its  provisions  to such extent as shall be necessary or desirable
         to  maintain  the  qualification  of any  REMIC created  hereunder  as a  REMIC  at  all  times  that  any
         Certificate  is  outstanding  or to avoid or minimize the risk of the  imposition  of any tax on the Trust
         Fund  pursuant to the Code that would be a claim  against the Trust  Fund,  provided  that the Trustee has
         received an Opinion of Counsel to the effect that  (A) such  action is  necessary or desirable to maintain
         such  qualification  or to  avoid or  minimize  the  risk of the  imposition  of any such tax and (B) such
         action will not adversely affect in any material respect the interests of any Certificateholder,

(iv)     to change the timing and/or nature of deposits into the Custodial  Account or the  Certificate  Account or
         to change  the name in which the  Custodial  Account  is  maintained,  provided  that (A) the  Certificate
         Account  Deposit  Date shall in no event be later than the  related  Distribution  Date,  (B) such  change
         shall not, as evidenced by an Opinion of Counsel,  adversely  affect in any material respect the interests
         of any  Certificateholder  and (C) such change shall not result in a reduction  of the rating  assigned to
         any  Class of  Certificates  below the lower of the  then-current  rating or the rating  assigned  to such
         Certificates as of the Closing Date, as evidenced by a letter from each Rating Agency to such effect,

(v)      to  modify,  eliminate  or add  to the  provisions  of  Section 5.02(f)  or  any  other  provision  hereof
         restricting  transfer of the Class R  Certificates  by virtue of their being the  "residual  interests" in
         the Trust Fund provided  that (A) such change shall not result in reduction of the rating  assigned to any
         such  Class of  Certificates  below the lower of the  then-current  rating or the rating  assigned to such
         Certificates  as of the Closing  Date,  as evidenced  by a letter from each Rating  Agency to such effect,
         and (B) such change  shall not  (subject to  Section 10.01(f)),  as evidenced by an Opinion of Counsel (at
         the expense of the party  seeking so to modify,  eliminate or add such  provisions),  cause the Trust Fund
         or any of the  Certificateholders  (other than the  transferor) to be subject to a federal tax caused by a
         transfer to a Person that is not a Permitted Transferee, or

(vi)     to make any other  provisions  with respect to matters or questions  arising under this  Agreement or such
         Custodial  Agreement  which shall not be materially  inconsistent  with the provisions of this  Agreement,
         provided  that such action  shall not, as  evidenced  by an Opinion of  Counsel,  adversely  affect in any
         material  respect  the  interests  of  any   Certificateholder   and  is  authorized  or  permitted  under
         Section 11.01.

(b)      This  Agreement or any  Custodial  Agreement may also be amended from time to time by the  Depositor,  the
Master Servicer,  the Trustee and the Holders of Certificates  evidencing in the aggregate not less than 66% of the
Percentage  Interests  of each  Class of  Certificates  with a  Certificate  Principal  Balance  greater  than zero
affected  thereby for the purpose of adding any provisions to or changing in any manner or  eliminating  any of the
provisions of this  Agreement or such  Custodial  Agreement or of modifying in any manner the rights of the Holders
of Certificates of such Class; provided, however, that no such amendment shall:

(i)      reduce  in any  manner  the  amount  of,  or delay the  timing  of,  payments  which  are  required  to be
         distributed on any Certificate without the consent of the Holder of such Certificate,

(ii)     adversely  affect in any material  respect the interest of the Holders of  Certificates  of any Class in a
         manner  other than as  described in clause (i) hereof  without the consent of Holders of  Certificates  of
         such Class evidencing, as to such Class, Percentage Interests aggregating not less than 66%, or

(iii)    reduce the  aforesaid  percentage  of  Certificates  of any  Class the  Holders of which are  required  to
         consent to any such  amendment,  in any such case  without the consent of the Holders of all  Certificates
         of such Class then outstanding.

(c)      Notwithstanding  any contrary provision of this Agreement,  the Trustee shall not consent to any amendment
to this  Agreement  unless it shall have first  received an Opinion of Counsel (at the expense of the party seeking
such  amendment)  to the effect that such  amendment or the exercise of any power  granted to the Master  Servicer,
the Depositor or the Trustee in accordance  with such  amendment will not result in the imposition of a federal tax
on the  Trust  Fund or cause  any  REMIC created  hereunder  to fail to  qualify  as a REMIC  at any time  that any
Certificate is  outstanding;  provided,  that if the indemnity  described in  Section 10.01(f)  with respect to any
taxes that might be imposed on the Trust Fund has been given,  the Trustee  shall not require the delivery to it of
the Opinion of Counsel  described  in this  Section 11.01(c).  The Trustee may but shall not be  obligated to enter
into any amendment  pursuant to this Section that  affects its rights,  duties and immunities and this Agreement or
otherwise; provided, however, such consent shall not be unreasonably withheld.

(d)      Promptly after the execution of any such amendment the Trustee shall furnish  written  notification of the
substance  of  such  amendment  to  each  Certificateholder.   It  shall  not  be  necessary  for  the  consent  of
Certificateholders  under this  Section 11.01  to approve the  particular  form of any proposed  amendment,  but it
shall be sufficient if such consent shall  approve the  substance  thereof.  The manner of obtaining  such consents
and of  evidencing  the  authorization  of the  execution  thereof by  Certificateholders  shall be subject to such
reasonable regulations as the Trustee may prescribe.

(e)      The  Depositor  shall have the option,  in its sole  discretion,  to obtain and deliver to the Trustee any
corporate guaranty,  payment  obligation,  irrevocable letter of credit,  surety bond,  insurance policy or similar
instrument or a reserve fund, or any  combination  of the  foregoing,  for the purpose of protecting the Holders of
the Class SB  Certificates  against any or all Realized  Losses or other  shortfalls.  Any such  instrument or fund
shall be held by the  Trustee for the benefit of the  Class SB  Certificateholders,  but shall not be and shall not
be deemed to be under any  circumstances  included  in any REMIC.  To the extent that any such  instrument  or fund
constitutes  a reserve  fund for federal  income tax  purposes,  (i) any reserve  fund so  established  shall be an
outside  reserve fund and not an asset of such REMIC,  (ii) any such reserve fund shall be owned by the  Depositor,
and (iii) amounts  transferred  by such REMIC to any such reserve fund shall be treated as amounts  distributed  by
such REMIC to the Depositor or any successor,  all within the meaning of Treasury  Regulations  Section 1.860G-2(h)
in  effect  as of the  Cut-off  Date.  In  connection  with the  provision  of any such  instrument  or fund,  this
Agreement and any provision  hereof may be modified,  added to, deleted or otherwise  amended in any manner that is
related or incidental to such instrument or fund or the  establishment or  administration  thereof,  such amendment
to be made by written  instrument  executed or consented to by the Depositor  and such related  insurer but without
the consent of any  Certificateholder  and without the consent of the Master Servicer or the Trustee being required
unless any such amendment would impose any additional  obligation on, or otherwise  adversely  affect the interests
of the Certificateholders,  the Master Servicer or the Trustee, as applicable;  provided that the Depositor obtains
an Opinion of Counsel (which need not be an opinion of  Independent  counsel) to the effect that any such amendment
will not cause (a) any federal tax to be imposed on the Trust Fund,  including without limitation,  any federal tax
imposed on "prohibited  transactions" under  Section 860F(a)(1)  of the Code or on "contributions after the startup
date" under  Section 860G(d)(1)  of the Code and (b) any  REMIC created  hereunder to fail to qualify as a REMIC at
any time that any  Certificate is outstanding.  In the event that the Depositor  elects to provide such coverage in
the form of a limited  guaranty  provided by GMAC LLC, the Depositor  may elect that the text of such  amendment to
this  Agreement  shall be  substantially  in the form  attached  hereto as  Exhibit K  (in which  case  Residential
Funding's Subordinate  Certificate Loss Obligation as described in such exhibit shall be established by Residential
Funding's  consent to such  amendment) and that the limited  guaranty shall be executed in the form attached hereto
as  Exhibit L,  with such changes as the  Depositor  shall deem to be  appropriate;  it being  understood  that the
Trustee has reviewed and approved the content of such forms and that the  Trustee's  consent or approval to the use
thereof is not required.

(f)      Notwithstanding  anything  to the  contrary  set forth in  Sections  11.01 (b),  (c),  (d),  and (e),  any
amendment of Sections  4.02(c)(i)  through (x) and Section 4.10 of this Agreement  shall require the consent of the
Swap Counterparty as a third-party beneficiary of Sections 4.02(c)(x) and 4.10 of this Agreement.

Section 11.02.    Recordation of Agreement; Counterparts.

(a)      To the extent  permitted by applicable  law, this Agreement is subject to  recordation in all  appropriate
public  offices for real property  records in all the counties or other  comparable  jurisdictions  in which any or
all of the properties  subject to the Mortgages are situated,  and in any other appropriate public recording office
or  elsewhere,  such  recordation  to be effected by the Master  Servicer  and at its expense on  direction  by the
Trustee  (pursuant to the request of the Holders of  Certificates  entitled to at least 25% of the Voting  Rights),
but only upon  direction  accompanied by an Opinion of Counsel to the effect that such  recordation  materially and
beneficially affects the interests of the Certificateholders.

(b)      For the purpose of  facilitating  the  recordation  of this  Agreement  as herein  provided  and for other
purposes, this Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts
shall be deemed to be an original, and such counterparts shall constitute but one and the same instrument.

Section 11.03.    Limitation on Rights of Certificateholders.

(a)      The death or  incapacity of any  Certificateholder  shall not operate to terminate  this  Agreement or the
Trust Fund, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or to take
any action or  proceeding in any court for a partition or winding up of the Trust Fund,  nor  otherwise  affect the
rights, obligations and liabilities of any of the parties hereto.

(b)      No  Certificateholder  shall have any right to vote (except as expressly provided herein) or in any manner
otherwise  control the operation and management of the Trust Fund, or the  obligations of the parties  hereto,  nor
shall anything  herein set forth, or contained in the terms of the  Certificates,  be construed so as to constitute
the   Certificateholders   from  time  to  time  as  partners  or  members  of  an   association;   nor  shall  any
Certificateholder  be under any  liability to any third person by reason of any action taken by the parties to this
Agreement pursuant to any provision hereof.

(c)      No  Certificateholder  shall have any right by virtue of any provision of this  Agreement to institute any
suit,  action or  proceeding  in equity or at law upon or under or with  respect  to this  Agreement,  unless  such
Holder  previously shall have given to the Trustee a written notice of default and of the continuance  thereof,  as
hereinbefore  provided,  and unless also the Holders of Certificates of any  Class evidencing  in the aggregate not
less than 25% of the related  Percentage  Interests of such Class, shall have made written request upon the Trustee
to institute  such action,  suit or proceeding  in its own name as Trustee  hereunder and shall have offered to the
Trustee such  reasonable  indemnity as it may require  against the costs,  expenses and  liabilities to be incurred
therein  or  thereby,  and the  Trustee,  for  60 days  after its  receipt  of such  notice,  request  and offer of
indemnity,  shall have  neglected or refused to institute any such action,  suit or proceeding it being  understood
and intended, and being expressly covenanted by each  Certificateholder with every other  Certificateholder and the
Trustee,  that no one or more Holders of Certificates  of any Class shall  have any right in any manner whatever by
virtue of any  provision of this  Agreement to affect,  disturb or prejudice the rights of the Holders of any other
of such  Certificates  of such Class or any other Class, or to obtain or seek to obtain priority over or preference
to any other such Holder,  or to enforce any right under this  Agreement,  except in the manner herein provided and
for the  common  benefit  of  Certificateholders  of  such  Class or  all  Classes,  as the  case  may be.  For the
protection and  enforcement  of the  provisions of this  Section 11.03,  each and every  Certificateholder  and the
Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04.    Governing Law.

         This  agreement and the  Certificates  shall be governed by and  construed in accordance  with the laws of
the State of New York,  without regard to the conflict of law principles  thereof,  other than Sections  5-1401 and
5-1402 of the New York General  Obligations Law, and the obligations,  rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

Section 11.05.    Notices.

         All  demands  and  notices  hereunder  shall be in writing  and shall be deemed to have been duly given if
personally  delivered at or mailed by registered  mail,  postage  prepaid  (except for notices to the Trustee which
shall be deemed to have been duly given only when received),  to (a) in the case of the Depositor,  8400 Normandale
Lake Boulevard,  Suite 250,  Minneapolis,  Minnesota 55437,  Attention: President  (RASC), or such other address as
may hereafter be furnished to the Master  Servicer and the Trustee in writing by the Depositor;  (b) in the case of
the Master Servicer,  2255 North Ontario Street,  Burbank,  California 91504-3120,  Attention:  Bond Administration
or such other  address as may be hereafter  furnished to the  Depositor  and the Trustee by the Master  Servicer in
writing;  (c) in the case of the Trustee,  the  Corporate  Trust Office or such other  address as may  hereafter be
furnished  to the  Depositor  and the Master  Servicer  in writing by the  Trustee;  (d) in the case of  Standard &
Poor's,  55 Water Street, New York, New York 10041;  Attention:  Mortgage Surveillance or such other address as may
be  hereafter  furnished to the  Depositor,  Trustee and Master  Servicer by Standard & Poor's;  (e) in the case of
Moody's, 99 Church Street, New York, New York 10007,  Attention:  ABS Monitoring Department,  or such other address
as may be hereafter furnished to the Depositor,  the Trustee and the Master Servicer in writing by Moody's,  (f) in
the case of Fitch, One Street Plaza,  New York, New York 10004 or such other address as may be hereafter  furnished
to the  Depositor,  the  Trustee and the Master  Servicer  in writing by Fitch,  (g) in the case of the Credit Risk
Manager,  1700 Lincoln  Street,  Suite 1600,  Denver,  Colorado  80203,  Attention:  General  Counsel or such other
address as may hereafter be furnished to the Depositor and the Master  Servicer in writing by the Trustee,  and (h)
in the case of the Swap Counterparty,  JPMorgan Chase Bank, National Association,  4 New York Plaza, 6th Floor, New
York, New York 10004, Attention:  Worldwide Securities  Services/Structured Finance Services, or such other address
as may be  hereafter  furnished  to the  Depositor,  the  Trustee  and the Master  Servicer  in writing by the Swap
Counterparty.  Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first class
mail,  postage prepaid,  at the address of such holder as shown in the Certificate  Register.  Any notice so mailed
within the time  prescribed in this Agreement shall be  conclusively  presumed to have been duly given,  whether or
not the Certificateholder receives such notice.

Section 11.06.    Notices to Rating Agencies.

         The Depositor,  the Master  Servicer or the Trustee,  as  applicable,  shall notify each Rating Agency and
each  Subservicer  at such time as it is  otherwise  required  pursuant  to this  Agreement  to give  notice of the
occurrence  of, any of the events  described in clause (a),  (b), (c), (d), (g), (h), (i) or (j) below or provide a
copy to each Rating  Agency and each  Subservicer  at such time as otherwise  required to be delivered  pursuant to
this Agreement of any of the statements described in clauses (e) and (f) below:

(a)      a material change or amendment to this Agreement,

(b)      the occurrence of an Event of Default,

(c)      the  termination  or  appointment  of a successor  Master  Servicer or Trustee or a change in the majority
ownership of the Trustee,

(d)      the filing of any claim under the Master  Servicer's  blanket  fidelity  bond and the errors and omissions
insurance  policy  required  by  Section 3.12  or the  cancellation  or  modification  of  coverage  under any such
instrument,

(e)      the  statement  required  to be  delivered  to the  Holders  of each  Class of  Certificates  pursuant  to
Section 4.03,

(f)      the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)      a change in the location of the Custodial Account or the Certificate Account,

(h)      the  occurrence of any monthly cash flow shortfall to the Holders of any Class of  Certificates  resulting
from the failure by the Master Servicer to make an Advance pursuant to Section 4.04,

(i)      the occurrence of the Final Distribution Date, and

(j)      the repurchase of or substitution for any Mortgage Loan,  provided,  however,  that with respect to notice
of the  occurrence  of the events  described in clauses (d), (g) or (h) above,  the Master  Servicer  shall provide
prompt written notice to each Rating Agency and each Subservicer of any such event known to the Master Servicer.

Section 11.07.    Severability of Provisions.

         If any one or more of the covenants,  agreements,  provisions or terms of this Agreement  shall be for any
reason  whatsoever held invalid,  then such covenants,  agreements,  provisions or terms shall be deemed  severable
from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or  enforceability  of the other  provisions of this Agreement or of the Certificates or the rights of the
Holders thereof.

Section 11.08.    Supplemental Provisions for Resecuritization.

         This  Agreement  may  be  supplemented  by  means  of  the  addition  of  a  separate   Article hereto  (a
"Supplemental  Article") for the purpose of  resecuritizing  any of the Certificates  issued  hereunder,  under the
following  circumstances.  With respect to any Class or Classes of Certificates  issued  hereunder,  or any portion
of any such Class,  as to which the Depositor or any of its Affiliates (or any designee  thereof) is the registered
Holder (the  "Resecuritized  Certificates"),  the Depositor may deposit such Resecuritized  Certificates into a new
REMIC, grantor trust or custodial arrangement  (a "Restructuring  Vehicle") to be held by the Trustee pursuant to a
Supplemental  Article.  The instrument adopting such Supplemental  Article shall be executed by the Depositor,  the
Master  Servicer and the Trustee;  provided,  that neither the Master Servicer nor the Trustee shall withhold their
consent thereto if their respective  interests would not be materially  adversely  affected thereby.  To the extent
that the terms of the  Supplemental  Article do not in any way affect any provisions of this Agreement as to any of
the Certificates  initially issued  hereunder,  the adoption of the  Supplemental  Article shall  not constitute an
"amendment" of this Agreement.  Each Supplemental  Article shall set forth all necessary provisions relating to the
holding of the  Resecuritized  Certificates by the Trustee,  the establishment of the  Restructuring  Vehicle,  the
issuing of various  classes of new  certificates  by the  Restructuring  Vehicle and the  distributions  to be made
thereon,  and any other  provisions  necessary  to the  purposes  thereof.  In  connection  with each  Supplemental
Article,  the  Depositor  shall  deliver  to the  Trustee  an  Opinion  of  Counsel  to the  effect  that  (i)  the
Restructuring  Vehicle will qualify as a REMIC,  grantor  trust or other entity not subject to taxation for federal
income  tax  purposes  and (ii) the  adoption  of the  Supplemental  Article will  not  endanger  the status of any
REMIC created  hereunder as a REMIC or result in the  imposition  of a tax upon the Trust Fund  (including  but not
limited  to the  tax on  prohibited  transaction  as  defined  in  Section 860F(a)(2)  of the  Code  and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code.

Section 11.09.    Third-Party Beneficiary.

         The Swap  Counterparty  is an express  third-party  beneficiary  of Sections  4.02(c)(x)  and 4.10 of this
Agreement,  and shall have the right to enforce the  provisions of Sections  4.02(c)(x)  and 4.10 of this Agreement
as if it were a party hereto.



Section 11.10.    Tax Treatment.

         Each party to this Agreement and each holder of a Certificate  by it acceptance of its ownership  interest
in such  Certificate,  hereby  agrees to treat the payment made and received  hereunder  and any payments  received
with respect to any Certificate for federal income tax purposes  consistently  with the REMIC  structure,  the Swap
Agreement  and the SB-AM Swap  Agreement as set forth herein or  incorporated  herein and with the deemed  payments
made with respect thereto as set forth herein.




--------------------------------------------------------------------------------



ARTICLE XII

                                           COMPLIANCE WITH REGULATION AB

Section 12.01.    Intent of Parties; Reasonableness.

         The  Depositor,  the  Trustee  and the Master  Servicer  acknowledge  and agree  that the  purpose of this
Article XII is to facilitate  compliance by the Depositor  with the provisions of  Regulation AB  and related rules
and  regulations of the Commission.  The Depositor shall not exercise its right to request  delivery of information
or other  performance  under these  provisions other than in good faith, or for purposes other than compliance with
the Securities Act, the Exchange Act and the rules and  regulations of the Commission  under the Securities Act and
the  Exchange  Act.  Each  of the  Master  Servicer  and  the  Trustee  acknowledges  that  interpretations  of the
requirements  of  Regulation AB  may  change  over time,  whether  due to  interpretive  guidance  provided  by the
Commission  or its staff,  consensus  among  participants  in the  mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply with  requests  made by the  Depositor in good faith for delivery of
information under these provisions on the basis of evolving  interpretations  of Regulation AB.  Each of the Master
Servicer and the Trustee shall cooperate  reasonably with the Depositor to deliver to the Depositor  (including any
of its assignees or  designees),  any and all  disclosure,  statements,  reports,  certifications,  records and any
other information  necessary in the reasonable,  good faith  determination of the Depositor to permit the Depositor
to comply with the provisions of Regulation AB.

Section 12.02.    Additional Representations and Warranties of the Trustee.

(a)      The Trustee  shall be deemed to  represent  to the  Depositor  as of the Closing  Date and on each date on
which  information is provided to the Depositor under Sections 12.01,  12.02(b) or 12.03 that,  except as disclosed
in  writing  to the  Depositor  prior to such  date:  (i) it is not  aware  and has not  received  notice  that any
default,  early  amortization or other  performance  triggering  event has occurred as to any other  Securitization
Transaction  due to any default of the Trustee;  (ii) there are no aspects of its  financial  condition  that could
have a material  adverse  effect on the  performance by it of its trustee  obligations  under this Agreement or any
other Securitization  Transaction as to which it is the trustee;  (iii) there are no material legal or governmental
proceedings  pending (or known to be contemplated)  against it that would be material to  Certificateholders;  (iv)
there are no  relationships  or transactions  relating to the Trustee with respect to the Depositor or any sponsor,
issuing entity,  servicer,  trustee,  originator,  significant  obligor,  enhancement or support  provider or other
material  transaction party (as such terms are used in Regulation AB)  relating to the  Securitization  Transaction
contemplated  by the  Agreement,  as  identified  by the Depositor to the Trustee in writing as of the Closing Date
(each,  a  "Transaction  Party") that are outside the  ordinary  course of business or on terms other than would be
obtained in an arm's length transaction with an unrelated third party,  apart from the Securitization  Transaction,
and  that  are  material  to the  investors'  understanding  of the  Certificates;  and (v) the  Trustee  is not an
affiliate  of any  Transaction  Party.  The  Depositor  shall notify the Trustee of any change in the identity of a
Transaction Party after the Closing Date.

(b)      If so requested by the Depositor on any date following the Closing Date,  the Trustee  shall,  within five
Business Days following  such request,  confirm in writing the accuracy of the  representations  and warranties set
forth in paragraph (a) of this Section or,  if any such  representation and warranty is not accurate as of the date
of such  confirmation,  provide the  pertinent  facts,  in writing,  to the  Depositor.  Any such  request from the
Depositor  shall not be given more than once each calendar  quarter,  unless the Depositor  shall have a reasonable
basis for a determination that any of the representations and warranties may not be accurate.

Section 12.03.    Information to be Provided by the Trustee.

         For so long as the Certificates are outstanding,  for the purpose of satisfying the Depositor's  reporting
obligation  under the Exchange  Act with respect to any Class of  Certificates,  the Trustee  shall  provide to the
Depositor a written  description of (a) any litigation or governmental  proceedings  pending against the Trustee as
of the last day of each calendar month that would be material to  Certificateholders,  and (b) any  affiliations or
relationships  (as  described in Item 1119 of  Regulation AB)  that develop  following the Closing Date between the
Trustee and any Transaction Party of the type described in  Section 12.02(a)(iv)  or 12.02(a)(v) as of the last day
of each  calendar  year.  Any  descriptions  required  with  respect  to legal  proceedings,  as well as updates to
previously  provided  descriptions,  under this Section 12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following  the  month  in  which  the  relevant  event  occurs,  and any  notices  and
descriptions required with respect to affiliations,  as well as updates to previously provided descriptions,  under
this  Section 12.03  shall be given no later than January 31 of the calendar  year  following the year in which the
relevant  event occurs.  As of the date the Depositor or Master  Servicer files each Report on Form 10-D and Report
on Form 10-K with  respect to the  Certificates,  the  Trustee  will be deemed to  represent  that any  information
previously  provided under this Article XII is materially  correct and does not have any material  omissions unless
the  Trustee  has  provided  an update to such  information.  The  Depositor  will allow the  Trustee to review any
disclosure  relating  to  material  litigation  against  the  Trustee  prior to  filing  such  disclosure  with the
Commission to the extent the Depositor changes the information provided by the Trustee.

Section 12.04.    Report on Assessment of Compliance and Attestation.

         On or before March 15 of each calendar year, the Trustee shall:

(a)      deliver to the  Depositor  a report  (in form and  substance  reasonably  satisfactory  to the  Depositor)
regarding the Trustee's  assessment of compliance  with the applicable  Servicing  Criteria  during the immediately
preceding  calendar  year,  as  required  under  Rules  13a-18  and  15d-18  of the  Exchange  Act and Item 1122 of
Regulation AB.  Such  report  shall be  addressed  to the  Depositor  and  signed by an  authorized  officer of the
Trustee, and shall address each of the Servicing Criteria specified on Exhibit S hereto; and

(b)      deliver to the Depositor a report of a registered  public  accounting  firm  reasonably  acceptable to the
Depositor  that  attests  to, and reports  on, the  assessment  of  compliance  made by the  Trustee and  delivered
pursuant to the preceding  paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g)
of Regulation S-X under the Securities Act and the Exchange Act.

Section 12.05.    Indemnification; Remedies.

(a)      The Trustee shall indemnify the Depositor,  each affiliate of the Depositor,  the Master Servicer and each
broker dealer acting as underwriter,  placement agent or initial  purchaser of the  Certificates or each Person who
controls  any of such  parties  (within the meaning of  Section 15  of the  Securities  Act and  Section 20  of the
Exchange Act);  and the  respective  present and former  directors,  officers,  employees and agents of each of the
foregoing,  and  shall  hold  each of them  harmless  from and  against  any  losses,  damages,  penalties,  fines,
forfeitures,  legal fees and expenses and related  costs,  judgments,  and any other costs,  fees and expenses that
any of them may sustain arising out of or based upon:

(i)      (A)               any untrue  statement  of a material  fact  contained  or alleged to be contained in any
         information,  report,  certification,  accountants'  attestation  or other  material  provided  under this
         Article  XII by or on  behalf  of the  Trustee  (collectively,  the  "Trustee  Information"),  or (B)  the
         omission or alleged  omission to state in the Trustee  Information  a material  fact required to be stated
         in the Trustee  Information  or necessary  in order to make the  statements  therein,  in the light of the
         circumstances under which they were made, not misleading;  provided, by way of clarification,  that clause
         (B) of this paragraph  shall be construed  solely by reference to the Trustee  Information  and not to any
         other  information  communicated  in connection  with a sale or purchase of securities,  without regard to
         whether the Trustee  Information  or any portion  thereof is presented  together with or  separately  from
         such other information; or

(ii)     any failure by the Trustee to deliver any  information,  report,  certification or other material when and
         as required  under this  Article  XII,  other than a failure by the  Trustee to deliver  the  accountants'
         attestation.

(b)      In the case of any  failure of  performance  described  in clause  (ii) of  Section 12.05(a),  the Trustee
shall (i) promptly  reimburse the Depositor for all costs  reasonably  incurred by the Depositor in order to obtain
the information,  report,  certification,  accountants'  attestation or other material not delivered as required by
the Trustee and (ii) cooperate with the Depositor to mitigate any damages that may result from such failure.

(c)      The Depositor and the Master Servicer shall  indemnify the Trustee,  each affiliate of the Trustee or each
Person who controls the Trustee  (within the meaning of  Section 15  of the  Securities  Act and  Section 20 of the
Exchange Act),  and the respective  present and former  directors,  officers,  employees and agents of the Trustee,
and shall hold each of them harmless from and against any losses, damages,  penalties,  fines,  forfeitures,  legal
fees and expenses  and related  costs,  judgments,  and any other  costs,  fees and  expenses  that any of them may
sustain  arising  out of or based  upon (i) any untrue  statement  of a material  fact  contained  or alleged to be
contained in any  information  provided  under this  Agreement by or on behalf of the Depositor or Master  Servicer
for inclusion in any report filed with Commission  under the Exchange Act  (collectively,  the "RFC  Information"),
or (ii) the omission or alleged  omission to state in the RFC  Information a material fact required to be stated in
the RFC Information or necessary in order to make the statements  therein,  in the light of the circumstances under
which they were made, not misleading;  provided, by way of clarification,  that clause (ii) of this paragraph shall
be  construed  solely  by  reference  to the RFC  Information  and not to any  other  information  communicated  in
connection  with a sale or purchase of  securities,  without  regard to whether the RFC  Information or any portion
thereof is presented together with or separately from such other information.







--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the  Depositor,  the Master  Servicer  and the Trustee have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                        RESIDENTIAL ASSET SECURITIES CORPORATION



                                                        By:_____________________________________
                                                             Name:
                                                             Title:
                                                        RESIDENTIAL FUNDING COMPANY, LLC
                                                        By:
                                                             Name:
                                                             Title:
                                                        U.S. BANK NATIONAL ASSOCIATION
                                                        as Trustee

                                                        By:
                                                             Name:
                                                             Title:





--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                          ) ss.:
COUNTY OF HENNEPIN                        )

         On the ____ day of February  2007 before me, a notary  public in and for said State,  personally  appeared
________________,  known to me to be a Vice  President of  Residential  Asset  Securities  Corporation,  one of the
entities  that executed the within  instrument,  and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate  first above written.

                                                 Notary Public
                                                 ________________________________________
[Notarial Seal]





--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                          ) ss.:
COUNTY OF HENNEPIN                        )

         On the ____ day of February  2007 before me, a notary  public in and for said State,  personally  appeared
_______________,  known to me to be an Associate of Residential  Funding Company,  LLC, a limited liability company
that  executed  the within  instrument,  and also known to me to be the  person who  executed  it on behalf of said
limited  liability  company,  and  acknowledged  to me that such  limited  liability  company  executed  the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                 Notary Public
                                                 ________________________________________

[Notarial Seal]





--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                          ) ss.:
COUNTY OF RAMSEY                          )

         On the ____ day of February  2007 before me, a notary  public in and for said State,  personally  appeared
____________________,  known to me to be a Vice President of U.S. Bank National Association,  a banking association
organized under the laws of the United States that executed the within  instrument,  and also known to me to be the
person who executed it on behalf of said banking  corporation and acknowledged to me that such banking  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                 Notary Public
                                                 ________________________________________

[Notarial Seal]




--------------------------------------------------------------------------------





                                                                                                          EXHIBIT A

                                          FORM OF CLASS A-[_] CERTIFICATE

         SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE
MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 COUPLED WITH AN INTEREST IN THE SB-AM SWAP AGREEMENT.

         THE CERTIFICATE  PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON
AND REALIZED  LOSSES  ALLOCABLE  HERETO.  ACCORDINGLY,  FOLLOWING  THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE
ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

         UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY,  A
NEW YORK CORPORATION ("DTC"), TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT, AND
ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH  OTHER  NAME AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED
BY AN AUTHORIZED  REPRESENTATIVE  OF DTC), ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         ANY TRANSFEREE OF THIS  CERTIFICATE  THAT IS A PLAN INVESTOR WILL BE DEEMED TO HAVE REPRESENTED THAT AS OF
ANY DATE PRIOR TO THE TERMINATION OF THE  SUPPLEMENTAL  INTEREST  TRUST,  AT LEAST ONE OF U.S.  DEPARTMENT OF LABOR
PROHIBITED  TRANSACTION CLASS EXEMPTIONS 84-14, 90-1, 91-38, 95-60, 96-23 OR OTHER APPLICABLE  EXEMPTION APPLIES TO
SUCH HOLDER'S RIGHT TO RECEIVE PAYMENTS FROM THE SUPPLEMENTAL INTEREST TRUST.

         IF THIS  CERTIFICATE  (OR ANY  INTEREST  THEREIN)  IS ACQUIRED OR HELD BY ANY PERSON THAT DOES NOT SATISFY
THE  CONDITIONS  DESCRIBED  IN THE  PRECEDING  PARAGRAPH,  THEN THE LAST  PRECEDING  TRANSFEREE  THAT IS NOT A PLAN
INVESTOR  OR  SATISFIES  SUCH  CONDITIONS  SHALL BE  RESTORED,  TO THE EXTENT  PERMITTED  BY LAW, TO ALL RIGHTS AND
OBLIGATIONS  AS  CERTIFICATE  OWNER  THEREOF  RETROACTIVE  TO THE DATE OF SUCH  TRANSFER OF THIS  CERTIFICATE.  THE
TRUSTEE  SHALL BE UNDER NO  LIABILITY  TO ANY  PERSON  FOR  MAKING ANY  PAYMENTS  DUE ON THIS  CERTIFICATE  TO SUCH
PRECEDING TRANSFEREE.

         ANY PURPORTED  CERTIFICATE  OWNER WHOSE  ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST  THEREIN)
WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS  IN SECTION  5.02(E) OF THE POOLING AND  SERVICING  AGREEMENT  SHALL
INDEMNIFY AND HOLD HARMLESS THE DEPOSITOR,  THE TRUSTEE, THE MASTER SERVICER,  ANY SUBSERVICER,  AND THE TRUST FUND
FROM AND AGAINST ANY AND ALL LIABILITIES,  CLAIMS,  COSTS OR EXPENSES  INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.



CUSIP: _____________________                                 Certificate No. A-[__]-__
Date of Pooling and Servicing Agreement                      [Adjustable Pass-Through Rate]
and Cut-off Date:  February 1, 2007
First Distribution Date:  March 26, 2007                     Aggregate Initial Certificate Principal
                                                             Balance of the Class A-[_] Certificates:
                                                             $___________________________
Master Servicer:                                             Initial Certificate Principal Balance of this
Residential Funding Company, LLC                             Class A-[_] Certificate:
                                                             $___________________________
Final Scheduled Distribution Date:
__________ __, 20__






--------------------------------------------------------------------------------


                            HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                  SERIES 2007-KS2

                  evidencing  a  percentage  interest  in  the  distributions  allocable  to  the
                  Class A-[_]  Certificates with respect to a Trust Fund consisting  primarily of
                  a pool of [fixed] [adjustable]  interest rate, first [and junior] lien mortgage
                  loans on one- to four-family  residential  properties sold by RESIDENTIAL ASSET
                  SECURITIES CORPORATION

         This  Certificate  is  payable  solely  from the  assets  of the Trust  Fund,  and does not  represent  an
obligation of or interest in Residential Asset Securities  Corporation,  the Master Servicer,  the Trustee referred
to below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this  Certificate  nor the  underlying
mortgage loans are guaranteed or insured by any  governmental  agency or  instrumentality  or by Residential  Asset
Securities  Corporation,  the Master Servicer,  the Trustee or GMAC Mortgage Group, LLC or any of their affiliates.
None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  LLC or any of their  affiliates will have any
obligation  with  respect  to any  certificate  or other  obligation  secured by or payable  from  payments  on the
Certificates.

         This  certifies that [Cede & Co.] is the registered  owner of the  Percentage  Interest  evidenced by this
Certificate in certain  distributions with respect to the Trust Fund consisting  primarily of an interest in a pool
of [fixed]  [adjustable]  interest rate, first [and junior] lien mortgage loans on one- to four- family residential
properties  (the "Mortgage  Loans"),  sold by Residential  Asset  Securities  Corporation  (hereinafter  called the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund was
created  pursuant to a Pooling  and  Servicing  Agreement  dated as  specified  above (the  "Agreement")  among the
Depositor,  the Master  Servicer and U.S.  Bank  National  Association,  as trustee (the  "Trustee"),  a summary of
certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This  Certificate is issued under and
is subject to the  terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

         Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or, if
such 25th day is not a Business Day, the Business Day immediately following (the "Distribution  Date"),  commencing
as  described  in the  Agreement,  to the  Person in whose  name this  Certificate  is  registered  at the close of
business on the Business Day immediately  preceding that  Distribution  Date (the "Record Date"),  from the related
Available  Distribution  Amount in an amount  equal to the product of the  Percentage  Interest  evidenced  by this
Certificate  and the  amount  of  interest  and  principal,  if any,  required  to be  distributed  to  Holders  of
Class A-[_] Certificates on such Distribution Date.

         Distributions  on this  Certificate  will be made  either by the Master  Servicer  acting on behalf of the
Trustee or by a Paying  Agent  appointed  by the  Trustee  in  immediately  available  funds (by wire  transfer  or
otherwise)  for the  account of the  Person  entitled  thereto if such  Person  shall have so  notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name and
address shall appear on the Certificate Register.

         Each holder of this  certificate  is deemed to represent  that as of any date prior to the  termination of
the  Supplemental  Interest  Trust,  either it is not a Plan  Investor or at least one of U.S.  Department of Labor
Prohibited  Transaction Class Exemptions 84-14, 90-1, 91-38, 95-60, 96-23 or other applicable  exemption applies to
such holder's right to receive  payments from the  Supplemental  Interest Trust.  Any purported  Certificate  owner
whose  acquisition  or  holding  of this  Certificate  (or  interest  herein)  was  effected  in  violation  of the
restrictions  in Section  5.02(e) of the Pooling and  Servicing  Agreement  shall  indemnify  and hold harmless the
Depositor,  the Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by such parties as a result of such acquisition or holding.

         Notwithstanding  the above,  the final  distribution on this  Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of, this Certificate at the office or
agency  appointed  by the Trustee for that  purpose in St.  Paul,  Minnesota.  The  Initial  Certificate  Principal
Balance of this  Certificate is set forth above.  The  Certificate  Principal  Balance hereof will be reduced [from
time to time pursuant to the Agreement].

         This  Certificate is one of a duly authorized issue of Certificates  issued in several Classes  designated
as  Home  Equity  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

         The  Certificates  are limited in right of payment to certain  collections  and recoveries  respecting the
Mortgage  Loans,  all as more  specifically  set forth herein and in the  Agreement.  In the event Master  Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to the
extent  provided in the  Agreement,  from related  recoveries  on such  Mortgage Loan or from other cash that would
have been distributable to Certificateholders.

         As provided in the  Agreement,  withdrawals  from the Custodial  Account  and/or the  Certificate  Account
created for the benefit of  Certificateholders  may be made by the Master  Servicer  from time to time for purposes
other than distributions to  Certificateholders,  such purposes  including without limitation  reimbursement to the
Depositor and the Master Servicer of advances made, or certain expenses incurred, by either of them.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment of the Agreement and the
modification  of the rights and  obligations of the Depositor,  the Master  Servicer and the Trustee and the rights
of the  Certificateholders  under the Agreement  from time to time by the  Depositor,  the Master  Servicer and the
Trustee  with the consent of the  Holders of  Certificates  evidencing  in the  aggregate  not less than 66% of the
Percentage  Interests  of each  Class of  Certificates  affected  thereby.  Any such  consent by the Holder of this
Certificate  shall be conclusive and binding on such Holder and upon all future holders of this  Certificate and of
any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or not notation
of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain
circumstances  without  the  consent  of the  Holders  of  any  of the  Certificates  and,  in  certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

         As provided in the Agreement and subject to certain  limitations  therein set forth,  the transfer of this
Certificate is registrable in the  Certificate  Register upon surrender of this  Certificate  for  registration  of
transfer  at the  offices or agencies  appointed  by the  Trustee in St.  Paul,  Minnesota,  duly  endorsed  by, or
accompanied  by an  assignment in the form below or other written  instrument of transfer in form  satisfactory  to
the Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such  Holder's  attorney  duly
authorized in writing,  and there upon one or more new  Certificates  of authorized  denominations  evidencing  the
same Class and aggregate Percentage Interest will be issued to the designated transferee or transferees.

         The  Certificates  are  issuable  only as  registered  Certificates  without  coupons  in  Classes  and in
denominations  specified in the Agreement.  As provided in the Agreement and subject to certain limitations therein
set forth,  Certificates  are exchangeable  for new  Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

         No service  charge will be made for any such  registration  of transfer or  exchange,  but the Trustee may
require payment of a sum sufficient to cover any tax or other governmental charge payable in connection therewith.

         The  Depositor,  the Master  Servicer,  the Trustee,  and the  Certificate  Registrar and any agent of the
Depositor,  the Master Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name this
Certificate  is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,
the Trustee or any such agent shall be affected by notice to the contrary.

         This Certificate shall be governed by and construed in accordance with the laws of the State of New York.

         The  obligations  created  by the  Agreement  in respect of the  Certificates  and the Trust Fund  created
thereby shall terminate upon the payment to  Certificateholders  of all amounts held by or on behalf of the Trustee
and  required  to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the  maturity or other
liquidation  of  the  last  Mortgage  Loan  subject  thereto  or the  disposition  of all  property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan, and (ii) the purchase by the Holder of the Class
SB  Certificates  or the Master  Servicer,  as described  in the  Agreement,  from the Trust Fund of all  remaining
Mortgage  Loans and all property  acquired in respect of such Mortgage  Loans or the  Certificates,  in either case
thereby effecting early retirement of the Certificates.  The Agreement  permits,  but does not require,  the Holder
of the Class SB Certificates or the Master  Servicer,  as described in the Agreement,  (i) to purchase,  at a price
determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in respect of any
Mortgage Loan or (ii) to  purchase in whole,  but not in part, all of the  Certificates  from the Holders  thereof,
provided,  that any such option may only be exercised if the Stated  Principal  Balance before giving effect to the
distributions to be made on such  Distribution  Date of the Mortgage Loans, as of the Distribution  Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Balance.

         Unless the  certificate  of  authentication  hereon has been  executed by the  Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.






--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Trustee



                                                              By: _________________________________________________
                                                                  Authorized Signatory

Dated:_____________________


                                           CERTIFICATE OF AUTHENTICATION

         This is one of the Class A-[_] Certificates referred to in the within-mentioned Agreement.



                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Certificate Registrar



                                                              By:  _______________________________
                                                                  Authorized Signatory






--------------------------------------------------------------------------------


                                                    ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto



(Please  print or  typewrite  name and address  including  postal zip code of  assignee)  the  beneficial  interest
evidenced by the within Trust  Certificate  and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

         I (We) further direct the  Certificate  Registrar to issue a new  Certificate of a like  denomination  and
Class, to the above named assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________

Dated:_____________________                                   ____________________________________
                                                              Signature by or on behalf of assignor



___________________________________________________________________________________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

Distributions   shall   be   made,   by   wire   transfer   or   otherwise,    in   immediately    available   fund
to____________________________________________________________________________
for the account of ________________________________________________________________________________________________
account number ____________________________________________________________________________________________________
or, if mailed by check, to ________________________________________________________________________________________

         Applicable statements should be mailed to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________

         This  information  is  provided by  ___________________________________,  the  assignee  named  above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------



                                                                                                          EXHIBIT B

                                          FORM OF CLASS M-[_] CERTIFICATE

         THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS DESCRIBED IN THE
AGREEMENT (AS DEFINED HEREIN).

         THE CERTIFICATE  PRINCIPAL BALANCE OF THIS CERTIFICATE WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS HEREON
AND REALIZED  LOSSES  ALLOCABLE  HERETO.  ACCORDINGLY,  FOLLOWING  THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE
ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

         UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY,  A
NEW YORK CORPORATION ("DTC"), TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT, AND
ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH  OTHER  NAME AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED
BY AN AUTHORIZED  REPRESENTATIVE  OF DTC), ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE
MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE") COUPLED WITH AN INTEREST IN THE SB-AM SWAP AGREEMENT.

         ANY TRANSFEREE OF THIS CERTIFICATE (OR INTEREST  THEREIN)  ACQUIRED AFTER  TERMINATION OF THE SUPPLEMENTAL
INTEREST  TRUST WILL BE DEEMED TO HAVE  REPRESENTED  BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS  CERTIFICATE  (OR
INTEREST  THEREIN)  THAT EITHER (A) SUCH  TRANSFEREE IS NOT AN EMPLOYEE  BENEFIT PLAN OR OTHER PLAN OR  ARRANGEMENT
SUBJECT TO THE  PROHIBITED  TRANSACTION  PROVISIONS  OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE OR A PERSON  (INCLUDING AN INSURANCE COMPANY INVESTING ITS GENERAL
ACCOUNT,  AN  INVESTMENT  MANAGER,  A NAMED  FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING "PLAN ASSETS" OF
ANY SUCH PLAN TO EFFECT SUCH ACQUISITION  (EACH OF THE FOREGOING,  A "PLAN  INVESTOR"),  (B) IT HAS ACQUIRED AND IS
HOLDING THIS CERTIFICATE IN RELIANCE ON U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  EXEMPTION ("PTE") 94-29,
59 FED.  REG.  14674 (MARCH 29,  1994),  AS MOST RECENTLY  AMENDED BY PTE 2002-41,  67 FED. REG.  54487 (AUGUST 22,
2002) (THE "RFC EXEMPTION"),  AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN  CONDITIONS TO THE AVAILABILITY OF THE
RFC EXEMPTION  INCLUDING THAT THIS  CERTIFICATE  MUST BE RATED, AT THE TIME OF PURCHASE,  NOT LOWER THAN "BBB-" (OR
ITS  EQUIVALENT)  BY STANDARD & POOR'S,  FITCH OR MOODY'S OR (C) (I) THE TRANSFEREE IS AN INSURANCE  COMPANY,  (II)
THE SOURCE OF FUNDS USED TO PURCHASE  OR HOLD THIS  CERTIFICATE  IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT"  (AS
DEFINED  IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE")  95-60),  AND  (III) THE
CONDITIONS  SET FORTH IN PTCE 95-60 HAVE BEEN  SATISFIED  (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING
INSURANCE  COMPANY").  EACH HOLDER OF THIS  CERTIFICATE  THAT IS A PLAN INVESTOR IS DEEMED TO REPRESENT  THAT AS OF
ANY DATE PRIOR TO THE TERMINATION OF THE  SUPPLEMENTAL  INTEREST  TRUST,  AT LEAST ONE OF U.S.  DEPARTMENT OF LABOR
PROHIBITED  TRANSACTION CLASS EXEMPTIONS 84-14, 90-1, 91-38, 95-60, 96-23 OR OTHER APPLICABLE  EXEMPTION APPLIES TO
SUCH HOLDER'S RIGHT TO RECEIVE PAYMENTS FROM THE SUPPLEMENTAL INTEREST TRUST.

         IF THIS  CERTIFICATE  (OR ANY  INTEREST  THEREIN)  IS ACQUIRED OR HELD BY ANY PERSON THAT DOES NOT SATISFY
THE CONDITIONS  DESCRIBED IN THE PRECEDING  PARAGRAPH,  THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A
PLAN  INVESTOR OR (II)  ACQUIRED  SUCH  CERTIFICATE  IN COMPLIANCE  WITH THE  CONDITIONS  DESCRIBED  ABOVE SHALL BE
RESTORED,  TO THE EXTENT PERMITTED BY LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE  OWNER THEREOF  RETROACTIVE
TO THE DATE OF SUCH  TRANSFER  OF THIS  CERTIFICATE.  THE  TRUSTEE  SHALL BE UNDER NO  LIABILITY  TO ANY PERSON FOR
MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

         ANY PURPORTED  CERTIFICATE  OWNER WHOSE  ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST  THEREIN)
WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS  IN SECTION  5.02(E) OF THE POOLING AND  SERVICING  AGREEMENT  SHALL
INDEMNIFY AND HOLD HARMLESS THE DEPOSITOR,  THE TRUSTEE, THE MASTER SERVICER,  ANY SUBSERVICER,  AND THE TRUST FUND
FROM AND AGAINST ANY AND ALL LIABILITIES,  CLAIMS,  COSTS OR EXPENSES  INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

CUSIP: _____________________                                 Certificate No. M-[__]-__
Date of Pooling and Servicing Agreement                      [Adjustable Pass-Through Rate]
and Cut-off Date:  February 1, 2007                          [Fixed Pass-Through Rate]
First Distribution Date:  March 26, 2007                     Aggregate Initial Certificate Principal
                                                             Balance of the Class M-[_] Certificates:
                                                             $___________________________
Master Servicer:                                             Initial Certificate Principal Balance of this
Residential Funding Company, LLC                             Class M-[_] Certificate:
                                                             $___________________________
Final Scheduled Distribution Date:
__________ __, 20__





--------------------------------------------------------------------------------




                            HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                  SERIES 2007-KS2

                  evidencing  a  percentage  interest  in  the  distributions  allocable  to  the
                  Class M-[_]  Certificates with respect to a Trust Fund consisting  primarily of
                  a pool of [fixed] [adjustable]  interest rate, first [and junior] lien mortgage
                  loans on one- to four-family  residential  properties sold by RESIDENTIAL ASSET
                  SECURITIES CORPORATION

         This  Certificate  is  payable  solely  from the  assets  of the Trust  Fund,  and does not  represent  an
obligation of or interest in Residential Asset Securities  Corporation,  the Master Servicer,  the Trustee referred
to below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this  Certificate  nor the  underlying
mortgage loans are guaranteed or insured by any  governmental  agency or  instrumentality  or by Residential  Asset
Securities  Corporation,  the Master Servicer,  the Trustee or GMAC Mortgage Group, LLC or any of their affiliates.
None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  LLC or any of their  affiliates will have any
obligation  with  respect  to any  certificate  or other  obligation  secured by or payable  from  payments  on the
Certificates.

         This  certifies that [Cede & Co.] is the registered  owner of the  Percentage  Interest  evidenced by this
Certificate in certain  distributions with respect to the Trust Fund consisting  primarily of an interest in a pool
of [fixed]  [adjustable]  interest rate, first [and junior] lien mortgage loans on one- to four- family residential
properties  (the "Mortgage  Loans"),  sold by Residential  Asset  Securities  Corporation  (hereinafter  called the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund was
created  pursuant to a Pooling  and  Servicing  Agreement  dated as  specified  above (the  "Agreement")  among the
Depositor,  the Master  Servicer and U.S.  Bank  National  Association,  as trustee (the  "Trustee"),  a summary of
certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This  Certificate is issued under and
is subject to the  terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

         Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or, if
such 25th day is not a Business Day, the Business Day immediately following (the "Distribution  Date"),  commencing
as  described  in the  Agreement,  to the  Person in whose  name this  Certificate  is  registered  at the close of
business on the Business Day immediately  preceding that  Distribution  Date (the "Record Date"),  from the related
Available  Distribution  Amount in an amount  equal to the product of the  Percentage  Interest  evidenced  by this
Certificate  and the  amount  of  interest  and  principal,  if any,  required  to be  distributed  to  Holders  of
Class M-[_] Certificates on such Distribution Date.

         Distributions  on this  Certificate  will be made  either by the Master  Servicer  acting on behalf of the
Trustee or by a Paying  Agent  appointed  by the  Trustee  in  immediately  available  funds (by wire  transfer  or
otherwise)  for the  account of the  Person  entitled  thereto if such  Person  shall have so  notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name and
address shall appear on the Certificate Register.

         Any Transferee of this Certificate (or interest  therein)  acquired after  termination of the Supplemental
Interest  Trust will be deemed to have  represented  by virtue of its purchase or holding of this  Certificate  (or
interest  therein)  that either (a) such  transferee is not an employee  benefit plan or other plan or  arrangement
subject to the  prohibited  transaction  provisions  of the Employee  Retirement  Income  Security Act of 1974,  as
amended  ("ERISA"),  or Section 4975 of the Code or a person  (including an insurance company investing its general
account,  an  investment  manager,  a named  fiduciary or a trustee of any such plan) who is using "plan assets" of
any such plan to effect such acquisition  (each of the foregoing,  a "Plan  Investor"),  (b) it has acquired and is
holding this Certificate in reliance on U.S.  Department of Labor Prohibited  Transaction  Exemption ("PTE") 94-29,
59 Fed.  Reg.  14674 (March 29,  1994),  as most recently  amended by PTE 2002-41,  67 Fed. Reg.  54487 (August 22,
2002) (the "RFC Exemption"),  and that it understands that there are certain  conditions to the availability of the
RFC Exemption  including that this  Certificate  must be rated, at the time of purchase,  not lower than "BBB-" (or
its  equivalent)  by Standard & Poor's,  Fitch or Moody's or (c) (i) the transferee is an insurance  company,  (ii)
the source of funds used to purchase  or hold this  certificate  is an  "insurance  company  general  account"  (as
defined  in U.S.  Department  of Labor  Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and (iii) the
conditions  set forth in PTCE 95-60 have been  satisfied  (each entity that satisfies this clause (c), a "Complying
Insurance  Company").  Each holder of this  Certificate  that is a Plan Investor is deemed to represent  that as of
any date prior to the  termination  of the  Supplemental  Interest  Trust at least one of U.S.  Department of Labor
Prohibited  Transaction Class Exemptions 84-14, 90-1, 91-38, 95-60, 96-23 or other applicable  exemption applies to
such holder's right to receive payments from the Supplemental Interest Trust.

          If this  Certificate  (or any  interest  therein) is acquired or held by any person that does not satisfy
the conditions  described in the preceding  paragraph,  then the last preceding transferee that either (i) is not a
Plan  Investor or (ii)  acquired  such  Certificate  in compliance  with the  conditions  described  above shall be
restored,  to the extent permitted by law, to all rights and obligations as Certificate  owner thereof  retroactive
to the date of such  transfer  of this  Certificate.  The  Trustee  shall be under no  liability  to any person for
making any payments due on this Certificate to such preceding  transferee.  Any purported  Certificate  owner whose
acquisition or holding of this  Certificate (or interest  therein) was effected in violation of the restrictions in
Section  5.02(e) of the Pooling and  Servicing  Agreement  shall  indemnify and hold  harmless the  Depositor,  the
Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and  against  any and all  liabilities,
claims, costs or expenses incurred by such parties as a result of such acquisition or holding.

         Notwithstanding  the above,  the final  distribution on this  Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of, this Certificate at the office or
agency  appointed  by the Trustee for that  purpose in St.  Paul,  Minnesota.  The  Initial  Certificate  Principal
Balance of this  Certificate is set forth above.  The Certificate  Principal  Balance hereof will be reduced to the
extent of distributions allocable to principal and any Realized Losses allocable hereto.

         This  Certificate is one of a duly authorized issue of Certificates  issued in several Classes  designated
as  Home  Equity  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

         The  Certificates  are limited in right of payment to certain  collections  and recoveries  respecting the
Mortgage  Loans,  all as more  specifically  set forth herein and in the  Agreement.  In the event Master  Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to the
extent  provided in the  Agreement,  from related  recoveries  on such  Mortgage Loan or from other cash that would
have been distributable to Certificateholders.

         As provided in the  Agreement,  withdrawals  from the Custodial  Account  and/or the  Certificate  Account
created for the benefit of  Certificateholders  may be made by the Master  Servicer  from time to time for purposes
other than distributions to  Certificateholders,  such purposes  including without limitation  reimbursement to the
Depositor and the Master Servicer of advances made, or certain expenses incurred, by either of them.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment of the Agreement and the
modification  of the rights and  obligations of the Depositor,  the Master  Servicer and the Trustee and the rights
of the  Certificateholders  under the Agreement  from time to time by the  Depositor,  the Master  Servicer and the
Trustee  with the consent of the  Holders of  Certificates  evidencing  in the  aggregate  not less than 66% of the
Percentage  Interests  of each  Class of  Certificates  affected  thereby.  Any such  consent by the Holder of this
Certificate  shall be conclusive and binding on such Holder and upon all future holders of this  Certificate and of
any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or not notation
of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain
circumstances  without  the  consent  of the  Holders  of  any  of the  Certificates  and,  in  certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

         As provided in the Agreement and subject to certain  limitations  therein set forth,  the transfer of this
Certificate is registrable in the  Certificate  Register upon surrender of this  Certificate  for  registration  of
transfer  at the  offices or agencies  appointed  by the  Trustee in St.  Paul,  Minnesota,  duly  endorsed  by, or
accompanied  by an  assignment in the form below or other written  instrument of transfer in form  satisfactory  to
the Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such  Holder's  attorney  duly
authorized in writing,  and there upon one or more new  Certificates  of authorized  denominations  evidencing  the
same Class and aggregate Percentage Interest will be issued to the designated transferee or transferees.

         The  Certificates  are  issuable  only as  registered  Certificates  without  coupons  in  Classes  and in
denominations  specified in the Agreement.  As provided in the Agreement and subject to certain limitations therein
set forth,  Certificates  are exchangeable  for new  Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

         No service  charge will be made for any such  registration  of transfer or  exchange,  but the Trustee may
require payment of a sum sufficient to cover any tax or other governmental charge payable in connection therewith.

         The  Depositor,  the Master  Servicer,  the Trustee,  and the  Certificate  Registrar and any agent of the
Depositor,  the Master Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name this
Certificate  is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,
the Trustee or any such agent shall be affected by notice to the contrary.

         This Certificate shall be governed by and construed in accordance with the laws of the State of New York.

         The  obligations  created  by the  Agreement  in respect of the  Certificates  and the Trust Fund  created
thereby shall terminate upon the payment to  Certificateholders  of all amounts held by or on behalf of the Trustee
and  required  to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the  maturity or other
liquidation  of  the  last  Mortgage  Loan  subject  thereto  or the  disposition  of all  property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan, and (ii) the purchase by the Holder of the Class
SB  Certificates  or the Master  Servicer,  as described  in the  Agreement,  from the Trust Fund of all  remaining
Mortgage  Loans and all property  acquired in respect of such Mortgage  Loans or the  Certificates,  in either case
thereby effecting early retirement of the Certificates.  The Agreement  permits,  but does not require,  the Holder
of the Class SB Certificates or the Master  Servicer,  as described in the Agreement,  (i) to purchase,  at a price
determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in respect of any
Mortgage Loan or (ii) to  purchase in whole,  but not in part, all of the  Certificates  from the Holders  thereof,
provided,  that any such option may only be exercised if the Stated  Principal  Balance before giving effect to the
distributions to be made on such  Distribution  Date of the Mortgage Loans, as of the Distribution  Date upon which
the proceeds of any such purchase are distributed is less than ten percent of the Cut-off Date Balance.

         Unless the  certificate  of  authentication  hereon has been  executed by the  Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.






--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Trustee



                                                              By: _________________________________________________
                                                                  Authorized Signatory

Dated:_____________________




                                           CERTIFICATE OF AUTHENTICATION

         This is one of the Class M-[_] Certificates referred to in the within-mentioned Agreement.



                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Certificate Registrar



                                                              By:  _______________________________
                                                                  Authorized Signatory






--------------------------------------------------------------------------------

                                                    ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto



(Please  print or  typewrite  name and address  including  postal zip code of  assignee)  the  beneficial  interest
evidenced by the within Trust  Certificate  and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

         I (We) further direct the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________

Dated:_____________________                                   ____________________________________
                                                              Signature by or on behalf of assignor



___________________________________________________________________________________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

Distributions   shall   be   made,   by   wire   transfer   or   otherwise,    in   immediately    available   fund
to____________________________________________________________________________
for the account of ________________________________________________________________________________________________
account number ____________________________________________________________________________________________________
or, if mailed by check, to ________________________________________________________________________________________

         Applicable statements should be mailed to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________

         This  information  is  provided by  ___________________________________,  the  assignee  named  above,  or
______________________________, as its agent.




--------------------------------------------------------------------------------

                                                                                                          EXHIBIT C



                                               CLASS SB CERTIFICATE

         THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT  TO THE  CLASS A  AND  CLASS M  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

         SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE
MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE"), COUPLED WITH AN INTEREST IN THE SB-AM SWAP AGREEMENT AND THE SWAP AGREEMENT.

         THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED  UNLESS IT IS REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS  WHICH ARE EXEMPT  FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN ACCORDANCE  WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING
AND SERVICING AGREEMENT (THE "AGREEMENT").

         NO TRANSFER OF THIS  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE MADE TO ANY EMPLOYEE  BENEFIT PLAN OR
OTHER PLAN OR  ARRANGEMENT  SUBJECT TO THE  PROHIBITED  TRANSACTION  PROVISIONS OF THE EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE,  OR ANY PERSON  (INCLUDING AN INSURANCE
COMPANY  INVESTING ITS GENERAL  ACCOUNT,  AN INVESTMENT  MANAGER,  A NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN)
WHO IS USING "PLAN ASSETS" OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION  (EACH OF THE FOREGOING,  A "PLAN INVESTOR")
UNLESS THE TRUSTEE,  THE  DEPOSITOR AND THE MASTER  SERVICER ARE PROVIDED WITH AN OPINION OF COUNSEL  ACCEPTABLE TO
AND IN FORM AND SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE DEPOSITOR AND THE MASTER  SERVICER TO THE EFFECT THAT
THE PURCHASE OR HOLDING OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN
ANY  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE (OR  COMPARABLE
PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS),  AND WILL NOT SUBJECT THE TRUSTEE,  THE DEPOSITOR OR THE MASTER SERVICER
TO ANY OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS OR LIABILITIES  UNDER ERISA OR SECTION 4975 OF THE CODE) IN
ADDITION TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUSTEE,
THE DEPOSITOR OR THE MASTER SERVICER.

         ANY PURPORTED  CERTIFICATE  OWNER WHOSE  ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST  THEREIN)
WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS  IN SECTION  5.02(E) OF THE POOLING AND  SERVICING  AGREEMENT  SHALL
INDEMNIFY AND HOLD HARMLESS THE DEPOSITOR,  THE TRUSTEE, THE MASTER SERVICER,  ANY SUBSERVICER,  AND THE TRUST FUND
FROM AND AGAINST ANY AND ALL LIABILITIES,  CLAIMS,  COSTS OR EXPENSES  INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

                NO TRANSFER OF ANY CLASS SB  CERTIFICATE  SHALL BE MADE UNLESS THE  PROPOSED  TRANSFEREE  OF SUCH
CLASS SB CERTIFICATE  PROVIDES TO THE TRUSTEE THE APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS
FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE  (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH
FORMS (I) UPON EXPIRATION OF ANY SUCH FORM, (II) AS REQUIRED UNDER THEN  APPLICABLE U.S.  TREASURY  REGULATIONS AND
(III)  PROMPTLY  UPON LEARNING THAT SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH  TRANSFER.
UNDER  THE  AGREEMENT,  UPON  RECEIPT  OF ANY  SUCH  TAX  CERTIFICATION  FORM  FROM A  TRANSFEREE  OF ANY  CLASS SB
CERTIFICATE,  THE TRUSTEE  (INCLUDING IN ITS CAPACITY AS  SUPPLEMENTAL  INTEREST  TRUST TRUSTEE) SHALL FORWARD SUCH
TAX  CERTIFICATION  FORM PROVIDED TO IT TO THE SWAP  COUNTERPARTY.  EACH HOLDER OF A CLASS SB CERTIFICATE  AND EACH
TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE SWAP  COUNTERPARTY ANY SUCH
TAX CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED
SALES OR  TRANSFERS  OF ANY CLASS SB  CERTIFICATE  TO A  TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS
SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.

CUSIP: _____________________                                 Certificate No. SB-1
Date of Pooling and Servicing Agreement                      Percentage Interest: [__]%
and Cut-off Date:  February 1, 2007
First Distribution Date:  March 26, 2007                     Initial Certificate Principal Balance of the Class SB
                                                             Certificates:
                                                             $___________________________
Master Servicer:                                             Aggregate Initial Notional Certificate Principal
Residential Funding Company, LLC                             Balance of this Class SB Certificate:
                                                             $___________________________
Maturity Date:
__________ __, 20__








--------------------------------------------------------------------------------


                            HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                  SERIES 2007-KS2

                  evidencing  a  percentage  interest  in  the  distributions  allocable  to  the
                  Class SB  Certificates  with respect to a Trust Fund consisting  primarily of a
                  pool of [fixed]  [adjustable]  interest rate,  first [and junior] lien mortgage
                  loans on one- to four-family  residential  properties sold by RESIDENTIAL ASSET
                  SECURITIES CORPORATION

         This  Certificate  is  payable  solely  from the  assets  of the Trust  Fund,  and does not  represent  an
obligation of or interest in Residential Asset Securities  Corporation,  the Master Servicer,  the Trustee referred
to below,  GMAC  Mortgage  Group,  LLC or any of their  affiliates.  Neither this  Certificate  nor the  underlying
mortgage loans are guaranteed or insured by any  governmental  agency or  instrumentality  or by Residential  Asset
Securities  Corporation,  the Master Servicer,  the Trustee,  GMAC Mortgage Group, LLC or any of their  affiliates.
None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  LLC or any of their  affiliates will have any
obligation  with  respect  to any  certificate  or other  obligation  secured by or payable  from  payments  on the
Certificates.

         This certifies that  [______________________________]  is the registered owner of the Percentage  Interest
evidenced by this Certificate in certain  distributions  with respect to the Trust Fund consisting  primarily of an
interest in a pool of [fixed]  [adjustable]  interest  rate,  first [and  junior]  lien  mortgage  loans on one- to
four-family  residential  properties  (the "Mortgage  Loans"),  sold by Residential  Asset  Securities  Corporation
(hereinafter  called the  "Depositor,"  which term  includes any successor  entity under the Agreement  referred to
below).  The Trust Fund was created  pursuant to a Pooling and Servicing  Agreement  dated as specified  above (the
"Agreement")  among the  Depositor,  the Master  Servicer  and U.S.  Bank  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined herein,  the capitalized  terms used herein have the meanings  assigned in the Agreement.  This Certificate
is issued under and is subject to the terms,  provisions and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of the acceptance hereof, assents and by which such Holder is bound.

         Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or, if
such 25th day is not a Business Day, the Business Day immediately following (the "Distribution  Date"),  commencing
as  described  in the  Agreement,  to the  Person in whose  name this  Certificate  is  registered  at the close of
business on the last Business Day of the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the  Available  Distribution  Amount in an amount  equal to the  product of the  Percentage  Interest
evidenced by this  Certificate  and the amount of interest and  principal,  if any,  required to be  distributed to
Holders of Class SB Certificates on such Distribution Date.

         Distributions  on this  Certificate  will be made  either by the Master  Servicer  acting on behalf of the
Trustee or by a Paying  Agent  appointed  by the  Trustee  in  immediately  available  funds (by wire  transfer  or
otherwise)  for the  account of the  Person  entitled  thereto if such  Person  shall have so  notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name and
address shall appear on the Certificate Register.

         Notwithstanding  the above,  the final  distribution on this  Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation  and surrender of this Certificate at the office or
agency appointed by the Trustee for that purpose in St. Paul, Minnesota.

         No  transfer of this  Certificate  will be made  unless  such  transfer  is exempt  from the  registration
requirements  of the Securities Act of 1933, as amended,  and any applicable  state  securities  laws or is made in
accordance  with said Act and laws.  In the  event  that such a  transfer  is to be made,  (i) the  Trustee  or the
Depositor may require an opinion of counsel  acceptable to and in form and  substance  satisfactory  to the Trustee
and the Depositor that such transfer is exempt  (describing  the applicable  exemption and the basis therefor) from
or is being made pursuant to the  registration  requirements of the Securities Act of 1933, as amended,  and of any
applicable  statute of any state and (ii) the transferee  shall execute an investment  letter in the form described
by the Agreement.  The Holder hereof  desiring to effect such transfer shall,  and does hereby agree to,  indemnify
the Trustee,  the Depositor,  the Master  Servicer and the  Certificate  Registrar  acting on behalf of the Trustee
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
Federal and state laws.

         No transfer of this  Certificate  or any interest  therein  shall be made to any employee  benefit plan or
other plan or arrangement  subject to the prohibited  transaction  provisions of ERISA or Section 4975 of the Code,
or any person  (including an insurance  company  investing its general  account,  an  investment  manager,  a named
fiduciary  or a trustee of any such plan) who is using "plan  assets" of any such plan to effect  such  acquisition
(each of the foregoing,  a "Plan Investor") unless the Trustee,  the Depositor and the Master Servicer are provided
with an Opinion of Counsel acceptable to and in form and substance  satisfactory to the Trustee,  the Depositor and
the  Master  Servicer  to the  effect  that the  purchase  or  holding of this  Certificate  is  permissible  under
applicable law, will not constitute or result in any non-exempt  prohibited  transaction under Section 406 of ERISA
or Section 4975 of the Code (or  comparable  provisions  of any  subsequent  enactments),  and will not subject the
Trustee,  the  Depositor  or  the  Master  Servicer  to any  obligation  or  liability  (including  obligations  or
liabilities  under ERISA or Section  4975 of the Code) in  addition to those  undertaken  in the  Agreement,  which
Opinion of Counsel shall not be an expense of the Trustee, the Depositor or the Master Servicer.

         Any purported  Certificate  owner whose  acquisition or holding of this Certificate (or interest  therein)
was effected in violation of the  restrictions  in Section  5.02(e) of the Pooling and  Servicing  Agreement  shall
indemnify and hold harmless the Depositor,  the Trustee, the Master Servicer,  any Subservicer,  and the Trust Fund
from and against any and all liabilities,  claims,  costs or expenses  incurred by such parties as a result of such
acquisition or holding.

         This  Certificate is one of a duly authorized issue of Certificates  issued in several Classes  designated
as  Home  Equity  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

         The  Certificates  are limited in right of payment to certain  collections  and recoveries  respecting the
Mortgage  Loans,  all as more  specifically  set forth herein and in the  Agreement.  In the event Master  Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to the
extent  provided in the  Agreement,  from related  recoveries  on such  Mortgage Loan or from other cash that would
have been distributable to Certificateholders.

         As provided in the  Agreement,  withdrawals  from the Custodial  Account  and/or the  Certificate  Account
created for the benefit of  Certificateholders  may be made by the Master  Servicer  from time to time for purposes
other than distributions to  Certificateholders,  such purposes  including without limitation  reimbursement to the
Depositor and the Master Servicer of advances made, or certain expenses incurred, by either of them.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment of the Agreement and the
modification  of the rights and  obligations of the Depositor,  the Master  Servicer and the Trustee and the rights
of the  Certificateholders  under the Agreement  from time to time by the  Depositor,  the Master  Servicer and the
Trustee  with the consent of the  Holders of  Certificates  evidencing  in the  aggregate  not less than 66% of the
Percentage  Interests  of each  Class of  Certificates  affected  thereby.  Any such  consent by the Holder of this
Certificate  shall be conclusive and binding on such Holder and upon all future holders of this  Certificate and of
any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or not notation
of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain
circumstances  without  the  consent  of the  Holders  of  any  of the  Certificates  and,  in  certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

         As provided in the Agreement and subject to certain  limitations  therein set forth,  the transfer of this
Certificate is registrable in the  Certificate  Register upon surrender of this  Certificate  for  registration  of
transfer  at the  offices or agencies  appointed  by the  Trustee in St.  Paul,  Minnesota,  duly  endorsed  by, or
accompanied  by an  assignment in the form below or other written  instrument of transfer in form  satisfactory  to
the Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such  Holder's  attorney  duly
authorized in writing, and thereupon one or more new Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest will be issued to the designated transferee or transferees.

         The  Certificates  are  issuable  only as  registered  Certificates  without  coupons  in  Classes  and in
denominations  specified in the Agreement.  As provided in the Agreement and subject to certain limitations therein
set forth,  Certificates  are exchangeable  for new  Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

         No service  charge will be made for any such  registration  of transfer or  exchange,  but the Trustee may
require payment of a sum sufficient to cover any tax or other governmental charge payable in connection therewith.

         The  Depositor,  the  Master  Servicer,  the  Trustee,  the  Certificate  Registrar  and any  agent of the
Depositor,  the Master Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name this
Certificate  is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,
the Trustee or any such agent shall be affected by notice to the contrary.

         This Certificate shall be governed by and construed in accordance with the laws of the State of New York.

         The  obligations  created  by the  Agreement  in respect of the  Certificates  and the Trust Fund  created
thereby shall terminate upon the payment to  Certificateholders  of all amounts held by or on behalf of the Trustee
and  required  to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the  maturity or other
liquidation  of  the  last  Mortgage  Loan  subject  thereto  or the  disposition  of all  property  acquired  upon
foreclosure  or deed in lieu of  foreclosure  of any Mortgage  Loan,  and (ii) the purchase by the Master  Servicer
from the Trust Fund of all remaining  Mortgage  Loans and all property  acquired in respect of such Mortgage  Loans
or the  Certificates,  in either case  thereby  effecting  early  retirement  of the  Certificates.  The  Agreement
permits,  but does not  require the Master  Servicer  (i) to  purchase,  at a price  determined  as provided in the
Agreement,  all  remaining  Mortgage  Loans and all property  acquired in respect of any  Mortgage  Loan or (ii) to
purchase in whole,  but not in part, all of the  Certificates  from the Holders  thereof,  provided,  that any such
option may only be exercised if the Stated Principal  Balance before giving effect to the  distributions to be made
on such  Distribution  Date of the Mortgage Loans, as of the Distribution  Date upon which the proceeds of any such
purchase are distributed is less than ten percent of the Cut-off Date Balance.

         Unless the certificate of authentication  hereon has been executed by the Certificate  Registrar by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.






--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Trustee



                                                              By: _________________________________________________
                                                                  Authorized Signatory

Dated:_____________________




                                           CERTIFICATE OF AUTHENTICATION

         This is one of the Class SB Certificates referred to in the within-mentioned Agreement.



                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Certificate Registrar



                                                              By:  _______________________________
                                                                  Authorized Signatory






--------------------------------------------------------------------------------



                                                    ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto



(Please  print or  typewrite  name and address  including  postal zip code of  assignee)  the  beneficial  interest
evidenced by the within Trust  Certificate  and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

         I (We) further direct the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________

Dated:_____________________                                   ____________________________________
                                                              Signature by or on behalf of assignor



___________________________________________________________________________________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

Distributions   shall   be   made,   by   wire   transfer   or   otherwise,    in   immediately    available   fund
to____________________________________________________________________________
for the account of ________________________________________________________________________________________________
account number ____________________________________________________________________________________________________
or, if mailed by check, to ________________________________________________________________________________________

         Applicable statements should be mailed to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________

         This  information  is  provided by  ___________________________________,  the  assignee  named  above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------

                                                                                                          EXHIBIT D

                                            FORM OF CLASS R CERTIFICATE

         THE CLASS R  CERTIFICATE WILL NOT BE ENTITLED TO PAYMENTS  CONSTITUTING THE AVAILABLE  DISTRIBUTION AMOUNT
UNTIL SUCH TIME AS DESCRIBED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN (THE "AGREEMENT").

         THIS CLASS R CERTIFICATE IS SUBORDINATE TO THE CLASS A,  CLASS M AND CLASS SB CERTIFICATES,  TO THE EXTENT
DESCRIBED HEREIN AND IN THE AGREEMENT.

         THIS  CERTIFICATE  MAY NOT BE HELD BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON OR A  DISQUALIFIED
ORGANIZATION (AS DEFINED BELOW).

         SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE
MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE").

         THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED  UNLESS IT IS REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS  WHICH ARE EXEMPT  FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN ACCORDANCE  WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING
AND SERVICING AGREEMENT (THE "AGREEMENT").

         NO TRANSFER OF THIS  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE MADE TO ANY EMPLOYEE  BENEFIT PLAN OR
OTHER PLAN OR  ARRANGEMENT  SUBJECT TO THE  PROHIBITED  TRANSACTION  PROVISIONS OF THE EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE,  OR ANY PERSON  (INCLUDING AN INSURANCE
COMPANY  INVESTING ITS GENERAL  ACCOUNT,  AN INVESTMENT  MANAGER,  A NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN)
WHO IS USING "PLAN ASSETS" OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION  (EACH OF THE FOREGOING,  A "PLAN INVESTOR")
UNLESS THE TRUSTEE,  THE  DEPOSITOR AND THE MASTER  SERVICER ARE PROVIDED WITH AN OPINION OF COUNSEL  ACCEPTABLE TO
AND IN FORM AND SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE DEPOSITOR AND THE MASTER  SERVICER TO THE EFFECT THAT
THE PURCHASE OR HOLDING OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN
ANY  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE (OR  COMPARABLE
PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS),  AND WILL NOT SUBJECT THE TRUSTEE,  THE DEPOSITOR OR THE MASTER SERVICER
TO ANY OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS OR LIABILITIES  UNDER ERISA OR SECTION 4975 OF THE CODE) IN
ADDITION TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUSTEE,
THE DEPOSITOR OR THE MASTER SERVICER.

         ANY PURPORTED  CERTIFICATE  OWNER WHOSE  ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST  THEREIN)
WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS  IN SECTION  5.02(E) OF THE POOLING AND  SERVICING  AGREEMENT  SHALL
INDEMNIFY AND HOLD HARMLESS THE DEPOSITOR,  THE TRUSTEE, THE MASTER SERVICER,  ANY SUBSERVICER,  AND THE TRUST FUND
FROM AND AGAINST ANY AND ALL LIABILITIES,  CLAIMS,  COSTS OR EXPENSES  INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

         ANY  RESALE,  TRANSFER  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  MAY BE MADE  ONLY  IF THE  PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT
(A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY
AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF
ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE INCOME),  (D) RURAL  ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(A)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(A) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS
CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.



Certificate No. R-1                                          Percentage Interest: 100.00%

Date of Pooling and Servicing Agreement                      Master Servicer:
and Cut-off Date:  February 1, 2007                          Residential Funding Company, LLC


                            HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                  SERIES 2007-KS2

                  evidencing a percentage interest in the distributions  allocable to the Class R
                  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool of
                  [fixed]  [adjustable]  interest rate, first [and junior] lien mortgage loans on
                  one-  to  four-family   residential   properties  sold  by  RESIDENTIAL   ASSET
                  SECURITIES CORPORATION

         This  Certificate  is  payable  solely  from the  assets  of the  Trust  Fund and  does not  represent  an
obligation of or interest in Residential Asset Securities  Corporation,  the Master Servicer,  the Trustee referred
to below,  GMAC  Mortgage  Group,  LLC or any of their  affiliates.  Neither this  Certificate  nor the  underlying
mortgage loans are guaranteed or insured by any  governmental  agency or  instrumentality  or by Residential  Asset
Securities  Corporation,  the Master Servicer,  the Trustee,  GMAC Mortgage Group, LLC or any of their  affiliates.
None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  LLC or any of their  affiliates will have any
obligation  with  respect  to any  certificate  or other  obligation  secured by or payable  from  payments  on the
Certificates.

         This  certifies  that  [Residential  Funding  Company,  LLC] is the  registered  owner  of the  Percentage
Interest  evidenced  by this  Certificate  in certain  distributions  with  respect  to the Trust  Fund  consisting
primarily of a pool of [fixed]  [adjustable]  interest  rate,  first [and junior]  lien  mortgage  loans on one- to
four-family  residential  properties  (the "Mortgage  Loans"),  sold by Residential  Asset  Securities  Corporation
(hereinafter  called the  "Depositor,"  which term  includes any successor  entity under the Agreement  referred to
below).  The Trust Fund was created  pursuant to a Pooling and Servicing  Agreement  dated as specified  above (the
"Agreement)  among the  Depositor,  the Master  Servicer  and U.S.  Bank  National  Association,  as  trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined herein,  the capitalized  terms used herein have the meanings  assigned in the Agreement.  This Certificate
is issued under and is subject to the terms,  provisions and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

         Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or, if
such 25th day is not a Business Day, the Business Day immediately following (the "Distribution  Date"),  commencing
as  described  in the  Agreement,  to the  Person in whose  name this  Certificate  is  registered  at the close of
business on the last Business Day of the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the  related  Available  Distribution  Amount in an amount  equal to the  product  of the  Percentage
Interest  evidenced  by this  Certificate  and,  the amount of  interest  and  principal,  if any,  required  to be
distributed to the Holders of Class R Certificates on such Distribution Date.

         Each Holder of this  Certificate  will be deemed to have agreed to be bound by the  restrictions set forth
in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  Ownership  Interest  in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  Ownership
Interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person  and  Permitted  Transferee,  (ii) any  attempted  or
purported  transfer of any  Ownership  Interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any Ownership  Interest in this Certificate in violation
of such  restrictions,  then the Master  Servicer will have the right, in its sole discretion and without notice to
the Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Master  Servicer,  which
purchaser may be the Master  Servicer,  or any affiliate of the Master  Servicer,  on such terms and  conditions as
the Master Servicer may choose.

         Notwithstanding  the above,  the final  distribution on this  Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation  and surrender of this Certificate at the office or
agency  appointed by the Trustee for that purpose in St. Paul,  Minnesota.  The Holder of this Certificate may have
additional obligations with respect to this Certificate, including tax liabilities.

         No  transfer of this  Certificate  will be made  unless  such  transfer  is exempt  from the  registration
requirements  of the Securities Act of 1933, as amended,  and any applicable  state  securities  laws or is made in
accordance  with said Act and laws.  In the  event  that such a  transfer  is to be made,  (i) the  Trustee  or the
Depositor may require an opinion of counsel  acceptable to and in form and  substance  satisfactory  to the Trustee
and the Depositor that such transfer is exempt  (describing  the applicable  exemption and the basis therefor) from
or is being made pursuant to the  registration  requirements of the Securities Act of 1933, as amended,  and of any
applicable  statute of any state and (ii) the transferee  shall execute an investment  letter in the form described
by the Agreement.  The Holder hereof  desiring to effect such transfer shall,  and does hereby agree to,  indemnify
the Trustee,  the Depositor,  the Master  Servicer and the  Certificate  Registrar  acting on behalf of the Trustee
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
Federal and state laws.

         No transfer of this  Certificate  or any interest  therein  shall be made to any employee  benefit plan or
other plan or arrangement  subject to the prohibited  transaction  provisions of ERISA or Section 4975 of the Code,
or any person  (including an insurance  company  investing its general  account,  an  investment  manager,  a named
fiduciary  or a trustee of any such plan) who is using "plan  assets" of any such plan to effect  such  acquisition
(each of the foregoing,  a "Plan Investor") unless the Trustee,  the Depositor and the Master Servicer are provided
with an Opinion of Counsel acceptable to and in form and substance  satisfactory to the Trustee,  the Depositor and
the  Master  Servicer  to the  effect  that the  purchase  or  holding of this  Certificate  is  permissible  under
applicable law, will not constitute or result in any non-exempt  prohibited  transaction under Section 406 of ERISA
or Section 4975 of the Code (or  comparable  provisions  of any  subsequent  enactments),  and will not subject the
Trustee,  the  Depositor  or  the  Master  Servicer  to any  obligation  or  liability  (including  obligations  or
liabilities  under ERISA or Section  4975 of the Code) in  addition to those  undertaken  in the  Agreement,  which
Opinion of Counsel shall not be an expense of the Trustee, the Depositor or the Master Servicer.

         This  Certificate is one of a duly authorized issue of Certificates  issued in several Classes  designated
as  Home  Equity  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

         The  Certificates  are limited in right of payment to certain  collections  and recoveries  respecting the
Mortgage  Loans,  all as more  specifically  set forth herein and in the  Agreement.  In the event Master  Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to the
extent  provided in the  Agreement,  from related  recoveries  on such  Mortgage Loan or from other cash that would
have been distributable to Certificateholders.

         As provided in the  Agreement,  withdrawals  from the Custodial  Account  and/or the  Certificate  Account
created for the benefit of  Certificateholders  may be made by the Master  Servicer  from time to time for purposes
other than distributions to  Certificateholders,  such purposes  including without limitation  reimbursement to the
Depositor and the Master Servicer of advances made, or certain expenses incurred, by either of them.

         The Agreement permits,  with certain  exceptions therein provided,  the amendment of the Agreement and the
modification  of the rights and  obligations of the Depositor,  the Master  Servicer and the Trustee and the rights
of the  Certificateholders  under the Agreement  from time to time by the  Depositor,  the Master  Servicer and the
Trustee  with the consent of the  Holders of  Certificates  evidencing  in the  aggregate  not less than 66% of the
Percentage  Interests  of each  Class of  Certificates  affected  thereby.  Any such  consent by the Holder of this
Certificate  shall be conclusive and binding on such Holder and upon all future holders of this  Certificate and of
any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or not notation
of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain
circumstances  without  the  consent  of the  Holders  of  any  of the  Certificates  and,  in  certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

         As provided in the Agreement and subject to certain  limitations  therein set forth,  the transfer of this
Certificate is registrable in the  Certificate  Register upon surrender of this  Certificate  for  registration  of
transfer  at the  offices or agencies  appointed  by the  Trustee in St.  Paul,  Minnesota,  duly  endorsed  by, or
accompanied  by an  assignment in the form below or other written  instrument of transfer in form  satisfactory  to
the Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such  Holder's  attorney  duly
authorized in writing, and thereupon one or more new Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest will be issued to the designated transferee or transferees.

         The  Certificates  are  issuable  only as  registered  Certificates  without  coupons  in  Classes  and in
denominations  specified in the Agreement.  As provided in the Agreement and subject to certain limitations therein
set forth,  Certificates  are exchangeable  for new  Certificates of authorized  denominations  evidencing the same
Class and aggregate Percentage Interest, as requested by the  Holder surrendering the same.

         No service  charge will be made for any such  registration  of transfer or  exchange,  but the Trustee may
require payment of a sum sufficient to cover any tax or other governmental charge payable in connection therewith.

         The  Depositor,  the  Master  Servicer,  the  Trustee,  the  Certificate  Registrar  and any  agent of the
Depositor,  the Master Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name this
Certificate  is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,
the Trustee or any such agent shall be affected by notice to the contrary.

         This Certificate shall be governed by and construed in accordance with the laws of the State of New York.

         The  obligations  created  by the  Agreement  in respect of the  Certificates  and the Trust Fund  created
thereby shall terminate upon the payment to  Certificateholders  of all amounts held by or on behalf of the Trustee
and required to be paid to them pursuant to the Agreement.

         Unless the  certificate  of  authentication  hereon has been  executed by the  Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.






--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Trustee



                                                              By: _________________________________________________
                                                                  Authorized Signatory

Dated:_____________________




                                           CERTIFICATE OF AUTHENTICATION

         This is one of the Class R Certificates referred to in the within-mentioned Agreement.



                                                              U.S. BANK NATIONAL ASSOCIATION,
                                                              as Certificate Registrar



                                                              By:  _______________________________
                                                                  Authorized Signatory






--------------------------------------------------------------------------------


                                                    ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto



(Please  print or  typewrite  name and address  including  postal zip code of  assignee)  the  beneficial  interest
evidenced by the within Trust  Certificate  and hereby  authorizes the transfer of registration of such interest to
assignee on the Certificate Register of the Trust Fund.

         I (We) further direct the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________

Dated:_____________________                                   ____________________________________
                                                              Signature by or on behalf of assignor



___________________________________________________________________________________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

         The assignee should include the following for purposes of distribution:

Distributions   shall   be   made,   by   wire   transfer   or   otherwise,    in   immediately    available   fund
to____________________________________________________________________________
for the account of ________________________________________________________________________________________________
account number ____________________________________________________________________________________________________
or, if mailed by check, to ________________________________________________________________________________________

         Applicable statements should be mailed to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________

         This  information  is  provided by  ___________________________________,  the  assignee  named  above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------


                                                                                                          EXHIBIT E

                                            FORM OF CUSTODIAL AGREEMENT

         THIS CUSTODIAL  AGREEMENT (as amended and supplemented  from time to time, the  "Agreement"),  dated as of
February 1, 2007, by and among U.S. BANK NATIONAL  ASSOCIATION,  as trustee  (including  its  successors  under the
Pooling  Agreement  defined below,  the "Trustee"),  RESIDENTIAL  ASSET SECURITIES  CORPORATION  (together with any
successor in interest,  the "Company"),  RESIDENTIAL  FUNDING COMPANY,  LLC, as master servicer  (together with any
successor  in interest or successor  under the Pooling  Agreement  referred to below,  the "Master  Servicer")  and
WELLS FARGO BANK,  NATIONAL  ASSOCIATION  (together  with any  successor  in  interest or any  successor  appointed
hereunder, the "Custodian").

                                           W I T N E S S E T H T H A T:

         WHEREAS,  the Company,  the Master  Servicer,  and the Trustee  have entered into a Pooling and  Servicing
Agreement,  dated as of February 1, 2007,  relating to the issuance of Residential  Asset  Securities  Corporation,
Home Equity  Mortgage  Asset-Backed  Pass-Through  Certificates,  Series 2007-KS2 (as in effect on the date of this
Agreement,  the "Original  Pooling  Agreement,"  and as amended and  supplemented  from time to time,  the "Pooling
Agreement"); and

         WHEREAS,  the  Custodian  has agreed to act as agent for the Trustee for the  purposes  of  receiving  and
holding  certain  documents  and other  instruments  delivered  by the  Company and the Master  Servicer  under the
Pooling Agreement, all upon the terms and conditions and subject to the limitations hereinafter set forth;

         NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set
forth, the Trustee, the Company, the Master Servicer and the Custodian hereby agree as follows:





--------------------------------------------------------------------------------



ARTICLE I

                                                    Definitions

         Capitalized  terms used in this Agreement and not defined  herein shall have the meanings  assigned in the
Original Pooling Agreement, unless otherwise required by the context herein.





--------------------------------------------------------------------------------



ARTICLE II

                                           Custody of Mortgage Documents

Section 2.1       Custodian to Act as Agent:  Acceptance of Custodial  Files.  The Company and the Master  Servicer
hereby  direct the Trustee to appoint  Wells Fargo Bank,  National  Association  as the  Custodian  hereunder.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  receipt of the Custodial
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto (the  "Custodial  Files") and
declares  that it holds  and will hold the  Custodial  Files as agent for the  Trustee,  in trust,  for the use and
benefit of all present and future Certificateholders.

Section 2.2        Recordation  of  Assignments.  If any  Custodial  File  includes one or more  assignments  of the
related  Mortgages  to the Trustee  that have not been  recorded,  each such  assignment  shall be delivered by the
Custodian  to the  Company for the purpose of  recording  it in the  appropriate  public  office for real  property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the appropriate
public office for real property  records each such  assignment  and, upon receipt  thereof from such public office,
shall return each such assignment to the Custodian.

Section 2.3        Review of Custodial Files.

(a)      On or prior to the Closing Date, the Custodian  shall deliver to the Trustee an Initial  Certification  in
the form annexed  hereto as Exhibit One  evidencing  receipt of a Custodial  File for each  Mortgage Loan listed on
the  Schedule  attached  hereto (the  "Mortgage  Loan  Schedule").  The parties  hereto  acknowledge  that  certain
documents  referred to in Subsection  2.01(b)(i) of the Pooling Agreement may be missing on or prior to the Closing
Date and such missing documents shall be listed as a Schedule to Exhibit One.

(b)      Within 45 days after the Closing Date, the Custodian  agrees,  for the benefit of  Certificateholders,  to
review each  Custodial  File and to deliver to the Trustee an Interim  Certification  in the form annexed hereto as
Exhibit Two to the effect that all documents  required to be delivered  pursuant to Section 2.01 (b) of the Pooling
Agreement  have been executed and received and that such documents  relate to the Mortgage Loans  identified on the
Mortgage Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
For purposes of such review,  the Custodian  shall compare the following  information in each Custodial File to the
corresponding  information  in the Mortgage Loan  Schedule:  (i) the loan number,  (ii) the borrower name and (iii)
the original  principal  balance.  In the event that any Mortgage Note or Assignment of Mortgage has been delivered
to the Custodian by the Company in blank, the Custodian,  upon the direction of the Company,  shall cause each such
Mortgage  Note to be endorsed to the Trustee and each such  Assignment  of Mortgage to be  completed in the name of
the Trustee prior to the date on which such Interim  Certification  is delivered to the Trustee.  Within 45 days of
receipt of the  documents  required to be  delivered  pursuant to  Section 2.01(c)  of the Pooling  Agreement,  the
Custodian agrees,  for the benefit of the  Certificateholders,  to review each such document,  and upon the written
request of the  Trustee  to  deliver to the  Trustee  an  updated  Schedule  A to the  Interim  Certification.  The
Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,  instruments,
certificates  or other  papers  to  determine  that  the same are  genuine,  enforceable,  or  appropriate  for the
represented  purpose or that they have  actually  been recorded or that they are other than what they purport to be
on their  face,  or that the MIN is  accurate.  If in  performing  the  review  required  by this  Section 2.3  the
Custodian  finds any document or documents  constituting  a part of a Custodial  File to be missing or defective in
respect of the items  reviewed as described in this  Section 2.3(b),  the  Custodian  shall  promptly so notify the
Company, the Master Servicer and the Trustee.

(c)      Upon receipt of all  documents  required to be in the Custodial  Files the Custodian  shall deliver to the
Trustee a Final  Certification  in the form annexed  hereto as Exhibit Three  evidencing  the  completeness  of the
Custodial Files.

         Upon receipt of written  request  from the  Trustee,  the Company or the Master  Servicer,  the  Custodian
shall as soon as  practicable  supply the Trustee  with a list of all of the  documents  relating  to the  Mortgage
Loans  required to be delivered  pursuant to  Section 2.01(b)  of the Pooling  Agreement not then  contained in the
Custodial Files.

Section 2.4        Notification of Breaches of Representations and Warranties.  If the Custodian  discovers,  in the
course of  performing  its  custodial  functions,  a breach of a  representation  or  warranty  made by the  Master
Servicer  or the  Company as set forth in the  Pooling  Agreement  with  respect to a Mortgage  Loan  relating to a
Custodial  File,  the  Custodian  shall give prompt  written  notice to the  Company,  the Master  Servicer and the
Trustee.

Section 2.5        Custodian to Cooperate:  Release of Custodial  Files.  Upon the repurchase or substitution of any
Mortgage  Loan  pursuant to  Article II  of the Pooling  Agreement or payment in full of any Mortgage  Loan, or the
receipt by the Master  Servicer of a notification  that payment in full will be escrowed in a manner  customary for
such  purposes,  the Master  Servicer  shall  immediately  notify the  Custodian by  delivering  to the Custodian a
Request for Release (in the form of Exhibit Four  attached  hereto or a mutually  acceptable  electronic  form) and
shall  request  delivery to it of the  Custodial  File.  The  Custodian  agrees,  upon  receipt of such Request for
Release,  promptly to release to the Master  Servicer  the related  Custodial  File.  Upon receipt of a Request for
Release  from the Master  Servicer,  signed by a Servicing  Officer,  stating  that  (i) the  Master  Servicer or a
Subservicer,  as the case may be, has made a deposit  into the  Certificate  Account in payment for the purchase of
the related  Mortgage Loan in an amount equal to the Purchase  Price for such Mortgage Loan or (ii) the Company has
chosen to substitute a Qualified  Substitute  Mortgage Loan for such Mortgage Loan, the Custodian  shall release to
the Master Servicer the related  Custodial File. Upon written  notification of a substitution,  the Master Servicer
shall  deliver  to the  Custodian  and the  Custodian  agrees  to accept  the  Mortgage  Note and  other  documents
constituting  the Custodial File with respect to any Qualified  Substitute  Mortgage Loan,  upon receiving  written
notification from the Master Servicer of such substitution.

         From time to time as is appropriate  for the servicing or  foreclosures  of any Mortgage Loan,  including,
for this purpose,  collection under any Primary Insurance Policy or any Mortgage Pool Insurance Policy,  the Master
Servicer  shall deliver to the Custodian a Request for Release  certifying as to the reason for such release.  Upon
receipt of the foregoing,  the Custodian shall deliver the Custodial File or such document to the Master  Servicer.
All  Custodial  Files so released to the Master  Servicer  shall be held by it in trust for the Trustee for the use
and benefit of all present and future  Certificateholders.  The Master  Servicer shall cause each Custodial File or
any document  therein so released to be returned to the Custodian when the need therefor by the Master  Servicer no
longer  exists,  unless (i) the Mortgage Loan has been  liquidated  and the  Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or (ii) the Custodial  File or such document has been
delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating or pursuing  legal action or other  proceedings  for the  foreclosure of the Mortgaged  Property  either
judicially  or  non-judicially,  and the Master  Servicer  has  delivered to the  Custodian an updated  Request for
Release signed by a Servicing  Officer  certifying as to the name and address of the Person to which such Custodial
File or such document was delivered and the purpose or purposes of such delivery.  Immediately  upon receipt of any
Custodial  File  returned  to  the  Custodian  by the  Master  Servicer,  the  Custodian  shall  deliver  a  signed
acknowledgement to the Master Servicer, confirming receipt of such Custodial File.

         Upon the written  request of the Master  Servicer,  the Custodian will send to the Master  Servicer copies
of any documents contained in the Custodial File.

Section 2.6        Assumption  Agreements.  In the event that any assumption  agreement or substitution of liability
agreement  is entered  into with respect to any Mortgage  Loan  subject to this  Agreement in  accordance  with the
terms and  provisions  of the  Pooling  Agreement,  the  Master  Servicer  shall  notify  the  Custodian  that such
assumption  or  substitution  agreement  has been  completed by  forwarding  to the  Custodian the original of such
assumption or  substitution  agreement,  which shall be added to the related  Custodial File and, for all purposes,
shall be  considered  a part of such  Custodial  File to the same  extent as all other  documents  and  instruments
constituting parts thereof.





--------------------------------------------------------------------------------



ARTICLE III

                                             Concerning the Custodian

Section 3.1        Custodian a Bailee and Agent of the Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other  documents  constituting  each  Custodial  File  which are  delivered  to the  Custodian,  the  Custodian  is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage for
the benefit of any person other than the Trustee,  holds such documents for the benefit of  Certificateholders  and
undertakes  to perform such duties and only such duties as are  specifically  set forth in this  Agreement.  Except
upon  compliance  with the  provisions  of  Section 2.5  of this  Agreement,  no Mortgage  Note,  Mortgage or other
document  constituting  a part of a Custodial File shall be delivered by the Custodian to the Company or the Master
Servicer or otherwise released from the possession of the Custodian.

         The Master  Servicer shall  promptly  notify the Custodian in writing if it shall no longer be a member of
MERS, or if it otherwise  shall no longer be capable of  registering  and recording  Mortgage  Loans using MERS. In
addition,  the Master Servicer shall  (i) promptly  notify the Custodian in writing when a MERS Mortgage Loan is no
longer  registered  with and  recorded  under MERS and  (ii) concurrently  with any such  deregistration  of a MERS
Mortgage  Loan,  prepare,  execute and record an  original  assignment  from MERS to the  Trustee and deliver  such
assignment to the Custodian.

Section 3.2        Indemnification.  The Company  hereby agrees to indemnify  and hold the  Custodian  harmless from
and against all claims,  liabilities,  losses,  actions,  suits or  proceedings  at law or in equity,  or any other
expenses,  fees or charges of any  character or nature,  which the  Custodian may incur or with which the Custodian
may be threatened  by reason of its acting as custodian  under this  Agreement,  including  indemnification  of the
Custodian  against any and all expenses,  including  attorney's fees if counsel for the Custodian has been approved
by the Company,  and the cost of defending any action, suit or proceedings or resisting any claim.  Notwithstanding
the  foregoing,  it is  specifically  understood  and agreed  that in the event any such  claim,  liability,  loss,
action,  suit or proceeding or other expense,  fee or charge shall have been caused by reason of any negligent act,
negligent  failure to act or willful  misconduct on the part of the Custodian,  or which shall constitute a willful
breach of its duties hereunder, the indemnification provisions of this Agreement shall not apply.

Section 3.3        Custodian  May Own  Certificates.  The  Custodian  in its  individual  or any other  capacity may
become the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

Section 3.4        Master Servicer to Pay Custodian's  Fees and Expenses.  The Master Servicer  covenants and agrees
to pay to the Custodian  from time to time, and the Custodian  shall be entitled to,  reasonable  compensation  for
all  services  rendered by it in the  exercise  and  performance  of any of the powers and duties  hereunder of the
Custodian,  and the Master  Servicer  shall pay or  reimburse  the  Custodian  upon its request for all  reasonable
expenses,  disbursements  and advances  incurred or made by the Custodian in accordance  with any of the provisions
of this Agreement  (including the reasonable  compensation and the expenses and disbursements of its counsel and of
all persons not regularly in its employ),  except any such expense,  disbursement  or advance as may arise from its
negligence or bad faith.

Section 3.5        Custodian  May  Resign;  Trustee  May  Remove  Custodian.  The  Custodian  may  resign  from  the
obligations  and duties hereby imposed upon it as such  obligations and duties relate to its acting as Custodian of
the  Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee  shall either take custody of the
Custodial  Files itself and give prompt notice thereof to the Company,  the Master  Servicer and the Custodian,  or
promptly appoint a successor Custodian by written instrument,  in duplicate,  one copy of which instrument shall be
delivered to the resigning Custodian and one copy to the successor  Custodian.  If the Trustee shall not have taken
custody  of the  Custodial  Files and no  successor  Custodian  shall  have  been so  appointed  and have  accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may petition
any court of competent jurisdiction for the appointment of a successor Custodian.

         The Trustee,  at the  direction of the Master  Servicer and the Company,  may remove the  Custodian at any
time.  In such event,  the Trustee  shall  appoint,  or petition a court of competent  jurisdiction  to appoint,  a
successor Custodian  hereunder.  Any successor  Custodian shall be a depository  institution subject to supervision
or  examination  by federal or state  authority  and shall be able to satisfy the other  requirements  contained in
Section 3.7 and shall be unaffiliated with the Master Servicer or the Company.

         Any  resignation or removal of the Custodian and appointment of a successor  Custodian  pursuant to any of
the  provisions  of this  Section 3.5  shall become  effective  upon  acceptance  of  appointment  by the successor
Custodian.  The Trustee shall give prompt notice to the Company and the Master  Servicer of the  appointment of any
successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee without the prior approval of the
Company and the Master Servicer.

Section 3.6        Merger or  Consolidation  of  Custodian.  Any Person  into which the  Custodian  may be merged or
converted  or  with  which  it may be  consolidated,  or any  Person  resulting  from  any  merger,  conversion  or
consolidation  to which the Custodian shall be a party, or any Person  succeeding to the business of the Custodian,
shall be the  successor of the  Custodian  hereunder,  without the  execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary  notwithstanding;  provided that such
successor is a depository  institution  subject to supervision or examination by federal or state  authority and is
able to satisfy the other  requirements  contained in Section 3.7 and is  unaffiliated  with the Master Servicer or
the Company.

Section 3.7        Representations  of the  Custodian.  The  Custodian  hereby  represents  that it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and
surplus of at least  $15,000,000  and is  qualified to do business in the  jurisdictions  in which it will hold any
Custodial File.





--------------------------------------------------------------------------------



ARTICLE IV
                                           Compliance with Regulation AB

Section 4.1        Intent of the  Parties;  Reasonableness.  The  parties  hereto  acknowledge  and  agree  that the
purpose of this  Article IV  is to facilitate  compliance  by the Company with the  provisions of Regulation AB and
related rules and  regulations of the Commission.  The Company shall not exercise its right to request  delivery of
information  or other  performance  under these  provisions  other than in good faith,  or for purposes  other than
compliance  with the Securities  Act, the Exchange Act and the rules and  regulations  of the Commission  under the
Securities  Act and  the  Exchange  Act.  Each of the  parties  hereto  acknowledges  that  interpretations  of the
requirements  of  Regulation  AB may  change  over time,  whether  due to  interpretive  guidance  provided  by the
Commission  or its staff,  consensus  among  participants  in the  mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply  with  requests  made by the  Company in good faith for  delivery of
information under these provisions on the basis of evolving  interpretations  of Regulation AB. The Custodian shall
cooperate  reasonably  with the Company to deliver to the Company  (including  any of its assignees or  designees),
any and all disclosure,  statements,  reports,  certifications,  records and any other information necessary in the
reasonable,  good faith  determination  of the  Company to permit the  Company  to comply  with the  provisions  of
Regulation AB.

Section 4.2     Additional Representations and Warranties of the Custodian.

(a)      The Custodian  hereby  represents and warrants that the information  set forth under the caption  "Pooling
and  Servicing  Agreement--Custodial  Arrangements"  (the  "Custodian  Disclosure")  in the  preliminary  prospectus
supplement  relating to the Certificates and the final prospectus  supplement relating to the Certificates does not
contain any untrue  statement of a material fact or omit to state a material fact required to be stated  therein or
necessary in order to make the statements  therein,  in the light of the circumstances  under which they were made,
not misleading.

(b)      The  Custodian  shall be deemed to  represent  to the  Company  as of the date  hereof and on each date on
which  information  is  provided to the Company  under  Section 4.3  that,  except as  disclosed  in writing to the
Company  prior to such  date:  (i) there are no  aspects  of its  financial  condition  that  could have a material
adverse  effect  on the  performance  by it of  its  Custodian  obligations  under  this  Agreement  or  any  other
Securitization  Transaction  as to which it is the  custodian;  (ii) there are no  material  legal or  governmental
proceedings  pending (or known to be contemplated)  against it; and (iii) there are no affiliations,  relationships
or transactions  relating to the Custodian with respect to the Company or any sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as
such terms are used in Regulation AB) relating to the  Securitization  Transaction  contemplated  by the Agreement,
as identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

(c)      If so requested by the Company on any date  following the Closing Date, the Custodian  shall,  within five
Business Days following  such request,  confirm in writing the accuracy of the  representations  and warranties set
forth in paragraph (a) of this Section or,  if any such  representation and warranty is not accurate as of the date
of  such  confirmation,  provide  reasonably  adequate  disclosure  of the  pertinent  facts,  in  writing,  to the
requesting  party.  Any such  request  from the Company  shall not be given more than once each  calendar  quarter,
unless  the  Company  shall  have a  reasonable  basis  for a  determination  that any of the  representations  and
warranties may not be accurate.

Section 4.3        Additional  Information  to Be Provided by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of satisfying the Company's reporting  obligation under the Exchange Act with respect
to any class of Certificates,  the Custodian shall (a) notify the Company in writing of any material  litigation or
governmental  proceedings  pending  against the  Custodian  that would be material to  Certificateholders,  and (b)
provide to the Company a written  description  of such  proceedings.  Any notices and  descriptions  required under
this  Section 4.3  shall be given no later than five Business Days prior to the  Determination  Date  following the
month in which the  Custodian has knowledge of the  occurrence  of the relevant  event.  As of the date the Company
or Master  Servicer  files each Report on Form 10-D or Form 10-K  with respect to the  Certificates,  the Custodian
will be  deemed  to  represent  that any  information  previously  provided  under  this  Section 4.3,  if any,  is
materially  correct and does not have any material  omissions  unless the  Custodian has provided an update to such
information.  For purposes of this Section 4.3,  "Determination  Date" shall mean, with respect to any Distribution
Date,  the 20th day (or if such 20th day is not a Business Day, the Business Day  immediately  following  such 20th
day) of the month of the related  Distribution Date and  "Distribution  Date" shall mean, the 25th day of any month
beginning in March 2007 or, if such 25th day is not a Business  Day, the Business Day  immediately  following  such
25th day.

Section 4.4        Report on  Assessment  of  Compliance  and  Attestation.  On or before March 15 of each  calendar
year, the Custodian shall:

(a)      deliver to the Company a report (in form and substance  reasonably  satisfactory to the Company) regarding
the Custodian's  assessment of compliance with the Servicing  Criteria  during the immediately  preceding  calendar
year,  as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB. Such report
shall be addressed to the Company and signed by an authorized  officer of the Custodian,  and shall address each of
the Servicing Criteria specified on a certification substantially in the form of Exhibit Five hereto; and

(b)      deliver to the Company a report of a  registered  public  accounting  firm  reasonably  acceptable  to the
Company  that  attests to, and  reports on, the  assessment  of  compliance  made by the  Custodian  and  delivered
pursuant to the preceding  paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g)
of Regulation S-X under the Securities Act and the Exchange Act.

Section 4.5        Indemnification; Remedies.

(a)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Master Servicer and each
broker dealer acting as underwriter,  placement agent or initial  purchaser of the  Certificates or each Person who
controls  any of such  parties  (within the meaning of  Section 15  of the  Securities  Act and  Section 20  of the
Exchange Act);  and the  respective  present and former  directors,  officers,  employees and agents of each of the
foregoing,  and  shall  hold  each of them  harmless  from and  against  any  losses,  damages,  penalties,  fines,
forfeitures,  legal fees and expenses and related  costs,  judgments,  and any other costs,  fees and expenses that
any of them may sustain arising out of or based upon:

(i)      (A)                        any untrue  statement of a material  fact  contained or alleged to be contained
in the  Custodian  Disclosure  and any  information,  report,  certification,  accountants'  attestation  or  other
material  provided  under  this  Article IV  by or  on  behalf  of  the  Custodian  (collectively,  the  "Custodian
Information"),  or (B) the  omission or alleged  omission to state in the  Custodian  Information  a material  fact
required to be stated in the Custodian  Information  or necessary in order to make the statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

(ii)     any failure by the Custodian to deliver any information,  report, certification,  accountants' attestation
or other material when and as required under this Article IV.

(b)      In the case of any failure of  performance  described  in clause  (ii) of  Section 4.5(a),  the  Custodian
shall  promptly  reimburse  the  Company  for all costs  reasonably  incurred by the Company in order to obtain the
information,  report,  certification,  accountants'  letter or other  material  not  delivered  as  required by the
Custodian.





--------------------------------------------------------------------------------



ARTICLE V

                                             Miscellaneous Provisions

Section 5.1        Notices.  All notices,  requests,  consents and demands and other  communications  required under
this  Agreement  or pursuant to any other  instrument  or document  delivered  hereunder  shall be in writing  and,
unless otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by registered or
certified  mail,  postage  prepaid,  return  receipt  requested,  at the addresses  specified on the signature page
hereof  (unless  changed by the particular  party whose address is stated herein by similar notice in writing);  in
each case the notice will be deemed delivered when received.

Section 5.2        Amendments.  No  modification  or amendment of or supplement to this Agreement  shall be valid or
effective  unless the same is in writing  and signed by all parties  hereto,  and none of the  Company,  the Master
Servicer or the Trustee shall enter into any amendment of or  supplement to this  Agreement  except as permitted by
the Pooling  Agreement.  The Trustee  shall give prompt  notice to the  Custodian of any amendment or supplement to
the Pooling Agreement and furnish the Custodian with written copies thereof.

Section 5.3        GOVERNING LAW. THIS  AGREEMENT  WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE  WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES  THEREOF,  OTHER THAN  SECTIONS 5-1401  AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

Section 5.4        Recordation of Agreement.  To the extent  permitted by applicable  law, this Agreement is subject
to  recordation  in all  appropriate  public  offices  for  real  property  records  in all the  counties  or other
comparable  jurisdictions in which any or all of the properties  subject to the Mortgages are situated,  and in any
other  appropriate  public  recording  office or elsewhere,  such recordation to be effected by the Master Servicer
and at its expense on  direction  by the Trustee  (pursuant  to the request of holders of  Certificates  evidencing
undivided  interests in the aggregate of not less than 25% of the Trust Fund), but only upon direction  accompanied
by an Opinion of Counsel  reasonably  satisfactory  to the Master Servicer to the effect that the failure to effect
such recordation is likely to materially and adversely affect the interests of the Certificateholders.

         For the purpose of  facilitating  the  recordation  of this  Agreement  as herein  provided  and for other
purposes, this Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts
shall be deemed to be an original, and such counterparts shall constitute but one and the same instrument.

Section 5.5        Severability  of  Provisions.  If any one or more of the  covenants,  agreements,  provisions  or
terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such  covenants,  agreements,
provisions or terms shall be deemed  severable  from the remaining  covenants,  agreements,  provisions or terms of
this  Agreement  and  shall in no way  affect  the  validity  or  enforceability  of the other  provisions  of this
Agreement or of the Certificates or the rights of the holders thereof.


                                       [Signatures begin on following page]






--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                      U.S. BANK NATIONAL ASSOCIATION,
                                                             as Trustee
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota  55107
                                                             By:
Attention:  Structured Finance/RASC Series 2007-KS2          Name:
                                                             Title:
Address:                                                      RESIDENTIAL ASSET SECURITIES CORPORATION

8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437                                 By:
                                                             Name:
                                                             Title:

Address:                                                      RESIDENTIAL FUNDING COMPANY, LLC, as Master Servicer

8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437                                 By:
                                                             Name:     Title:

Address:                                                      WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

Mortgage Document Custody
One Meridian Crossings - LL
Richfield, Minnesota 55423                                   By:
                                                             Name:
                                                             Title:







--------------------------------------------------------------------------------


STATE OF MINNESOTA                          )
                                            )ss.:
COUNTY OF RAMSEY                            )



                  On the ____ day of February  2007,  before me, a notary public in and for said State,  personally
appeared          ______,  known to me to be a _________  of U.S.  BANK  NATIONAL  ASSOCIATION,  a national  banking
association  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said national banking  association and acknowledged to me that such national  banking  association  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.



                                                              ___________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA                  )
                                    )ss.:
COUNTY OF HENNEPIN                  )



                  On the ____ day of February  2007,  before me, a notary public in and for said State,  personally
appeared  ___________________,  known to me to be a ______________ of Residential Asset Securities Corporation, one
of the corporations that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.



                                                              ___________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA                  )
                                    )ss.:
COUNTY OF HENNEPIN                  )



                  On the ____ day of February  2007,  before me, a notary public in and for said State,  personally
appeared  ___________________,  known to me to be a ______________ of Residential  Funding Company,  LLC, a limited
liability  company that  executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said limited liability  company,  and acknowledged to me that such limited liability company executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.



                                                              ___________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF                                    )
                                            )ss.:
COUNTY OF                                   )



                  On the ____ day of February  2007,  before me, a notary public in and for said State,  personally
appeared  ______________________,  known to me to be a  ______________________________  Wells Fargo Bank,  National
Association,  one of the entities  that executed the within  instrument,  and also known to me to be the person who
executed it on behalf of said national  banking  association,  and  acknowledged  to me that such national  banking
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.



                                                              ____________________________________
                                                                                  Notary Public

[Notarial Seal]






--------------------------------------------------------------------------------


                                                    EXHIBIT ONE

                                                 FORM OF CUSTODIAN
                                               INITIAL CERTIFICATION


                                                February ___, 2007


U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN  55107
Attn: Structured Finance/RASC Series 2007-KS2

                  Re:      Custodial  Agreement,  dated as of February  1, 2007,  by and among U.S.  Bank  National
                           Association,  Residential  Asset Securities  Corporation,  Residential  Funding Company,
                           LLC and Wells  Fargo  Bank,  National  Association,  relating  to Home  Equity  Mortgage
                           Asset-Backed Pass-Through Certificates Series 2007-KS2

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling  Agreement,  the  undersigned,  as Custodian,  hereby  certifies that it has received a
Custodial  File (which  contains an original  Mortgage Note or an original Lost Note  Affidavit  with a copy of the
related  Mortgage Note) to the extent  required in  Section 2.01(b)  of the Pooling  Agreement with respect to each
Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.


                                                              WELLS FARGO BANK,
                                                              NATIONAL ASSOCIATION



                                                              By:________________________________
                                                              Name:______________________________
                                                              Title:_______________________________






--------------------------------------------------------------------------------



                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION


                                                February ___, 2007


U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN  55107
Attn: Structured Finance, RASC Series 2007-KS2

                  Re:      Custodial  Agreement,  dated as of February  1, 2007,  by and among U.S.  Bank  National
                           Association,  Residential  Asset Securities  Corporation,  Residential  Funding Company,
                           LLC and Wells  Fargo  Bank,  National  Association,  relating  to Home  Equity  Mortgage
                           Asset-Backed Pass-Through Certificates Series 2007-KS2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies  that it has  received a Custodial  File to the extent  required  pursuant to Section
2.01(b) of the Pooling  Agreement with respect to each Mortgage Loan listed in the Mortgage Loan  Schedule,  and it
has reviewed the Custodial  File and the Mortgage Loan Schedule and has  determined  that:  all required  documents
have been executed and received and that such  documents  relate to the Mortgage  Loans  identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.


                                                              WELLS FARGO BANK,
                                                              NATIONAL ASSOCIATION



                                                              By:________________________________
                                                              Name:______________________________
                                                              Title:_______________________________






--------------------------------------------------------------------------------



                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION


                                                February ___, 2007


U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN  55107
Attn: Structured Finance, RASC Series 2007-KS2

                  Re:      Custodial  Agreement,  dated as of February  1, 2007,  by and among U.S.  Bank  National
                           Association,  Residential  Asset Securities  Corporation,  Residential  Funding Company,
                           LLC and Wells  Fargo Bank,  National  Association,  relating  to  Mortgage  Asset-Backed
                           Pass-Through Certificates, Series 2007-KS2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies  that it has received a Custodial  File with respect to each  Mortgage Loan listed in
the  Mortgage  Loan  Schedule  and it has  reviewed  the  Custodial  File and the  Mortgage  Loan  Schedule and has
determined  that:  all  required  documents  referred  to in Section  2.01(b) of the  Pooling  Agreement  have been
executed  and  received  and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage  Loan
Schedule.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.


                                                              WELLS FARGO BANK,
                                                              NATIONAL ASSOCIATION



                                                              By:________________________________
                                                              Name:______________________________
                                                              Title:_______________________________






--------------------------------------------------------------------------------







                                                   EXHIBIT FOUR

                                            FORM OF REQUEST FOR RELEASE

DATE:
TO:
RE: REQUEST FOR RELEASE OF DOCUMENTS

In  connection  with the  administration  of the pool of Mortgage  Loans held by you for the  referenced  pool,  we
request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement, Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request: (circle one)            Mortgage Loan Prepaid in Full
                                                     Mortgage Loan Repurchased

"We hereby  certify  that all  amounts  received  or to be  received in  connection  with such  payments  which are
required to be deposited have been or will be so deposited as provided in the Pooling and Servicing Agreement."

______________________________
Residential Funding Company, LLC
Authorized Signature

****************************************************************

TO  CUSTODIAN/TRUSTEE:  Please  acknowledge  this request,  and check off documents  being  enclosed with a copy of
this form.  You should  retain this form for your files in  accordance  with the terms of the Pooling and Servicing
Agreement.

                  Enclosed Documents:                [ ] Promissory Note
                                                     [ ] Primary Insurance Policy
                                                     [ ] Mortgage or Deed of Trust
                                                     [ ] Assignment(s) of Mortgage or Deed of Trust
                                                     [ ] Title Insurance Policy
                                                     [ ] Other: ________________________

___________________________
Name
___________________________
Title
___________________________
Date






--------------------------------------------------------------------------------



                                                   EXHIBIT FIVE

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian  shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria":


----------------------------------------------------------------------------------------------------- --------------------------
                                                                                                        APPLICABLE SERVICING
                                         SERVICING CRITERIA                                                   CRITERIA
----------------------------------------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

          REFERENCE                                           CRITERIA
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                  GENERAL SERVICING CONSIDERATIONS
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
1122(d)(1)(i)                   Policies and procedures are instituted to monitor any performance
                                or other triggers and events of default in accordance with the
                                transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                If any material servicing activities are outsourced to third
                                parties, policies and procedures are instituted to monitor the
                                third party's performance and compliance with such servicing
1122(d)(1)(ii)                  activities.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)                 back-up servicer for the pool assets are maintained.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                A fidelity bond and errors and omissions policy is in effect on the
                                party participating in the servicing function throughout the
                                reporting period in the amount of coverage required by and
                                otherwise in accordance with the terms of the transaction
1122(d)(1)(iv)                  agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                 CASH COLLECTION AND ADMINISTRATION
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments on pool assets are deposited into the appropriate
                                custodial bank accounts and related bank clearing accounts no more
                                than two business days following receipt, or such other number of
1122(d)(2)(i)                   days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made via wire transfer on behalf of an obligor or to
1122(d)(2)(ii)                  an investor are made only by authorized personnel.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Advances of funds or guarantees regarding collections, cash flows
                                or distributions, and any interest or other fees charged for such
                                advances, are made, reviewed and approved as specified in the
1122(d)(2)(iii)                 transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                The related accounts for the transaction, such as cash reserve
                                accounts or accounts established as a form of
                                overcollateralization, are separately maintained (e.g., with
                                respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)                  agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Each custodial account is maintained at a federally insured
                                depository institution as set forth in the transaction agreements.
                                For purposes of this criterion, "federally insured depository
                                institution" with respect to a foreign financial institution means
                                a foreign financial institution that meets the requirements of Rule
1122(d)(2)(v)                   13k-1(b)(1) of the Securities Exchange Act.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Unissued checks are safeguarded so as to prevent unauthorized
1122(d)(2)(vi)                  access.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Reconciliations are prepared on a monthly basis for all
                                asset-backed securities related bank accounts, including custodial
                                accounts and related bank clearing accounts. These reconciliations
                                are (A) mathematically accurate; (B) prepared within 30 calendar
                                days after the bank statement cutoff date, or such other number of
                                days specified in the transaction agreements; (C) reviewed and
                                approved by someone other than the person who prepared the
                                reconciliation; and (D) contain explanations for reconciling items.
                                These reconciling items are resolved within 90 calendar days of
                                their original identification, or such other number of days
1122(d)(2)(vii)                 specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                 INVESTOR REMITTANCES AND REPORTING
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Reports to investors, including those to be filed with the
                                Commission, are maintained in accordance with the transaction
                                agreements and applicable Commission requirements. Specifically,
                                such reports (A) are prepared in accordance with timeframes and
                                other terms set forth in the transaction agreements; (B) provide
                                information calculated in accordance with the terms specified in
                                the transaction agreements; (C) are filed with the Commission as
                                required by its rules and regulations; and (D) agree with
                                investors' or the trustee's records as to the total unpaid
                                principal balance and number of pool assets serviced by the
1122(d)(3)(i)                   servicer.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Amounts due to investors are allocated and remitted in accordance
                                with timeframes, distribution priority and other terms set forth in
1122(d)(3)(ii)                  the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made to an investor are posted within two business
                                days to the servicer's investor records, or such other number of
1122(d)(3)(iii)                 days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Amounts remitted to investors per the investor reports agree with
                                cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)                  statements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                     POOL ASSET ADMINISTRATION
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Collateral or security on pool assets is maintained as required by
1122(d)(4)(i)                   the transaction agreements or related asset pool documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Pool assets and related documents are safeguarded as required by
1122(d)(4)(ii)                  the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any additions, removals or substitutions to the asset pool are
                                made, reviewed and approved in accordance with any conditions or
1122(d)(4)(iii)                 requirements in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments on pool assets, including any payoffs, made in accordance
                                with the related pool asset documents are posted to the servicer's
                                obligor records maintained no more than two business days after
                                receipt, or such other number of days specified in the transaction
                                agreements, and allocated to principal, interest or other items
1122(d)(4)(iv)                  (e.g., escrow) in accordance with the related pool asset documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                The servicer's records regarding the pool assets agree with the
                                servicer's records with respect to an obligor's unpaid principal
1122(d)(4)(v)                   balance.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Changes with respect to the terms or status of an obligor's pool
                                asset (e.g., loan modifications or re-agings) are made, reviewed
                                and approved by authorized personnel in accordance with the
1122(d)(4)(vi)                  transaction agreements and related pool asset documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Loss mitigation or recovery actions (e.g., forbearance plans,
                                modifications and deeds in lieu of foreclosure, foreclosures and
                                repossessions, as applicable) are initiated, conducted and
                                concluded in accordance with the timeframes or other requirements
1122(d)(4)(vii)                 established by the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Records documenting collection efforts are maintained during the
                                period a pool asset is delinquent in accordance with the
                                transaction agreements. Such records are maintained on at least a
                                monthly basis, or such other period specified in the transaction
                                agreements, and describe the entity's activities in monitoring
                                delinquent pool assets including, for example, phone calls, letters
                                and payment rescheduling plans in cases where delinquency is deemed
1122(d)(4)(viii)                temporary (e.g., illness or unemployment).
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Adjustments to interest rates or rates of return for pool assets
                                with variable rates are computed based on the related pool asset
1122(d)(4)(ix)                  documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Regarding any funds held in trust for an obligor (such as escrow
                                accounts): (A) such funds are analyzed, in accordance with the
                                obligor's pool asset documents, on at least an annual basis, or
                                such other period specified in the transaction agreements; (B)
                                interest on such funds is paid, or credited, to obligors in
                                accordance with applicable pool asset documents and state laws; and
                                (C) such funds are returned to the obligor within 30 calendar days
                                of full repayment of the related pool asset, or such other number
1122(d)(4)(x)                   of days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments made on behalf of an obligor (such as tax or insurance
                                payments) are made on or before the related penalty or expiration
                                dates, as indicated on the appropriate bills or notices for such
                                payments, provided that such support has been received by the
                                servicer at least 30 calendar days prior to these dates, or such
1122(d)(4)(xi)                  other number of days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any late payment penalties in connection with any payment to be
                                made on behalf of an obligor are paid from the servicer's funds and
                                not charged to the obligor, unless the late payment was due to the
1122(d)(4)(xii)                 obligor's error or omission.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made on behalf of an obligor are posted within two
                                business days to the obligor's records maintained by the servicer,
                                or such other number of days specified in the transaction
1122(d)(4)(xiii)                agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Delinquencies, charge-offs and uncollectible accounts are
                                recognized and recorded in accordance with the transaction
1122(d)(4)(xiv)                 agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any external enhancement or other support, identified in Item
                                1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)                  as set forth in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------








--------------------------------------------------------------------------------


                                                                                                        EXHIBIT F-1

                                               GROUP I LOAN SCHEDULE

                                                 [ON FILE AT RFC]






--------------------------------------------------------------------------------


                                                                                                        EXHIBIT F-2

                                              GROUP II LOAN SCHEDULE

                                                 [ON FILE AT RFC]






--------------------------------------------------------------------------------


                                                                                                          EXHIBIT G

                                            FORM OF REQUEST FOR RELEASE

DATE:
TO:
RE:      REQUEST FOR RELEASE OF DOCUMENTS

In  connection  with the  administration  of the pool of Mortgage  Loans held by you for the  referenced  pool,  we
request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement, Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request: (circle one)            Mortgage Loan Prepaid in Full
                                                     Mortgage Loan Repurchased

"We hereby  certify  that all  amounts  received  or to be  received in  connection  with such  payments  which are
required to be deposited have been or will be so deposited as provided in the Pooling and Servicing Agreement."

______________________________
Residential Funding Company, LLC
Authorized Signature

****************************************************************

TO  CUSTODIAN/TRUSTEE:  Please  acknowledge  this request,  and check off documents  being  enclosed with a copy of
this form.  You should  retain this form for your files in  accordance  with the terms of the Pooling and Servicing
Agreement.

                  Enclosed Documents:                [ ] Promissory Note
                                                     [ ] Primary Insurance Policy
                                                     [ ] Mortgage or Deed of Trust
                                                     [ ] Assignment(s) of Mortgage or Deed of Trust
                                                     [ ] Title Insurance Policy
                                                     [ ] Other: ________________________

___________________________
Name
___________________________
Title
___________________________
Date






--------------------------------------------------------------------------------



                                                                                                        EXHIBIT H-1

                                     FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF                    )
                            ) ss.:
COUNTY OF                   )


         [NAME OF OFFICER], being first duly sworn, deposes and says:

1.       That he is [Title of Officer] of [Name of Owner] (record or beneficial  owner of the Home Equity  Mortgage
Asset-Backed  Pass-Through  Certificates,   Series  2007-KS2,  Class R  (the  "Owner")),  a  [savings  institution]
[corporation]  duly organized and existing under the laws of [the State of  ________________]  [the United States],
on behalf of which he makes this affidavit and agreement.

2.       That the Owner (i) is not and will not be a "disqualified  organization" or an electing large  partnership
as of [date of transfer] within the meaning of Section  860E(e)(5) and 775,  respectively,  of the Internal Revenue
Code of 1986,  as amended (the "Code") or an electing  large  partnership  under Section  775(a) of the Code,  (ii)
will endeavor to remain other than a  disqualified  organization  for so long as it retains its ownership  interest
in the  Class R  Certificates,  and (iii) is  acquiring  the  Class R  Certificates  for its own account or for the
account of another Owner from which it has received an affidavit and  agreement in  substantially  the same form as
this  affidavit  and  agreement.  (For  this  purpose,  a  "disqualified  organization"  means  an  electing  large
partnership  under Section 775 of the Code,  the United States,  any state or political  subdivision  thereof,  any
agency or  instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which
are  subject to tax and,  except for the  Federal  Home Loan  Mortgage  Corporation,  a majority  of whose board of
directors is not selected by any such governmental  entity) or any foreign government,  international  organization
or any agency or  instrumentality  of such foreign  government  or  organization,  any rural  electric or telephone
cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally exempt from federal
income tax unless such organization is subject to the tax on unrelated business taxable income).

3.       That the Owner is aware (i) of the tax that would be  imposed on  transfers  of  Class R  Certificates  to
disqualified  organizations  or an electing  large  partnership  under the Code,  that applies to all  transfers of
Class R  Certificates  after March 31, 1988;  (ii) that such tax would be on the  transferor  (or,  with respect to
transfers to electing  large  partnerships,  on each such  partnership),  or, if such  transfer is through an agent
(which person includes a broker,  nominee or middleman) for a disqualified  organization,  on the agent; (iii) that
the person  (other than with respect to  transfers to electing  large  partnerships)  otherwise  liable for the tax
shall be relieved of  liability  for the tax if the  transferee  furnishes  to such  person an  affidavit  that the
transferee  is not a  disqualified  organization  and,  at the time of  transfer,  such person does not have actual
knowledge  that the  affidavit  is false;  and (iv) that the  Class R  Certificates  may be  "noneconomic  residual
interests" within the meaning of Treasury  regulations  promulgated pursuant to the Code and that the transferor of
a  noneconomic  residual  interest will remain liable for any taxes due with respect to the income on such residual
interest, unless no significant purpose of the transfer was to impede the assessment or collection of tax.

4.       That the Owner is aware of the tax imposed on a  "pass-through  entity"  holding  Class R  Certificates if
either the  pass-through  entity is an electing large  partnership  under Section 775 of the Code or if at any time
during  the  taxable  year of the  pass-through  entity a  disqualified  organization  is the  record  holder of an
interest in such entity.  (For this purpose,  a "pass through entity" includes a regulated  investment  company,  a
real estate investment trust or common trust fund, a partnership, trust or estate, and certain cooperatives.)

5.       That the Owner is aware that the Trustee  will not  register  the  transfer  of any  Class R  Certificates
unless the transferee,  or the transferee's agent,  delivers to it an affidavit and agreement,  among other things,
in  substantially  the same form as this  affidavit  and  agreement.  The Owner  expressly  agrees that it will not
consummate  any such transfer if it knows or believes that any of the  representations  contained in such affidavit
and agreement are false.

6.       That the Owner has reviewed the  restrictions  set forth on the face of the Class R -__  Certificates  and
the  provisions of Section  5.02(f) of the Pooling and  Servicing  Agreement  under which the Class R  Certificates
were issued (in  particular,  clause  (iii)(A) and  (iii)(B) of  Section  5.02(f)  which  authorize  the Trustee to
deliver  payments to a person other than the Owner and  negotiate a mandatory  sale by the Trustee in the event the
Owner holds such  Certificates in violation of Section  5.02(f)).  The Owner expressly agrees to be bound by and to
comply with such restrictions and provisions.

7.       That the Owner consents to any additional  restrictions  or  arrangements  that shall be deemed  necessary
upon advice of counsel to constitute a reasonable  arrangement  to ensure that the Class R  Certificates  will only
be owned, directly or indirectly, by an Owner that is not a disqualified organization.

8.       The Owner's Taxpayer Identification Number is ____________________.

9.       This  affidavit and agreement  relates only to the Class R  Certificates  held by the Owner and not to any
other holder of the Class R  Certificates.  The Owner understands that the liabilities described herein relate only
to the Class R Certificates.

10.      That no purpose of the Owner relating to the transfer of any of the Class R  Certificates  by the Owner is
or will be to impede the  assessment or collection of any tax; in making this  representation,  the Owner  warrants
that the Owner is familiar with (i) Treasury  Regulation  1.860E-1(c) and recent amendments  thereto,  effective as
of July 19, 2002,  and (ii) the preamble  describing the adoption of the  amendments to such  regulation,  which is
attached hereto as Annex I.

11.      That the Owner has no present  knowledge or  expectation  that it will be unable to pay any United  States
taxes  owed by it so  long  as any of the  Certificates  remain  outstanding.  In this  regard,  the  Owner  hereby
represents  to and for the  benefit of the person  from whom it acquired  the  Class R  Certificate  that the Owner
intends to pay taxes  associated  with holding such Class R  Certificate  as they become due,  fully  understanding
that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificate.

12.      That the Owner has no present  knowledge  or  expectation  that it will become  insolvent  or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

13.      The Owner is either (i) a citizen or resident of the United  States,  (ii) a  corporation,  partnership or
other  entity  treated as a  corporation  or a  partnership  for U.S.  federal  income tax  purposes and created or
organized in, or under the laws of, the United  States,  any state thereof or the District of Columbia  (other than
a partnership that is not treated as a United States person under any applicable  Treasury  regulations),  (iii) an
estate that is  described  in Section  7701(a)(30)(D)  of the Code,  or (iv) a trust that is  described  in Section
7701(a)(30)(E) of the Code.

14.      The Owner hereby  agrees that it will not cause income from the Class R  Certificates  to be  attributable
to a foreign  permanent  establishment or fixed base (within the meaning of an applicable income tax treaty) of the
Owner or another United States taxpayer.

15.      The Owner hereby  certifies,  represents and warrants to, and covenants  with the  Depositor,  the Trustee
and the Master Servicer that the following statements in (a) or (b) are accurate:

         (a)  The Certificates are not being acquired by, and will not be transferred to, any    employee   benefit
plan or other plan or arrangement subject to the prohibited transaction         provisions    of    the    Employee
Retirement Income Security Act of 1974, as amended   ("ERISA"),  or Section  4975 of the  Internal  Revenue Code of
1986, as amended (the      "Code"),  or any person  (including an insurance  company investing its general account,
an       investment manager, a named fiduciary or a trustee of any such plan) who is using "plan          assets"
of any such plan to effect such acquisition (each of the foregoing, a "Plan     Investor"); or

         (b)  The Owner has provided the Trustee, the Depositor and the Master Servicer with an  Opinion         of
Counsel acceptable to and in form and substance satisfactory to the Trustee,    the   Depositor   and  the   Master
Servicer to the effect that the purchase or holding of        Certificates  is permissible  under  applicable  law,
will not constitute or result in any        nonexempt  prohibited   transaction  under  Section  406  of  ERISA  or
Section 4975 of the        Code (or comparable provisions of any subsequent enactments), and will not subject the
Trustee, the Depositor, or the Master Servicer to any obligation or liability (including         obligations     or
liabilities under ERISA or Section 4975 of the Code) in addition to those       undertaken   in  the   Pooling  and
Servicing Agreement, which Opinion of Counsel shall not       be at the expense of the  Trustee,  the  Depositor or
the Master Servicer.

         In addition,  the Owner hereby  certifies,  represents and warrants to, and covenants with, the Depositor,
the Trustee and the Master  Servicer  that the Owner will not transfer  such  Certificates  to any Plan Investor or
person unless either such Plan Investor or person meets the requirements set forth in either (a) or (b) above.

         Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and
Servicing Agreement.






--------------------------------------------------------------------------------


         IN WITNESS  WHEREOF,  the Owner has caused this  instrument to be executed on its behalf,  pursuant to the
authority of its Board of  Directors,  by its [Title of Officer] and its  corporate  seal to be hereunto  attached,
attested by its [Assistant] Secretary, this ____ day of ______________ 200__.


                                                     [NAME OF OWNER]


                                                     By: ___________________________________
                                                     [Name of Officer]
                                                     [Title of Officer]


[Corporate Seal]

ATTEST:


______________________________
[Assistant] Secretary


                  Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same  person who  executed  the  foregoing  instrument  and to be the  [Title of  Officer]  of the  Owner,  and
acknowledged to me that he executed the same as his free act and deed and the free act and deed of the Owner.

                  Subscribed and sworn before me this __________day of _________, 200_.


                                                     __________________________________________
                                                     NOTARY PUBLIC


                                                     COUNTY OF ______________________________
                                                     STATE OF ________________________________
                                                     My Commission expires the ___ day of __________, 20__





--------------------------------------------------------------------------------


                                                                                             ANNEX I TO EXHIBIT H-1

                                            DEPARTMENT OF THE TREASURY

                                             Internal Revenue Service

                                              26 CFR Parts 1 and 602

                                                     [TD 9004]

                                                   RIN 1545-AW98



                                     Real Estate Mortgage Investment Conduits

                                 AGENCY: Internal Revenue Service (IRS), Treasury.

                                            ACTION: Final regulations.

                      -----------------------------------------------------------------------

SUMMARY:  This document  contains  final  regulations  relating to safe harbor  transfers of  noneconomic  residual
interests  in real  estate  mortgage  investment  conduits  (REMICs).  The  final  regulations  provide  additional
limitations on the circumstances under which transferors may claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.

Applicability Date: For dates of applicability, see Sec. 1.860E-(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940 (not a toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

         The  collection of information  in this final rule has been reviewed and,  pending  receipt and evaluation
of public  comments,  approved  by the Office of  Management  and Budget  (OMB) under 44 U.S.C.  3507 and  assigned
control number 1545-1675.

         The  collection of  information  in this  regulation is in Sec.  1.860E-1(c)(5)(ii).  This  information is
required to enable the IRS to verify that a taxpayer is  complying  with the  conditions  of this  regulation.  The
collection of  information  is mandatory and is required.  Otherwise,  the taxpayer will not receive the benefit of
safe harbor  treatment as provided in the regulation.  The likely  respondents are businesses and other  for-profit
institutions.

         Comments on the  collection of information  should be sent to the Office of Management  and Budget,  Attn:
Desk Officer for the Department of the Treasury,  Office of Information  and Regulatory  Affairs,  Washington,  DC,
20503,  with  copies  to the  Internal  Revenue  Service,  Attn:  IRS  Reports  Clearance  Officer,  W:CAR:MP:FP:S,
Washington,  DC 20224.  Comments  on the  collection  of  information  should be received by  September  17,  2002.
Comments are specifically requested concerning:

o        Whether the  collection of  information  is necessary for the proper  performance  of the functions of the
              Internal Revenue Service, including whether the information will have practical utility;

o        The accuracy of the estimated burden associated with the collection of information (see below);

o        How the quality, utility, and clarity of the information to be collected may be enhanced;

o        How the burden of complying  with the collection of information  may be minimized,  including  through the
              application of automated collection techniques or other forms of information technology; and

o        Estimates of capital or start-up  costs and costs of  operation,  maintenance,  and purchase of service to
              provide information.

         An agency  may not  conduct or  sponsor,  and a person is not  required  to respond  to, a  collection  of
information unless it displays a valid control number assigned by the Office of Management and Budget.

         The estimated total annual reporting  burden is 470 hours,  based on an estimated number of respondents of
470 and an estimated average annual burden hours per respondent of one hour.

         Books or records  relating to a collection of  information  must be retained as long as their contents may
become  material  in the  administration  of any  internal  revenue  law.  Generally,  tax  returns  and tax return
information are confidential, as required by 26 U.S.C. 6103.

Background

         This  document  contains  final  regulations  regarding  the  proposed  amendments  to 26 CFR part 1 under
section  860E of the  Internal  Revenue  Code  (Code).  The  regulations  provide the  circumstances  under which a
transferor of a noneconomic REMIC residual interest meeting the investigation and  representation  requirements may
avail itself of the safe harbor by satisfying either the formula test or the asset test.

         Final regulations  governing REMICs,  issued in 1992,  contain rules governing the transfer of noneconomic
REMIC residual  interests.  In general,  a transfer of a noneconomic  residual  interest is disregarded for all tax
purposes  if a  significant  purpose of the  transfer  is to enable the  transferor  to impede  the  assessment  or
collection  of tax. A purpose to impede the  assessment or  collection  of tax (a wrongful  purpose)  exists if the
transferor,  at the time of the transfer,  either knew or should have known that the transferee  would be unwilling
or unable to pay taxes due on its share of the REMIC's  taxable  income.  Under a safe harbor,  the transferor of a
REMIC  noneconomic  residual interest is presumed not to have a wrongful purpose if two requirements are satisfied:
(1) the transferor conducts a reasonable  investigation of the transferee's  financial condition (the investigation
requirement);  and (2) the  transferor  secures  a  representation  from  the  transferee  to the  effect  that the
transferee  understands  the tax obligations  associated with holding a residual  interest and intends to pay those
taxes (the representation requirement).

         The IRS and Treasury have been concerned that some  transferors of noneconomic  residual  interests  claim
they  satisfy  the safe harbor  even in  situations  where the  economics  of the  transfer  clearly  indicate  the
transferee  is  unwilling  or unable to pay the tax  associated  with holding the  interest.  For this  reason,  on
February  7,  2000,  the IRS  published  in the  Federal  Register  (65 FR 5807) a notice  of  proposed  rulemaking
(REG-100276-97;  REG-122450-98) designed to clarify the safe harbor by adding the "formula test," an economic test.
The proposed  regulation  provides that the safe harbor is unavailable  unless the present value of the anticipated
tax  liabilities  associated  with holding the residual  interest does not exceed the sum of: (1) The present value
of any  consideration  given to the  transferee  to acquire the  interest;  (2) the present  value of the  expected
future  distributions  on the interest;  and (3) the present value of the anticipated  tax savings  associated with
holding the interest as the REMIC generates losses.

         The notice of proposed  rulemaking  also contained rules for FASITs.  Section 1.860H-6(g)  of the proposed
regulations  provides  requirements  for  transfers  of FASIT  ownership  interests  and  adopts a safe  harbor  by
reference to the safe harbor  provisions of the REMIC  regulations.  In February 2001, the IRS published Rev. Proc.
2001-12  (2001-3  I.R.B.  335) to set forth an alternative  safe harbor that taxpayers  could use while the IRS and
the Treasury  considered comments on the proposed  regulations.  Under the alternative safe harbor, if a transferor
meets the investigation  requirement and the representation  requirement but the transfer fails to meet the formula
test,  the  transferor  may invoke the safe harbor if the  transferee  meets a two-prong  test (the asset test).  A
transferee  generally  meets the first prong of this test if, at the time of the  transfer,  and in each of the two
years preceding the year of transfer,  the transferee's  gross assets exceed $100 million and its net assets exceed
$10 million. A transferee  generally meets the second prong of this test if it is a domestic,  taxable  corporation
and agrees in writing not to transfer the interest to any person other than another domestic,  taxable  corporation
that also  satisfies  the  requirements  of the asset  test.  A  transferor  cannot  rely on the asset  test if the
transferor  knows, or has reason to know,  that the transferee will not comply with its written  agreement to limit
the restrictions on subsequent transfers of the residual interest.

         Rev.  Proc.  2001-12  provides  that the asset test  fails to be  satisfied  in the case of a transfer  or
assignment of a noneconomic  residual interest to a foreign branch of an otherwise eligible  transferee.  If such a
transfer  or  assignment  were  permitted,  a  corporate  taxpayer  might seek to claim that the  provisions  of an
applicable  income tax treaty would resource  excess  inclusion  income as foreign  source  income,  and that, as a
consequence,  any U.S. tax liability  attributable  to the excess  inclusion  income could be offset by foreign tax
credits.  Such a claim would impede the assessment or collection of U.S. tax on excess inclusion  income,  contrary
to the  congressional  purpose of assuring  that such income will be taxable in all  events.  See,  e.g.,  sections
860E(a)(1), (b), (e) and 860G(b) of the Code.

         The Treasury and the IRS have learned that certain taxpayers  transferring  noneconomic residual interests
to foreign  branches  have  attempted to rely on the formula  test to obtain safe harbor  treatment in an effort to
impede the assessment or collection of U.S. tax on excess  inclusion  income.  Accordingly,  the final  regulations
provide that if a noneconomic  residual interest is transferred to a foreign permanent  establishment or fixed base
of a U.S.  taxpayer,  the  transfer is not eligible  for safe harbor  treatment  under either the asset test or the
formula test. The final  regulations  also require a transferee to represent that it will not cause income from the
noneconomic residual interest to be attributable to a foreign permanent establishment or fixed base.

         Section  1.860E-1(c)(8)  provides  computational  rules that a taxpayer may use to qualify for safe harbor
status under the formula test.  Section  1.860E-1(c)(8)(i)  provides that the  transferee is presumed to pay tax at
a rate equal to the highest rate of tax specified in section  11(b).  Some  commentators  were  concerned that this
presumed  rate of  taxation  was too high  because  it does not take into  consideration  taxpayers  subject to the
alternative  minimum tax rate.  In light of the comments  received,  this  provision  has been amended in the final
regulations to allow certain  transferees that compute their taxable income using the alternative  minimum tax rate
to use the alternative minimum tax rate applicable to corporations.

         Additionally,  Sec.  1.860E-1(c)(8)(iii)  provides  that the present  values in the formula test are to be
computed using a discount rate equal to the  applicable  Federal  short-term  rate  prescribed by section  1274(d).
This is a change from the proposed  regulation and Rev. Proc.  2001-12.  In those publications the provision stated
that   "present  values are computed  using a discount  rate equal to the  applicable  Federal rate  prescribed  in
section  1274(d)  compounded  semiannually"  and that "[a] lower  discount rate may be used if the  transferee  can
demonstrate  that it regularly  borrows,  in the course of its trade or business,  substantial  funds at such lower
rate from an  unrelated  third  party."  The IRS and the  Treasury  Department  have  learned  that,  based on this
provision,  certain  taxpayers have been  attempting to use  unrealistically  low or zero interest rates to satisfy
the formula test,  frustrating  the intent of the test.  Furthermore,  the Treasury  Department and the IRS believe
that a rule allowing for a rate other than a rate based on an objective index would add  unnecessary  complexity to
the safe harbor.  As a result,  the rule in the  proposed  regulations  that  permits a  transferee  to use a lower
discount rate, if the transferee can demonstrate that it regularly  borrows  substantial  funds at such lower rate,
is not included in the final  regulations;  and the Federal short-term rate has been substituted for the applicable
Federal  rate.  To  simplify  taxpayers'  computations,  the final  regulations  allow use of any of the  published
short-term rates,  provided that the present values are computed with a corresponding  period of compounding.  With
the  exception of the  provisions  relating to transfers to foreign  branches,  these  changes  generally  have the
proposed  applicability  date of February 4, 2000,  but taxpayers may choose to apply the interest rate formula set
forth in the proposed regulation and Rev. Proc. 2001-12 for transfers occurring before November 19, 2002.

         It is anticipated  that when final  regulations  are adopted with respect to FASITs,  Sec.  1.860H-6(g) of
the  proposed  regulations  will be adopted in  substantially  its  present  form,  with the result  that the final
regulations  contained in this document will also govern transfers of FASIT ownership  interests with substantially
the same applicability date as is contained in this document.

Effect on Other Documents

         Rev. Proc.  2001-12  (2001-3 I.R.B.  335) is obsolete for transfers of noneconomic  residual  interests in
REMICs occurring on or after November 19, 2002.

Special Analyses

         It is  hereby  certified  that  these  regulations  will  not  have a  significant  economic  impact  on a
substantial  number  of  small  entities.  This  certification  is based on the  fact  that it is  unlikely  that a
substantial  number of small  entities will hold REMIC  residual  interests.  Therefore,  a Regulatory  Flexibility
Analysis under the Regulatory  Flexibility  Act (5 U.S.C.  chapter 6) is not required.  It has been determined that
this Treasury  decision is not a significant  regulatory action as defined in Executive Order 12866.  Therefore,  a
regulatory  assessment  is not  required.  It also has been  determined  that  sections  553(b)  and  553(d) of the
Administrative Procedure Act (5 U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

         The principal author of these regulations is Courtney  Shepardson.  However,  other personnel from the IRS
and Treasury Department participated in their development.

List of Subjects

26 CFR Part 1

         Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

         Reporting and record keeping requirements.
         Adoption of Amendments to the Regulations

         Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

         Paragraph 1. The authority citation for part 1 continues to read in

part as follows:

         Authority: 26 U.S.C. 7805 * * *






--------------------------------------------------------------------------------



                                                                                                        EXHIBIT H-2

                                          FORM OF TRANSFEROR CERTIFICATE



                                                                                               ______________, 20__



U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention:  Structured Finance/RASC Series 2007-KS2

                  Re:      Mortgage Asset-Backed Pass-Through Certificates, Series 2007-KS2

Ladies and Gentlemen:

         This  letter  is  delivered  to you in  connection  with the  transfer  by  ________________________  (the
"Seller") to  ______________________  (the "Purchaser") of $___________  Initial  Certificate  Principal Balance of
Mortgage  Asset-Backed  Pass-Through  Certificates,  Series  2007-KS2,  Class R (the  "Certificates"),  pursuant to
Section 5.02 of the Pooling and Servicing Agreement (the "Pooling and Servicing  Agreement"),  dated as of February
1, 2007 among  Residential  Asset  Securities  Corporation,  as depositor (the  "Depositor"),  Residential  Funding
Company, LLC, as master servicer,  and U.S. Bank National Association,  as trustee (the "Trustee").  All terms used
herein and not  otherwise  defined shall have the meanings set forth in the Pooling and  Servicing  Agreement.  The
Seller hereby certifies, represents and warrants to, and covenants with, the Depositor and the Trustee that:

1.       No purpose of the Seller  relating to the transfer of the  Certificate  by the Seller to the  Purchaser is
or will be to impede the assessment or collection of any tax.

2.       The Seller  understands  that the  Purchaser  has  delivered  to the  Trustee  and the  Master  Servicer a
transfer  affidavit and  agreement in the form attached to the Pooling and Servicing  Agreement as Exhibit H-1. The
Seller does not know or believe that any representation contained therein is false.

3.       The  Seller  has at the  time of the  transfer  conducted  a  reasonable  investigation  of the  financial
condition of the Purchaser as contemplated by Treasury  Regulations Section  1.860E-1(c)(4)(i)  and, as a result of
that  investigation,  the Seller has determined that the Purchaser has  historically  paid its debts as they become
due and has found no  significant  evidence to indicate  that the  Purchaser  will not continue to pay its debts as
they  become due in the future.  The Seller  understands  that the  transfer  of a Class R  Certificate  may not be
respected  for United  States  income tax  purposes  (and the Seller may  continue  to be liable for United  States
income taxes associated therewith) unless the Seller has conducted such an investigation.

4.       The Seller has no actual  knowledge that the proposed  Transferee is not both a United States Person and a
Permitted Transferee.


                                                     Very truly yours,



                                                     _______________________________________
                                                                            (Seller)



                                                     By: ____________________________________
                                                     Name: __________________________________
                                                     Title: ___________________________________





--------------------------------------------------------------------------------


                                                                                                          EXHIBIT I

                                      FORM OF INVESTOR REPRESENTATION LETTER



                                                                                               ______________, 20__



Residential Asset Securities Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention:  Structured Finance/RASC Series 2007-KS2

Residential Funding Company, LLC
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437
Attention:  Residential Funding Company, LLC Series 2007-KS2

         Re:      Home Equity Mortgage Asset-Backed Pass-Through Certificates,
                  Series 2007-KS2, Class [SB] [R]

Ladies and Gentlemen:

         _________________________  (the  "Purchaser")  intends to purchase from  ___________________________  (the
"Seller")  $_____________  Initial Certificate Principal Balance of Home Equity Mortgage Asset-Backed  Pass-Through
Certificates,  Series 2007-KS2,  Class [SB] [R] (the "Certificates"),  issued pursuant to the Pooling and Servicing
Agreement  (the  "Pooling  and  Servicing  Agreement"),  dated as of  February  1,  2007  among  Residential  Asset
Securities Corporation,  as depositor (the "Depositor"),  Residential Funding Company, LLC, as master servicer (the
"Master  Servicer"),  and U.S. Bank National  Association,  as trustee (the  "Trustee").  All terms used herein and
not  otherwise  defined  shall have the meanings set forth in the Pooling and  Servicing  Agreement.  The Purchaser
hereby  certifies,  represents  and warrants to, and  covenants  with,  the  Depositor,  the Trustee and the Master
Servicer that:

1.       The  Purchaser  understands  that (a) the  Certificates  have not  been  and  will  not be  registered  or
                  qualified  under the Securities Act of 1933, as amended (the "Act") or any state  securities law,
                  (b)  the  Depositor  is not  required  to so  register  or  qualify  the  Certificates,  (c)  the
                  Certificates  may be resold only if registered  and qualified  pursuant to the  provisions of the
                  Act or any state securities law, or if an exemption from such  registration and  qualification is
                  available,  (d) the Pooling and Servicing Agreement contains restrictions  regarding the transfer
                  of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

2.       The Purchaser is acquiring the  Certificates  for its own account for investment  only and not with a view
                  to or for sale in connection with any  distribution  thereof in any manner that would violate the
                  Act or any applicable state securities laws.

3.       The  Purchaser is (a) a  substantial,  sophisticated  institutional  investor  having such  knowledge  and
                  experience in financial and business  matters,  and, in  particular,  in such matters  related to
                  securities  similar to the  Certificates,  such that it is capable of  evaluating  the merits and
                  risks of  investment  in the  Certificates  and (b) able to bear  the  economic  risks of such an
                  investment.

4.       The Purchaser has been  furnished  with,  and has had an  opportunity to review (a) [a copy of the Private
                  Placement Memorandum,  dated ___________________,  20__, relating to the Certificates (b)] a copy
                  of the  Pooling  and  Servicing  Agreement  and [b] [c] such  other  information  concerning  the
                  Certificates,  the Mortgage  Loans and the Depositor as has been  requested by the Purchaser from
                  the  Depositor  or the Seller  and is  relevant  to the  Purchaser's  decision  to  purchase  the
                  Certificates.  The  Purchaser  has had any  questions  arising  from such review  answered by the
                  Depositor  or the  Seller  to the  satisfaction  of the  Purchaser.  [If  the  Purchaser  did not
                  purchase the  Certificates  from the Seller in connection  with the initial  distribution  of the
                  Certificates   and  was  provided  with  a  copy  of  the  Private   Placement   Memorandum  (the
                  "Memorandum")  relating to the original sale (the  "Original  Sale") of the  Certificates  by the
                  Depositor,  the Purchaser  acknowledges  that such  Memorandum  was provided to it by the Seller,
                  that  the  Memorandum  was  prepared  by the  Depositor  solely  for use in  connection  with the
                  Original Sale and the Depositor did not  participate  in or facilitate in any way the purchase of
                  the  Certificates  by the Purchaser from the Seller,  and the Purchaser  agrees that it will look
                  solely to the Seller and not to the  Depositor  with respect to any damage,  liability,  claim or
                  expense arising out of,  resulting from or in connection  with (a) error or omission,  or alleged
                  error or omission,  contained in the  Memorandum,  or (b) any  information,  development or event
                  arising after the date of the Memorandum.]

5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a) offer,
                  pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate
                  or any other  similar  security to any person in any  manner,  (b) solicit any offer to buy or to
                  accept  a  pledge,  disposition  of  other  transfer  of any  Certificate,  any  interest  in any
                  Certificate or any other similar security from any person in any manner,  (c) otherwise  approach
                  or  negotiate  with respect to any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising or in any other manner or (e) take any other action,  that (as to any of (a)
                  through (e) above) would  constitute a distribution of any Certificate  under the Act, that would
                  render  the  disposition  of any  Certificate  a  violation  of Section 5 of the Act or any state
                  securities  law, or that would  require  registration  or  qualification  pursuant  thereto.  The
                  Purchaser  will not sell or otherwise  transfer  any of the  Certificates,  except in  compliance
                  with the provisions of the Pooling and Servicing Agreement.

6.       The  Purchaser  hereby  certifies,  represents  and warrants to, and  covenants  with the  Depositor,  the
                  Trustee and the Master Servicer that the following statements in (a) or (b) are correct:

                                    (a)  The  Purchaser  is  not  an  employee   benefit  plan  or  other  plan  or
                  arrangement  subject to the prohibited  transaction  provisions of the Employee Retirement Income
                  Security Act of 1974,  as amended  ("ERISA"),  or Section  4975 of the  Internal  Revenue Code of
                  1986,  as amended (the  "Code"),  or any person  (including  an insurance  company  investing its
                  general account,  an investment  manager, a named fiduciary or a trustee of any such plan) who is
                  using "plan assets" of any such plan to effect such acquisition  (each of the foregoing,  a "Plan
                  Investor"); or

                           (b) the  Purchaser  has provided  the Trustee,  the  Depositor  and the Master  Servicer
                  with an Opinion of Counsel  acceptable to and in form and substance  satisfactory to the Trustee,
                  the  Depositor  and  the  Master  Servicer  to  the  effect  that  the  purchase  or  holding  of
                  Certificates  is  permissible  under  applicable  law,  will  not  constitute  or  result  in any
                  nonexempt  prohibited  transaction  under  Section  406 of ERISA or Section  4975 of the Code (or
                  comparable  provisions  of any  subsequent  enactments),  and will not subject the  Trustee,  the
                  Depositor  or the Master  Servicer to any  obligation  or  liability  (including  obligations  or
                  liabilities  under  ERISA or Section  4975 of the Code) in addition  to those  undertaken  in the
                  Pooling and Servicing Agreement, which Opinion of Counsel shall       not  be an  expense  of the
                  Trustee, the Depositor or the Master Servicer.






--------------------------------------------------------------------------------


         In  addition,  the  Purchaser  hereby  certifies,  represents  and warrants to, and  covenants  with,  the
Depositor,  the Trustee and the Master Servicer that the Purchaser will not transfer such  Certificates to any Plan
Investor or person  unless either such Plan  Investor or person meets the  requirements  set forth in either (a) or
(b) above.

                                                              Very truly yours,


                                                              _____________________________________________________
                                                              (Purchaser)

                                                              By:__________________________________________________
                                                              Name:________________________________________________
                                                              Title:_______________________________________________






--------------------------------------------------------------------------------



                                                                                                          EXHIBIT J

                                     FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                               ______________, 20__



Residential Asset Securities Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention: Structured Finance/RASC Series 2007-KS2

         Re:      Home Equity Mortgage Asset-Backed  Pass-Through Certificates,
                  Series 2007-KS2, Class [SB] [R]

Ladies and Gentlemen:

                  In connection  with the sale by __________  (the  "Seller") to __________  (the  "Purchaser")  of
$__________   Initial   Certificate   Principal  Balance  of  Home  Equity  Mortgage  Asset-  Backed   Pass-Through
Certificates,  Series 2007-KS2,  Class [SB] [R] (the "Certificates"),  issued pursuant to the Pooling and Servicing
Agreement  (the  "Pooling  and  Servicing  Agreement"),  dated as of  February  1,  2007  among  Residential  Asset
Securities Corporation,  as depositor (the "Depositor"),  Residential Funding Company, LLC, as master servicer, and
U.S. Bank National Association,  as trustee (the "Trustee").  The Seller hereby certifies,  represents and warrants
to, and covenants with, the Depositor and the Trustee that:

                  Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold,  disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to any
person in any manner,  (b) has solicited any offer to buy or to accept a pledge,  disposition  or other transfer of
any Certificate,  any interest in any Certificate or any other similar security from any person in any manner,  (c)
has otherwise  approached or negotiated  with respect to any  Certificate,  any interest in any  Certificate or any
other similar  security with any person in any manner,  (d) has made any general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that (as to any of (a) through (e) above)
would  constitute a distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or
that would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set
forth  in the  foregoing  sentence  with  respect  to any  Certificate.  The  Seller  has not and  will not sell or
otherwise  transfer any of the Certificates,  except in compliance with the provisions of the Pooling and Servicing
Agreement.

                                                              Very truly yours,


                                                              _____________________________________________________
                                                              (Purchaser)

                                                              By:__________________________________________________
                                                              Name:________________________________________________
                                                              Title:_______________________________________________






--------------------------------------------------------------------------------


                                                                                                          EXHIBIT K

                                    TEXT OF AMENDMENT TO POOLING AND SERVICING
                                   AGREEMENT PURSUANT TO SECTION 11.01(e) FOR A
                                                 LIMITED GUARANTY



                                                   ARTICLE XIII

                              Subordinate Certificate Loss Coverage; Limited Guaranty

         Section 13.01.  Subordinate  Certificate Loss Coverage;  Limited  Guaranty.  (a) Subject to subsection (c)
below,  prior to the later of the third Business Day prior to each Distribution  Date or the related  Determination
Date, the Master  Servicer shall  determine  whether it or any  Subservicer  will be entitled to any  reimbursement
pursuant to Section 3.10 on such  Distribution  Date for Advances or Subservicer  Advances  previously made, (which
will not be Advances or Subservicer  Advances that were made with respect to delinquencies  which were subsequently
determined to be Excess Special Hazard  Losses,  Excess Fraud Losses,  Excess  Bankruptcy  Losses or  Extraordinary
Losses) and, if so, the Master  Servicer  shall demand payment from  Residential  Funding of an amount equal to the
amount of any Advances or  Subservicer  Advances  reimbursed  pursuant to Section 3.10, to the extent such Advances
or  Subservicer  Advances have not been included in the amount of the Realized Loss in the related  Mortgage  Loan,
and shall  distribute the same to the Class SB  Certificateholders  in the same manner as if such amount were to be
distributed pursuant to Section 4.02.

                  (b)      Subject to subsection  (c) below,  prior to the later of the third Business Day prior to
each  Distribution  Date or the  related  Determination  Date,  the Master  Servicer  shall  determine  whether any
Realized  Losses (other than Excess  Special  Hazard  Losses,  Excess  Bankruptcy  Losses,  Excess Fraud Losses and
Extraordinary  Losses) will be  allocated  to the  Class SB  Certificates  on such  Distribution  Date  pursuant to
Section 4.05, and, if so, the Master Servicer shall demand payment from  Residential  Funding of the amount of such
Realized  Loss and shall  distribute  the same to the  Class SB  Certificateholders  in the same  manner as if such
amount  were to be  distributed  pursuant to Section  4.02;  provided,  however,  that the amount of such demand in
respect  of any  Distribution  Date  shall in no event be  greater  than the sum of  (i) the  additional  amount of
Accrued  Certificate  Interest that would have been paid for the Class SB  Certificateholders  on such Distribution
Date had such  Realized  Loss or Losses not  occurred  plus (ii) the  amount of the  reduction  in the  Certificate
Principal  Balances of the Class SB  Certificates  on such  Distribution  Date due to such Realized Loss or Losses.
Notwithstanding  such payment,  such Realized  Losses shall be deemed to have been borne by the  Certificateholders
for purposes of Section 4.05.  Excess Special  Hazard Losses,  Excess Fraud Losses,  Excess  Bankruptcy  Losses and
Extraordinary  Losses  allocated to the Class SB  Certificates  will not be covered by the Subordinate  Certificate
Loss Obligation.

                  (c)      Demands for payments  pursuant to this  Section  shall be made prior to the later of the
third Business Day prior to each  Distribution Date or the related  Determination  Date by the Master Servicer with
written  notice  thereof to the  Trustee.  The maximum  amount that  Residential  Funding  shall be required to pay
pursuant to this  Section on any  Distribution  Date (the "Amount  Available")  shall be equal to the lesser of (X)
________ minus the sum of (i) all previous  payments made under  subsections  (a) and (b) hereof and (ii) all draws
under the Limited  Guaranty  made in lieu of such payments as described  below in  subsection  (d) and (Y) the then
outstanding  Certificate  Principal  Balances  of  the  Class SB  Certificates,  or  such  lower  amount  as may be
established  pursuant  to Section  13.02.  Residential  Funding's  obligations  as  described  in this  Section are
referred to herein as the "Subordinate Certificate Loss Obligation."

                  (d)      The Trustee  will  promptly  notify GMAC LLC of any  failure of  Residential  Funding to
make any payments  hereunder and shall demand payment  pursuant to the limited  guaranty (the "Limited  Guaranty"),
executed by GMAC LLC, of Residential  Funding's  obligation to make payments pursuant to this Section, in an amount
equal to the lesser of (i) the Amount  Available  and (ii) such  required  payments,  by  delivering  to GMAC LLC a
written  demand for payment by wire  transfer,  not later than the second  Business  Day prior to the  Distribution
Date for such month, with a copy to the Master Servicer.

                  (e)      All  payments  made by  Residential  Funding  pursuant to this  Section or amounts  paid
under the Limited  Guaranty  shall be  deposited  directly in the  Certificate  Account,  for  distribution  on the
Distribution Date for such month to the Class SB Certificateholders.

                  (f)      The Depositor shall have the option,  in its sole  discretion,  to substitute for either
or both of the Limited Guaranty or the Subordinate  Certificate Loss Obligation  another  instrument in the form of
a corporate guaranty,  an irrevocable letter of credit, a surety bond,  insurance policy or similar instrument or a
reserve fund;  provided that (i) the Depositor  obtains  (subject to the  provisions of Section  10.01(f) as if the
Depositor  was  substituted  for the Master  Servicer  solely for the  purposes  of such  provision)  an Opinion of
Counsel  (which  need not be an opinion of  independent  counsel)  to the effect  that  obtaining  such  substitute
corporate guaranty,  irrevocable letter of credit,  surety bond,  insurance policy or similar instrument or reserve
fund will not cause either (a) any federal tax to be imposed on the Trust Fund,  including without limitation,  any
federal tax imposed on  "prohibited  transactions"  under  Section  860(F)(a)(1)  of the Code or on  "contributions
after the  startup  date"  under  Section  860(G)(d)(1)  of the Code or (b) the Trust  Fund to fail to qualify as a
REMIC at any time that any Certificate is outstanding,  and (ii) no such substitution  shall be made unless (A) the
substitute  Limited Guaranty or Subordinate  Certificate Loss Obligation is for an initial amount not less than the
then  current  Amount  Available  and  contains  provisions  that are in all material  respects  equivalent  to the
original  Limited  Guaranty or Subordinate  Certificate  Loss  Obligation  (including  that no portion of the fees,
reimbursements or other  obligations under any such instrument will be borne by the Trust Fund),  (B) the long term
debt obligations of any obligor of any substitute  Limited Guaranty or Subordinate  Certificate Loss Obligation (if
not supported by the Limited  Guaranty)  shall be rated at least the lesser of (a) the rating of the long term debt
obligations  of GMAC LLC as of the date of  issuance of the  Limited  Guaranty  and (b) the rating of the long term
debt  obligations  of GMAC LLC at the date of such  substitution  and (C) if the  Class SB  Certificates  have been
rated, the Depositor obtains written  confirmation from each Rating Agency that rated the Class SB  Certificates at
the request of the Depositor that such substitution  shall not lower the rating on the Class SB  Certificates below
the lesser of (a) the then-current  rating assigned to the Class SB  Certificates by such Rating Agency and (b) the
original  rating  assigned to the Class SB  Certificates  by such Rating  Agency.  Any  replacement  of the Limited
Guaranty or  Subordinate  Certificate  Loss  Obligation  pursuant to this Section shall be accompanied by a written
Opinion of Counsel to the substitute guarantor or obligor,  addressed to the Master Servicer and the Trustee,  that
such  substitute  instrument  constitutes  a legal,  valid and binding  obligation of the  substitute  guarantor or
obligor,  enforceable in accordance  with its terms,  and concerning  such other matters as the Master Servicer and
the Trustee  shall  reasonably  request.  Neither  the  Depositor,  the Master  Servicer  nor the Trustee  shall be
obligated to substitute for or replace the Limited  Guaranty or Subordinate  Certificate  Loss Obligation under any
circumstance.

                  Section 13.02.  Amendments  Relating to the Limited Guaranty.  Notwithstanding  Sections 11.01 or
13.01:  (i) the provisions of this Article XIII may be amended,  superseded or deleted,  (ii) the Limited  Guaranty
or Subordinate  Certificate Loss Obligation may be amended,  reduced or canceled,  and (iii) any other provision of
this Agreement  which is related or incidental to the matters  described in this Article XIII may be amended in any
manner; in each case by written  instrument  executed or consented to by the Depositor and Residential  Funding but
without the consent of any  Certificateholder  and without the consent of the Master  Servicer or the Trustee being
required unless any such amendment  would impose any additional  obligation on, or otherwise  adversely  affect the
interests of, the Master  Servicer or the Trustee,  as applicable;  provided that the Depositor shall also obtain a
letter from each Rating Agency that rated the Class SB  Certificates  at the request of the Depositor to the effect
that such amendment,  reduction,  deletion or cancellation  will not lower the rating on the Class SB  Certificates
below the lesser of (a) the  then-current  rating  assigned to the Class SB  Certificates by such Rating Agency and
(b) the original  rating  assigned to the Class SB  Certificates  by such Rating  Agency,  unless (A) the Holder of
100% of the Class SB  Certificates  is  Residential  Funding or an Affiliate of  Residential  Funding,  or (B) such
amendment,  reduction,  deletion or cancellation is made in accordance with Section 11.01(e) and,  provided further
that the Depositor  obtains  (subject to the provisions of Section 10.01(f) as if the Depositor was substituted for
the  Master  Servicer  solely  for the  purposes  of  such  provision),  in the  case of a  material  amendment  or
supersession  (but  not a  reduction,  cancellation  or  deletion  of  the  Limited  Guaranty  or  the  Subordinate
Certificate Loss  Obligation),  an Opinion of Counsel (which need not be an opinion of independent  counsel) to the
effect  that any such  amendment  or  supersession  will not cause  either (a) any federal tax to be imposed on the
Trust Fund,  including  without  limitation,  any federal tax imposed on  "prohibited  transactions"  under Section
860F(a)(1) of the Code or on  "contributions  after the startup  date" under Section  860G(d)(1) of the Code or (b)
the Trust Fund to fail to qualify as a REMIC at any time that any  Certificate is  outstanding.  A copy of any such
instrument  shall be provided to the Trustee and the Master Servicer  together with an Opinion of Counsel that such
amendment complies with this Section 13.02.






--------------------------------------------------------------------------------


                                                                                                          EXHIBIT L

                                             FORM OF LIMITED GUARANTY
                                     RESIDENTIAL ASSET SECURITIES CORPORATION



                            Home Equity Mortgage Asset-Backed Pass-Through Certificates
                                                  Series 2007-KS2



                                                                                                   __________, 20__



U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention:  Structured Finance/RASC Series 2007-KS2

Ladies and Gentlemen:

                  WHEREAS,  Residential  Funding Company,  LLC, a Delaware limited liability company  ("Residential
Funding"),  an indirect wholly-owned  subsidiary of GMAC LLC, a Delaware limited liability company ("GMAC"),  plans
to incur certain  obligations as described  under Section 12.01 of the Pooling and Servicing  Agreement dated as of
February 1, 2007 (the "Servicing  Agreement"),  among Residential Asset Securities  Corporation (the  "Depositor"),
Residential  Funding and U.S. Bank National  Association  (the  "Trustee") as amended by Amendment No. ___ thereto,
dated as of ________,  with respect to the Home Equity  Mortgage  Asset-Backed  Pass-Through  Certificates,  Series
2007-KS2 (the "Certificates"); and

                  WHEREAS,  pursuant to Section 12.01 of the Servicing  Agreement,  Residential  Funding  agrees to
make payments to the Holders of the Class SB  Certificates  with respect to certain losses on the Mortgage Loans as
described in the Servicing Agreement; and

                  WHEREAS,  GMAC desires to provide  certain  assurances with respect to the ability of Residential
Funding to secure sufficient funds and faithfully to perform its Subordinate Certificate Loss Obligation;

                  NOW  THEREFORE,  in  consideration  of the premises  herein  contained and certain other good and
valuable consideration, the receipt of which is hereby acknowledged, GMAC agrees as follows:

2.       Provision of Funds.  (a) GMAC agrees to  contribute  and deposit in the  Certificate  Account on behalf of
Residential  Funding (or otherwise provide to Residential  Funding, or to cause to be made available to Residential
Funding),  either  directly or through a  subsidiary,  in any case prior to the  related  Distribution  Date,  such
moneys as may be required by Residential  Funding to perform its Subordinate  Certificate  Loss Obligation when and
as the same  arises  from time to time upon the  demand of the  Trustee in  accordance  with  Section  12.01 of the
Servicing Agreement.

                  (b)      The agreement set forth in the preceding  clause (a) shall be absolute,  irrevocable and
unconditional  and shall not be affected by the  transfer by GMAC or any other  person of all or any part of its or
their interest in Residential  Funding, by any insolvency,  bankruptcy,  dissolution or other proceeding  affecting
Residential  Funding or any other person, by any defense or right of counterclaim,  set-off or recoupment that GMAC
may have  against  Residential  Funding or any other person or by any other fact or  circumstance.  Notwithstanding
the foregoing,  GMAC's obligations under clause (a) shall terminate upon the earlier of  (x) substitution  for this
Limited  Guaranty  pursuant to Section  12.01(f) of the Servicing  Agreement,  or (y) the  termination of the Trust
Fund pursuant to the Servicing Agreement.

3.       Waiver.  GMAC hereby waives any failure or delay on the part of  Residential  Funding,  the Trustee or any
other person in asserting or enforcing  any rights or in making any claims or demands  hereunder.  Any defective or
partial  exercise of any such rights  shall not  preclude  any other or further  exercise of that or any other such
right.  GMAC further waives demand,  presentment,  notice of default,  protest,  notice of acceptance and any other
notices with respect to this Limited  Guaranty,  including,  without  limitation,  those of action or non-action on
the part of Residential Funding or the Trustee.

4.       Modification,  Amendment and  Termination.  This Limited  Guaranty may be modified,  amended or terminated
only by the written  agreement of GMAC and the Trustee and only if such  modification,  amendment or termination is
permitted  under Section 12.02 of the Servicing  Agreement.  The  obligations  of GMAC under this Limited  Guaranty
shall  continue and remain in effect so long as the Servicing  Agreement is not modified or amended in any way that
might affect the obligations of GMAC under this Limited Guaranty without the prior written consent of GMAC.

5.       Successor.  Except as  otherwise  expressly  provided  herein,  the  guarantee  herein set forth  shall be
binding upon GMAC and its respective successors.

6.       Governing Law.  This Limited Guaranty shall be governed by the laws of the State of New York.

7.       Authorization  and Reliance.  GMAC  understands that a copy of this Limited Guaranty shall be delivered to
the Trustee in  connection  with the  execution  of Amendment  No. __ to the  Servicing  Agreement  and GMAC hereby
authorizes the Depositor and the Trustee to rely on the covenants and agreements set forth herein.

8.       Definitions.  Capitalized  terms used but not otherwise  defined  herein shall have the meaning given them
in the Servicing Agreement.

9.       Counterparts.  This Limited  Guaranty may be executed in any number of  counterparts,  each of which shall
be deemed to be an original and such counterparts shall constitute but one and the same instrument.






--------------------------------------------------------------------------------


                  IN WITNESS  WHEREOF,  GMAC has caused this Limited  Guaranty to be executed and  delivered by its
respective officers thereunto duly authorized as of the day and year first above written.

                                                              GMAC LLC



                                                              By:__________________________________________________
                                                              Name:________________________________________________
                                                              Title:_______________________________________________



Acknowledged by:

U.S. BANK NATIONAL ASSOCIATION,
  as Trustee


By:__________________________________________________
Name:________________________________________________
Title:_______________________________________________



RESIDENTIAL ASSET SECURITIES
CORPORATION


By:__________________________________________________
Name:________________________________________________
Title:_______________________________________________






--------------------------------------------------------------------------------


                                                                                                          EXHIBIT M

                           FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN



                                                                                                   __________, 20__



Residential Asset Securities Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention:  Structured Finance/RASC Series 2007-KS2

         Re:      Home Equity Mortgage Asset-Backed Pass-Through Certificates,
                  Series 2007-KS2 Assignment of Mortgage Loan

Ladies and Gentlemen:

         This letter is delivered to you in connection  with the assignment by U.S Bank National  Association  (the
"Trustee") to  _______________________  (the "Lender") of _______________ (the "Mortgage Loan") pursuant to Section
3.13(d) of the Pooling and Servicing  Agreement  (the "Pooling and Servicing  Agreement"),  dated as of February 1,
2007 among Residential Asset Securities Corporation,  as depositor (the "Depositor"),  Residential Funding Company,
LLC,  as master  servicer,  and the  Trustee.  All terms  used  herein  and not  otherwise  defined  shall have the
meanings set forth in the Pooling and Servicing  Agreement.  The Lender hereby  certifies,  represents and warrants
to, and covenants with, the Master Servicer and the Trustee that:

(ii)     the Mortgage Loan is secured by Mortgaged  Property  located in a  jurisdiction  in which an assignment in
lieu of  satisfaction  is  required to preserve  lien  priority,  minimize  or avoid  mortgage  recording  taxes or
otherwise comply with, or facilitate a refinancing under, the laws of such jurisdiction;

(iii)    the substance of the  assignment  is, and is intended to be, a  refinancing  of such Mortgage Loan and the
form of the transaction is solely to comply with, or facilitate the transaction under, such local laws;

(iv)     the Mortgage Loan following the proposed  assignment  will be modified to have a rate of interest at least
0.25 percent below or above the rate of interest on such Mortgage Loan prior to such proposed assignment; and

(v)      such assignment is at the request of the borrower under the related Mortgage Loan.

                                                              Very truly yours,


                                                              _____________________________________________________
                                                              (Lender)



                                                              By:__________________________________________________
                                                              Name:________________________________________________
                                                              Title:_______________________________________________






--------------------------------------------------------------------------------



                                                                                                        EXHIBIT N-1

                                    FORM OF RULE 144A INVESTMENT REPRESENTATION

                              Description of Rule 144A Securities, including numbers:
                                  _______________________________________________
                                  _______________________________________________
                                  _______________________________________________
                                  _______________________________________________



                  The undersigned  seller, as registered  holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

1.       In connection  with such transfer and in accordance  with the  agreements  pursuant to which the Rule 144A
Securities were issued,  the Seller hereby certifies the following  facts:  Neither the Seller nor anyone acting on
its behalf  has  offered,  transferred,  pledged,  sold or  otherwise  disposed  of the Rule 144A  Securities,  any
interest in the Rule 144A  Securities or any other  similar  security to, or solicited any offer to buy or accept a
transfer,  pledge or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A  Securities or
any other similar  security from, or otherwise  approached or negotiated with respect to the Rule 144A  Securities,
any interest in the Rule 144A  Securities or any other similar  security  with,  any person in any manner,  or made
any general  solicitation by means of general  advertising or in any other manner, or taken any other action,  that
would  constitute a  distribution  of the Rule 144A  Securities  under the  Securities Act of 1933, as amended (the
"1933 Act"),  or that would render the disposition of the Rule 144A Securities a violation of Section 5 of the 1933
Act or require  registration  pursuant thereto, and that the Seller has not offered the Rule 144A Securities to any
person other than the Buyer or another "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

2.       The Buyer,  pursuant to Section 5.02 of the Pooling and Servicing  Agreement (the  "Agreement"),  dated as
of  February  1, 2007  among  Residential  Funding  Company,  LLC,  as master  servicer  (the  "Master  Servicer"),
Residential Asset Securities Corporation,  as depositor (the "Depositor"),  and U.S. Bank National Association,  as
trustee (the  "Trustee")  warrants and  represents to, and covenants  with, the Seller,  the Trustee and the Master
Servicer as follows:

a.       The Buyer  understands  that the Rule 144A Securities  have not been registered  under the 1933 Act or the
         securities laws of any state.

b.       The Buyer considers itself a substantial,  sophisticated  institutional investor having such knowledge and
         experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of
         investment in the Rule 144A Securities.

c.       The  Buyer  has been  furnished  with all  information  regarding  the Rule  144A  Securities  that it has
         requested from the Seller, the Trustee or the Servicer.

d.       Neither the Buyer nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
         disposed of the Rule 144A  Securities,  any  interest  in the Rule 144A  Securities  or any other  similar
         security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of the Rule
         144A  Securities,  any  interest  in the Rule 144A  Securities  or any other  similar  security  from,  or
         otherwise  approached or  negotiated  with respect to the Rule 144A  Securities,  any interest in the Rule
         144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
         solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
         would  constitute a distribution of the Rule 144A  Securities  under the 1933 Act or that would render the
         disposition of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration
         pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any person to act, in such
         manner with respect to the Rule 144A Securities.

e.       The Buyer is a  "qualified  institutional  buyer" as that term is  defined in Rule 144A under the 1933 Act
         and has  completed  either of the forms of  certification  to that  effect  attached  hereto as Annex I or
         Annex II.  The Buyer is aware  that the sale to it is being made in  reliance  on Rule 144A.  The Buyer is
         acquiring the Rule 144A  Securities for its own account or the accounts of other  qualified  institutional
         buyers,  understands  that such Rule 144A Securities may be resold,  pledged or transferred  only (i) to a
         person  reasonably  believed to be a qualified  institutional  buyer that purchases for its own account or
         for the account of a  qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in reliance on Rule 144A, or (ii) pursuant to another  exemption from  registration
         under the 1933 Act.

3.       The Buyer of Class SB Certificates or Class R Certificates:

a.       is not an  employee  benefit  plan or other  plan or  arrangement  subject to the  prohibited  transaction
         provisions of ERISA or Section 4975 of the Code, or any person  (including an insurance  company investing
         its general  account,  an  investment  manager,  a named  fiduciary  or a trustee of any such plan) who is
         using "plan assets" of any such plan to effect such acquisition; or

b.       has provided the Trustee,  the Depositor and the Master Servicer with the Opinion of Counsel  described in
         Section 5.02(e)(i) of the Agreement,  which shall be acceptable to and in form and substance  satisfactory
         to the  Trustee,  the  Depositor,  and the Master  Servicer to the effect that the  purchase or holding of
         this  Certificate  is  permissible  under  applicable  law, will not constitute or result in any nonexempt
         prohibited  transaction  under Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions
         of any subsequent  enactments),  and will not subject the Trustee,  the Depositor,  or the Master Servicer
         to any obligation or liability  (including  obligations or liabilities  under ERISA or Section 4975 of the
         Code) in addition to those  undertaken in the Agreement,  which Opinion of Counsel shall not be an expense
         of the Trustee, the Depositor or the Master Servicer.

4.       This  document  may be  executed  in one or more  counterparts  and by the  different  parties  hereto  on
separate  counterparts,  each of which,  when so executed,  shall be deemed to be an original;  such  counterparts,
together, shall constitute one and the same document.






--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.

______________________________                               ______________________________
Print Name of Seller                                         Print Name of Purchaser

By:  ___________________________________________________     By:  ___________________________________________________
     Name:                                                        Name:
     Title:                                                       Title:

Taxpayer Identification:                                     Taxpayer Identification:

No._____________________________________________________     No._____________________________________________________

Date:___________________________________________________     Date:___________________________________________________






--------------------------------------------------------------------------------



                                                                                             ANNEX I TO EXHIBIT N-1

                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                              [For Buyers Other Than Registered Investment Companies]

         The undersigned  hereby  certifies as follows in connection  with the Rule 144A Investment  Representation
to which this Certification is attached:

1.       As indicated below, the undersigned is the President,  Chief Financial  Officer,  Senior Vice President or
other executive officer of the Buyer.

2.       In connection  with purchases by the Buyer,  the Buyer is a "qualified  institutional  buyer" as that term
is  defined in Rule 144A  under the  Securities  Act of 1933  ("Rule  144A")  because  (i) the Buyer  owned  and/or
invested on a  discretionary  basis  $______________________  in  securities  (except for the  excluded  securities
referred  to below) as of the end of the  Buyer's  most  recent  fiscal  year  (such  amount  being  calculated  in
accordance with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         ___      Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
                  or similar  institution),  Massachusetts  or similar business trust,  partnership,  or charitable
                  organization described in Section 501(c)(3) of the Internal Revenue Code.

         ___      Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
                  State,  territory or the District of Columbia,  the business of which is  substantially  confined
                  to banking and is supervised by the State or territorial  banking  commission or similar official
                  or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
                  $25,000,000  as  demonstrated  in its  latest  annual  financial  statements,  a copy of which is
                  attached hereto.

         ___      Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
                  association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
                  supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
                  institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
                  an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
                  statements.

         ___      Broker-Dealer.  The  Buyer  is a dealer  registered  pursuant  to  Section  15 of the  Securities
                  Exchange Act of 1934.

         ___      Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
                  activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
                  companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
                  official or agency of a State or territory or the District of Columbia.

         ___      State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
                  subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
                  the benefit of its employees.

         ___      ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
                  Employee Retirement Income Security Act of 1974, as amended ("ERISA").

         ___      Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
                  Advisers Act of 1940.

         ___      SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
                  Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         ___      Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
                  Section 202(a)(22) of the Investment Advisers Act of 1940.

         ___      Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
                  participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
                  subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
                  the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
                  the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
                  participants individual retirement accounts or H.R. 10 plans.

3.       The term  "securities"  as used herein does not include (i) securities of issuers that are affiliated with
the Buyer,  (ii) securities  that are part of an unsold  allotment to or subscription by the Buyer, if the Buyer is
a dealer,  (iii)  bank  deposit  notes and  certificates  of  deposit,  (iv) loan  participations,  (v)  repurchase
agreements,  (vi)  securities  owned but subject to a repurchase  agreement and (vii)  currency,  interest rate and
commodity swaps.

4.       For purposes of determining  the aggregate  amount of securities  owned and/or invested on a discretionary
basis by the  Buyer,  the  Buyer  used the cost of such  securities  to the Buyer  and did not  include  any of the
securities  referred to in the preceding  paragraph.  Further,  in determining such aggregate amount, the Buyer may
have included  securities  owned by  subsidiaries  of the Buyer,  but only if such  subsidiaries  are  consolidated
with the Buyer in its financial  statements  prepared in accordance with generally accepted  accounting  principles
and if the  investments of such  subsidiaries  are managed under the Buyer's  direction.  However,  such securities
were not included if the Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer
is not itself a reporting company under the Securities Exchange Act of 1934.

5.       The Buyer  acknowledges  that it is  familiar  with Rule 144A and  understands  that the  seller to it and
other  parties  related to the  Certificates  are relying and will continue to rely on the  statements  made herein
because one or more sales to the Buyer may be in reliance on Rule 144A.

____             ___          Will the Buyer be purchasing the Rule 144A
Yes              No           Securities for the Buyer's own account?

6.       If the answer to the foregoing  question is "no",  the Buyer agrees that, in connection  with any purchase
of securities  sold to the Buyer for the account of a third party  (including any separate  account) in reliance on
Rule  144A,  the Buyer  will only  purchase  for the  account  of a third  party  that at the time is a  "qualified
institutional  buyer"  within the  meaning of Rule 144A.  In  addition,  the Buyer  agrees  that the Buyer will not
purchase  securities  for a third party  unless the Buyer has  obtained a current  representation  letter from such
third  party or taken  other  appropriate  steps  contemplated  by Rule  144A to  conclude  that such  third  party
independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

7.       The Buyer  will  notify  each of the  parties to which this  certification  is made of any  changes in the
information  and  conclusions  herein.  Until such notice is given,  the Buyer's  purchase of Rule 144A  Securities
will constitute a reaffirmation of this certification as of the date of such purchase.

                                                              _____________________________________________________
                                                              Print Name of Buyer


                                                     By:      _____________________________________________________
                                                              Name:
                                                              Title:

                                                     Date:    _____________________________________________________






--------------------------------------------------------------------------------




                                                                                            ANNEX II TO EXHIBIT N-1

                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                               [For Buyers That Are Registered Investment Companies]

         The undersigned  hereby  certifies as follows in connection  with the Rule 144A Investment  Representation
to which this Certification is attached:

8.       As indicated  below,  the undersigned is the President,  Chief Financial  Officer or Senior Vice President
of the Buyer or, if the Buyer is a "qualified  institutional  buyer" as that term is defined in Rule 144A under the
Securities  Act of 1933  ("Rule  144A")  because  Buyer is part of a Family of  Investment  Companies  (as  defined
below), is such an officer of the Adviser.

9.       In connection with purchases by Buyer,  the Buyer is a "qualified  institutional  buyer" as defined in SEC
Rule 144A because (i) the Buyer is an investment  company  registered under the Investment Company Act of 1940, and
(ii) as marked below, the Buyer alone, or the Buyer's Family of Investment  Companies,  owned at least $100,000,000
in  securities  (other than the  excluded  securities  referred to below) as of the end of the Buyer's  most recent
fiscal year.  For purposes of  determining  the amount of  securities  owned by the Buyer or the Buyer's  Family of
Investment Companies, the cost of such securities was used.

         ____     The Buyer owned  $___________________  in securities (other than the excluded securities referred
                  to below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated in
                  accordance with Rule 144A).

         ____     The  Buyer  is  part  of  a  Family  of  Investment   Companies  which  owned  in  the  aggregate
                  $______________  in securities (other than the excluded  securities  referred to below) as of the
                  end of the Buyer's most recent  fiscal year (such  amount being  calculated  in  accordance  with
                  Rule 144A).

10.      The term  "Family  of  Investment  Companies"  as used  herein  means  two or more  registered  investment
companies (or series  thereof) that have the same  investment  adviser or investment  advisers that are  affiliated
(by  virtue of being  majority  owned  subsidiaries  of the same  parent or  because  one  investment  adviser is a
majority owned subsidiary of the other).

11.      The term  "securities"  as used herein does not include (i) securities of issuers that are affiliated with
the Buyer or are part of the Buyer's Family of Investment  Companies,  (ii) bank deposit notes and  certificates of
deposit, (iii) loan participations,  (iv) repurchase  agreements,  (v) securities owned but subject to a repurchase
agreement and (vi) currency, interest rate and commodity swaps.

12.      The  Buyer  is  familiar  with  Rule  144A  and  understands  that  each  of the  parties  to  which  this
certification  is made are relying  and will  continue to rely on the  statements  made herein  because one or more
sales to the Buyer will be in reliance on Rule 144A.  In  addition,  the Buyer will only  purchase  for the Buyer's
own account.

13.      The  undersigned  will notify each of the  parties to which this  certification  is made of any changes in
the  information  and  conclusions  herein.  Until such notice,  the Buyer's  purchase of Rule 144A Securities will
constitute a reaffirmation of this certification by the undersigned as of the date of such purchase.

                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:      _____________________________________________________
                                                              Name:
                                                              Title:

                                                     IF AN ADVISER:



                                                     Print Name of Buyer

                                                     Date:    _____________________________________________________








--------------------------------------------------------------------------------


                                                                                                        EXHIBIT N-2


                                    FORM OF REGULATION S TRANSFEREE CERTIFICATE


_____________________, 20__

Residential Asset Securities Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN 55107
Attention:  Structured Finance/RASC Series 2007-KS2

         Re:      Home Equity Mortgage Asset-Backed Pass-Through Certificates,
                  Series 2007-KS2 Assignment of Mortgage Loan


Ladies and Gentlemen:

                  _________________________      (the      "Purchaser")      intends     to      purchase      from
___________________________  (the "Seller")  $_____________  Initial  Certificate  Principal Balance of Home Equity
Mortgage Asset-Backed Pass-Through Certificates,  Series 2006-KS7,  Class SB (the "Certificates"),  issued pursuant
to the Pooling and  Servicing  Agreement  (the  "Pooling and  Servicing  Agreement"),  dated as of February 1, 2007
among Residential Asset Securities Corporation,  as depositor (the "Depositor"),  Residential Funding Company, LLC,
as master servicer (the "Master Servicer"),  and U.S. Bank National  Association,  as trustee (the "Trustee").  All
terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling  and  Servicing
Agreement.  The Seller  hereby  certifies,  represents  and warrants to, and covenants  with,  the  Depositor,  the
Trustee and the Master Servicer that:

                  In  connection  with the  undersigned's  purchase of the  Certificates,  the  undersigned  hereby
represents, acknowledges and agrees as follows:

                  1.       It is a  Person  that is not a "U.S.  person"  as  defined  in  Regulation  S under  the
Securities  Act that  purchased the  Certificates  in an Offshore  Transaction as defined in Regulation S under the
Securities Act and understands  that the sale of the  Certificates to it is being made in reliance on the exemption
from the registration requirements of the Securities Act provided by Regulation S thereunder; and

                  2.       (a) It is not an  employee  benefit  plan or other  plan or  arrangement  subject to the
prohibited  transaction  provisions  of ERISA or Section 4975 of the Code,  or any person  (including  an insurance
company  investing its general  account,  an investment  manager,  a named fiduciary or a trustee of any such plan)
who is using "plan  assets" of any such plan to effect such  acquisition;  or (b) it has provided the Trustee,  the
Depositor and the Master  Servicer with the Opinion of Counsel  described in Section  5.02(e)(i) of the  Agreement,
which shall be acceptable to and in form and substance  satisfactory to the Trustee, the Depositor,  and the Master
Servicer to the effect that the purchase or holding of this  Certificate is permissible  under applicable law, will
not  constitute or result in any  nonexempt  prohibited  transaction  under Section 406 of ERISA or Section 4975 of
the  Code  (or  comparable  provisions  of any  subsequent  enactments),  and will not  subject  the  Trustee,  the
Depositor,  or the Master  Servicer to any obligation or liability  (including  obligations  or  liabilities  under
ERISA or Section  4975 of the Code) in addition to those  undertaken  in the  Agreement,  which  Opinion of Counsel
shall not be an expense of the Trustee, the Depositor or the Master Servicer.






--------------------------------------------------------------------------------


                  This certificate and the statements contained herein are made for your benefit.

                                                              [INSERT NAME OF TRANSFEREE]


                                                              By:__________________________
                                                              Name:
                                                              Title:


                                                              Dated:  ______________, 20__






--------------------------------------------------------------------------------


                                                     EXHIBIT O

                                                  SWAP AGREEMENT

                                            [ON FILE WITH THE TRUSTEE]








--------------------------------------------------------------------------------

                                                                                                          EXHIBIT P


                                        FORM OF ERISA REPRESENTATION LETTER



                                                                                                   __________, 20__



Residential Asset Securities Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention: Structured Finance/RASC Series 2007-KS2

Residential Funding Company, LLC
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437
Attention: Residential Asset Securities Corporation Series 2007-KS2

Re:      Home Equity Mortgage Asset-Backed Pass-Through Certificates,
         Series 2007-KS2, Class [__]

Ladies and Gentlemen:

         [____________________________________]      (the     "Purchaser")     intends     to     purchase     from
[______________________________]  (the "Seller")  $[____________]  Initial  Certificate  Principal  Balance of Home
Equity Mortgage Asset-Backed Pass-Through Certificates,  Series 2007-KS2,  Class ____ (the "Certificates"),  issued
pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of February 1,
2007 among  Residential  Asset Securities  Corporation,  as the depositor (the  "Depositor"),  Residential  Funding
Company,  LLC, as master  servicer (the "Master  Servicer")  and U.S. Bank  National  Association,  as trustee (the
"Trustee").  All terms used herein and not  otherwise  defined shall have the meanings set forth in the Pooling and
Servicing  Agreement.  The  Purchaser  hereby  certifies,  represents  and warrants  to, and  covenants  with,  the
Depositor, the Trustee and the Master Servicer that:

         (a)  The Purchaser is not an employee benefit plan or other plan or arrangement subject to       the
prohibited transaction provisions of the Employee Retirement Income Security Act of     1974,       as      amended
("ERISA"), or Section 4975 of the Internal Revenue Code of 198amended (the  "Code"),  or any person  (including  an
insurance company investing its     general account,  an investment  manager, a named fiduciary or a trustee of any
such plan)        who is using "plan assets" of any such plan to effect such acquisition (each of the
foregoing, a "Plan Investor"); or

         (b)  The Purchaser has provided the Trustee, the Depositor and the Master Servicer with          the
Opinion of Counsel described in Section 5.02(e)(i) of the Agreement, which shall be     acceptable  to and in  form
and substance satisfactory to the Trustee, the Depositor and the       Master  Servicer  to  the  effect  that  the
purchase or holding of Certificates is permissible   under  applicable  law,  will not  constitute or result in any
non-exempt prohibited      transaction under Section 406 of ERISA or Section 4975 of the Code (or comparable
provisions of any subsequent enactments), and will not subject the Trustee, the Depositor        or   the    Master
Servicer to any obligation or liability (including obligations or liabilities   under ERISA or Section  4975 of the
Code) in addition to those undertaken in the Pooling          and  Servicing  Agreement,  which  Opinion of Counsel
shall not be at the expense of the  Trustee, the Depositor or the Master Servicer.

         In  addition,  the  Purchaser  hereby  certifies,  represents  and warrants to, and  covenants  with,  the
Depositor,  the Trustee and the Master Servicer that the Purchaser will not transfer such  Certificates to any Plan
Investor  or person  unless  such Plan  Investor or person  meets the  requirements  set forth in either (a) or (b)
above.

         .


                                                     Very truly yours,



                                                     _______________________________________
                                                     (Purchaser)



                                                     By: ____________________________________
                                                     Name: __________________________________
                                                     Title: ___________________________________





--------------------------------------------------------------------------------


                                                                                                          EXHIBIT Q

                                           FORM OF SB-AM SWAP AGREEMENT



DATE:                                      February 23, 2007
TO:                                        U.S. Bank National Association, not in its individual capacity
                                           but solely as supplemental interest trust trustee for the
                                           benefit of RASC Series 2007-KS2 Supplemental Interest Trust,
                                           acting on behalf of the Class A Certificateholders and Class M
                                           Certificateholders under the Pooling and Servicing Agreement
                                           identified below ("PARTY A")

ATTENTION:                                 RASC Series 2007-KS2

FROM:                                      U.S. Bank National Association, not in its individual capacity
                                           but solely as supplemental interest trust trustee for the
                                           benefit of RASC Series 2007-KS2 Supplemental Interest Trust,
                                           acting on behalf of the Class SB Certificateholders under the
                                           Pooling and Servicing Agreement identified below ("PARTY B")

SUBJECT:                                   Payment Swap Confirmation and Agreement
REFERENCE NUMBER
The purpose of this letter  agreement (the  "Agreement")  is to confirm the terms and conditions of the Transaction
entered into on the Trade Date specified  below (the  "Transaction")  between Party A and Party B. This  Agreement,
which  evidences a complete and binding  agreement  between you and us to enter into the  Transaction  on the terms
set forth  below,  constitutes  a  "Confirmation"  as  referred to in the ISDA Form  Master  Agreement  (as defined
below), as well as a "Schedule" as referred to in the ISDA Form Master Agreement.

1.       This  Agreement  is  subject  to and  incorporates  the 2000  ISDA  Definitions  (the  "Definitions"),  as
published by the International Swaps and Derivatives  Association,  Inc. ("ISDA").  You and we have agreed to enter
into this  Agreement  in lieu of  negotiating  a Schedule  to the 1992 ISDA Master  Agreement  (Multicurrency-Cross
Border) form (the "ISDA Form Master  Agreement")  but,  rather,  an ISDA Form Master  Agreement  shall be deemed to
have been  executed by you and us on the date we entered into the  Transaction.  In the event of any  inconsistency
between the provisions of this  Agreement and the  Definitions  or the ISDA Form Master  Agreement,  this Agreement
shall  prevail for purposes of the  Transaction.  Terms used and not  otherwise  defined  herein,  in the ISDA Form
Master  Agreement  or the  Definitions  shall have the  meanings  assigned  to them in the  Pooling  and  Servicing
Agreement,  dated  as of  February  23,  2007,  among  Residential  Asset  Securities  Corporation,  as  depositor,
Residential  Funding  Company,  LLC,  as master  servicer,  and U.S.  Bank  National  Association,  as trustee  and
supplemental  interest trust trustee (the "Pooling and Servicing  Agreement").  Each reference to a "Section" or to
a  "Section"  "of this  Agreement"  will be  construed  as a  reference  to a Section of the 1992 ISDA Form  Master
Agreement.  Each  capitalized  term  used  herein  that is not  defined  herein  or in the 1992  ISDA  Form  Master
Agreement shall have the meaning defined in the Pooling and Servicing  Agreement.  Notwithstanding  anything herein
to the contrary,  should any provision of this  Agreement  conflict with any provision of the Pooling and Servicing
Agreement, the provision of the Pooling and Servicing Agreement shall apply.

2.       The terms of the particular Transaction to which this Confirmation relates are as follows:

               Trade Date:
               Effective Date:
               Termination Date:                     February 25, 2037 subject to adjustment in accordance  with the
                                                     Business Day Convention.
               Business Days:                        California, Minnesota, Texas, New York, Illinois.
               Business Day Convention:              Following.
               PARTY A PAYMENTS:
               Party A Payment Dates:                Each   Distribution   Date  under  the  Pooling  and  Servicing
                                                     Agreement.
               Party A Payment Amounts:              On each Party A Payment Date, the amount,  if any, equal to the
                                                     aggregate  amount  of Net Swap  Payments  and Swap  Termination
                                                     Payments owed to the Swap  Counterparty  remaining unpaid after
                                                     application  of the  sum of (A)  from  the  Adjusted  Available
                                                     Distribution  Amount that would have  remained had the Adjusted
                                                     Available    Distribution   Amount   been   applied   on   such
                                                     Distribution   Date  to  make   the   distributions   for  such
                                                     Distribution  Date under  Section 4.02(c)  clauses  (i) through
                                                     (x) of the  Pooling  and  Servicing  Agreement,  the sum of (I)
                                                     Accrued  Certificate  Interest  on the  Class SB  Certificates,
                                                     (II) the amount of any  Overcollateralization  Reduction Amount
                                                     and  (III) for each  Distribution  Date  after the  Certificate
                                                     Principal  Balance of each Class of  Class A  Certificates  and
                                                     Class M   Certificates   has  been   reduced   to   zero,   the
                                                     Overcollateralization  Amount,  (B) from prepayment  charges on
                                                     deposit  in the  Certificate  Amount,  any  prepayment  charges
                                                     received on the Mortgage  Loans  during the related  Prepayment
                                                     Period  and  (C)  the  amount  distributable  with  respect  to
                                                     REMIC IV Regular Interest IO.
               PARTY B PAYMENTS:
               Party B Payment Dates:                Each   Distribution   Date  under  the  Pooling  and  Servicing
                                                     Agreement
               Party B Payment Amounts:              On each Party B Payment  Date, an amount equal to the lesser of
                                                     (a)  the  Available   Distribution  Amount  remaining  on  such
                                                     Distribution  Date after the distributions on such Distribution
                                                     Date under  Section 4.02(c)  clauses  (i)  through  (vi) of the
                                                     Pooling and Servicing  Agreement and (b) the  aggregate  unpaid
                                                     Basis    Risk    Shortfalls    allocated    to   the    Class A
                                                     Certificateholders and the Class M  Certificateholders for such
                                                     Distribution Date.


3.       Additional  Provisions:  Each party  hereto is hereby  advised and  acknowledges  that the other party has
engaged in (or refrained  from engaging in)  substantial  financial  transactions  and has taken (or refrained from
taking) other material  actions in reliance upon the entry by the parties into the  Transaction  being entered into
on the terms and conditions set forth herein and in the ISDA Form Master  Agreement  relating to such  Transaction,
as applicable.

4.       Provisions Deemed Incorporated in a Schedule to the ISDA Form Master Agreement:

         1)       Termination Provisions. For purposes of the ISDA Form Master Agreement:

                           (a)      "Specified Entity" is not applicable to Party A or Party B for any purpose.

                           (b)      "Specified  Transaction"  is not  applicable  to  Party  A or  Party  B for any
                           purpose, and, accordingly, Section 5(a)(v) shall not apply to Party A or Party B.

                           (c)      The "Cross Default"  provisions of Section  5(a)(vi) shall not apply to Party A
                           or Party B.

                           (d)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply
                           to Party A or Party B.

                           (e)      With  respect  to Party A and Party B, the  "Bankruptcy"  provision  of Section
                           5(a)(vii)(2) of the ISDA Form Master Agreement will be deleted in its entirety.

                           (f)      The "Automatic Early  Termination"  provision of Section 6(a) will not apply to
                           Party A or to Party B.

                           (g)      Payments  on Early  Termination.  For the  purpose of Section  6(e) of the ISDA
                           Form Master Agreement:

                                    (i)     Market Quotation will apply.

                                    (ii)    The Second Method will apply.

                           (h)      "Termination Currency" means United States Dollars.

                           (i)      The provisions of Sections 5(a)(ii),  5(a)(iii) and 5(a)(iv) shall not apply to
                           Party A or Party B.

                           (j)      Tax Event.  The provisions of Section  2(d)(i)(4) and 2(d)(ii) of the ISDA Form
                           Master  Agreement  shall not apply to Party A and Party A shall not be  required  to pay
                           any additional amounts referred to therein.

         2)       Tax Representations.

                  (a)      Payer  Representations.  For the  purpose  of  Section  3(e)  of the  ISDA  Form  Master
                  Agreement, each of Party A and Party B will make the following representations:

                                    It is not required by any applicable  law, as modified by the practice
                                    of any  relevant  governmental  revenue  authority,  of  any  Relevant
                                    Jurisdiction  to make any deduction or  withholding  for or on account
                                    of any Tax from any payment  (other than interest  under Section 2(e),
                                    6(d)(ii) or 6(e) of the ISDA Form Master  Agreement)  to be made by it
                                    to  the  other   party   under   this   Agreement.   In  making   this
                                    representation, it may rely on:

                                    (i)     the accuracy of any  representations  made by the other party  pursuant
                                    to Section 3(f) of the ISDA Form Master Agreement;

                                    (ii)    the  satisfaction  of the  agreement  contained in Sections  4(a)(i) or
                                    4(a)(iii) of the ISDA Form Master Agreement and the accuracy and  effectiveness
                                    of any  document  provided by the other party  pursuant to Sections  4(a)(i) or
                                    4(a)(iii) of the ISDA Form Master Agreement; and

                                    (iii)   the  satisfaction  of the  agreement  of the other party  contained  in
                                    Section 4(d) of the ISDA Form Master  Agreement,  provided that it shall not be
                                    a breach of this  representation  where  reliance  is placed on clause (ii) and
                                    the other party does not deliver a form or document under Section  4(a)(iii) by
                                    reason of material prejudice to its legal or commercial position.

                           (iv)     Payee Representations.  For the purpose of Section 3(f) of the ISDA Form Master
                           Agreement, Party A and Party B make the following representations: None

         3)       Documents to be Delivered.  For the purpose of Section 4(a) (i) and 4(a) (iii):

                                    (1)     Tax forms, documents, or certificates to be delivered are:

PARTY REQUIRED TO          FORM/DOCUMENT/                          DATE BY WHICH TO
DELIVER DOCUMENT           CERTIFICATE                             BE DELIVERED
Party A and Party B        Any documents required or               Promptly after the earlier of (i) reasonable
                           reasonably requested to allow           demand by either party or (ii) learning that such
                           the other party to make                 form or document is required
                           payments under this Agreement
                           without any deduction or
                           withholding for or on the
                           account of any Tax or with
                           such deduction or withholding
                           at a reduced rate


                                            (2)      Other documents to be delivered are:

PARTY REQUIRED                FORM/DOCUMENT/                        DATE BY WHICH TO BE     COVERED BY
TO DELIVER                    CERTIFICATE                           DELIVERED               SECTION 3(D)
DOCUMENT                                                                                    REPRESENTATION
Party A and Party B           Any documents required by the         Upon execution and      Yes
                              receiving party to evidence the       delivery of this
                              authority of the delivering party     Agreement and such
                              for it to execute and deliver this    Confirmation
                              Agreement, any Confirmation to
                              which it is a party, and to
                              evidence the authority of the
                              delivering party to perform its
                              obligations under this Agreement
                              and such Confirmation.
Party A and Party B           A certificate of an authorized        Upon the execution      Yes
                              officer of the party, as to the       and delivery of this
                              incumbency and authority of the       Agreement and such
                              respective officers of the party      Confirmation
                              signing this Agreement

                  4)       Miscellaneous.  Miscellaneous

                           (a)      Address for Notices: For the purposes of Section 12(a) of this Agreement:

                                    Address for notices or communications to Party A:

         Address:                RASC Series 2007-KS2 Supplemental Interest Trust
                                 c/o U.S. Bank National Association
                                 60 Livingston Avenue
                                 EP-MN-WS3D
                                 St. Paul, Minnesota 55107

         with a copy to:         Residential Funding Company, LLC
                                 8400 Normandale Lake Blvd., Suite 600
                                 Minneapolis, Minnesota 55437
         Attention:              Tim Jacobson
         Facsimile:              (952) 921-9087

         (For all purposes)

         Address for notices or communications to Party B:
         Address:                RASC Series 2007-KS2 Supplemental Interest Trust
                                 c/o U.S. Bank National Association
                                 60 Livingston Avenue
                                 EP-MN-WS3D
                                 St. Paul, Minnesota 55107

         with a copy to:         Residential Funding Company, LLC
                                 8400 Normandale Lake Blvd., Suite 600
                                 Minneapolis, Minnesota 55437
         Attention:              Tim Jacobson
         Facsimile No.:          (952) 921-9087

         (For all purposes)


                           (b)      Process Agent. For the purpose of Section 13(c):

                  Party A:                         Not Applicable
                  Party B:                         Not Applicable


                           (c)      Offices.  The  provisions  of Section  10(a) will not apply to this  Agreement;
                           neither  Party A nor Party B have any  Offices  other  than as set forth in the  Notices
                           Section.

                           (d)      Multibranch  Party.  For the  purpose of Section  10(c) of the ISDA Form Master
                           Agreement, neither Party A nor Party B is a Multibranch. Party.

                           (e)      Calculation Agent. The Calculation Agent is Residential Funding Company, LLC.

                           (f)      Credit Support Document.

                                    Not Applicable

                           (g)      Credit Support Provider.

                                    Not Applicable

                           (h)      Governing Law. The parties to this ISDA Agreement  hereby agree that the law of
                           the State of New York shall govern their rights and duties in whole,  without  regard to
                           the  conflict of law  provision  thereof,  other than New York General  Obligations  Law
                           Sections 5-1401 and 5-1402.

                           (i)      Non-Petition.  Party A and Party B each hereby irrevocably and  unconditionally
                           agrees  that it will not  institute  against,  or join any other  person in  instituting
                           against  or  cause  any  other  person  to  institute   against  RASC  Series   2007-KS2
                           Supplemental  Interest Trust, Mortgage Asset-Backed  Pass-Through  Certificates,  Series
                           2007-KS2, or the other party any bankruptcy,  reorganization,  arrangement,  insolvency,
                           or similar  proceeding  under the laws of the United States,  or any other  jurisdiction
                           for the  non-payment  of any amount due  hereunder or any other reason until the payment
                           in full of the  Certificates  and the  expiration  of a period of one year plus ten days
                           (or, if longer, the applicable preference period) following such payment.

                           (j)      Severability.   If  any  term,  provision,   covenant,  or  condition  of  this
                           Agreement,  or the application  thereof to any party or  circumstance,  shall be held to
                           be invalid or unenforceable  (in whole or in part) for any reason,  the remaining terms,
                           provisions,  covenants,  and  conditions  hereof shall continue in full force and effect
                           as if this  Agreement  had been  executed  with the  invalid  or  unenforceable  portion
                           eliminated,  so long as this  Agreement  as so modified  continues  to express,  without
                           material  change,  the original  intentions  of the parties as to the subject  matter of
                           this   Agreement  and  the  deletion  of  such  portion  of  this   Agreement  will  not
                           substantially impair the respective benefits or expectations of the parties.

                           The parties shall endeavor to engage in good faith  negotiations  to replace any invalid
                  or  unenforceable  term,  provision,  covenant or  condition  with a valid or  enforceable  term,
                  provision,  covenant or  condition,  the  economic  effect of which comes as close as possible to
                  that of the invalid or unenforceable term, provision, covenant or condition.

                           (k)      [Intentionally Omitted].

                           (l)      Waiver of Jury  Trial.  Each party to this  Agreement  respectively  waives any
                           right it may have to a trial by jury in  respect  of any  Proceedings  relating  to this
                           Agreement or any Credit Support Document.

                           (m)      Set-Off.   Notwithstanding  any  provision  of  this  Agreement  or  any  other
                           existing or future agreement,  each party  irrevocably  waives any and all rights it may
                           have to set off, net,  recoup or otherwise  withhold or suspend or condition  payment or
                           performance  of any  obligation  between it and the other  party  hereunder  against any
                           obligation  between it and the other party under any other  agreements.  The  provisions
                           for  Set-off  set forth in  Section  6(e) of the ISDA Form  Master  Agreement  shall not
                           apply for purposes of this Transaction.

                           (n)      This Agreement may be executed in several counterparts,  each of which shall be
                           deemed  an  original  but all of  which  together  shall  constitute  one  and the  same
                           instrument.

                           (o)      Supplemental  Interest  Trust Trustee  Liability  Limitations.  It is expressly
                           understood  and agreed by the parties  hereto that (a) this  Agreement  is executed  and
                           delivered by U.S. Bank National  Association,  not individually or personally but solely
                           as  Supplemental  Interest  Trust Trustee of Party A and Party B, in the exercise of the
                           powers  and  authority   conferred  and  vested  in  it  and  that  U.S.  Bank  National
                           Association  shall perform its duties and  obligations  hereunder in accordance with the
                           standard of care set forth in Article VIII of the Pooling and Servicing  Agreement,  (b)
                           each of the  representations,  undertakings  and  agreements  herein made on the part of
                           Party A and Party B is made and intended not as personal  representations,  undertakings
                           and  agreements  by U.S.  Bank  National  Association  but is made and  intended for the
                           purpose  of binding  only Party A and Party B, (c)  nothing  herein  contained  shall be
                           construed as creating any liability on U.S. Bank National  Association,  individually or
                           personally,  to perform any covenant either expressed or implied contained  herein,  all
                           such liability,  if any, being expressly  waived by the parties hereto and by any Person
                           claiming  by,  through  or under the  parties  hereto;  provided  that  nothing  in this
                           paragraph  shall relieve U.S. Bank National  Association  from performing its duties and
                           obligations  hereunder and under the Pooling and Servicing  Agreement in accordance with
                           the standard of care set forth therein,  and (d) under no circumstances  shall U.S. Bank
                           National  Association  be  personally  liable  for the  payment of any  indebtedness  or
                           expenses  of  Party  A or  Party  B or be  liable  for  the  breach  or  failure  of any
                           obligation,  representation,  warranty  or  covenant  made or  undertaken  by Party A or
                           Party B under this Agreement or any other related documents;  provided,  that nothing in
                           this paragraph shall relieve U.S. Bank National  Association  from performing its duties
                           and  obligations  hereunder and under the Pooling and Servicing  Agreement in accordance
                           with the standard of care set forth herein and therein.

                  5)       "Affiliate".  Party A and  Party B shall  be  deemed  to not  have  any  Affiliates  for
                  purposes of this Agreement, including for purposes of Section 6(b)(ii).

                  6)       Section 3 of the ISDA Form  Master  Agreement  is  hereby  amended  by adding at the end
                  thereof the following subsection (g):

                                    "(g)    Relationship Between Parties.

         Each party represents to the other party on each date when it enters into a Transaction that:--

                                    (1)     Nonreliance.  (i) It is not relying on any statement or  representation
of the other party regarding the Transaction  (whether written or oral), other than the  representations  expressly
made in this Agreement or the  Confirmation  in respect of that  Transaction and (ii) it has consulted with its own
legal,  regulatory,  tax,  business,  investment,  financial  and  accounting  advisors to the extent it has deemed
necessary,  and it has made its own investment,  hedging and trading decisions based upon its own judgment and upon
any advice from such advisors as it has deemed necessary and not upon any view expressed by the other party.

                                    (2)     Evaluation and Understanding.

                                            (i)      It  has  the  capacity  to  evaluate  (internally  or  through
independent  professional  advice) the  Transaction and has made its own decision to enter into the Transaction and
has been directed by the Pooling and Servicing Agreement to enter into this Transaction; and

                                            (ii)     It  understands  the  terms,   conditions  and  risks  of  the
Transaction  and is willing and able to accept those terms and  conditions  and to assume those risks,  financially
and otherwise.

                                    (3)     Purpose.  It is  entering  into the  Transaction  for the  purposes  of
managing its borrowings or investments,  hedging its underlying  assets or liabilities or in connection with a line
of business.

                                    (4)     Status of Parties.  The other  party is not acting as agent,  fiduciary
or advisor for it in respect of the Transaction.

                                    (5)     Eligible  Contract  Participant.  It is an "eligible swap  participant"
as such  term is  defined  in  Section  35.1(b)(2)  of the  regulations  (17 C.F.R 35)  promulgated  under,  and it
constitutes  an  "eligible  contract  participant"  as such term is  defined  in  Section  1(a)12 of the  Commodity
Exchange Act, as amended."

                  7)       Account Details and Settlement Information:

                           PAYMENTS TO PARTY A:
                           Payments to Party A shall be made in the same manner as
                           provided for in the Pooling and Servicing Agreement with
                           respect to the Class A Certificateholders and Class M
                           Certificateholders.
                           PAYMENTS TO PARTY B:
                           Payments to Party B shall be made in the same manner as
                           provided for in the Pooling and Servicing Agreement with
                           respect to the Class SB Certificateholders.

Please sign and return to us a copy of this Agreement.

                                                     Very truly yours,
                                                     U.S. BANK NATIONAL ASSOCIATION, not in its individual
                                                     capacity but solely as supplemental interest trust trustee
                                                     for the benefit of RASC Series 2007-KS2 Supplemental
                                                     Interest Trust, acting on behalf of the Class SB
                                                     Certificateholders




                                                     By:  _________________________________________
                                                              Name:
                                                              Title:



                                                     AGREED AND ACCEPTED AS OF THE TRADE DATE
                                                     U.S. BANK NATIONAL ASSOCIATION, not in its individual
                                                     capacity but solely as supplemental interest trust trustee
                                                     for the benefit of RASC Series 2007-KS2 Supplemental
                                                     Interest Trust, acting on behalf of the Class A
                                                     Certificateholders and Class M Certificateholders



                                                     By: _________________________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------


                                                                                                          EXHIBIT R

                                               ASSIGNMENT AGREEMENT

                                              [ON FILE WITH TRUSTEE]






--------------------------------------------------------------------------------

                                                                                                          EXHIBIT S

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment of compliance to be delivered by the Trustee  shall  address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria":

----------------------------------------------------------------------------------------------------- --------------------------
                                                                                                        APPLICABLE SERVICING
                                         SERVICING CRITERIA                                                   CRITERIA
----------------------------------------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

          REFERENCE                                           CRITERIA
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                  GENERAL SERVICING CONSIDERATIONS
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
1122(d)(1)(i)                   Policies and procedures are instituted to monitor any performance
                                or other triggers and events of default in accordance with the
                                transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                If any material servicing activities are outsourced to third
                                parties, policies and procedures are instituted to monitor the
                                third party's performance and compliance with such servicing
1122(d)(1)(ii)                  activities.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)                 back-up servicer for the pool assets are maintained.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                A fidelity bond and errors and omissions policy is in effect on the
                                party participating in the servicing function throughout the
                                reporting period in the amount of coverage required by and
                                otherwise in accordance with the terms of the transaction
1122(d)(1)(iv)                  agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                 CASH COLLECTION AND ADMINISTRATION
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments on pool assets are deposited into the appropriate
                                custodial bank accounts and related bank clearing accounts no more      |X| (as to accounts held
                                than two business days following receipt, or such other number of            by Trustee)
1122(d)(2)(i)                   days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made via wire transfer on behalf of an obligor or to      |X| (as to investors
1122(d)(2)(ii)                  an investor are made only by authorized personnel.                              only)
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Advances of funds or guarantees regarding collections, cash flows
                                or distributions, and any interest or other fees charged for such
                                advances, are made, reviewed and approved as specified in the
1122(d)(2)(iii)                 transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                The related accounts for the transaction, such as cash reserve
                                accounts or accounts established as a form of
                                overcollateralization, are separately maintained (e.g., with          |X| (as to accounts held
                                respect to commingling of cash) as set forth in the transaction              by Trustee)
1122(d)(2)(iv)                  agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Each custodial account is maintained at a federally insured
                                depository institution as set forth in the transaction agreements.
                                For purposes of this criterion, "federally insured depository
                                institution" with respect to a foreign financial institution means
                                a foreign financial institution that meets the requirements of Rule
1122(d)(2)(v)                   13k-1(b)(1) of the Securities Exchange Act.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Unissued checks are safeguarded so as to prevent unauthorized
1122(d)(2)(vi)                  access.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Reconciliations are prepared on a monthly basis for all
                                asset-backed securities related bank accounts, including custodial
                                accounts and related bank clearing accounts. These reconciliations
                                are (A) mathematically accurate; (B) prepared within 30 calendar
                                days after the bank statement cutoff date, or such other number of
                                days specified in the transaction agreements; (C) reviewed and
                                approved by someone other than the person who prepared the
                                reconciliation; and (D) contain explanations for reconciling items.
                                These reconciling items are resolved within 90 calendar days of
                                their original identification, or such other number of days
1122(d)(2)(vii)                 specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                 INVESTOR REMITTANCES AND REPORTING
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Reports to investors, including those to be filed with the
                                Commission, are maintained in accordance with the transaction
                                agreements and applicable Commission requirements. Specifically,
                                such reports (A) are prepared in accordance with timeframes and
                                other terms set forth in the transaction agreements; (B) provide
                                information calculated in accordance with the terms specified in
                                the transaction agreements; (C) are filed with the Commission as
                                required by its rules and regulations; and (D) agree with
                                investors' or the trustee's records as to the total unpaid
                                principal balance and number of pool assets serviced by the
1122(d)(3)(i)                   servicer.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Amounts due to investors are allocated and remitted in accordance
                                with timeframes, distribution priority and other terms set forth in
1122(d)(3)(ii)                  the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made to an investor are posted within two business
                                days to the servicer's investor records, or such other number of
1122(d)(3)(iii)                 days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Amounts remitted to investors per the investor reports agree with
                                cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)                  statements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------

                                                     POOL ASSET ADMINISTRATION
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Collateral or security on pool assets is maintained as required by
1122(d)(4)(i)                   the transaction agreements or related asset pool documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Pool assets and related documents are safeguarded as required by
1122(d)(4)(ii)                  the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any additions, removals or substitutions to the asset pool are
                                made, reviewed and approved in accordance with any conditions or
1122(d)(4)(iii)                 requirements in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments on pool assets, including any payoffs, made in accordance
                                with the related pool asset documents are posted to the servicer's
                                obligor records maintained no more than two business days after
                                receipt, or such other number of days specified in the transaction
                                agreements, and allocated to principal, interest or other items
1122(d)(4)(iv)                  (e.g., escrow) in accordance with the related pool asset documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                The servicer's records regarding the pool assets agree with the
                                servicer's records with respect to an obligor's unpaid principal
1122(d)(4)(v)                   balance.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Changes with respect to the terms or status of an obligor's pool
                                asset (e.g., loan modifications or re-agings) are made, reviewed
                                and approved by authorized personnel in accordance with the
1122(d)(4)(vi)                  transaction agreements and related pool asset documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Loss mitigation or recovery actions (e.g., forbearance plans,
                                modifications and deeds in lieu of foreclosure, foreclosures and
                                repossessions, as applicable) are initiated, conducted and
                                concluded in accordance with the timeframes or other requirements
1122(d)(4)(vii)                 established by the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Records documenting collection efforts are maintained during the
                                period a pool asset is delinquent in accordance with the
                                transaction agreements. Such records are maintained on at least a
                                monthly basis, or such other period specified in the transaction
                                agreements, and describe the entity's activities in monitoring
                                delinquent pool assets including, for example, phone calls, letters
                                and payment rescheduling plans in cases where delinquency is deemed
1122(d)(4)(viii)                temporary (e.g., illness or unemployment).
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Adjustments to interest rates or rates of return for pool assets
                                with variable rates are computed based on the related pool asset
1122(d)(4)(ix)                  documents.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Regarding any funds held in trust for an obligor (such as escrow
                                accounts): (A) such funds are analyzed, in accordance with the
                                obligor's pool asset documents, on at least an annual basis, or
                                such other period specified in the transaction agreements; (B)
                                interest on such funds is paid, or credited, to obligors in
                                accordance with applicable pool asset documents and state laws; and
                                (C) such funds are returned to the obligor within 30 calendar days
                                of full repayment of the related pool asset, or such other number
1122(d)(4)(x)                   of days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Payments made on behalf of an obligor (such as tax or insurance
                                payments) are made on or before the related penalty or expiration
                                dates, as indicated on the appropriate bills or notices for such
                                payments, provided that such support has been received by the
                                servicer at least 30 calendar days prior to these dates, or such
1122(d)(4)(xi)                  other number of days specified in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any late payment penalties in connection with any payment to be
                                made on behalf of an obligor are paid from the servicer's funds and
                                not charged to the obligor, unless the late payment was due to the
1122(d)(4)(xii)                 obligor's error or omission.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Disbursements made on behalf of an obligor are posted within two
                                business days to the obligor's records maintained by the servicer,
                                or such other number of days specified in the transaction
1122(d)(4)(xiii)                agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Delinquencies, charge-offs and uncollectible accounts are
                                recognized and recorded in accordance with the transaction
1122(d)(4)(xiv)                 agreements.
------------------------------- --------------------------------------------------------------------- --------------------------
------------------------------- --------------------------------------------------------------------- --------------------------
                                Any external enhancement or other support, identified in Item
                                1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)                  as set forth in the transaction agreements.
------------------------------- --------------------------------------------------------------------- --------------------------







--------------------------------------------------------------------------------

                                                                                                        EXHIBIT T-1

                                          FORM OF FORM 10-K CERTIFICATION


         I, [identify the certifying individual], certify that:

1.       I have  reviewed the annual  report on Form 10-K for the fiscal year  [____],  and all reports on Form 8-K
containing  distribution  or  servicing  reports  filed in respect of periods  included in the year covered by that
annual  report,  of the trust (the "Trust")  created  pursuant to the Pooling and Servicing  Agreement  dated as of
February  1,  2007 (the  "P&S  Agreement")  among  Residential  Asset  Securities  Corporation  (the  "Depositor"),
Residential Funding Company, LLC (the "Master Servicer") and U.S. Bank National Association (the "Trustee");

2.       Based on my knowledge,  the  information in these reports,  taken as a whole,  does not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in light of
the  circumstances  under which such  statements were made, not misleading as of the last day of the period covered
by this annual report;

3.       Based on my  knowledge,  the  servicing  information  required to be provided to the Trustee by the Master
Servicer under the P&S Agreement for inclusion in these reports is included in these reports;

4.       I am  responsible  for reviewing the activities  performed by the Master  Servicer under the P&S Agreement
and based upon my knowledge and the annual  compliance  review  required  under the P&S Agreement,  and,  except as
disclosed in the reports, the Master Servicer has fulfilled its obligations under the P&S Agreement; and

5.       The reports disclose all significant  deficiencies  relating to the Master Servicer's  compliance with the
minimum servicing  standards based upon the report provided by an independent public  accountant,  after conducting
a review in compliance  with the Uniform Single  Attestation  Program for Mortgage  Bankers as set forth in the P&S
Agreement, that is included in these reports.

         In giving the  certifications  above, I have reasonably  relied on the  information  provided to me by the
following unaffiliated parties:  [the Trustee].

         IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.



                                                                       ____________________________
                                                                       Name:
                                                                       Title:


* to be signed by the senior officer in charge of the servicing functions of the Master Servicer





--------------------------------------------------------------------------------


                                                                                                        EXHIBIT T-2

                              FORM OF BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATION


         The undersigned, a Responsible Officer of [______________] (the "Trustee") certifies that:

1.       The Trustee has  performed all of the duties  specifically  required to be performed by it pursuant to the
         provisions of the Pooling and Servicing  Agreement dated as of February 1,  2007 (the  "Agreement") by and
         among  Residential  Asset Securities  Corporation,  as depositor,  Residential  Funding  Company,  LLC, as
         master servicer, and the Trustee in accordance with the standards set forth therein.

2.       Based on my knowledge,  the list of  Certificateholders as shown on the Certificate Register as of the end
         of each calendar year that is provided by the Trustee pursuant to  Section 4.03(e)(I) of  the Agreement is
         accurate as of the last day of the 20[  ] calendar year.

         Capitalized terms used and not defined herein shall have the meanings given such terms in the Agreement.

         IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.



                                                                       ____________________________
                                                                       Name:
                                                                       Title:







--------------------------------------------------------------------------------


                                                                                                          EXHIBIT U

 INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO REPORTABLE MODIFIED MORTGAGE
                                                       LOANS

Account number
Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Term (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term
Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification
Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan




--------------------------------------------------------------------------------



                                                                                                          EXHIBIT V

                               FORM OF CERTIFICATE TO BE GIVEN BY CERTIFICATE OWNER

         Euroclear                                            Cedel, societe anonyme
         151 Boulevard Jacqmain                               67 Boulevard Grand-Duchesse Charlotte
         B-1210 Brussels, Belgium                             L-1331 Luxembourg

         Re:      Residential  Asset  Securities  Corporation,   Home  Equity  Mortgage  Asset-Backed  Pass-Through
                  Certificates,  Series 2007-KS2,  Class SB, issued pursuant to the Pooling and Servicing Agreement
                  dated as of  February  1,  2007  among  Residential  Asset  Securities  Corporation,  Residential
                  Funding Company, LLC, and
                  U.S. Bank National Association, as Trustee (the "Certificates").

         This is to certify that as of the date hereof and except as set forth below,  the  beneficial  interest in
the  Certificates  held by you for our account is owned by persons  that are not  U.S. persons  (as defined in Rule
901 under the Securities Act of 1933, as amended).

         The  undersigned  undertakes  to advise you  promptly by tested telex on or prior to the date on which you
intend  to submit  your  certification  relating  to the  Certificates  held by you in which  the  undersigned  has
acquired,  or intends to acquire,  a  beneficial  interest in  accordance  with your  operating  procedures  if any
applicable  statement  herein is not  correct on such date.  In the  absence  of any such  notification,  it may be
assumed that this certification applies as of such date.

         [This  certification  excepts  beneficial  interests in and does not relate to U.S.  $_________  principal
amount of the  Certificates  appearing  in your books as being held for our  account but that we have sold or as to
which we are not yet able to certify.]

         We understand  that this  certification  is required in  connection  with certain  securities  laws in the
United States of America.  If  administrative  or legal  proceedings are commenced or threatened in connection with
which this certification is or would be relevant,  we irrevocably  authorize you to produce this certification or a
copy thereof to any interested party in such proceedings.


Dated:_____________________________,*/      By: _________________________ ,
                                            Account Holder





--------------------------------------------------------------------------------



                                                                                                          EXHIBIT W

                               FORM OF CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CEDEL

         U.S. Bank National Association

         Re:      Residential  Asset  Securities  Corporation,   Home  Equity  Mortgage  Asset-Backed  Pass-Through
                  Certificates,  Series 2007-KS2,  Class SB, issued pursuant to the Pooling and Servicing Agreement
                  dated as of  February  1,  2007  among  Residential  Asset  Securities  Corporation,  Residential
                  Funding Company, LLC, and U.S. Bank
                  National Association, as Trustee (the "Certificates").

         This is to certify that, based solely on  certifications  we have received in writing,  by tested telex or
by  electronic  transmission  from member  organizations  appearing in our records as persons  being  entitled to a
portion of the principal amount set forth below (our "Member  Organizations") as of the date hereof,  $____________
principal  amount of the  Certificates  is owned by persons  (a) that are not U.S.  persons (as defined in Rule 901
under the Securities Act of 1933. as amended (the  "Securities  Act")) or (b) who purchased their  Certificates (or
interests therein) in a transaction or transactions that did not require registration under the Securities Act.

         We further certify (a) that we are not making  available  herewith for exchange any portion of the related
Temporary  Regulation S Global Class SB  Certificate  excepted in such  certifications  and (b) that as of the date
hereof  we have not  received  any  notification  from  any of our  Member  Organizations  to the  effect  that the
statements  made by them with  respect to any portion of the part  submitted  herewith  for  exchange are no longer
true and cannot be relied upon as of the date hereof

         We understand  that this  certification  is required in  connection  with certain  securities  laws of the
United States of America.  If  administrative  or legal  proceedings are commenced or threatened in connection with
which this certification is or would be relevant,  we irrevocably  authorize you to produce this certification or a
copy hereof to any interested party in such proceedings.

Date:______________________*                Yours faithfully,

* To be dated no earlier                    By:  __________________________________________________________
than the Effective Date.                    Morgan Guaranty Trust Company of New York, Brussels Office, as
                                            Operator of the Euroclear Clearance System
                                            Cedel, Societe anonyme



*        Certification  must be  dated  on or  after  the  15th  day  before  the  date of the  Euroclear  or Cedel
         certificate to which this certification releases.


